Exhibit 10.1

 

FINAL

 

 

MASTER LEASE

 

 

between

 

 

SPIRIT SPE PORTFOLIO 2006-1, LLC and SPIRIT SPE PORTFOLIO 2006-2, LLC,

 

 

Landlord,

 

 

and

 

 

SHOPKO STORES OPERATING CO., LLC,

 

 

Tenant,

 

 

Dated:  May 31, 2006

 

 

--------------------------------------------------------------------------------


 

Glossary of Defined Terms

 

Adjustment Date

 

3

Affected Party

 

60

Alteration Cap

 

18

Assigned Lease

 

20

Assignment or Sublease Officer’s Certificate

 

24

Base Rent

 

2

Building

 

1

Buildings

 

1

Capital Improvement

 

18

Casualty Event

 

27

Casualty Withholding Event

 

28

CERCLA

 

43

Claim

 

43

Code

 

23

Commencement Date

 

1

Condemnation

 

29

Condemnation Withholding Event

 

30

Confidential Information

 

58

Confidentiality Agreement

 

58

Costs

 

7

CPI

 

54

CPI Increase

 

54

Cross Default Termination Tests

 

32

Default

 

31

Default Interest

 

53

Disclosure Parties

 

58

EBITDAR

 

51

EBITDAR Event

 

51

EBITDAR Ratio

 

51

EBITDAR Rent

 

51

Effective Date

 

1

Environmental Laws

 

43

Exchange Act

 

57

Expiration Date

 

1

Extension Options

 

1

Extension Period

 

1

Extension Periods

 

1

Fee Properties

 

1

FIFRA

 

43

Flood Insurance Acts

 

10

Flood Insurance Policies

 

10

FMV Base Rent

 

61

FMV Reset

 

2

 

--------------------------------------------------------------------------------


 

Force Majeure

 

53

Ground Landlord

 

36

Ground Lease

 

36

Hazardous Materials

 

44

Holding Audited Reporting Financials

 

55

Holding Reporting Financials

 

55

Holding Unaudited Reporting Financials

 

55

Imposition

 

4

Impositions

 

4

Impositions Reserve

 

49

Indemnified Party

 

26

Insolvency Event

 

41

Installments

 

4

Insurance Deductible Letter of Credit

 

9

Insurance Reserve

 

49

Landlord

 

1, 52

Landlord Indemnified Parties

 

26

Landlord Indemnified Party

 

26

Landlord’s Notice

 

2

Laws

 

7

Lease

 

1

Lease Year

 

2

Leasehold Mortgage

 

39

Leasehold Mortgagee

 

39

Leasehold Properties

 

1

Legal Requirements

 

7

Letter of Credit

 

51

Liability Insurance

 

9

Losses

 

8

MAI Appraisers

 

61

Maintenance Expenses

 

49

Maintenance Reserve

 

49

Manage

 

44

Management

 

44

Material Adverse Effect

 

8

Monthly Base Rent

 

3

Mortgage

 

36

Mortgagee

 

36

NDA

 

21

Net Condemnation Proceeds

 

29

Net Insurance Proceeds

 

27

Notice

 

45

OFAC Laws

 

41

Option

 

67

Other Lease

 

32

Other Parties

 

58

 

ii

--------------------------------------------------------------------------------


 

Overlandlord

 

65

Overlandlords

 

65

Overlease

 

1

Overlease Rents

 

49

Overlease Reserve

 

49

Overleases

 

1

Pamida

 

9

Parcel

 

1

Parcels

 

1

Person

 

41

Premises

 

1

Prime

 

53

Property Location

 

1

RCRA

 

43

REA

 

15

REA Change

 

15

REAs

 

15

Release

 

44

Released

 

44

Rent

 

3

Replacement Tenant

 

34

Required Repairs

 

17

Required Repairs Subaccount

 

17

Reserve

 

49

Reserve Event

 

51

Reserve Period

 

51

Reserve Reversal Event

 

52

Reserve Subaccount Account

 

49

Reserve Subaccounts

 

49

Reserves

 

49

Respond

 

44

Response

 

44

Restoration

 

27

Restoration Threshold

 

27

Restore

 

27

S&P

 

12

SEC

 

55

Securities

 

60

Securitization

 

60

ShopKo

 

9

Side-Letter Agreement

 

53

Spirit

 

55

Store 141

 

67

Store 141 Property

 

67

Substitute Property

 

23

Tangible Net Worth

 

20

 

iii

--------------------------------------------------------------------------------


 

Tank Insurance

 

11

Tenant

 

1, 52

Tenant Audited Reporting Financials

 

56

Tenant Indemnified Parties

 

26

Tenant Indemnified Party

 

26

Tenant Reporting Financials

 

56

Tenant Unaudited Reporting Financials

 

56

Tenant’s Mortgagee

 

54

Tenant’s Personalty

 

14

Term

 

1

Terrorism Insurance

 

11

Terrorism Insurance Cap

 

11

Terrorism Insurance Required Amount

 

11

Transaction

 

22

TSCA

 

43

Warranties

 

17

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1. GRANT AND TERM

 

1

1.01

 

Grant of Lease

 

1

1.02

 

Term of Lease

 

1

1.03

 

Extension Options

 

1

1.04

 

Base Rent Reset

 

2

1.05

 

Lease Year Defined

 

2

 

 

 

 

 

ARTICLE 2. RENT

 

2

2.01

 

Base Rent

 

2

2.02

 

Manner of Payment

 

3

2.03

 

Net Lease

 

3

 

 

 

 

 

ARTICLE 3. IMPOSITIONS

 

4

3.01

 

Tenant to Pay Impositions

 

4

3.02

 

Receipt of Payment

 

4

3.03

 

Exclusions.

 

5

3.04

 

Contest

 

5

3.05

 

Reduction of Assessed Valuation

 

6

3.06

 

Joinder of Landlord

 

6

 

 

 

 

 

ARTICLE 4. USE; COMPLIANCE

 

6

4.01

 

Use

 

6

4.02

 

Compliance

 

6

 

 

 

 

 

ARTICLE 5. UTILITIES

 

8

5.01

 

Payment for Utilities

 

8

5.02

 

Utilities

 

8

 

 

 

 

 

ARTICLE 6. INSURANCE

 

9

6.01

 

Tenant’s Insurance.

 

9

6.02

 

Blanket Policy

 

13

 

 

 

 

 

ARTICLE 7. RETURN OF PREMISES

 

14

7.01

 

Surrender of Possession

 

14

7.02

 

Trade Fixtures and Personal Property

 

14

7.03

 

Survival

 

14

 

 

 

 

 

ARTICLE 8. HOLDING OVER

 

14

 

 

 

 

 

ARTICLE 9. CONDITION AND CARE OF PREMISES

 

14

9.01

 

As-Is Condition

 

14

9.02

 

Tenant’s Obligations

 

14

9.03

 

Landlord Not Obligated

 

15

9.04

 

Compliance with REA(s)

 

15

9.05

 

Required Repairs

 

17

9.06

 

Warranties

 

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10. RIGHTS RESERVED TO LANDLORD

 

18

 

 

 

 

 

ARTICLE 11. ALTERATIONS

 

18

11.01

 

Alterations

 

18

 

 

 

 

 

ARTICLE 12. ASSIGNMENT AND SUBLETTING

 

19

12.01

 

Assignment

 

19

12.02

 

Change of Control

 

20

12.03

 

Subletting and Non-Disturbance

 

21

12.04

 

Assignment by Landlord

 

22

12.05

 

Substitution

 

22

12.06

 

Concessionaires

 

24

12.07

 

Limits on Assignment, Subletting and Substitution

 

24

 

 

 

 

 

ARTICLE 13. WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT

 

25

13.01

 

Waiver of Certain Claims

 

25

13.02

 

Tenant Responsible for Personal Property

 

25

13.03

 

Indemnification.

 

25

 

 

 

 

 

ARTICLE 14. USE OF CASUALTY INSURANCE PROCEEDS

 

27

14.01

 

Tenant’s Obligation to Restore

 

27

14.02

 

No Abatement of Rent

 

28

14.03

 

Right to Terminate

 

28

14.04

 

Reduction of Rent

 

29

 

 

 

 

 

ARTICLE 15. EMINENT DOMAIN

 

29

15.01

 

Taking: Lease to Terminate

 

29

15.02

 

Taking: Lease to Continue

 

29

15.03

 

No Abatement of Rent

 

30

15.04

 

Tenant’s Claim for Reimbursement

 

30

 

 

 

 

 

ARTICLE 16. DEFAULT

 

31

16.01

 

Events of Default

 

31

16.02

 

Rights and Remedies of Landlord

 

32

16.03

 

Final Damages

 

34

16.04

 

Removal of Personal Property

 

35

16.05

 

Landlord’s Default

 

35

16.06

 

Attorneys’ Fees

 

35

16.07

 

Tenant Waiver

 

35

 

 

 

 

 

ARTICLE 17. SUBORDINATION; LEASEHOLD MORTGAGE

 

36

17.01

 

Subordination

 

36

17.02

 

Liability of Mortgagee; Attornment

 

36

17.03

 

Tenant Leasehold Mortgage.

 

37

 

 

 

 

 

ARTICLE 18. MORTGAGEE PROTECTION

 

40

 

 

 

 

 

ARTICLE 19. ESTOPPEL CERTIFICATE

 

40

 

 

 

 

 

ARTICLE 20. REPRESENTATIONS AND WARRANTIES OF TENANT

 

40

20.01

 

Organization, Authority and Status of Tenant

 

40

20.02

 

Enforceability

 

41

 

iii

--------------------------------------------------------------------------------


 

20.03

 

Property Condition

 

41

20.04

 

Litigation

 

41

20.05

 

Compliance With OFAC Laws

 

41

20.06

 

Ownership

 

41

20.07

 

Absence of Breaches or Defaults

 

41

20.08

 

Solvency

 

41

20.09

 

Licenses and Permits

 

42

 

 

 

 

 

ARTICLE 21. NONWAIVER

 

42

 

 

 

 

 

ARTICLE 22. Intentionally Deleted

 

42

 

 

 

 

 

ARTICLE 23. REAL ESTATE BROKERS

 

42

 

 

 

 

 

ARTICLE 24. NOTICES

 

42

 

 

 

 

 

ARTICLE 25. HAZARDOUS MATERIALS

 

43

25.01

 

Defined Terms.

 

43

25.02

 

Tenant’s Obligations with Respect to Environmental Matters

 

44

25.03

 

Copies of Notices

 

44

25.04

 

Landlord’s Right to Inspect

 

45

25.05

 

Tests and Reports

 

45

25.06

 

Tenant’s Obligation to Respond

 

45

25.07

 

Landlord’s Right to Act

 

46

25.08

 

Indemnification

 

46

 

 

 

 

 

ARTICLE 26. TITLE AND COVENANT AGAINST LIENS

 

47

26.01

 

Title and Covenant Against Liens

 

47

 

 

 

 

 

ARTICLE 27. EXCULPATORY PROVISIONS

 

48

 

 

 

 

 

ARTICLE 28. QUIET USE AND ENJOYMENT

 

48

 

 

 

 

 

ARTICLE 29. CHARACTERIZATION OF LEASE

 

48

29.01

 

Unseverable Lease

 

48

29.02

 

Waiver

 

49

 

 

 

 

 

ARTICLE 30. RESERVES

 

49

30.01

 

Reserves

 

49

30.02

 

Satisfaction of Tenant’s Obligations

 

50

30.03

 

Reserve Period; Maintenance Expenses

 

50

30.04

 

Reserve Reversal Event

 

50

30.05

 

Letter of Credit

 

50

30.06

 

Defined Terms.

 

51

 

 

 

 

 

ARTICLE 31. MISCELLANEOUS

 

52

31.01

 

Successors and Assigns

 

52

31.02

 

Modifications in Writing

 

52

31.03

 

Definition of Tenant

 

52

31.04

 

Definition of Landlord

 

52

31.05

 

Headings

 

52

31.06

 

Time of Essence

 

53

31.07

 

Default Rate of Interest

 

53

 

iv

--------------------------------------------------------------------------------


 

31.08

 

Severability

 

53

31.09

 

Entire Agreement

 

53

31.10

 

Force Majeure

 

53

31.11

 

Memorandum of Lease

 

53

31.12

 

No Construction Against Preparer

 

54

31.13

 

Waiver of Landlord’s Lien

 

54

31.14

 

Investment Tax Credits

 

54

31.15

 

Signage

 

54

31.16

 

Definition of CPI

 

54

31.17

 

Financial Statements.

 

55

31.18

 

State-Specific-Provisions

 

59

31.19

 

Counterparts

 

59

31.20

 

Mortgagee Consent

 

59

31.21

 

Waiver of Jury Trial and Certain Damages

 

60

31.22

 

Securitizations

 

60

31.23

 

No Merger

 

61

31.24

 

Fair Market Rent

 

61

 

 

 

 

 

ARTICLE 32. OVERLEASES

 

62

32.01

 

Overleases

 

62

 

v

--------------------------------------------------------------------------------


 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A-1

 

List of Fee Properties

 

 

 

 

 

 

 

Exhibit A-2

 

List of Leasehold Properties

 

 

 

 

 

 

 

Exhibit A-3

 

Legal Description of Each Parcel

 

 

 

 

 

 

 

Exhibit A-4

 

List of Overleases

 

 

 

 

 

 

 

Exhibit B

 

Limited Rent Determination/Adjustment Formula

 

 

 

 

 

 

 

Exhibit C

 

Form of Estoppel Letter

 

 

 

 

 

 

 

Exhibit D

 

Form of Sublease Non-Disturbance Agreements

 

 

 

 

 

 

 

Exhibit E

 

Form of Mortgagee Non-Disturbance Agreement

 

 

 

 

 

 

 

Exhibit F

 

Form of Landlord Agreement

 

 

 

 

 

 

 

Exhibit G

 

Form of Memorandum of Lease

 

 

 

 

 

 

 

Exhibit H

 

State Specific Provisions

 

 

 

 

 

 

 

Exhibit I

 

Required Repairs

 

 

 

 

 

 

 

Exhibit J

 

Form Income and Expense Statement for Individual

 

 

 

 

Property Location

 

 

 

 

 

Schedules:

 

 

 

 

 

 

 

 

 

Schedule 12.01

 

Officer’s Certificate (Assignment)

 

 

 

 

 

 

 

Schedule 12.03

 

Officer’s Certificate (Subletting)

 

 

 

 

 

 

 

Schedule 16.01(j)

 

Other Lease

 

 

 

 

 

 

 

Schedule 31.17(g)

 

Form of Confidentiality Agreement

 

 

 

 

 

 

 

Schedule 31.17(h)

 

Officer’s Certificate (Financial Reports)

 

vi

--------------------------------------------------------------------------------


 

MASTER LEASE

 

THIS MASTER LEASE (hereinafter, this “Lease”) is made and entered into as of the
31st day of May 2006 (the “Effective Date”), by and between SPIRIT SPE PORTFOLIO
2006-1, LLC and SPIRIT SPE PORTFOLIO 2006-2, LLC, each a Delaware limited
liability company (hereinafter, collectively, “Landlord”), and SHOPKO STORES
OPERATING CO., LLC, a Delaware limited liability company (hereinafter “Tenant”).

 


ARTICLE 1.
GRANT AND TERM


 


1.01         GRANT OF LEASE. LANDLORD, FOR AND IN CONSIDERATION OF THE RENTS
RESERVED HEREIN AND OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN ON THE PART
OF TENANT TO BE PERFORMED, HEREBY LEASES TO TENANT, AND TENANT HEREBY LEASES
FROM LANDLORD, THOSE CERTAIN PARCELS OF LAND OWNED BY LANDLORD IN FEE AND LISTED
ON EXHIBIT A-1 ATTACHED HERETO AND MADE A PART HEREOF (THE “FEE PROPERTIES”) AND
THOSE CERTAIN PARCELS OF LAND HELD BY LANDLORD AS THE TENANT UNDER A LEASE, IF
ANY, IN EFFECT AS OF THE DATE HEREOF (EACH SUCH LEASE, AN “OVERLEASE” AND
COLLECTIVELY, THE “OVERLEASES”) AND LISTED ON EXHIBIT A-2 ATTACHED HERETO AND
MADE A PART HEREOF (THE “LEASEHOLD PROPERTIES”; THE FEE PROPERTIES AND LEASEHOLD
PROPERTIES ARE EACH, A “PARCEL” AND COLLECTIVELY, THE “PARCELS” AND LEGALLY
DESCRIBED ON EXHIBIT A-3 ATTACHED HERETO AND MADE A PART HEREOF AND THE
OVERLEASES ARE LISTED ON EXHIBIT A-4 ATTACHED HERETO AND MADE A PART HEREOF) AND
ALL OF THE BUILDINGS LOCATED ON EACH OF THE PARCELS (EACH, A “BUILDING” AND
COLLECTIVELY THE “BUILDINGS”) AND WITH RESPECT TO EACH PARCEL, ALL OTHER
IMPROVEMENTS ERECTED OR SITUATED ON EACH SUCH PARCEL, INCLUDING, BUT NOT LIMITED
TO, TO THE EXTENT THEY EXIST, PARKING AREAS; ACCESS ROADS; ENTRANCES AND
DRIVEWAYS; LIGHTING FACILITIES; GRASS, SHRUBS, TREES AND LANDSCAPING; RETAINING
WALLS; PASSAGEWAYS, SIDEWALKS AND CURBS; CULVERTS; RETENTION BASINS AND DRAINAGE
FACILITIES; DIRECTIONAL AND SHOPPING CENTER PYLONS OR MONUMENTS; SEWER AND
SEWAGE DISPOSAL SYSTEMS; WATER SUPPLY, ELECTRIC LINES; GAS LINES AND OTHER
SERVICE AND UTILITY LINES, PIPES AND INSTALLATIONS OF EVERY KIND (EACH PARCEL,
TOGETHER WITH THE BUILDING AND THE OTHER IMPROVEMENTS LOCATED THEREON, A
“PROPERTY LOCATION” AND COLLECTIVELY, THE “PREMISES”), TOGETHER WITH ALL
EASEMENTS (INCLUDING ANY RIGHTS UNDER APPLICABLE CONSTRUCTION, OPERATING AND/OR
RECIPROCAL EASEMENTS AGREEMENTS) OVER ADJOINING REAL PROPERTY, RIGHTS OF WAY,
HEREDITAMENTS, INTERESTS IN OR TO ADJACENT STREETS OR ALLEYS OR OTHER REAL
PROPERTY AND ALL THE BENEFITS THEREUNTO BELONGING AND APPERTAINING TO ANY
PORTION OF THE PREMISES.


 


1.02         TERM OF LEASE. THE TERM HEREOF SHALL COMMENCE ON MAY 31, 2006 (THE
“COMMENCEMENT DATE”), AND SHALL EXPIRE AT 11:59 PM EST ON MAY 31, 2026 (THE
“EXPIRATION DATE”), UNLESS EARLIER TERMINATED OR EXTENDED AS PROVIDED IN THIS
LEASE (THE “TERM”).


 


1.03         EXTENSION OPTIONS. LANDLORD AGREES THAT TENANT SHALL HAVE, AND IT
IS HEREBY GRANTED, TWO (2) SUCCESSIVE OPTIONS (THE “EXTENSION OPTIONS”) TO
EXTEND THE TERM AS TO ANY PROPERTY LOCATION OR PROPERTY LOCATIONS, IN TENANT’S
SOLE DISCRETION, FOR A PERIOD OF TEN (10) YEARS EACH (INDIVIDUALLY, AN
“EXTENSION PERIOD”, AND COLLECTIVELY, THE “EXTENSION PERIODS”), EACH SUCH
EXTENSION PERIOD TO BEGIN RESPECTIVELY UPON THE EXPIRATION OF THE INITIAL TERM
OR THE PRIOR EXTENSION PERIOD, AS THE CASE MAY BE. ALL OF THE TERMS, COVENANTS
AND PROVISIONS OF THIS LEASE SHALL APPLY TO EACH EXTENSION PERIOD WITH RESPECT
TO THE PROPERTY LOCATIONS THAT TENANT ELECTS TO EXTEND, EXCEPT THAT BASE RENT
(AS DEFINED IN SECTION 2.01 BELOW) FOR EACH OF THE EXTENSION

 

--------------------------------------------------------------------------------


 


PERIODS SHALL CONTINUE TO BE ADJUSTED PURSUANT TO THE TERMS OF SECTIONS 1.04 AND
2.01 BELOW, PAYABLE IN EQUAL MONTHLY INSTALLMENTS AS MONTHLY BASE RENT (AS
DEFINED IN SECTION 2.01). IN ORDER TO EXERCISE THE EXTENSION OPTIONS, TENANT
SHALL GIVE LANDLORD NOTICE OF SUCH EXERCISE (WHICH NOTICE SHALL IDENTIFY THE
PROPERTY LOCATIONS THAT ARE TO BE EXTENDED) NO LATER THAN ONE HUNDRED TWENTY
(120) DAYS PRIOR TO THE END OF THE INITIAL TERM OF THIS LEASE OR THE PRIOR
EXTENSION PERIOD, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF TENANT SHALL
FAIL TO GIVE THE NOTICE WITHIN THE AFORESAID TIME LIMIT, TENANT’S RIGHT TO
EXERCISE ITS OPTION SHALL NEVERTHELESS CONTINUE DURING SAID ONE HUNDRED TWENTY
(120) DAY PERIOD UNTIL THIRTY (30) DAYS AFTER LANDLORD SHALL HAVE GIVEN TENANT
NOTICE OF LANDLORD’S ELECTION TO TERMINATE SUCH OPTION (“LANDLORD’S NOTICE”),
AND TENANT MAY EXERCISE SUCH OPTION AT ANY TIME UNTIL THE EXPIRATION OF SAID
THIRTY (30) DAY PERIOD. IT IS THE INTENTION OF THE PARTIES TO AVOID FORFEITURE
OF TENANT’S RIGHTS TO EXTEND THE TERM UNDER ANY OF THE OPTIONS SET FORTH IN THIS
LEASE THROUGH INADVERTENT FAILURE TO GIVE THE EXTENSION NOTICE WITHIN THE TIME
LIMITS PRESCRIBED. ACCORDINGLY, IF TENANT SHALL FAIL TO GIVE AN EXTENSION NOTICE
TO LANDLORD FOR ANY OF THE EXTENSION PERIODS, AND IF LANDLORD SHALL FAIL TO GIVE
LANDLORD’S NOTICE TO TENANT, THEN UNTIL THE EXPIRATION OF THIRTY (30) DAYS
FOLLOWING LANDLORD’S NOTICE, OR UNTIL TENANT EITHER EXERCISES ITS OPTION TO
EXTEND OR NOTIFIES LANDLORD THAT IT DOES NOT INTEND TO EXERCISE SAID OPTION TO
EXTEND, THE TERM SHALL BE EXTENDED AUTOMATICALLY FROM MONTH TO MONTH UPON ALL
THE TERMS AND CONDITIONS THEN IN EFFECT, EXCEPT THAT MONTHLY BASE RENT SHALL BE
INCREASED IN ACCORDANCE WITH ARTICLE 8, AND IN NO EVENT SHALL THE TERM EXTEND
BEYOND THE LAST DATE OF THE LAST EXTENSION PERIOD. UPON THE FAILURE OF TENANT TO
EXERCISE ONE OR ANY OF THE OPTIONS HEREIN FOLLOWING LANDLORD’S NOTICE, AND, IN
ANY EVENT, UPON EXPIRATION OF THE LAST OF SUCH EXTENSION PERIODS, TENANT SHALL
HAVE NO FURTHER OR ADDITIONAL RIGHT TO RENEW OR EXTEND THIS LEASE.


 


1.04         BASE RENT RESET. NOTWITHSTANDING THE TERMS AND PROVISIONS OF
SECTION 1.03, UPON THE COMMENCEMENT OF EACH EXTENSION PERIOD OF THIS LEASE, THE
BASE RENT SHALL BE RESET AS DETERMINED IN ACCORDANCE WITH SECTION 31.24 HEREOF
(THE “FMV RESET”). THE PARTIES SHALL COMMENCE THE PROCESS FOR DETERMINING FAIR
MARKET RENT UPON TENANT’S DELIVERY TO LANDLORD OF WRITTEN NOTICE REQUESTING SUCH
DETERMINATION; PROVIDED, HOWEVER, SUCH NOTICE SHALL BE DELIVERED AT LEAST THREE
(3) MONTHS, BUT IN NO EVENT EARLIER THAN EIGHT (8) MONTHS, BEFORE THE DATE FOR
EXERCISING THE EXTENSION OPTION FOR SUCH EXTENSION PERIOD. THE FOREGOING SHALL
IN NO WAY AFFECT THE BASE RENT ADJUSTMENTS UNDER SECTION 2.01; PROVIDED,
HOWEVER, IN THE EVENT THE COMMENCEMENT OF AN EXTENSION PERIOD SHALL OCCUR ON AN
ADJUSTMENT DATE (AS DEFINED IN SECTION 2.01 BELOW), THE FMV RESET SHALL BE THE
ONLY ADJUSTMENT TO BASE RENT.


 


1.05         LEASE YEAR DEFINED. AS USED IN THIS LEASE, THE TERM “LEASE YEAR”
SHALL MEAN (A) IF THE COMMENCEMENT DATE IS THE FIRST (1ST) DAY OF A CALENDAR
MONTH, THE TWELVE (12) MONTH PERIOD COMMENCING ON THE COMMENCEMENT DATE OR (B)
IF THE COMMENCEMENT DATE IS NOT THE FIRST (1ST) DAY OF A CALENDAR MONTH, THE
PERIOD COMMENCING ON THE COMMENCEMENT DATE AND ENDING ON THE LAST DAY OF THE
TWELFTH (12TH) FULL CALENDAR MONTH OF THE TERM, AND IN EITHER CASE, EACH
SUCCEEDING TWELVE (12) MONTH PERIOD THEREAFTER WHICH FALLS IN WHOLE OR IN PART
DURING THE TERM.


 


ARTICLE 2.
RENT


 


2.01         BASE RENT. THROUGHOUT THE TERM, TENANT SHALL PAY TO LANDLORD AN
ANNUAL BASE RENT FOR THE PREMISES (THE “BASE RENT”), WITHOUT NOTICE OR DEMAND.
THE BASE RENT FOR THE FIRST

 

2

--------------------------------------------------------------------------------


 


LEASE YEAR SHALL BE EQUAL TO SIXTY SIX MILLION FOUR HUNDRED THIRTY THREE
THOUSAND ONE HUNDRED THIRTY NINE AND 98/100 DOLLARS ($66,433,139.98). SUBJECT TO
SECTION 1.04, ON JUNE 1, 2009 AND EVERY THIRD ANNIVERSARY THEREAFTER DURING THE
TERM (THE “ADJUSTMENT DATE”), THE BASE RENT SHALL INCREASE BY THE LESSER OF (A)
1.25 MULTIPLIED BY THE PRODUCT OF (I) THE BASE RENT IN EFFECT IMMEDIATELY PRIOR
TO THE APPLICABLE ADJUSTMENT DATE AND (II) THE CPI INCREASE (AS DEFINED IN
SECTION 31.16) OR (B) 6% OF THE BASE RENT IN EFFECT IMMEDIATELY PRIOR TO THE
APPLICABLE ADJUSTMENT DATE. BASE RENT SHALL BE PAYABLE IN EQUAL MONTHLY
INSTALLMENTS (HEREINAFTER REFERRED TO AS “MONTHLY BASE RENT”), IN ADVANCE, ON
THE FIRST (1ST) DAY OF THE TERM AND ON THE FIRST (1ST) DAY OF EACH CALENDAR
MONTH THEREAFTER OF THE TERM. IF THE TERM BEGINS ON ANY DAY EXCEPT THE FIRST
(1ST) DAY OF A CALENDAR MONTH OR ENDS ON ANY DAY EXCEPT THE LAST DAY OF A
CALENDAR MONTH, THE MONTHLY BASE RENT SHALL BE PRORATED BY MULTIPLYING THE
MONTHLY BASE RENT BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
REMAINING IN THE MONTH (INCLUDING THE EFFECTIVE DATE) AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF DAYS IN SUCH MONTH.


 


2.02         MANNER OF PAYMENT. UPON THE EFFECTIVE DATE, LANDLORD SHALL DELIVER
TO TENANT A CONFIRMATION OF LANDLORD’S ACCOUNT INFORMATION ALLOWING TENANT TO
ESTABLISH ARRANGEMENTS WHEREBY PAYMENTS OF THE BASE RENT AND ALL OTHER AMOUNTS
BECOMING DUE FROM TENANT TO LANDLORD HEREUNDER ARE TRANSFERRED BY AUTOMATED
CLEARING HOUSE DEBIT INITIATED BY TENANT FROM AN ACCOUNT ESTABLISHED BY TENANT
AT A UNITED STATES BANK OR OTHER FINANCIAL INSTITUTION TO SUCH ACCOUNT AS
LANDLORD MAY DESIGNATE. TENANT SHALL CONTINUE TO PAY ALL BASE RENT BY AUTOMATED
CLEARING HOUSE DEBIT UNLESS OTHERWISE DESIGNATED FROM TIME TO TIME BY WRITTEN
NOTICE FROM LANDLORD TO TENANT.


 


2.03         NET LEASE. IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND
AGREEMENTS, THAT ANY BASE RENT, IMPOSITIONS AND ALL OTHER SUMS PAYABLE BY TENANT
HEREUNDER (HEREINAFTER COLLECTIVELY REFERRED TO AS “RENT”) SHALL CONTINUE TO BE
PAYABLE IN ALL EVENTS, AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED OR REDUCED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE
OR BY OPERATION OF LAW. THIS IS A NET LEASE AND BASE RENT, IMPOSITIONS, AND ALL
OTHER ITEMS OF RENT AND ALL OTHER SUMS PAYABLE HEREUNDER BY TENANT SHALL BE PAID
WITHOUT NOTICE OR DEMAND, AND WITHOUT SETOFF, COUNTERCLAIM, ABATEMENT,
DEFERMENT, OR DEDUCTION, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN OR
PROVIDED BY LAWS (AS DEFINED IN SECTION 4.02), AND TENANT SHALL ENFORCE ANY
RIGHTS AGAINST LANDLORD IN AN INDEPENDENT ACTION; PROVIDED, HOWEVER, IN NO EVENT
SHALL TENANT BE LIABLE FOR ANY INTEREST, PRINCIPAL, LATE FEES OR OTHER EXPENSES
RELATING TO ANY DEBT INCURRED BY LANDLORD OR OTHER COSTS INCURRED BY LANDLORD IN
FINANCING OR REFINANCING THE PREMISES. EXCEPT AS PROVIDED UNDER BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER PROCEEDING AFFECTING LANDLORD, TENANT AGREES
THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, IT SHALL NOT TAKE ANY
ACTION TO TERMINATE, RESCIND OR AVOID THIS LEASE NOTWITHSTANDING (A) THE
EXERCISE OF ANY REMEDY, INCLUDING FORECLOSURE, UNDER ANY MORTGAGE (AS DEFINED IN
SECTION 17.01 BELOW), (B) ANY ACTION WITH RESPECT TO THIS LEASE (INCLUDING THE
DISAFFIRMANCE HEREOF) WHICH MAY BE TAKEN BY LANDLORD UNDER THE FEDERAL
BANKRUPTCY CODE OR OTHERWISE, (C) A CONDEMNATION OF THE PREMISES OR ANY PORTION
THEREOF (EXCEPT AS EXPRESSLY PROVIDED HEREIN), (D) THE PROHIBITION OR
RESTRICTION OF TENANT’S USE OF THE PREMISES UNDER ANY LAWS (AS DEFINED IN
SECTION 4.02 BELOW), OR (E) A CASUALTY EVENT AFFECTING THE PREMISES OR ANY
PORTION THEREOF (EXCEPT AS EXPRESSLY PROVIDED HEREIN).

 

3

--------------------------------------------------------------------------------


 


ARTICLE 3.
IMPOSITIONS


 


3.01         TENANT TO PAY IMPOSITIONS. TENANT SHALL PAY OR CAUSE TO BE PAID,
DIRECTLY TO THE APPLICABLE TAXING AUTHORITY (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN SECTION 30.01 HEREOF) IN A TIMELY MANNER AND AS HEREINAFTER PROVIDED,
ALL OF THE FOLLOWING ITEMS, IF ANY, TO THE EXTENT THAT SUCH ITEMS ARISE OUT OF
THE USE, OWNERSHIP OR OPERATION OF EACH PROPERTY LOCATION THAT ACCRUE DURING THE
TERM (EACH, AN “IMPOSITION” AND COLLECTIVELY, THE “IMPOSITIONS”): (A) REAL
PROPERTY TAXES AND ASSESSMENTS; (B) TAXES ON PERSONAL PROPERTY, TRADE FIXTURES
AND IMPROVEMENTS LOCATED ON OR RELATING TO THE PREMISES, WHETHER BELONGING TO
LANDLORD OR TENANT; (C) OCCUPANCY AND RENT TAXES; (D) LEVIES; (E) GROSS
RECEIPTS, EXCISE OR SIMILAR TAXES (I.E., TAXES CUSTOMARILY BASED UPON GROSS
INCOME OR RECEIPTS WHICH FAIL TO TAKE INTO ACCOUNT DEDUCTIONS RELATING TO ANY
PROPERTY LOCATION) IMPOSED OR LEVIED UPON, ASSESSED AGAINST OR MEASURED BY BASE
RENT OR OTHER RENT PAYABLE HEREUNDER, BUT ONLY TO THE EXTENT THAT SUCH TAXES
WOULD BE PAYABLE IF SUCH PROPERTY LOCATION (TOGETHER WITH ANY OTHER PROPERTY
LOCATIONS OWNED BY LANDLORD AND SUBJECT TO THIS LEASE) WERE THE ONLY PROPERTIES
OF LANDLORD; (F) ALL EXCISE, FRANCHISE, PRIVILEGE, LICENSE, SALES, VALUE ADDED,
USE AND SIMILAR TAXES IMPOSED UPON THE RENT OR OTHER MONIES OWED HEREUNDER, OR
UPON THE LEASEHOLD ESTATE OF EITHER PARTY (OTHER THAN, TRANSFERS, SALES OR
SIMILAR TAXES IMPOSED IN CONNECTION WITH A DIRECT OR INDIRECT TRANSFER OF
LANDLORD’S LEASEHOLD ESTATE); (G) PAYMENTS IN LIEU OF EACH OF THE FOREGOING,
WHETHER OR NOT EXPRESSLY SO DESIGNATED; (H) FINES, PENALTIES AND OTHER SIMILAR
OR LIKE GOVERNMENTAL CHARGES APPLICABLE TO ANY OF THE FOREGOING AND ANY INTEREST
OR COSTS WITH RESPECT THERETO SOLELY ATTRIBUTABLE TO THE ACTS OF TENANT; AND
(I) ANY AND ALL OTHER FEDERAL, STATE, COUNTY AND MUNICIPAL GOVERNMENTAL AND
QUASI-GOVERNMENTAL LEVIES, ASSESSMENTS OR TAXES AND CHARGES, GENERAL AND
SPECIAL, ORDINARY AND EXTRAORDINARY, FORESEEN AND UNFORESEEN, OF EVERY KIND AND
NATURE WHATSOEVER, AND ANY INTEREST OR COSTS WITH RESPECT THERETO, WHICH ARE DUE
AND PAYABLE OR ACCRUE AT ANY TIME DURING THE TERM. EACH SUCH IMPOSITION, OR
INSTALLMENT THEREOF, DURING THE TERM SHALL BE PAID BEFORE THE LAST DAY THE SAME
MAY BE PAID WITHOUT FINE, PENALTY, INTEREST OR ADDITIONAL COST; PROVIDED,
HOWEVER, THAT IF, IN ACCORDANCE WITH LAWS, ANY IMPOSITION MAY, AT THE OPTION OF
THE TAXPAYER, BE PAID IN INSTALLMENTS (WHETHER OR NOT INTEREST SHALL ACCRUE ON
THE UNPAID BALANCE OF SUCH IMPOSITION) (“INSTALLMENTS”), TENANT MAY EXERCISE THE
OPTION TO PAY THE SAME IN SUCH INSTALLMENTS AND SHALL BE RESPONSIBLE FOR THE
PAYMENT OF SUCH INSTALLMENTS ONLY, PROVIDED THAT ALL SUCH INSTALLMENT PAYMENTS
RELATING TO PERIODS PRIOR TO THE EXPIRATION OF THE TERM ARE REQUIRED TO BE MADE
PRIOR TO THE EXPIRATION DATE OR EARLY TERMINATION OF THIS LEASE. NOTWITHSTANDING
ANYTHING CONTAINED IN THIS SECTION 3.01 TO THE CONTRARY, (I) ”IMPOSITIONS” SHALL
INCLUDE ALL REAL PROPERTY TAXES AND ASSESSMENTS WHICH WERE ASSESSED, LEVIED OR
IMPOSED OR WHICH ACCRUED PRIOR TO THE TERM IF PAYABLE DURING THE TERM, AND
TENANT SHALL PROMPTLY PAY SUCH ITEMS AS AND WHEN THEY BECOME DUE AND PAYABLE,
AND (II) ANY REAL PROPERTY TAXES AND ASSESSMENTS WHICH ACCRUE DURING THE TERM
BUT BECOME PAYABLE AFTER THE TERM SHALL CONTINUE TO BE TENANT’S OBLIGATION OR
RESPONSIBILITY TO PAY.


 


3.02         RECEIPT OF PAYMENT. TENANT SHALL FURNISH TO LANDLORD, WITHIN THIRTY
(30) DAYS AFTER EACH IMPOSITION IS DUE, EVIDENCE REASONABLY SATISFACTORY TO
LANDLORD EVIDENCING THE PAYMENT OF AN IMPOSITION. LANDLORD AND TENANT SHALL
NOTIFY THE APPROPRIATE GOVERNMENTAL AUTHORITIES TO DELIVER BILLS OR INVOICES FOR
IMPOSITIONS DIRECTLY TO TENANT. NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE
CONTRARY, IF LANDLORD AND TENANT ARE UNABLE, AFTER HAVING MADE COMMERCIALLY
REASONABLE EFFORTS TO DO SO, TO CAUSE DIRECT BILLING OF IMPOSITIONS TO TENANT’S
ADDRESS, AND LANDLORD FAILS TO PROMPTLY (BUT IN ANY EVENT WITHIN TEN (10)
BUSINESS DAYS AFTER

 

4

--------------------------------------------------------------------------------


 


RECEIPT THEREOF), DELIVER TO TENANT ANY BILL OR INVOICE WITH RESPECT TO ANY
IMPOSITIONS THAT LANDLORD MAY RECEIVE AND TENANT’S PAYMENT OF SUCH IMPOSITIONS
WITHIN TWENTY (20) BUSINESS DAYS AFTER RECEIPT OF THE TAX BILL RESULTS IN THE
IMPOSITION OF INTEREST, PENALTIES AND/OR LATE FEES, THEN LANDLORD SHALL BE
RESPONSIBLE FOR SUCH INTEREST, PENALTIES AND/OR LATE FEES.


 


3.03         EXCLUSIONS.


 


(A)           EXCEPT AS PROVIDED IN SECTION 3.03(B) HEREINBELOW, NOTHING
CONTAINED IN THIS ARTICLE 3 SHALL REQUIRE TENANT TO PAY FOREIGN, STATE, LOCAL OR
FEDERAL INCOME, INHERITANCE, ESTATE, SUCCESSION, CAPITAL LEVY, CAPITAL STOCK,
STAMP, TRANSFER (EXCEPT TRANSFERS OCCURRING AS A RESULT OF TENANT EXERCISING ITS
RIGHT OF SUBSTITUTION UNDER SECTION 12.05 HEREOF), EXCESS PROFIT, REVENUE, GIFT
OR SIMILAR TAXES OF LANDLORD. FOR THESE PURPOSES, INCOME TAXES SHALL INCLUDE
(I) TAXES, HOWEVER LABELED, DETERMINED BY REFERENCE TO INCOME, AND (II) ANY TAX,
HOWEVER LABELED, IMPOSED ON ONE OR MORE ALTERNATIVE BASES, WHERE ONE OR MORE OF
SUCH ALTERNATIVE BASES IS BASED ON INCOME AND THE TAX IS IN FACT IMPOSED ON THE
INCOME BASE; PROVIDED, HOWEVER, THAT THE MAXIMUM ADDITIONAL AMOUNT OF
IMPOSITIONS WITH RESPECT TO A CALENDAR YEAR THAT TENANT MAY BE RESPONSIBLE FOR
HEREUNDER AS A RESULT OF THE INCLUSION OF “AND THE TAX IS IN FACT IMPOSED ON THE
NET INCOME BASE” MAY NOT EXCEED $50,000. WHERE A TAX MAY BE IMPOSED ON ONE OR
MORE ALTERNATIVE BASES, ONE OR MORE OF WHICH IS BASED ON INCOME, AND IT IS NOT
IN FACT IMPOSED ON THE INCOME BASE, THE TAX ACTUALLY IMPOSED WILL BE TREATED AS
AN INCOME TAX HEREUNDER TO THE EXTENT OF THE AMOUNT THAT WOULD HAVE BEEN IMPOSED
HAD THE TAX BEEN IMPOSED ON AN INCOME BASE.


 


(B)           IF, AT ANY TIME DURING THE TERM, A TAX OR EXCISE ON BASE RENT OR
OTHER RENT OR THE RIGHT TO RECEIVE RENTS OR OTHER TAX, HOWEVER DESCRIBED, IS
LEVIED OR ASSESSED AGAINST LANDLORD AS A SUBSTITUTE IN WHOLE OR IN PART FOR ANY
IMPOSITIONS THERETOFORE PAYABLE BY TENANT, TENANT SHALL PAY AND DISCHARGE SUCH
TAX OR EXCISE ON BASE RENT OR OTHER RENT OR OTHER TAX BEFORE INTEREST OR
PENALTIES ACCRUE, AND THE SAME SHALL BE DEEMED TO BE AN IMPOSITION LEVIED
AGAINST THE PREMISES.


 


3.04         CONTEST. TENANT SHALL HAVE THE RIGHT TO CONTEST (IN THE CASE OF ANY
ITEM INVOLVING MORE THAN $10,000, AFTER WRITTEN NOTICE TO LANDLORD) THE AMOUNT
OR VALIDITY, IN WHOLE OR IN PART, OF ANY IMPOSITION BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, AT TENANT’S SOLE COST AND
EXPENSE, PROVIDED THAT (A) NO DEFAULT (AS DEFINED IN SECTION 16.01 BELOW) BY
TENANT HAS OCCURRED AND IS CONTINUING; (B) SUCH PROCEEDING SHALL BE PERMITTED
UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT
TO WHICH TENANT IS BOUND AS A DIRECT PARTY AND ANY REAS (AS DEFINED IN SECTION
9.04 BELOW) AND OVERLEASES AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND
SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE LAWS; (C)
NO PROPERTY LOCATION NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER
OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST AS A RESULT OF SUCH
PROCEEDINGS; (D) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH CONTESTED
IMPOSITION FROM THE APPLICABLE PROPERTY LOCATION; AND (E) TENANT SHALL FURNISH
SUCH SECURITY AS MAY BE REQUIRED BY THE APPROPRIATE GOVERNMENTAL AUTHORITIES IN
CONNECTION WITH THE PROCEEDING. UPON THE TERMINATION OF SUCH PROCEEDINGS, IT
SHALL BE THE OBLIGATION OF TENANT TO PAY THE AMOUNT OF SUCH IMPOSITION OR PART
THEREOF AS FINALLY DETERMINED IN SUCH PROCEEDINGS, THE PAYMENT OF WHICH MAY HAVE
BEEN DEFERRED DURING THE PROSECUTION OF SUCH PROCEEDINGS, TOGETHER WITH ANY
COSTS, FEES (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS), INTEREST, PENALTIES
OR OTHER LIABILITIES IN CONNECTION THEREWITH.

 

5

--------------------------------------------------------------------------------


 


3.05         REDUCTION OF ASSESSED VALUATION. SUBJECT TO THE PROVISIONS OF
SECTION 3.04, TENANT SHALL HAVE THE RIGHT TO SEEK A REDUCTION IN THE ASSESSED
VALUATION OF EACH PROPERTY LOCATION FOR REAL PROPERTY TAX PURPOSES AND TO
PROSECUTE ANY ACTION OR PROCEEDING IN CONNECTION THEREWITH.


 


3.06         JOINDER OF LANDLORD. LANDLORD SHALL JOIN AND REASONABLY COOPERATE
IN ANY PROCEEDINGS REFERRED TO IN SECTIONS 3.04 AND 3.05 OR PERMIT THE SAME TO
BE BROUGHT IN ITS NAME BUT SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY COSTS OR
EXPENSES IN CONNECTION WITH ANY SUCH PROCEEDINGS, AND TENANT SHALL REIMBURSE (AS
INCURRED) AND INDEMNIFY LANDLORD (PROMPTLY UPON DEMAND) FOR ANY AND ALL COSTS OR
EXPENSES WHICH LANDLORD MAY SUSTAIN OR INCUR IN CONNECTION WITH ANY SUCH
PROCEEDINGS.


 


ARTICLE 4.
USE; COMPLIANCE


 


4.01         USE. TENANT SHALL HAVE THE RIGHT TO USE AND OCCUPY THE PREMISES FOR
ANY RETAIL PURPOSE OR FOR ANY OTHER USE OR PURPOSE PERMITTED BY THE APPLICABLE
ZONING AUTHORITY AND OTHERWISE BY LAWS AND, AS APPLICABLE, ANY REAS OR
OVERLEASES. TENANT SHALL HAVE THE RIGHT TO CEASE OPERATIONS FOR BUSINESS (“GO
DARK”) IN UP TO TEN PERCENT (10%) OF THE AGGREGATE OF THE (A) RENTABLE SQUARE
FOOTAGE OF THE PREMISES COVERED BY THIS LEASE AT THE TIME OF DETERMINATION, AND
(B) RENTABLE SQUARE FOOTAGE OF THE LEASED PREMISES UNDER THE OTHER LEASE AT THE
TIME OF DETERMINATION. NOTWITHSTANDING THE FOREGOING, (I) AS TO ANY PARTICULAR
PROPERTY LOCATION, IF LESS THAN FIFTY PERCENT (50%) OF THE RENTABLE SQUARE
FOOTAGE OF SUCH PROPERTY LOCATION IS NOT OPERATING FOR BUSINESS, NO PORTION OF
SUCH PROPERTY LOCATION SHALL BE CONSIDERED “DARK”, (II) NO PORTION OF A PROPERTY
LOCATION SHALL BE CONSIDERED “DARK” UNLESS SUCH PROPERTY LOCATION IS “DARK” FOR
MORE THAN TWELVE (12) CONSECUTIVE MONTHS, (III) NO PORTION OF A PROPERTY
LOCATION SHALL BE CONSIDERED “DARK” IF TENANT CEASES BUSINESS OPERATIONS IN SUCH
PROPERTY LOCATION IN CONNECTION WITH A CASUALTY, CONDEMNATION, CAPITAL
IMPROVEMENT (AS DEFINED IN ARTICLE 11) OR FORCE MAJEURE (AS DEFINED IN SECTION
31.10), AND (IV) TENANT SHALL HAVE THE RIGHT TO “GO DARK” IN ONE (1)
DISTRIBUTION CENTER AND SUCH PROPERTY LOCATION SHALL NOT COUNT AGAINST THE TEN
PERCENT (10%) LIMITATION SET FORTH ABOVE. TENANT SHALL PROVIDE LANDLORD WITH
WRITTEN NOTICE OF A “GO DARK” PROPERTY LOCATION, AND AN OFFICER’S CERTIFICATE OF
TENANT (1) CERTIFYING COMPLIANCE WITH ALL OF THE SQUARE FOOTAGE REQUIREMENTS SET
FORTH IN THE FOREGOING SUBSECTIONS (A), (B) AND (I), AND THE OTHER REQUIREMENTS
OR CONDITIONS SET FORTH IN THE FOREGOING SUBSECTIONS (II), (III) AND (IV), AND
(2) ATTACHING A SCHEDULE OF SQUARE FOOTAGE CALCULATIONS IN SUPPORT THEREOF
(PROVIDED, HOWEVER, THAT TENANT’S FAILURE TO DELIVER SUCH NOTICE AND OFFICER’S
CERTIFICATE TO LANDLORD SHALL NOT CONSTITUTE A DEFAULT UNDER THIS LEASE).
NOTWITHSTANDING THE FOREGOING, THE TERMS AND PROVISIONS OF THIS LEASE AND
TENANT’S OBLIGATIONS HEREUNDER (INCLUDING WITHOUT LIMITATION, THE PAYMENT OF
BASE RENT AND OTHER RENT WITHOUT REDUCTION EXCEPT AS SET FORTH IN ARTICLES 14
AND 15, THE MAINTENANCE OF INSURANCE AS REQUIRED UNDER ARTICLE 6 AND TENANT’S
MAINTENANCE OBLIGATIONS UNDER SECTION 9.02) SHALL REMAIN IN FULL FORCE AND
EFFECT WITH RESPECT TO ANY PROPERTY LOCATION THAT HAS GONE “DARK”.


 


4.02         COMPLIANCE. TENANT’S USE AND OCCUPATION OF EACH OF THE PROPERTY
LOCATIONS, AND THE CONDITION THEREOF, SHALL, AT TENANT’S SOLE COST AND EXPENSE,
COMPLY FULLY WITH ALL LEGAL REQUIREMENTS (DEFINED BELOW), AND ALL RESTRICTIONS,
COVENANTS AND ENCUMBRANCES OF RECORD (INCLUDING ANY OWNER OBLIGATIONS UNDER SUCH
LEGAL REQUIREMENTS), WITH RESPECT TO THE PREMISES, IN EITHER EVENT, THE FAILURE
WITH WHICH TO COMPLY COULD HAVE A MATERIAL ADVERSE EFFECT (DEFINED

 

6

--------------------------------------------------------------------------------


 


BELOW). WITHOUT IN ANY WAY LIMITING THE FOREGOING PROVISIONS, TENANT SHALL
COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO MONEY LAUNDERING, ANTI-TERRORISM,
TRADE EMBARGOS, ECONOMIC SANCTIONS, AND THE AMERICANS WITH DISABILITIES ACT OF
1990, AS SUCH ACT MAY BE AMENDED FROM TIME TO TIME, AND ALL REGULATIONS
PROMULGATED THEREUNDER, AS THEY AFFECT THE PREMISES NOW OR HEREAFTER IN EFFECT.
TENANT SHALL COMPLY WITH ALL LEGAL REQUIREMENTS AND DIRECTIVES OF GOVERNMENTAL
AUTHORITIES AND, UPON RECEIPT THEREOF, SHALL PROVIDE TO LANDLORD COPIES OF ALL
NOTICES, REPORTS AND OTHER COMMUNICATIONS EXCHANGED WITH, OR RECEIVED FROM,
GOVERNMENTAL AUTHORITIES RELATING TO ANY ACTUAL OR ALLEGED NONCOMPLIANCE EVENT,
THE FAILURE OF WHICH TO COMPLY COULD HAVE A MATERIAL ADVERSE EFFECT. TENANT
SHALL ALSO REIMBURSE LANDLORD FOR ALL COSTS (DEFINED BELOW) INCURRED BY LANDLORD
IN EVALUATING THE EFFECT OF SUCH AN EVENT ON THE PREMISES AND THIS LEASE (TO THE
EXTENT TENANT IS NOT USING REASONABLE EFFORTS TO COMPLY WITH SUCH AN EVENT AND
LANDLORD MAKES A REASONABLE AND GOOD FAITH DETERMINATION THAT SUCH EVALUATION IS
NECESSARY), IN OBTAINING ANY NECESSARY LICENSES FROM GOVERNMENTAL AUTHORITIES AS
MAY BE NECESSARY FOR LANDLORD TO ENFORCE ITS RIGHTS HEREUNDER, AND IN COMPLYING
WITH ALL LEGAL REQUIREMENTS APPLICABLE TO LANDLORD AS THE RESULT OF THE
EXISTENCE OF SUCH AN EVENT, AND FOR ANY PENALTIES OR FINES IMPOSED UPON LANDLORD
AS A RESULT THEREOF. TENANT WILL USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT
ANY ACT OR CONDITION TO EXIST ON OR ABOUT THE PREMISES WHICH WILL MATERIALLY
INCREASE ANY INSURANCE RATE THEREON EXCEPT WHEN SUCH ACTS ARE REQUIRED IN THE
NORMAL COURSE OF ITS BUSINESS, AND IN ANY EVENT, TENANT SHALL PAY FOR SUCH
INCREASE; PROVIDED, HOWEVER, THE FOREGOING PROVISION SHALL NOT IN ANY WAY
PREVENT TENANT FROM HAVING THE RIGHT TO USE AND OCCUPY THE PREMISES IN
ACCORDANCE WITH SECTION 4.01 ABOVE. EXCEPT TO THE EXTENT OF LANDLORD’S WILLFUL
WRONGFUL ACTS OR GROSS NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE”
USED IN THIS SECTION SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF
LAW TO ANY OF THE LANDLORD INDEMNIFIED PARTIES (AS DEFINED IN SECTION 13.03(A))
SOLELY BY REASON OF LANDLORD’S INTEREST IN ANY PROPERTY LOCATION OR TENANT’S
FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF TENANT
UNDER THIS LEASE), TENANT AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
(DEFINED BELOW) CAUSED BY, INCURRED OR RESULTING FROM TENANT’S FAILURE TO COMPLY
WITH ITS OBLIGATIONS UNDER THIS SECTION.


 

For purposes hereof:

 

“Costs” means all reasonable costs and expenses incurred by a Person (defined in
Section 20.05 below), including, without limitation, reasonable attorneys’ fees
and expenses, court costs, expert witness fees, costs of tests and analyses,
travel and accommodation expenses, deposition and trial transcripts, copies and
other similar costs and fees, and appraisal fees, as the circumstances require.

 

“Laws” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws (defined in Section 25.01(b)
below) and Laws relating to accessibility to, usability by, and discrimination
against, disabled individuals), all judicial and administrative interpretations
thereof, including any judicial order, consent, decree or judgment,

 

7

--------------------------------------------------------------------------------


 

and all covenants, restrictions and conditions now or hereafter of record which
may be applicable to the Property Locations, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Property Locations, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of any of the Property Locations.

 

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, fines, penalties, interest, charges, fees, judgments,
awards, amounts paid in settlement and damages of whatever kind or nature,
inclusive of bodily injury and property damage to third parties (including,
without limitation, attorneys’ fees and other Costs of defense).

 

“Material Adverse Effect” means a material adverse effect on (a) any of the
Property Locations, including, without limitation, the operation of any of the
Property Locations and/or the value of any of the Property Locations;
(b) Tenant’s ability to perform its obligations under this Lease; or
(c) Landlord’s interests in any of the Property Locations or this Lease.

 


ARTICLE 5.
UTILITIES


 


5.01         PAYMENT FOR UTILITIES. TENANT WILL PAY, WHEN DUE, ALL SUCH CHARGES
WHICH ACCRUE DURING THE TERM OF EVERY NATURE, KIND OR DESCRIPTION FOR UTILITIES
FURNISHED TO ANY PROPERTY LOCATION OR CHARGEABLE AGAINST ANY PROPERTY LOCATION,
INCLUDING ALL CHARGES FOR WATER, SEWAGE, HEAT, GAS, LIGHT, GARBAGE, ELECTRICITY,
TELEPHONE, STEAM, POWER, OR OTHER PUBLIC OR PRIVATE UTILITY SERVICES. PRIOR TO
COMMENCEMENT OF THE TERM, TENANT SHALL PAY FOR ALL UTILITIES OR SERVICES AT ANY
PROPERTY LOCATION USED BY IT OR ITS AFFILIATES, AGENTS, EMPLOYEES OR
CONTRACTORS.


 


5.02         UTILITIES. TENANT SHALL HAVE THE RIGHT TO CHOOSE AND SHALL BE
RESPONSIBLE FOR CONTRACTING DIRECTLY WITH ALL SUPPLIERS OF UTILITY SERVICES. IN
THE EVENT THAT ANY CHARGE OR FEE IS REQUIRED BY THE STATE IN WHICH ANY PROPERTY
LOCATION IS LOCATED OR BY ANY AGENCY, SUBDIVISION OR INSTRUMENTALITY THEREOF, OR
BY ANY UTILITY COMPANY OR OTHER ENTITY FURNISHING SERVICES OR UTILITIES TO SUCH
PROPERTY LOCATION, AS A CONDITION PRECEDENT TO FURNISHING OR CONTINUING TO
FURNISH UTILITIES OR SERVICES TO SUCH PROPERTY LOCATION, SUCH CHARGE OR FEE
SHALL BE DEEMED TO BE A UTILITY CHARGE PAYABLE BY TENANT. THE PROVISIONS OF THIS
ARTICLE 5 SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, ANY CHARGES OR FEES FOR
PRESENT OR FUTURE WATER OR SEWER CAPACITY TO SERVE EACH PROPERTY LOCATION, ANY
CHARGES FOR THE UNDERGROUND INSTALLATION OF GAS OR OTHER UTILITIES OR SERVICES,
AND OTHER CHARGES RELATING TO THE EXTENSION OF OR CHANGE IN THE FACILITIES
NECESSARY TO PROVIDE EACH PROPERTY LOCATION WITH ADEQUATE UTILITY SERVICES.
TENANT MAY ELECT TO CAUSE THE SEPARATE METERING OF UTILITIES TO VARIOUS PORTIONS
OF ANY BUILDING. IF TENANT MAKES SUCH AN ELECTION, THE COSTS OF SUCH SEPARATE
METERING SHALL BE AT THE SOLE AND EXCLUSIVE COST OF TENANT. IN THE EVENT TENANT
FAILS TO PAY ANY SUCH CHARGE OR FEE CONTEMPLATED BY THIS SECTION 5.02, LANDLORD
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PAY SUCH CHARGES OR FEES ON
TENANT’S BEHALF AND TENANT SHALL REIMBURSE LANDLORD FOR SUCH UTILITY CHARGE UPON
LANDLORD’S DEMAND THEREFOR WITH INTEREST ACCRUING AT THE RATE PROVIDED IN
SECTION 31.07. THE INABILITY OF TENANT TO OBTAIN, OR ANY STOPPAGE OF, THE
UTILITY SERVICES REFERRED TO IN THIS ARTICLE 5 RESULTING FROM ANY CAUSE (OTHER
THAN LANDLORD’S GROSS NEGLIGENCE OR WILLFUL WRONGFUL ACTS) SHALL NOT MAKE
LANDLORD LIABLE IN ANY RESPECT FOR DAMAGES OF

 

8

--------------------------------------------------------------------------------


 


ANY KIND TO ANY PERSON, PROPERTY OR BUSINESS, OR ENTITLE TENANT TO ANY ABATEMENT
OF RENT OR OTHER RELIEF FROM ANY OF TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


ARTICLE 6.
INSURANCE


 


6.01         TENANT’S INSURANCE.


 


(A)           TENANT SHALL OBTAIN AND MAINTAIN THE FOLLOWING COVERAGES FOR ALL
PROPERTIES AT ITS SOLE COST AND EXPENSE:


 

(I)            “ALL RISK” OR “SPECIAL FORM” PROPERTY INSURANCE WITH A ONE
HUNDRED MILLION DOLLARS ($100,000,000) PER OCCURRENCE LIMIT, WITH NO AGGREGATE
FOR THE PERIL OF WINDSTORM, TORNADO AND HAIL, ON THE BUILDINGS AND TENANT’S
PERSONALTY (AS DEFINED IN SECTION 7.02) LOCATED ON EACH PROPERTY LOCATION,
(1) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT
COST, (2) CONTAINING AN AGREED AMOUNT ENDORSEMENT WAIVING ALL CO-INSURANCE
PROVISIONS; (3) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF (A) ONE HUNDRED
THOUSAND DOLLARS ($100,000) OR (B) IN THE EVENT THAT THE INSURANCE DEDUCTIBLE
LETTER OF CREDIT (DEFINED BELOW) IS IN FULL FORCE AND EFFECT, FIVE HUNDRED
THOUSAND DOLLARS ($500,000); AND (4) PROVIDING COVERAGE FOR CONTINGENT LIABILITY
FROM OPERATION OF BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST OF
CONSTRUCTION UNDER AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT
IF ANY OF THE IMPROVEMENTS OR THE USE OF EACH INDIVIDUAL PROPERTY LOCATION SHALL
AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES. THE FULL
REPLACEMENT COST SHALL BE REDETERMINED FROM TIME TO TIME (BUT NOT MORE
FREQUENTLY THAN ONCE IN ANY TWENTY-FOUR (24) CALENDAR MONTHS) AT THE REQUEST OF
LANDLORD BY AN APPRAISER OR CONTRACTOR DESIGNATED AND PAID BY TENANT AND
APPROVED BY LANDLORD, OR BY AN ENGINEER OR APPRAISER IN THE REGULAR EMPLOY OF
THE INSURER AND AT THE EXPENSE OF TENANT. AFTER THE FIRST APPRAISAL, ADDITIONAL
APPRAISALS MAY BE BASED ON CONSTRUCTION COST INDICES CUSTOMARILY EMPLOYED IN THE
TRADE. FOR PURPOSES OF THIS SECTION 6.01(A)(I), THE TERM “INSURANCE DEDUCTIBLE
LETTER OF CREDIT” SHALL MEAN A LETTER OF CREDIT, COMBINED FOR SHOPKO STORES
OPERATING CO., LLC (“SHOPKO”) AND PAMIDA STORES OPERATING CO., LLC (“PAMIDA”) SO
LONG AS THEY JOINTLY PROCURE INSURANCE, IN AN AMOUNT EQUAL TO FOUR HUNDRED
THOUSAND DOLLARS ($400,000.00), NAMING LANDLORD OR, AT LANDLORD’S OPTION, ITS
MORTGAGEE (AS DEFINED IN SECTION 17.01 BELOW) AS THE SOLE BENEFICIARY THEREOF,
WHICH LETTER OF CREDIT SHALL (A) BE A TRANSFERABLE, CLEAN, IRREVOCABLE,
UNCONDITIONAL, STANDBY LETTER OF CREDIT IN FORM, SUBSTANCE AND AMOUNT REASONABLY
SATISFACTORY TO LANDLORD IN ITS REASONABLE DISCRETION, ISSUED OR CONFIRMED BY A
COMMERCIAL BANK WITH A LONG TERM DEBT OBLIGATION RATING OF “AA” OR BETTER (OR A
COMPARABLE LONG TERM DEBT OBLIGATION RATING) AS ASSIGNED NATIONALLY-RECOGNIZED
STATISTICAL RATING AGENCY, (B) BE PAYABLE UPON PRESENTATION OF A SIGHT DRAFT
ONLY TO THE ORDER OF LANDLORD OR ITS MORTGAGEE AT A NEW YORK CITY BANK, (C) HAVE
AN INITIAL EXPIRATION DATE OF NOT LESS THAN ONE (1) YEAR AND SHALL BE
AUTOMATICALLY RENEWED FOR SUCCESSIVE TWELVE (12) MONTH PERIODS FOR THE TERM, (D)
PROVIDE FOR MULTIPLE DRAWS, AND (E) BE TRANSFERABLE BY LANDLORD OR ITS
MORTGAGEE, AND ITS SUCCESSORS AND ASSIGNS AT A NEW YORK CITY BANK.

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE (“LIABILITY INSURANCE”)
AGAINST LIABILITY FOR BODILY INJURY AND DEATH, PROPERTY DAMAGE, PERSONAL AND
ADVERTISING INJURY, LIQUOR (TO THE EXTENT LIQUOR IS SOLD OR MANUFACTURED ON ANY
PROPERTY LOCATION), OPTOMETRIST AND DRUGGIST PROFESSIONAL LIABILITY (TO THE
EXTENT OPTOMETRIC AND PHARMACY OPERATIONS EXIST ON ANY

 

9

--------------------------------------------------------------------------------


 

PROPERTY LOCATION) ON EACH PROPERTY LOCATION, SUCH LIABILITY INSURANCE (1) TO BE
ON AN “OCCURRENCE” FORM WITH A COMBINED SINGLE LIMIT OF NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000) PER OCCURRENCE AND TWO MILLION DOLLARS ($2,000,000)
IN THE AGGREGATE AND TO CONTINUE AT NOT LESS THAN THE AFORESAID LIMIT UNTIL
REQUIRED TO BE CHANGED BY LANDLORD IN WRITING BY REASON OF CHANGED ECONOMIC
CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (2) TO PROVIDE COVERAGE FOR
PREMISES AND OPERATIONS, PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS,
INDEPENDENT CONTRACTORS, BLANKET CONTRACTUAL LIABILITY FOR ALL WRITTEN AND ORAL
CONTRACTS AND CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED IN THIS
AGREEMENT. THE DEDUCTIBLE FOR LIABILITY INSURANCE COVERAGE SHALL NOT EXCEED TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000).

 

(III)          WORKERS’ COMPENSATION INSURANCE PROVIDING STATUTORY BENEFITS AND
EMPLOYERS LIABILITY INSURANCE WITH A LIMIT OF AT LEAST ONE MILLION DOLLARS
($1,000,000) FOR ALL PERSONS EMPLOYED BY TENANT AT OR IN CONNECTION WITH EACH
PROPERTY LOCATION;

 

(IV)          BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE (1) COVERING ALL
RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SECTION (I) ABOVE;
(2) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PROJECTED GROSS
INCOME FROM EACH INDIVIDUAL PROPERTY LOCATION (ON AN ACTUAL LOSS SUSTAINED
BASIS) FOR A PERIOD CONTINUING UNTIL THE RESTORATION OF THE INDIVIDUAL PROPERTY
LOCATION IS COMPLETED; THE AMOUNT OF SUCH BUSINESS INTERRUPTION/LOSS OF RENTS
INSURANCE SHALL BE DETERMINED PRIOR TO THE SIGNING OF THIS LEASE AND AT LEAST
ONCE EACH YEAR THEREAFTER BASED ON TENANT’S REASONABLE ESTIMATE OF THE GROSS
EARNINGS INCLUDING ONE HUNDRED PERCENT (100%) OF RENT PAYABLES FOR THE
SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD, AND (3) CONTAINING AN EXTENDED PERIOD
OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE
BUILDINGS, IMPROVEMENTS OR TENANT’S PERSONALTY HAS BEEN REPAIRED, THE CONTINUED
LOSS OR INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME
LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE
DATE THAT THE APPLICABLE INDIVIDUAL PROPERTY LOCATION IS REPAIRED OR REPLACED
AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE
POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD;

 

(V)           COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN AN
AMOUNT EQUAL TO THE GREATER OF FIVE MILLION DOLLARS ($5,000,000) OR FULL
REPLACEMENT COST OF THE BUILDINGS, IMPROVEMENTS AND TENANT’S PERSONALTY ON TERMS
CONSISTENT WITH THE “ALL RISK” PROPERTY INSURANCE REQUIRED UNDER SUBSECTION (I)
ABOVE;

 

(VI)          FLOOD INSURANCE, IF ANY PORTION OF A BUILDING IS LOCATED IN AN
AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY
SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARD PURSUANT TO THE
NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973
OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED, OR
ANY SUCCESSOR LAW (THE “FLOOD INSURANCE ACTS”), OF THE FOLLOWING TYPES AND IN
THE FOLLOWING AMOUNTS (1) COVERAGE UNDER POLICIES ISSUED PURSUANT TO THE FLOOD
INSURANCE ACTS (THE “FLOOD INSURANCE POLICIES”) IN AN AMOUNT EQUAL TO THE
MAXIMUM LIMIT OF COVERAGE AVAILABLE FOR THE APPLICABLE INDIVIDUAL PROPERTY
LOCATION UNDER THE FLOOD INSURANCE ACTS, SUBJECT ONLY TO CUSTOMARY DEDUCTIBLES
UNDER SUCH POLICIES AND (2) EXCESS FLOOD INSURANCE IN AN AMOUNT EQUAL TO THE
GREATER OF (X) ONE HUNDRED PERCENT (100%) OF REPLACEMENT COST OF THE BUILDINGS
(INCLUDING THE IMPROVEMENTS) LOCATED IN THE APPLICABLE INDIVIDUAL PROPERTY
LOCATION, OR (Y) TEN MILLION DOLLARS ($10,000,000) FOR PROPERTY LOCATIONS
OUTSIDE FLOOD ZONE A OR V;

 

10

--------------------------------------------------------------------------------


 

(VII)         EARTHQUAKE INSURANCE FOR LOCATIONS WITH PROBABLE MAXIMUM LOSS
PERCENTAGES OF 20 (PML 20%) OR GREATER, AND SINKHOLE AND MINE SUBSIDENCE
INSURANCE IN AMOUNTS EQUAL TO ONE TIMES (1X) THE PROBABLE MAXIMUM LOSS OF EACH
INDIVIDUAL PROPERTY LOCATION AS DETERMINED BY LANDLORD IN ITS SOLE DISCRETION
AND IN FORM AND SUBSTANCE SATISFACTORY TO LANDLORD, PROVIDED THAT WITH THE
EXCEPTIONS FOR LIMITS AND DEDUCTIBLES THE EARTHQUAKE INSURANCE SHALL BE ON TERMS
CONSISTENT WITH THE “ALL RISK” PROPERTY INSURANCE UNDER SUBSECTION (I) ABOVE:

 

(VIII)        UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN SEVENTY
FIVE MILLION DOLLARS ($75,000,000) PER OCCURRENCE ON THE FORMS OF PRIMARY
COMMERCIAL GENERAL LIABILITY, EMPLOYERS LIABILITY, OPTOMETRIST PROFESSIONAL
LIABILITY AND DRUGGIST PROFESSIONAL LIABILITY;

 

(IX)           AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS (INCLUDING CAPITAL IMPROVEMENTS) ARE BEING MADE WITH RESPECT TO THE
BUILDINGS AND THE OTHER IMPROVEMENTS (1) OWNER’S CONTINGENT OR PROTECTIVE
LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR
PROVISIONS OF THE INSURANCE PROVIDED IN SECTION (II) ABOVE; AND (2) BUILDERS
RISK INSURANCE ON A COMPLETED VALUE FORM COVERING AGAINST “ALL RISKS” INSURED
AGAINST PURSUANT TO SECTION (I) ABOVE SHALL INCLUDE PERMISSION TO OCCUPY EACH
INDIVIDUAL PROPERTY LOCATION, AND SHALL CONTAIN AN AGREED AMOUNT ENDORSEMENT
WAIVING COINSURANCE PROVISIONS;

 

(X)            INSURANCE AGAINST TERRORISM, TERRORIST ACTS OR SIMILAR ACTS OF
SABOTAGE (“TERRORISM INSURANCE”) WITH COVERAGE AMOUNTS OF NOT LESS THAN TWO
HUNDRED MILLION AND 00/100 DOLLARS ($200,000,000.00) (THE “TERRORISM INSURANCE
REQUIRED AMOUNT”). NOTWITHSTANDING THE FOREGOING SENTENCE, TENANT SHALL NOT BE
OBLIGATED TO EXPEND MORE THAN ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000),
INCREASED ANNUALLY BASED ON INCREASES IN THE CPI, IN ANY FISCAL YEAR ON
INSURANCE PREMIUMS FOR TERRORISM INSURANCE (THE “TERRORISM INSURANCE CAP”). IF
THE COST OF THE TERRORISM INSURANCE REQUIRED AMOUNT EXCEEDS THE TERRORISM
INSURANCE CAP, TENANT SHALL PURCHASE THE MAXIMUM AMOUNT OF TERRORISM INSURANCE
AVAILABLE WITH FUNDS EQUAL TO THE TERRORISM INSURANCE CAP;

 

(XI)           WITH RESPECT TO EACH PROPERTY LOCATION ON WHICH TENANT MAINTAINS
A TANK FOR THE STORAGE OF HAZARDOUS MATERIALS, STORAGE TANK LIABILITY INSURANCE
THAT PROVIDES FOR CORRECTIVE ACTION, THIRD PARTY LIABILITY COVERAGE, CLEAN-UP
COSTS AND DEFENSE COSTS AT ALL TIMES DURING THE TERM IN AN AMOUNT NOT LESS THAN
THOSE LIMITS REQUIRED TO SATISFY THE FINANCIAL RESPONSIBILITY REQUIREMENTS AS
DETERMINED BY TITLE 40 THE CODE OF FEDERAL REGULATIONS, BUT IN NO EVENT LESS
THAN TWO MILLION DOLLARS ($2,000,000) PER OCCURRENCE AND FOUR MILLION DOLLARS
($4,000,000) IN THE AGGREGATE (“TANK INSURANCE”); AND

 

(XII)          SUCH OTHER INSURANCE AND IN SUCH AMOUNTS FROM TIME TO TIME THAT
LANDLORD OR ITS MORTGAGEE MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE
HAZARDS WHICH AT THE TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO
EACH INDIVIDUAL PROPERTY LOCATION IN OR AROUND THE REGION IN WHICH THE EACH
INDIVIDUAL PROPERTY LOCATION IS LOCATED.

 


(B)           LANDLORD SHALL BE NAMED AS AN “ADDITIONAL INSURED” FOR LIABILITY
INSURANCE, AS AN “ADDITIONAL NAMED INSURED” AND AS A “LOSS PAYEE” FOR PROPERTY
INSURANCE, AS AN

 

11

--------------------------------------------------------------------------------


 


“ADDITIONAL INSURED” FOR TANK INSURANCE, AND AS A “LOSS PAYEE” FOR RENTAL VALUE
OR BUSINESS INTERRUPTION INSURANCE. IF ANY PROPERTY LOCATION SHALL BE SUBJECT TO
ANY MORTGAGE (AS DEFINED IN SECTION 17.01), THE APPLICABLE LIABILITY INSURANCE
SHALL, IF REQUIRED BY SUCH MORTGAGE, NAME THE MORTGAGEE (AS DEFINED IN SECTION
17.01) AS AN ADDITIONAL INSURED AND THE PROPERTY, BUSINESS INTERRUPTION/LOSS OF
RENTS, BOILER AND MACHINERY, FLOOD, EARTHQUAKE AND TERRORISM INSURANCE SHALL
NAME THE MORTGAGEE AS A “LOSS PAYEE” UNDER A STANDARD “NONCONTRIBUTORY
MORTGAGEE” ENDORSEMENT OR ITS EQUIVALENT. IN THE CASE OF PROPERTY, BOILER AND
MACHINERY, AND FLOOD INSURANCE, EACH POLICY SHALL CONTAIN A SO-CALLED NEW YORK
STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF ANY MORTGAGEE PROVIDING
THAT THE LOSS THEREUNDER SHALL BE PAYABLE TO LANDLORD AND MORTGAGEE, AS THEIR
INTERESTS MAY APPEAR.


 


(C)           ALL OF TENANT’S INSURANCE POLICIES REQUIRED HEREUNDER SHALL BE IN
SUCH FORM AND SHALL BE ISSUED BY SUCH RESPONSIBLE COMPANIES PERMITTED TO DO
BUSINESS IN THE STATE WHERE THE APPLICABLE PROPERTY LOCATION IS LOCATED. ALL
SUCH COMPANIES SHALL HAVE A RATING OF “A” OR BETTER FOR FINANCIAL STRENGTH
CLAIMS PAYING ABILITY ASSIGNED BY MOODY’S INVESTORS SERVICE, INC. (IF MOODY’S
INVESTORS SERVICE, INC. PROVIDES A RATING FOR THE INSURER) AND A RATING OF ”A”
OR BETTER ASSIGNED BY STANDARD & POOR’S RATING GROUP (“S&P”), PROVIDED THAT IF
ANY INSURANCE REQUIRED IS PROVIDED BY A SYNDICATE OF INSURERS, THE INSURERS WITH
RESPECT TO SUCH INSURANCE SHALL BE ACCEPTABLE IF: (1) THE FIRST LAYER OF
COVERAGE UNDER SUCH INSURANCE SHALL BE PROVIDED BY CARRIERS WITH A MINIMUM
FINANCIAL STRENGTH RATING FROM S&P OF “A” OR BETTER; (2) SIXTY PERCENT (60%)
(SEVENTY-FIVE PERCENT (75%) IF THERE ARE FOUR OR FEWER MEMBERS IN THE SYNDICATE)
OF THE AGGREGATE LIMITS UNDER SUCH POLICIES MUST BE PROVIDED BY CARRIERS WITH A
MINIMUM FINANCIAL STRENGTH RATING FROM S&P OF “A” OR BETTER; AND (3) THE
FINANCIAL STRENGTH RATING FROM S&P FOR EACH CARRIER IN THE SYNDICATE SHALL HAVE
A FINANCIAL STRENGTH RATING FROM S&P OF AT LEAST “BBB”. ALL POLICIES REFERRED TO
IN THIS LEASE SHALL BE PROCURED, OR CAUSED TO BE PROCURED, BY TENANT, AT NO
EXPENSE TO LANDLORD, AND FOR PERIODS OF NOT LESS THAN ONE (1) YEAR. EVIDENCE OF
INSURANCE (IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LANDLORD) SHALL BE
DELIVERED TO LANDLORD ON OR BEFORE THE COMMENCEMENT DATE AND RENEWAL EVIDENCE OF
INSURANCE NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE OF EXPIRATION OF THE
POLICIES. SUBJECT TO THE TERMS OF SECTION 30 BELOW, IF TENANT FAILS TO OBTAIN
AND MAINTAIN INSURANCE COVERAGES IN ACCORDANCE WITH THIS ARTICLE 6, THEN
LANDLORD, AT LANDLORD’S SOLE OPTION, UPON FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE
TO TENANT AND TENANT’S FAILURE TO CURE WITHIN SAID PERIOD, MAY, BUT SHALL NOT BE
OBLIGATED TO, PROCURE SUCH INSURANCE ON BEHALF OF, AND AT THE EXPENSE OF,
TENANT, AND IF LANDLORD EXERCISES SUCH RIGHT AND EXPENDS ANY FUNDS TO OBTAIN
SUCH INSURANCE, TENANT SHALL REIMBURSE LANDLORD FOR SUCH AMOUNTS UPON DEMAND
WITH INTEREST ACCRUING AT THE DEFAULT INTEREST RATE PROVIDED IN SECTION 31.07,
FROM THE TIME OF PAYMENT BY LANDLORD UNTIL FULLY PAID BY TENANT IMMEDIATELY UPON
WRITTEN DEMAND THEREFOR BY LANDLORD. IT IS UNDERSTOOD THAT ANY SUCH SUMS FOR
WHICH TENANT IS REQUIRED TO REIMBURSE LANDLORD SHALL CONSTITUTE RENT UNDER THIS
LEASE.


 


(D)           TENANT SHALL NOT CARRY SEPARATE INSURANCE CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS LEASE TO BE
FURNISHED BY TENANT, UNLESS LANDLORD AND EACH MORTGAGEE IS INCLUDED THEREIN AS
ADDITIONAL NAMED INSUREDS WITH ANY LOSS PAYABLE AS PROVIDED IN THIS LEASE.
TENANT SHALL PROMPTLY NOTIFY LANDLORD OF THE CARRYING OF ANY SUCH SEPARATE
INSURANCE AND SHALL CAUSE EVIDENCE OF THE SAME TO BE DELIVERED AS REQUIRED IN
THIS LEASE.

 

12

--------------------------------------------------------------------------------


 


(E)           TENANT SHALL NOT VIOLATE OR PERMIT TO BE VIOLATED ANY OF THE
CONDITIONS OR PROVISIONS OF ANY OF TENANT’S INSURANCE POLICIES REQUIRED
HEREUNDER, AND TENANT SHALL SO PERFORM AND SATISFY OR CAUSE TO BE PERFORMED AND
SATISFIED THE REQUIREMENTS OF THE COMPANIES WRITING SUCH POLICIES SO THAT AT ALL
TIMES COMPANIES OF GOOD STANDING SHALL BE WILLING TO WRITE AND CONTINUE SUCH
INSURANCE.


 


(F)            EACH OF TENANT’S INSURANCE POLICIES SHALL CONTAIN AN AGREEMENT BY
THE INSURER THAT SUCH POLICY SHALL NOT BE CANCELLED OR MODIFIED WITHOUT AT LEAST
TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD AND EACH MORTGAGEE, AND CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT NO ACT OR NEGLIGENCE OF TENANT, OR
ANYONE ACTING FOR TENANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF ANY POLICY
WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY PART
THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE
INSOFAR AS LANDLORD IS CONCERNED. THE PROPERTY INSURANCE SHALL CONTAIN A WAIVER
OF SUBROGATION BY THE INSURER OF ANY RIGHT TO RECOVER THE AMOUNT OF ANY LOSS
RESULTING FROM THE ACTS OR NEGLIGENCE OF LANDLORD OR ITS AGENTS, EMPLOYEES OR
LICENSEES.


 


(G)           EACH OF LANDLORD AND TENANT HEREBY WAIVES ANY AND EVERY CLAIM FOR
RECOVERY FROM THE OTHER FOR ANY AND ALL LOSS OR DAMAGE TO ANY PROPERTY LOCATION
OR TO THE CONTENTS THEREOF, WHETHER SUCH LOSS OR DAMAGE IS DUE TO THE NEGLIGENCE
OF LANDLORD OR TENANT OR THEIR RESPECTIVE AGENTS OR EMPLOYEES, WHICH LOSS OR
DAMAGE IS INSURED PURSUANT TO THIS LEASE; PROVIDED, HOWEVER, THAT THE FOREGOING
WAIVER SHALL NOT BE OPERATIVE IN ANY CASE WHERE THE EFFECT THEREOF IS TO
INVALIDATE ANY INSURANCE COVERAGE OF THE WAIVING PARTY OR INCREASE THE COST OF
SUCH INSURANCE COVERAGE. EACH OF LANDLORD AND TENANT HEREBY WAIVE ALL RIGHTS OF
SUBROGATION THAT THEY MAY HAVE AGAINST EACH OTHER.


 


(H)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT (1) IF ANY INSURANCE
REQUIRED HEREUNDER, OR ANY PART THEREOF, SHALL EXPIRE, BE WITHDRAWN, BECOME VOID
BY BREACH OF ANY CONDITION THEREOF BY TENANT, OR BECOME VOID OR IN JEOPARDY BY
REASON OF THE FAILURE OR IMPAIRMENT OF THE CAPITAL OF ANY INSURER, TENANT SHALL
IMMEDIATELY OBTAIN NEW OR ADDITIONAL INSURANCE REASONABLY SATISFACTORY TO
LANDLORD AND ITS MORTGAGEE; (2) THE MINIMUM LIMITS OF INSURANCE COVERAGE SET
FORTH IN THIS SECTION 6.01 SHALL NOT LIMIT THE LIABILITY OF TENANT FOR ITS ACTS
OR OMISSIONS AS PROVIDED IN THIS LEASE; (3) TENANT SHALL PROCURE POLICIES FOR
ALL INSURANCE FOR PERIODS OF NOT LESS THAN ONE YEAR AND SHALL PROVIDE TO
LANDLORD AND ANY SERVICER OR MORTGAGEE OF LANDLORD CERTIFICATES OF INSURANCE OR,
UPON LANDLORD’S REQUEST, DUPLICATE ORIGINALS OF INSURANCE POLICIES EVIDENCING
THAT INSURANCE SATISFYING THE REQUIREMENTS OF THIS LEASE IS IN EFFECT AT ALL
TIMES; AND (4) TENANT SHALL PAY AS THEY BECOME DUE ALL PREMIUMS FOR THE
INSURANCE REQUIRED BY THIS SECTION 6.01.


 


6.02         BLANKET POLICY. PROPERTY INSURANCE, AT THE OPTION OF TENANT, MAY BE
EFFECTED BY BLANKET POLICIES ISSUED TO TENANT COVERING THE ENTIRE PREMISES (OR
ANY PORTION THEREOF) AND OTHER PROPERTIES OWNED OR LEASED BY TENANT, PROVIDED
THAT THE POLICIES OTHERWISE COMPLY WITH THE PROVISIONS OF THIS LEASE.

 

13

--------------------------------------------------------------------------------


 


ARTICLE 7.
RETURN OF PREMISES


 


7.01         SURRENDER OF POSSESSION. AT THE EXPIRATION OR EARLY TERMINATION OF
THIS LEASE, TENANT SHALL SURRENDER POSSESSION OF THE PREMISES TO LANDLORD AND
DELIVER ALL KEYS TO EACH OF THE BUILDINGS TO LANDLORD AND MAKE KNOWN TO LANDLORD
THE COMBINATION OF ALL LOCKS OF VAULTS THEN REMAINING IN EACH OF THE BUILDINGS,
AND, SUBJECT TO THE FOLLOWING PARAGRAPH, SHALL RETURN EACH PROPERTY LOCATION AND
ALL EQUIPMENT AND FIXTURES OF LANDLORD THEREIN TO LANDLORD IN GOOD WORKING
CONDITION (SUBJECT TO TENANT’S RIGHTS CONTAINED IN ARTICLE 11 AND SECTION 9.02),
REASONABLE WEAR AND TEAR, CASUALTY AND CONDEMNATION EXCEPTED.


 


7.02         TRADE FIXTURES AND PERSONAL PROPERTY. TENANT’S MERCHANDISE,
FURNITURE, MACHINERY, TRADE FIXTURES, NON-TRADE FIXTURES, INVENTORY AND OTHER
ITEMS OF PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION (COLLECTIVELY,
“TENANT’S PERSONALTY”), SHALL BELONG TO TENANT THROUGHOUT THE TERM, AND TENANT
SHALL HAVE THE RIGHT TO REMOVE TENANT’S PERSONALTY FROM EACH PROPERTY LOCATION
AND THE OBLIGATION TO RESTORE ANY DAMAGE TO THE APPLICABLE PROPERTY LOCATION
CAUSED THEREBY, SUCH REMOVAL AND RESTORATION TO BE PERFORMED PRIOR TO THE END OF
THE TERM OR WITHIN TWENTY (20) DAYS FOLLOWING TERMINATION OF THIS LEASE OR
TENANT’S RIGHT OF POSSESSION, WHICHEVER IS EARLIER. IF TENANT FAILS TO REMOVE
SUCH ITEMS, LANDLORD MAY DO SO AND THEREUPON THE PROVISIONS OF SECTION 16.04
SHALL APPLY.


 


7.03         SURVIVAL. ALL OBLIGATIONS OF TENANT UNDER THIS ARTICLE 7 SHALL
SURVIVE THE EXPIRATION OF THE TERM OR EARLIER TERMINATION OF THIS LEASE.


 


ARTICLE 8.
HOLDING OVER


 

If Tenant remains in possession of any Property Location after the expiration of
the Term, Tenant, at Landlord’s option and within Landlord’s sole discretion,
may be deemed a tenant on a month-to-month basis and shall continue to pay Rent,
except that Tenant shall pay Landlord one hundred twenty-five percent (125%) of
the Base Rent then applicable to the final Lease Year of the Term for the period
Tenant remains in possession of such Property Location. The foregoing provisions
shall not serve as permission for Tenant to holdover, nor serve to extend the
Term (although Tenant shall remain bound to comply with all provisions of this
Lease until Tenant vacates each Property Location, and shall be subject to the
provisions of Article 7).

 


ARTICLE 9.
CONDITION AND CARE OF PREMISES


 


9.01         AS-IS CONDITION. TENANT ACKNOWLEDGES AND AGREES THAT TENANT ACCEPTS
EACH PROPERTY LOCATION IN “AS-IS, WHERE-IS” CONDITION AND AGREES THAT LANDLORD
MAKES NO REPRESENTATION OR WARRANTY AS TO THE CONDITION THEREOF. TENANT FURTHER
ACKNOWLEDGES AND AGREES THAT, PRIOR TO THE COMMENCEMENT DATE, TENANT OR AN
AFFILIATE OF TENANT HAS BEEN IN SOLE AND EXCLUSIVE POSSESSION AND CONTROL OF
EACH PROPERTY LOCATION.


 


9.02         TENANT’S OBLIGATIONS. SUBJECT TO TENANT’S RIGHTS SET FORTH IN
ARTICLE 11 BELOW AND THIS SECTION 9.02, TENANT SHALL MAINTAIN, OR CAUSE TO BE
MAINTAINED, IN GOOD WORKING ORDER EACH PROPERTY LOCATION, INCLUDING THE BUILDING
AND ANY OTHER IMPROVEMENTS LOCATED THEREON, THE EQUIPMENT SERVING THE BUILDING,
AND THE OTHER IMPROVEMENTS LOCATED THEREON, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ROOFS, FOUNDATIONS AND APPURTENANCES TO THE
BUILDING, ALL

 

14

--------------------------------------------------------------------------------


 


MECHANICAL, ELECTRICAL, PLUMBING, AND HEATING, AIR-CONDITIONING AND VENTILATION
SYSTEMS LOCATED IN OR OTHERWISE SERVING SUCH BUILDING, AND ALL WATER, SEWER AND
GAS CONNECTIONS, PIPES AND MAINS WHICH SERVICE SUCH BUILDING WHICH NEITHER ANY
PUBLIC UTILITY COMPANY NOR A PUBLIC AUTHORITY IS OBLIGATED TO REPAIR AND
MAINTAIN, AND SHALL PUT, KEEP AND MAINTAIN EACH BUILDING, AND THE OTHER
IMPROVEMENTS ON SUCH PARCEL IN GOOD WORKING ORDER AND MAKE ALL REPAIRS THEREIN
AND THEREON, INTERIOR AND EXTERIOR, STRUCTURAL AND NONSTRUCTURAL, NECESSARY TO
KEEP THE SAME IN GOOD WORKING ORDER AND TO COMPLY WITH ALL APPLICABLE LAWS,
HOWSOEVER THE NECESSITY OR DESIRABILITY THEREFOR MAY OCCUR. WHEN USED IN THIS
LEASE, THE TERM “REPAIRS” SHALL INCLUDE ALL ALTERATIONS, INSTALLATIONS,
REPLACEMENTS, REMOVALS, RENEWALS AND RESTORATIONS, AND THE PHRASE “GOOD WORKING
ORDER” OR “GOOD WORKING CONDITION” MEANS GOOD WORKING ORDER OR GOOD WORKING
CONDITION, REASONABLE WEAR AND TEAR, CASUALTY AND CONDEMNATION EXCEPTED.
NOTWITHSTANDING THE FOREGOING, (A) TENANT ALSO SHALL PERFORM COMMON AREA
MAINTENANCE AND REPAIRS AND OTHER DUTIES WITH RESPECT TO ANY PROPERTY LOCATION
OR ANY ADJOINING PROPERTY TO THE EXTENT THAT LANDLORD IS REQUIRED TO DO SO UNDER
ANY REAS (WHEREUPON TENANT SHALL BE ENTITLED TO REIMBURSEMENT FROM ANY THIRD
PARTY PURSUANT TO ANY SUCH REAS), AND (B) SO LONG AS NO DEFAULT HAS OCCURRED AND
IS CONTINUING AND SUBJECT TO TENANT’S OBLIGATION TO MAINTAIN EACH PROPERTY
LOCATION IN GOOD WORKING ORDER AS SET FORTH ABOVE, TENANT SHALL NOT BE REQUIRED
TO MAKE ANY STRUCTURAL OR CAPITAL REPAIRS OR IMPROVEMENTS TO THE PREMISES DURING
THE LAST TWO (2) YEARS OF THE TERM. FOR PURPOSES OF THIS SECTION 9.02, “THE LAST
TWO (2) YEARS OF THE TERM” REFERS TO THE FINAL YEARS OF THE TERM, AS EXTENDED,
AND TENANT’S OBLIGATIONS TO REPAIR AND MAINTAIN THE PREMISES WILL CONTINUE
DURING THE LAST TWO (2) YEARS OF THE INITIAL TERM OR ANY EXTENSION PERIOD FOR
WHICH TENANT HAS EXERCISED ITS EXTENSION OPTION.


 


9.03         LANDLORD NOT OBLIGATED. LANDLORD SHALL NOT BE REQUIRED TO FURNISH
ANY SERVICES, UTILITIES OR FACILITIES WHATSOEVER TO THE PREMISES, NOR SHALL
LANDLORD HAVE ANY DUTY OR OBLIGATION TO MAKE ANY ALTERATION, CHANGE,
IMPROVEMENT, REPLACEMENT, RESTORATION OR REPAIR TO, OR TO DEMOLISH, THE
BUILDINGS OR ANY OTHER IMPROVEMENTS PRESENTLY OR HEREAFTER LOCATED ON THE
PARCELS. TENANT ASSUMES THE FULL AND SOLE RESPONSIBILITY FOR THE CONDITION,
OPERATION, REPAIR, ALTERATION, IMPROVEMENT, REPLACEMENT, MAINTENANCE AND
MANAGEMENT OF THE PREMISES, INCLUDING ANY BUILDING OR ANY OTHER IMPROVEMENTS.


 


9.04         COMPLIANCE WITH REA(S). NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IT IS EXPRESSLY UNDERSTOOD AND AGREED BY AND BETWEEN LANDLORD
AND TENANT THAT THE PROPERTY LOCATIONS MAY BE SUBJECT TO CONSTRUCTION,
OPERATING, DEVELOPMENT, CROSS EASEMENT AND RECIPROCAL EASEMENT AGREEMENTS OR
OTHER DECLARATIONS, COVENANTS, RESTRICTIONS OR EASEMENT AGREEMENTS IN EFFECT AS
OF THE EFFECTIVE DATE, OR SUBSEQUENTLY ENTERED INTO AS PROVIDED IN THIS SECTION
9.04 OR ARTICLE 26, IN FAVOR OF AN OWNER OF ADJOINING PROPERTY OR TO WHICH
LANDLORD IS A PARTY OR WHICH IS BINDING ON LANDLORD OR THE PREMISES OR WHICH IS
A MATTER OF PUBLIC RECORD AFFECTING SUCH PROPERTY LOCATION OR ANY PORTIONS
THEREOF, OR ANY SIMILAR AGREEMENTS, AS MAY BE AMENDED FROM TIME TO TIME
(HEREINAFTER EACH REFERRED INDIVIDUALLY AS AN “REA” AND COLLECTIVELY AS THE
“REAS”), AND TENANT, FOR ITSELF AND ANY PERMITTED ASSIGNEE OR SUBTENANT, HEREBY
COVENANTS AND AGREES TO COMPLY WITH, PERFORM ALL OBLIGATIONS (WHETHER THOSE OF
TENANT OR LANDLORD) UNDER AND NOT VIOLATE ANY PROVISION OF THE REAS. TENANT
SHALL PAY OR CAUSE TO BE PAID, IN A TIMELY MANNER, ALL CHARGES, COSTS AND OTHER
OBLIGATIONS IMPOSED ON OR WITH RESPECT TO THE PREMISES OR LANDLORD PURSUANT TO
ANY REAS. NEITHER LANDLORD NOR TENANT SHALL GRANT OR AGREE TO ANY NEW REA
AFFECTING A PROPERTY LOCATION OR TO ANY CONSENTS, APPROVALS, WAIVERS,
MODIFICATIONS, AMENDMENTS OR TERMINATIONS OF ANY REA IN EXISTENCE AS OF THE
EFFECTIVE DATE (COLLECTIVELY, AN “REA CHANGE”) WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY IN EACH INSTANCE, WHICH

 

15

--------------------------------------------------------------------------------


 


CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; PROVIDED,
HOWEVER, WITH RESPECT TO THE DEVELOPMENT OF PREVIOUSLY SUBDIVIDED OUTLOTS OWNED
BY TENANT THAT ARE NOT PART OF THE PREMISES, TENANT SHALL HAVE THE RIGHT TO
CONSENT TO SUCH OUTLOT DEVELOPMENT ON BEHALF OF LANDLORD UNDER ANY REA (OR
LANDLORD SHALL EXECUTE A CONSENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO LANDLORD, UPON THE REASONABLE REQUEST OF TENANT) SO LONG AS TENANT REPRESENTS
TO LANDLORD THAT SUCH DEVELOPMENT DOES NOT MATERIALLY AND ADVERSELY AFFECT THE
USE OR OPERATION OF OR ACCESS TO OR FROM THE APPLICABLE PROPERTY LOCATION AND
THE DEVELOPMENT WILL NOT (A) CAUSE ANY PORTION OF SUCH PROPERTY LOCATION TO BE
IN VIOLATION OF ANY LEGAL REQUIREMENTS, (B) CREATE ANY LIENS ON SUCH PROPERTY
LOCATION, OR (C) VIOLATE THE TERMS OF ANY DOCUMENT OR INSTRUMENT OF RECORD
ENCUMBERING SUCH PROPERTY LOCATION, INCLUDING WITHOUT LIMITATION, ANY REA. IN
ANY INSTANCE IN WHICH A PARTY REQUESTS THE CONSENT OF THE OTHER PARTY TO AN REA
CHANGE, THE OTHER PARTY SHALL RESPOND TO SUCH REQUEST WITHIN TWENTY (20) DAYS;
PROVIDED, THAT IF THERE IS NO RESPONSE WITHIN SAID TWENTY (20) DAY PERIOD,
CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN UPON THE EXPIRATION OF SAID TWENTY
(20) DAY PERIOD. LANDLORD AGREES THAT TENANT SHALL ENJOY THE ACCESS, PARKING,
EASEMENT AND RIGHT TO RECEIVE SERVICES AND BENEFITS THAT INURE TO LANDLORD UNDER
ALL REAS, CONCERNING SUCH ACCESS, PARKING, EASEMENT RIGHTS OR THE RIGHT TO
RECEIVE SERVICES THEREUNDER. LANDLORD HEREBY GRANTS UNTO TENANT THE RIGHTS OF
ENFORCEMENT AND AUDIT WITH RESPECT TO ALL OF THE REAS ON LANDLORD’S BEHALF, AT
TENANT’S SOLE COST AND EXPENSE. IF TENANT CURES A DEFAULT OR ENFORCES
PERFORMANCE BY THE OTHER OWNER OR OTHER PARTY TO AN REA IN ACCORDANCE WITH AN
REA AND IN DOING SO SPENDS MONEY, OR IF AT THE TIME IN QUESTION TENANT IS
PERFORMING THE COMMON AREA MAINTENANCE UNDER THAT REA AND THE ADJACENT OWNER OR
OTHER PARTY FAILS TO PAY ITS SHARE OF EXPENSES, LANDLORD GRANTS TENANT, TO THE
EXTENT GRANTED UNDER THE REA, THE RIGHT TO COLLECT REIMBURSEMENT FROM THE
ADJACENT OWNER OR THE OTHER PARTY TO SAID REA, PROVIDED THAT LANDLORD SHALL HAVE
NO LIABILITY TO TENANT WITH RESPECT TO ANY AMOUNTS PAID OR COSTS INCURRED BY
TENANT. LANDLORD AGREES THAT, UPON TENANT’S REQUEST AND AT TENANT’S SOLE COST
AND EXPENSE, LANDLORD WILL ENFORCE THE TERMS OF ANY REAS FOR THE BENEFIT OF
TENANT. EXCEPT TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS
NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE” USED IN THIS SECTION SHALL
NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY OF THE LANDLORD
INDEMNIFIED PARTIES SOLELY BY REASON OF LANDLORD’S INTEREST IN ANY PROPERTY
LOCATION OR TENANT’S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE
OBLIGATION OF TENANT UNDER THIS LEASE), TENANT AGREES THAT IT WILL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES ARISING FROM OR RELATED TO A DEFAULT BY TENANT UNDER THE
REAS, THAT CONTINUES BEYOND APPLICABLE NOTICE AND CURE PERIODS, AND ANY
ENFORCEMENT ACTIONS DESCRIBED IN THIS SECTION. PROMPTLY AFTER THE REQUEST OF
TENANT, LANDLORD SHALL EXECUTE SUCH DOCUMENTS AS MAY BE REASONABLY REQUESTED BY
TENANT IN CONNECTION WITH ANY REA SO THAT TO THE EXTENT PERMITTED BY SUCH REA,
(I) TENANT IS ENTITLED TO DIRECTLY RECEIVE ANY NOTICES UNDER THE REA (WITH A
REQUIRED COPY TO LANDLORD), (II) TENANT, TOGETHER WITH LANDLORD, IS NAMED AS A
CO-INSURED UNDER ANY INSURANCE POLICIES REQUIRED TO BE MAINTAINED BY ANY OTHER
PARTY UNDER THE REA, (III) TENANT, TOGETHER WITH LANDLORD, IS AFFORDED THE
BENEFIT OF ALL RIGHTS, EASEMENTS, LICENSES AND BENEFITS AFFORDED TO THE PROPERTY
LOCATION UNDER THE REA, AND (IV) TENANT IS ABLE TO DIRECTLY ENFORCE AND AUDIT
THE REA AND TO DIRECTLY EXERCISE ALL RIGHTS AND REMEDIES IN CONNECTION WITH ANY
BREACH OF THE REA BY ANY OTHER PARTY.

 

16

--------------------------------------------------------------------------------


 


9.05         REQUIRED REPAIRS. ON THE COMMENCEMENT DATE, TENANT SHALL DEPOSIT
WITH LANDLORD THE SUM OF FOUR HUNDRED EIGHTY-TWO THOUSAND TWO HUNDRED SIXTY-FIVE
AND NO/00 DOLLARS ($482,265.00) (OR DELIVER A LETTER OF CREDIT AS DEFINED IN
SECTION 30.06(D) IN SUCH AMOUNT, WHICH LETTER OF CREDIT SHALL BE HELD AND
DISBURSED IN THE SAME MANNER AS DESCRIBED IN SECTION 30.05 HEREOF WITH RESPECT
TO THE LETTER OF CREDIT FOR THE REQUIRED REPAIRS), TO COMPLETE EACH ITEM OF THE
REPAIRS RELATING TO THE PROPERTY LOCATIONS DESCRIBED ON EXHIBIT I (THE “REQUIRED
REPAIRS”) AND LANDLORD SHALL HOLD OR CAUSE THE MORTGAGEE TO HOLD SUCH AMOUNT FOR
TENANT’S BENEFIT IN AN INTEREST-BEARING ACCOUNT (WHICH MAY BE A BOOK ENTRY
SUBACCOUNT) (THE “REQUIRED REPAIRS SUBACCOUNT”); ALL INTEREST THEREON SHALL
ACCRUE FOR THE BENEFIT OF TENANT. TENANT SHALL COMPLETE THE REQUIRED REPAIRS AT
THE APPLICABLE PROPERTY LOCATION ON OR BEFORE THE DEADLINE FOR SUCH REQUIRED
REPAIRS AS SET FORTH IN EXHIBIT I. LANDLORD SHALL DISBURSE OR CAUSE THE
MORTGAGEE TO DISBURSE THE FUNDS HELD IN THE REQUIRED REPAIRS SUBACCOUNT TO
TENANT, WITHIN FIFTEEN (15) DAYS AFTER THE DELIVERY BY TENANT TO LANDLORD OF A
REQUEST THEREFOR, IN AN AMOUNT GREATER THAN TWENTY-FIVE THOUSAND DOLLARS
($25,000) (OR A LESSER AMOUNT IF THE TOTAL AMOUNT IN THE REQUIRED REPAIR
SUBACCOUNT IS LESS THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000), IN WHICH CASE
ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING IN THE ACCOUNT SHALL BE MADE),
ACCOMPANIED BY THE FOLLOWING ITEMS: (A) A CERTIFICATE SIGNED BY AN OFFICER OF
TENANT: (I) STATING THAT THE REQUIRED REPAIR WHICH IS THE SUBJECT OF THE
REQUESTED DISBURSEMENT HAS BEEN COMPLETED, (II) IDENTIFYING EACH PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REQUIRED REPAIRS OR ANY
PORTION THEREOF, AND (III) STATING THAT EACH SUCH PERSON SUPPLYING MATERIALS OR
LABOR HAS BEEN OR, UPON RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN
FULL WITH RESPECT TO THE PORTION OF THE REQUIRED REPAIRS WHICH IS THE SUBJECT OF
THE REQUESTED DISBURSEMENT; (B) COPIES OF APPROPRIATE LIEN WAIVERS, TO THE
EXTENT APPLICABLE, OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO
LANDLORD; AND (C) IF REQUESTED BY LANDLORD’S MORTGAGEE, A TITLE SEARCH FOR SUCH
PROPERTY LOCATION INDICATING THAT SUCH PROPERTY LOCATION IS FREE FROM ALL LIENS,
CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LANDLORD. LANDLORD
SHALL BE OBLIGATED TO MAKE (OR CAUSE MORTGAGEE TO MAKE) DISBURSEMENTS FROM THE
REQUIRED REPAIR SUBACCOUNT WITH RESPECT TO A PROPERTY LOCATION IN THE AMOUNT
ALLOCATED FOR SUCH PROPERTY LOCATION SET FORTH IN EXHIBIT I (EVEN IF THE COST TO
COMPLETE SUCH WORK IS LESS THAN THE AMOUNT SET FORTH IN EXHIBIT I) BUT LANDLORD
SHALL NOT BE OBLIGATED TO MAKE (OR CAUSE MORTGAGEE TO MAKE) DISBURSEMENTS IN
EXCESS OF THE AMOUNT ALLOCATED FOR PROPERTY LOCATION AS SET FORTH IN EXHIBIT I.
IF TENANT DOES NOT COMPLETE THE REQUIRED REPAIRS AT THE APPLICABLE PROPERTY
LOCATION BY THE REQUIRED DEADLINE FOR SUCH REQUIRED REPAIRS, THEN LANDLORD MAY
APPLY SUCH FUNDS TO COMPLETION OF SUCH REQUIRED REPAIRS. UPON TENANT’S
COMPLETION OF ALL REQUIRED REPAIRS IN ACCORDANCE WITH THIS SECTION, LANDLORD
SHALL RELEASE OR CAUSE MORTGAGEE TO RELEASE ANY FUNDS REMAINING IN THE REQUIRED
REPAIRS SUBACCOUNT, IF ANY, TO TENANT.


 


9.06         WARRANTIES. LANDLORD HEREBY ASSIGNS, WITHOUT RECOURSE OR WARRANTY
WHATSOEVER, TO TENANT (TO THE EXTENT ASSIGNABLE), (A) ALL CLAIMS AGAINST THIRD
PARTIES FOR DAMAGES TO THE PREMISES TO THE EXTENT THAT SUCH DAMAGES ARE TENANT’S
RESPONSIBILITY TO REPAIR PURSUANT TO THE PROVISIONS OF THIS LEASE, AND (B) ALL
WARRANTIES, GUARANTIES AND INDEMNITIES, EXPRESS OR IMPLIED, AND SIMILAR RIGHTS
WHICH LANDLORD MAY HAVE AGAINST ANY MANUFACTURER, SELLER, ENGINEER, CONTRACTOR
OR BUILDER IN RESPECT OF ANY OF THE PROPERTY LOCATIONS, INCLUDING, BUT NOT
LIMITED TO, ANY RIGHTS AND REMEDIES EXISTING UNDER CONTRACT OR PURSUANT TO THE
UNIFORM COMMERCIAL CODE (COLLECTIVELY, THE “WARRANTIES”). TENANT SHALL TAKE ALL
COMMERCIALLY REASONABLE ACTION NECESSARY TO PRESERVE THE RIGHTS UNDER THE
WARRANTIES ASSIGNED HEREUNDER. UPON THE OCCURRENCE OF A DEFAULT AND THE
LANDLORD’S EXERCISE OF ITS REMEDIES UNDER SECTION 16.02 HEREOF OR THE EXPIRATION

 

17

--------------------------------------------------------------------------------


 


OR SOONER TERMINATION OF THIS LEASE, THE WARRANTIES SHALL AUTOMATICALLY REVERT
TO LANDLORD. THE FOREGOING PROVISION OF REVERSION SHALL BE SELF-OPERATIVE AND NO
FURTHER INSTRUMENT OF REASSIGNMENT SHALL BE REQUIRED.


 


ARTICLE 10.
RIGHTS RESERVED TO LANDLORD


 

Landlord reserves the right, exercisable without notice and without liability to
Tenant for damage or injury to property, Person or business and without
effecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease, (a) at any time during the one hundred twenty
(120) days prior to the expiration of the Term, to exhibit each Property
Location at reasonable hours upon prior notice to Tenant and giving Tenant the
opportunity to have its representative accompany the group performing such
exhibition, and (b) to decorate, remodel, repair, alter or otherwise prepare
each Property Location for re-occupancy at any time after a Default by Tenant
under this Lease and Tenant surrenders the Premises to Landlord.

 


ARTICLE 11.
ALTERATIONS


 


11.01       ALTERATIONS. TENANT SHALL HAVE THE SOLE AND COMPLETE RIGHT AND
AUTHORITY, WITHOUT LANDLORD’S CONSENT OR APPROVAL BUT SUBJECT TO THE PROVISIONS
CONTAINED IN ANY REAS AND OVERLEASES RELATING TO ALTERATIONS, TO ALTER OR CHANGE
EACH PROPERTY LOCATION IN ANY WAY, INCLUDING, WITHOUT LIMITATION, DIVIDING EACH
PROPERTY LOCATION (EXCLUDING ANY SUBDIVISION OF ANY LAND) AND ADDING ADDITIONAL
SIGNAGE; PROVIDED THAT (I) TENANT GIVES LANDLORD PRIOR WRITTEN NOTICE OF ANY
MATERIAL ALTERATIONS, AND (II) AT ANY ONE TIME TENANT MAY NOT MAKE ANY PROPOSED
STRUCTURAL ALTERATIONS TO ANY PROPERTY LOCATION IN EXCESS OF TWO MILLION DOLLARS
($2,000,000) PER LEASE YEAR, INCREASED ANNUALLY BASED ON INCREASES IN THE CPI
(AS DEFINED IN SECTION 31.16) (THE “ALTERATION CAP”), WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY, WITHHELD, CONDITIONED
OR DELAYED, IT BEING UNDERSTOOD, HOWEVER, THAT THE REFUSAL OR FAILURE OF
LANDLORD’S MORTGAGEE TO GRANT CONSENT (TO THE EXTENT REQUIRED AND APPLICABLE) TO
THE ALTERATIONS SHALL BE A REASONABLE BASIS FOR LANDLORD TO WITHHOLD ITS
CONSENT. FOR THE PURPOSES OF THIS LEASE, THE TERM “STRUCTURAL” SHALL MEAN THE
ROOF, FOUNDATION OR LOAD-BEARING WALLS OF ANY BUILDING. IN ADDITION, TENANT
SHALL NOT DEMOLISH, REPLACE OR MATERIALLY ALTER ANY STRUCTURAL OR NON-STRUCTURAL
PORTIONS OF ANY BUILDING OR ANY OTHER IMPROVEMENTS LOCATED ON A PROPERTY
LOCATION, OR ANY PART THEREOF, OR MAKE ANY ADDITION THERETO, WHETHER VOLUNTARY
OR IN CONNECTION WITH A REPAIR OR RESTORATION (AS DEFINED IN SECTION 14.01)
REQUIRED BY THIS LEASE (COLLECTIVELY, THE “CAPITAL IMPROVEMENT”), UNLESS TENANT
SHALL COMPLY WITH THE FOLLOWING REQUIREMENTS:


 


(A)           EACH CAPITAL IMPROVEMENT, WHEN COMPLETED, SHALL BE OF SUCH A
CHARACTER AS NOT TO MATERIALLY REDUCE THE VALUE OF THE APPLICABLE PROPERTY
LOCATION BELOW ITS VALUE IMMEDIATELY BEFORE CONSTRUCTION OF SUCH CAPITAL
IMPROVEMENT WAS COMMENCED;


 


(B)           EACH CAPITAL IMPROVEMENT SHALL BE MADE WITH REASONABLE DILIGENCE
(SUBJECT TO FORCE MAJEURE) AND IN A GOOD AND WORKMANLIKE MANNER AND IN
COMPLIANCE WITH ALL APPLICABLE PERMITS AND AUTHORIZATIONS AND, AS APPLICABLE,
ANY OF THE REAS AND OVERLEASES. NO CAPITAL IMPROVEMENT SHALL IMPAIR THE SAFETY
OR STRUCTURAL INTEGRITY OF THE APPLICABLE BUILDING;

 

18

--------------------------------------------------------------------------------


 


(C)           IN CONNECTION WITH THE CONSTRUCTION OF ANY CAPITAL IMPROVEMENT,
THE APPLICABLE PROPERTY LOCATION AND THE ASSETS OF LANDLORD SHALL (SUBJECT TO
THE PROVISIONS OF ARTICLE 26) AT ALL TIMES BE FREE OF LIENS FOR WORK, SERVICES,
LABOR AND MATERIALS SUPPLIED OR CLAIMED TO HAVE BEEN SUPPLIED TO THE APPLICABLE
PROPERTY LOCATION;


 


(D)           NO STRUCTURAL CAPITAL IMPROVEMENT SHALL BE UNDERTAKEN WITHOUT
OBTAINING THE INSURANCE REQUIRED BY SECTION 6.01 HEREOF, AND “ALL RISK”
BUILDER’S RISK PROPERTY INSURANCE FOR THE FULL REPLACEMENT COST OF THE SUBJECT
CAPITAL IMPROVEMENT ON A COMPLETED VALUE BASIS;


 


(E)           NO CAPITAL IMPROVEMENT SHALL BE UNDERTAKEN UNTIL TENANT SHALL HAVE
PROCURED AND PAID FOR, INSOFAR AS THE SAME MAY BE REQUIRED FROM TIME TO TIME,
ALL PERMITS AND AUTHORIZATIONS OF ALL GOVERNMENTAL AUTHORITIES FOR SUCH CAPITAL
IMPROVEMENT. LANDLORD SHALL JOIN IN THE APPLICATION FOR SUCH PERMIT OR
AUTHORIZATION AND COOPERATE WITH TENANT AND EXECUTE ANY ADDITIONAL DOCUMENTS AS
MAY BE NECESSARY TO ALLOW TENANT TO COMPLETE THE ALTERATIONS AND CHANGES,
PROVIDED IT IS MADE WITHOUT COST, LIABILITY, OBLIGATION OR EXPENSE TO LANDLORD.
TENANT AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE LANDLORD
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM OR RELATED
TO CONSTRUCTION OF ANY CAPITAL IMPROVEMENTS AND ANY FAILURE TO COMPLY WITH THE
REQUIREMENTS IN CONNECTION WITH A CAPITAL IMPROVEMENT AS DESCRIBED IN THIS
SECTION;


 


(F)            ALL CAPITAL IMPROVEMENTS SHALL BE DEEMED A PART OF THE PREMISES
AND, EXCEPT AS SET FORTH IN SECTION 7.02, BELONG TO LANDLORD AT THE EXPIRATION
OR EARLY TERMINATION OF THE TERM, AND TENANT SHALL EXECUTE AND DELIVER TO
LANDLORD SUCH INSTRUMENTS AS LANDLORD MAY REQUIRE TO EVIDENCE THE OWNERSHIP BY
LANDLORD OF SUCH CAPITAL IMPROVEMENTS; AND


 


(G)           EXCLUDING CAPITAL IMPROVEMENTS REQUIRED AS A RESULT OF ANY
CONDEMNATION OR CASUALTY OR REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS, THE
MAXIMUM COSTS OF CAPITAL IMPROVEMENTS THAT ARE NOT SUBSTANTIALLY COMPLETE OR NOT
FULLY PAID FOR BY TENANT, AT ANY ONE TIME, SHALL NOT EXCEED THIRTY MILLION
DOLLARS ($30,000,000), INCREASED ANNUALLY BASED ON INCREASES IN THE CPI.


 

Upon completion of the Capital Improvements, Tenant shall promptly provide
Landlord with (1) an architect’s certificate certifying that the Capital
Improvements have been completed in conformity with the plans and specifications
therefor (if the alterations are of such a nature as would customarily require
the issuance of such certificate from an architect), (2) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy under applicable Laws), and (3) any other
documents or information reasonably requested by Landlord.

 


ARTICLE 12.
ASSIGNMENT AND SUBLETTING


 


12.01       ASSIGNMENT. (A) SUBJECT TO SECTION 12.07 BELOW, TENANT SHALL HAVE
THE RIGHT TO ASSIGN OR TRANSFER THIS LEASE, EITHER WHOLLY OR IN PART, OR ANY
INTEREST HEREUNDER, WITHOUT LANDLORD’S CONSENT OR APPROVAL, SO LONG AS TENANT
SHALL REMAIN LIABLE UNDER THIS LEASE, PROVIDED THAT NO MORE THAN TEN PERCENT
(10%) OF THE TOTAL AGGREGATE OF THE (I) RENTABLE SQUARE FOOTAGE OF THE PROPERTY
LOCATIONS THAT ARE USED FOR RETAIL PURPOSES AND (II) RENTABLE SQUARE FOOTAGE OF
THE

 

19

--------------------------------------------------------------------------------


 


PROPERTIES SUBJECT TO THE OTHER LEASE THAT ARE USED FOR RETAIL PURPOSES, ARE
ASSIGNED TO ASSIGNEES THAT ARE NOT NATIONAL OR REGIONAL RETAILERS. UPON THE
OCCURRENCE OF ANY ASSIGNMENT: (1) TENANT SHALL PROVIDE TO LANDLORD NOTICE
THEREOF, ALONG WITH A COPY OF SUCH ASSIGNMENT AND AN OFFICER’S CERTIFICATE OF
TENANT, IN THE FORM ATTACHED HERETO AS SCHEDULE 12.01, CERTIFYING COMPLIANCE
WITH THE FOREGOING SQUARE FOOTAGE RESTRICTIONS, TOGETHER WITH A SCHEDULE OF
SQUARE FOOTAGE CALCULATIONS ATTACHED THERETO AND, IF APPLICABLE, THAT THE
CONDITIONS SET FORTH IN SECTION 12.01(B) BELOW HAVE BEEN SATISFIED; (2) LANDLORD
SHALL ENTER INTO A SEPARATE LEASE WITH ASSIGNEE AS TO THAT PORTION OF THE
PREMISES ASSIGNED UPON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THIS LEASE
(EXCEPT FOR SUCH PROVISIONS WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH
PREMISES ASSIGNED), INCLUDING, WITHOUT LIMITATION, (A) THE BASE MINIMUM RENT PER
SQUARE FOOT OF THE PORTION OF THE PREMISES ASSIGNED IS EQUAL TO OR GREATER THAN
THE RENT AS DETERMINED IN ACCORDANCE WITH EXHIBIT B ATTACHED HERETO AND MADE A
PART HEREOF, (B) THE LEASE TERM FOR SUCH ASSIGNMENT IS AT LEAST EQUAL TO THE
THEN REMAINING TERM, AND (C) THE USE OF THE ASSIGNED PORTION OF THE PREMISES
WILL NOT VIOLATE ANY LAWS OR REAS OR OVERLEASES; (3) (I) THE CROSS-DEFAULT
PROVISIONS OF SECTION 16.01(J) OF THIS LEASE SHALL NO LONGER APPLY AS BETWEEN
THIS LEASE AND ANY LEASE OF ALL OR ANY PORTION OF THE PREMISES WHICH HAS BEEN
ASSIGNED TO A THIRD PARTY BY TENANT IN ACCORDANCE WITH AND PURSUANT TO THE
REQUIREMENTS OF THE PROVISIONS OF THIS SECTION 12.01 (AN “ASSIGNED LEASE”) AND
(II) NO DEFAULT UNDER AN ASSIGNED LEASE SHALL CONSTITUTE A DEFAULT UNDER THIS
LEASE AND NO DEFAULT UNDER THIS LEASE SHALL CONSTITUTE A DEFAULT UNDER AN
ASSIGNED LEASE, AND (4) THIS LEASE SHALL BE AMENDED TO RELEASE SUCH PROPERTY
LOCATION FROM THIS LEASE AND TO REDUCE THE BASE RENT BY THE AMOUNT OF THE RENT
PAID BY THE ASSIGNEE, WITH ALL OTHER TERMS AND CONDITIONS OF THIS LEASE
REMAINING IN FULL FORCE AND EFFECT.


 


(B)           NOTWITHSTANDING ANY PROVISION CONTAINED IN SECTION 12.01(A), BUT
SUBJECT TO THE CONTINUING LIMITATIONS SET FORTH IN SECTION 12.07 BELOW, AS TO
THAT PORTION OF THE PREMISES ASSIGNED, TENANT’S OBLIGATIONS UNDER THIS LEASE
SHALL TERMINATE ENTIRELY AND, EXCEPT FOR ANY LIABILITIES OF TENANT WHICH ACCRUED
PRIOR TO THE DATE OF ASSIGNMENT, TENANT SHALL BE RELEASED OF ANY LIABILITY UNDER
THIS LEASE SO LONG AS THE FOLLOWING CONDITIONS ARE MET: (I) THE ASSIGNEE HAS AN
INVESTMENT RATING OF “BBB” OR BETTER FROM STANDARD AND POOR’S (OR AN EQUIVALENT
RATING OR SHADOW RATING FROM ANOTHER NATIONALLY RECOGNIZED STATISTICAL RATING
SERVICE), OR (II) AT THE TIME OF THE PROPOSED ASSIGNMENT, THE ASSIGNEE (1) HAS A
TANGIBLE NET WORTH AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED (“TANGIBLE NET WORTH”) OF AT LEAST
FIFTY MILLION DOLLARS ($50,000,000), AND (2) MEETS OR EXCEEDS AN EBITDAR RATIO
(CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS AT THE TIME OF SUCH TEST) (AS
DEFINED IN SECTION 30.06(C)) OF 1.60 TO 1, AND (3) HAS AN ANNUAL REVENUE OF AT
LEAST SIX HUNDRED MILLION DOLLARS ($600,000,000), OR (III) THE ASSIGNEE HAS A
TANGIBLE NET WORTH OF AT LEAST TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000);
PROVIDED, HOWEVER, THAT TENANT MAY SATISFY ANY ONE OF THE FOREGOING CONDITIONS
OF ASSIGNEE BY PROVIDING, OR CAUSING TO BE PROVIDED, A GUARANTY AGREEMENT, IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AND APPROVED BY LANDLORD, IN
WRITING, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, WHICH
GUARANTY SHALL BE FROM AN ENTITY THAT MEETS THE REQUIREMENTS OF (I), (II) OR
(III) SET FORTH ABOVE IN THIS SECTION 12.01(B).


 


12.02       CHANGE OF CONTROL. THE FOLLOWING TRANSACTIONS, TRANSFERS OR CHANGES
IN CONTROL OR OWNERSHIP OF TENANT SHALL NOT CONSTITUTE AN ASSIGNMENT UNDER THE
TERMS OF THIS LEASE: (A) A TRANSFER OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO
ANY ENTITY IN CONNECTION WITH INTERCOMPANY CORPORATE TRANSFERS WHOSE OWNERSHIP
IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (B) A TRANSFER
OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY WHICH HAS THE POWER

 

20

--------------------------------------------------------------------------------


 


TO DIRECT TENANT’S MANAGEMENT AND OPERATION, OR ANY ENTITY WHOSE MANAGEMENT AND
OPERATION IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT OR IS
UNDER COMMON CONTROL WITH TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (C) A
TRANSFER OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY, A MAJORITY OF
WHOSE VOTING RIGHTS ARE OWNED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT;
(D) A TRANSFER TO ANY ENTITY INTO WHICH OR WITH WHICH TENANT, ITS SUCCESSORS OR
ASSIGNS, IS MERGED OR CONSOLIDATED, IN ACCORDANCE WITH APPLICABLE STATUTORY
PROVISIONS OF MERGER OR CONSOLIDATION OF ENTITIES, SO LONG AS THE LIABILITIES OF
THE ENTITIES PARTICIPATING IN SUCH MERGER OR CONSOLIDATION ARE ASSUMED BY THE
ENTITY SURVIVING SUCH MERGER OR CREATED BY SUCH CONSOLIDATION; OR (E) A SALE OF
SUBSTANTIALLY ALL OF THE STOCK OF TENANT; OR (F) A SALE OF SUBSTANTIALLY ALL OF
THE ASSETS OF TENANT TO A SINGLE ENTITY THAT EXPRESSLY ASSUMES THIS LEASE; OR
(G) A SIMILAR INTERCOMPANY TRANSACTION TO THOSE DESCRIBED IN (A), (B) OR (C)
ABOVE; OR (H) A SIMILAR CORPORATE TRANSACTION TO THOSE DESCRIBED IN (D), (E) AND
(F) ABOVE. WITH RESPECT TO EACH OF THE TRANSACTIONS DESCRIBED IN ITEMS (A), (B),
(C) AND (G) ABOVE OF THIS SECTION, TENANT SHALL REMAIN LIABLE UNDER THIS LEASE.
WITH RESPECT TO EACH OF THE TRANSACTIONS DESCRIBED IN ITEMS (D), (E), (F) AND
(H) ABOVE OF THIS SECTION, TENANT’S OBLIGATIONS UNDER THIS LEASE SHALL TERMINATE
ENTIRELY AND TENANT SHALL BE RELEASED OF ANY LIABILITY UNDER THIS LEASE, EXCEPT
FOR ANY LIABILITIES OF TENANT WHICH ACCRUED PRIOR TO THE DATE OF SUCH
TRANSACTION.


 


12.03       SUBLETTING AND NON-DISTURBANCE. SUBJECT TO SECTION 12.07 BELOW,
TENANT SHALL HAVE THE RIGHT TO SUBLET ANY PORTION OF THE PREMISES, WITHOUT
LANDLORD’S CONSENT OR APPROVAL, SO LONG AS TENANT SHALL REMAIN LIABLE UNDER THIS
LEASE AND TENANT DELIVERS NOTICE THEREOF TO LANDLORD ALONG WITH A COPY OF ANY
SUCH SUBLEASE. UPON THE REQUEST OF TENANT FROM TIME TO TIME, IF (A) THE TERMS OF
A SUBLEASE WERE NEGOTIATED ON AN ARM’S LENGTH BASIS WITH A THIRD PARTY NOT
AFFILIATED WITH TENANT; (B) THE BASE MINIMUM RENT PER SQUARE FOOT OF THE PORTION
OF THE PREMISES SUBLET FOR THE TERM OF SUCH SUBLEASE IS EQUAL TO OR GREATER THAN
THE AMOUNT AS DETERMINED IN ACCORDANCE WITH EXHIBIT B; (C) THE TERMS OF THE
SUBLEASE SHALL HAVE SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THIS LEASE,
INCLUDING, WITHOUT LIMITATION, THE SAME LEASE TERM, RENT ESCALATIONS, COVENANTS,
ESCROWS AND RESERVES AND FINANCIAL REPORTING REQUIREMENTS (EXCEPT FOR SUCH
PROVISIONS WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH PREMISES SUBLET);
(D)  THE TENANT UNDER THE SUBLEASE AT THE TIME OF THE SUBLEASE (I) HAS AN
INVESTMENT RATING OF “BBB” OR BETTER FROM STANDARD AND POOR’S (OR AN EQUIVALENT
RATING OR SHADOW RATING FROM ANOTHER NATIONALLY RECOGNIZED STATISTICAL RATING
SERVICE) OR (II) AT THE TIME OF THE PROPOSED SUBLEASE, IS A REPUTABLE,
CREDITWORTHY TENANT AND MEETS OR EXCEEDS AN EBITDAR RATIO (CALCULATED ON A
TRAILING TWELVE (12) MONTH BASIS AT THE TIME OF SUCH TEST) OF 1.25 TO 1; OR
(III) AT THE TIME OF THE PROPOSED SUBLEASE, HAS A TANGIBLE NET WORTH OF AT LEAST
TWENTY FIVE MILLION DOLLARS ($25,000,000), (PROVIDED, HOWEVER, THAT TENANT MAY
SATISFY ANY ONE OF THE FOREGOING CONDITIONS OF TENANT UNDER THE SUBLEASE SET
FORTH IN (D)(I), (II) OR (III) ABOVE BY PROVIDING, OR CAUSING TO BE PROVIDED, A
GUARANTY (IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AND APPROVED BY
LANDLORD IN WRITING, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
FROM AN ENTITY THAT MEETS ANY OF THE FOREGOING REQUIREMENTS), (E) THE SUBLEASE
CONTAINS NO OTHER MATERIAL PROVISIONS THAT (I) BENEFIT THE SUBTENANT AND ARE
UNUSUAL FOR A “MARKET” SUBLEASE OF THE TYPE IN QUESTION AND (II) ARE MATERIALLY
ADVERSE TO A LANDLORD, AND (F) TENANT PROVIDES LANDLORD WITH AN OFFICER’S
CERTIFICATE OF TENANT CERTIFYING COMPLIANCE WITH THE CRITERIA IN SUBSECTIONS (A)
THROUGH (E), AND ATTACHING A SCHEDULE OF RENT CALCULATIONS AND OTHER DETAILS
SUPPORTING THE CERTIFICATIONS, IN THE FORM ATTACHED HERETO AS SCHEDULE 12.03,
THEN LANDLORD SHALL EXECUTE AND DELIVER TO SUCH SUBTENANT A WRITTEN AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D (AN “NDA”), TO THE EFFECT
THAT, NOTWITHSTANDING THE TERMINATION OF THIS LEASE OR TENANT’S POSSESSORY AND
OTHER RIGHTS AND

 

21

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS LEASE BY LANDLORD, SO LONG AS SUCH SUBTENANT SHALL
CONTINUE TO OBSERVE AND PERFORM ALL OF ITS OBLIGATIONS UNDER A SUBLEASE, SUCH
SUBTENANT AND THE RIGHTS OF SUBTENANT UNDER ANY SUBLEASE SHALL NOT BE DISTURBED
BY LANDLORD BUT SHALL CONTINUE IN FULL FORCE AND EFFECT, LANDLORD SHALL ASSUME
THE OBLIGATIONS OF THE LANDLORD UNDER THE SUBLEASE AND THE PROVISIONS OF
SECTION 16.01(J) OR ANY OTHER DEFAULT UNDER THIS LEASE SHALL NOT APPLY TO ANY
SUCH SUBLEASE. FOR AVOIDANCE OF DOUBT, THE PAYMENT BY TENANT TO A SUBTENANT OF A
TENANT ALLOWANCE AT THE EXECUTION OF THE SUBLEASE SHALL NOT BE CONSIDERED
UNUSUAL. IN THE EVENT OF A TERMINATION OF THIS LEASE, ANY SUBLEASE FOR WHICH A
NDA HAS BEEN EXECUTED AND DELIVERED BY LANDLORD SHALL CONTINUE IN FULL FORCE AND
EFFECT AS A DIRECT LEASE BETWEEN LANDLORD AND SUBTENANT. LANDLORD AGREES TO
EXECUTE, AND TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS MORTGAGEE TO
EXECUTE, SUCH DOCUMENTATION AS MAY BE REASONABLY REQUIRED TO EFFECTUATE THE
NON-DISTURBANCE CONTEMPLATED HEREIN, INCLUDING, WITHOUT LIMITATION, ESTOPPEL
LETTERS, RECOGNITION AGREEMENTS AND A NON-DISTURBANCE AGREEMENT, SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT D.


 


12.04       ASSIGNMENT BY LANDLORD. AS A MATERIAL INDUCEMENT TO LANDLORD’S
WILLINGNESS TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS LEASE (THE
“TRANSACTION”), TENANT HEREBY AGREES THAT LANDLORD MAY, FROM TIME TO TIME AND AT
ANY TIME AND WITHOUT THE CONSENT OF TENANT, ENGAGE IN ALL OR ANY COMBINATION OF
THE FOLLOWING, OR ENTER INTO AGREEMENTS IN CONNECTION WITH ANY OF THE FOLLOWING
OR IN ACCORDANCE WITH REQUIREMENTS THAT MAY BE IMPOSED BY APPLICABLE SECURITIES,
TAX OR OTHER LAWS: (A) THE SALE, ASSIGNMENT, GRANT, CONVEYANCE, TRANSFER,
FINANCING, RE-FINANCING, PURCHASE OR RE-ACQUISITION IN WHOLE, BUT NOT PART, OF
THE PREMISES OR THIS LEASE, LANDLORD’S RIGHT, TITLE AND INTEREST IN THIS LEASE,
THE SERVICING RIGHTS WITH RESPECT TO ANY OF THE FOREGOING, OR PARTICIPATIONS IN
ANY OF THE FOREGOING, PROVIDED, HOWEVER, IN NO EVENT MAY LANDLORD DISCLOSE OR
PERMIT THE DISCLOSURE OF THE FINANCIAL INFORMATION DESCRIBED IN SECTION 31.17(G)
(EXCEPT AS OTHERWISE PROVIDED THEREIN) TO ANY POTENTIAL PURCHASER, ASSIGNEE,
TRANSFEREE OR LENDER THAT OWNS OR CAN DIRECT THE MANAGEMENT, DIRECTLY OR
INDIRECTLY, OF FIVE (5) OR MORE COMMONLY MANAGED RETAIL LOCATIONS; OR (B) A
SECURITIZATION (DEFINED IN SECTION 31.22 BELOW) AND RELATED TRANSACTIONS.
WITHOUT IN ANY WAY LIMITING THE FOREGOING, THE PARTIES ACKNOWLEDGE AND AGREE
THAT LANDLORD, IN ITS SOLE DISCRETION, MAY ASSIGN THIS LEASE OR ANY INTEREST
HEREIN TO ANOTHER PERSON (INCLUDING WITHOUT LIMITATION, A TAXABLE REIT
SUBSIDIARY) IN ORDER TO MAINTAIN LANDLORD’S OR ANY OF ITS AFFILIATES’ STATUS AS
A REIT. IN THE EVENT OF ANY SUCH SALE OR ASSIGNMENT OTHER THAN A SECURITY
ASSIGNMENT, TENANT SHALL ATTORN TO SUCH PURCHASER OR ASSIGNEE (SO LONG AS
LANDLORD AND SUCH PURCHASER OR ASSIGNEE NOTIFY TENANT IN WRITING OF SUCH
TRANSFER AND SUCH PURCHASER OR ASSIGNEE EXPRESSLY ASSUMES IN WRITING THE
OBLIGATIONS OF LANDLORD HEREUNDER). AT THE REQUEST OF LANDLORD, TENANT WILL
EXECUTE SUCH DOCUMENTS CONFIRMING THE SALE, ASSIGNMENT OR OTHER TRANSFER AND
SUCH OTHER AGREEMENTS AS LANDLORD MAY REASONABLY REQUEST, PROVIDED THAT THE SAME
DO NOT INCREASE THE LIABILITIES AND OBLIGATIONS, OR DECREASE THE RIGHTS, OF
TENANT HEREUNDER IN ANY MANNER WHATSOEVER, AND LANDLORD SHALL REIMBURSE THE
REASONABLE COSTS AND EXPENSES INCURRED BY TENANT RELATED TO THE EXECUTION AND
DELIVERY OF SUCH DOCUMENTS, PROVIDED THAT SUCH COSTS AND EXPENSES ARE IN EXCESS
OF THE COSTS AND EXPENSES TENANT MAY INCUR IN CONNECTION WITH THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS LEASE. LANDLORD SHALL BE RELIEVED, FROM AND AFTER THE
DATE OF SUCH TRANSFER OR CONVEYANCE, OF LIABILITY FOR THE PERFORMANCE OF ANY
OBLIGATION OF LANDLORD CONTAINED HEREIN, EXCEPT FOR ANY OBLIGATIONS OR
LIABILITIES ACCRUED PRIOR TO THE DATE OF SUCH ASSIGNMENT OR SALE.


 


12.05       SUBSTITUTION. SUBJECT TO SECTION 12.07 BELOW, TENANT SHALL HAVE THE
RIGHT TO SUBSTITUTE LIKE-KIND ASSETS FOR THE PROPERTY LOCATIONS; PROVIDED,
HOWEVER, THAT (1) TENANT SHALL

 

22

--------------------------------------------------------------------------------


 


NOT HAVE ANY SUCH SUBSTITUTION RIGHT IF THE SUBSTITUTION OF ANY PROPERTY
LOCATION WOULD CAUSE LANDLORD TO RECOGNIZE INCOME OR GAIN FROM A “PROHIBITED
TRANSACTION” AS DEFINED UNDER SECTION 857(B)(6) OF THE INTERNAL REVENUE CODE OF
1986, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “CODE”) OR SUCH
SUBSTITUTED LIKE-KIND ASSET IS NOT “REAL PROPERTY” UNDER SECTION 856 OF THE
CODE, AND (2) LANDLORD MAY IRREVOCABLY ELECT TO RETAIN THE PROPERTY LOCATIONS
THAT TENANT REQUESTS FOR SUBSTITUTION. IF TENANT ELECTS TO CONDUCT A
SUBSTITUTION SUCH THAT ANOTHER UNENCUMBERED PROPERTY LOCATION OR LOCATIONS (THE
“SUBSTITUTE PROPERTY”) IS SUBSTITUTED FOR A PROPERTY LOCATION BEING RELEASED:


 


(A)           TENANT SHALL REIMBURSE LANDLORD FOR SUBSTITUTION FEES, COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION, FEES AND EXPENSES RELATED TO LEGAL
OPINIONS) CHARGED BY LANDLORD’S MORTGAGEE AND OTHER OUT-OF-POCKET FEES AND COSTS
REASONABLY AND ACTUALLY INCURRED BY LANDLORD IN CONNECTION WITH SUCH
SUBSTITUTION;


 


(B)           SUBJECT TO THE REQUIREMENTS SET FORTH IN THIS SECTION 12.05,
LANDLORD COVENANTS THAT IT SHALL PROVIDE TENANT WITH SUCH COOPERATION AS TENANT
MAY REASONABLY REQUEST TO QUALIFY ANY EXERCISE BY TENANT OF A SUBSTITUTION RIGHT
UNDER THIS SECTION 12.05 AS A TRANSACTION QUALIFYING UNDER SECTION 1031 OF THE
CODE;, PROVIDED, HOWEVER, THAT (I) LANDLORD SHALL NOT BE OBLIGATED TO PAY,
SUFFER OR INCUR ANY ADDITIONAL EXPENSES OR LIABILITIES AS A RESULT OF
COOPERATING IN TENANT’S EXCHANGE AND LANDLORD SHALL NOT BE OBLIGATED TO ACQUIRE
ANY OTHER REAL PROPERTY IN CONNECTION WITH TENANT’S EXCHANGE; (II) LANDLORD
SHALL NOT HAVE ANY LIABILITY TO TENANT FOR FAILURE OF THE EXCHANGE TO QUALIFY
UNDER THE CODE; (III) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, ANY
ASSIGNMENT(S) MADE BY TENANT IN CONNECTION WITH SUCH EXCHANGE SHALL NOT RELIEVE
TENANT OF ITS OBLIGATIONS UNDER THIS LEASE; AND (IV) THE COMPLETION OF ONE OR
MORE TAX-DEFERRED EXCHANGES IS NOT A CONDITION TO THE PERFORMANCE BY TENANT OF
THE OBLIGATIONS OF TENANT SET FORTH IN THIS LEASE; AND


 


(C)           THE SUBSTITUTION SHALL COMPLY WITH THE SUBSTITUTION REQUIREMENTS,
IF ANY, OF LANDLORD’S MORTGAGEE RELATED TO SUBSTITUTION, AS WELL AS THE
FOLLOWING:


 

(I)            THE SUBSTITUTE PROPERTY SHALL BE MADE SUBJECT TO THIS LEASE WITH
NO DECLINE IN BASE RENT OR ANY OTHER RENT DUE HEREUNDER;

 

(II)           THE APPRAISED VALUE OF THE SUBSTITUTE PROPERTY SHALL BE EQUAL TO
OR GREATER THAN THE APPRAISED VALUE OF THE PROPERTY LOCATION BEING RELEASED
(EACH SUCH APPRAISAL HAVING BEEN PREPARED WITHIN ONE HUNDRED EIGHTY (180) DAYS
PRIOR TO THE RELEASE AND SUBSTITUTION DATE);

 

(III)          THE SUBSTITUTE PROPERTY SHALL HAVE A STORE LEVEL PROFITABILITY
EQUAL TO OR GREATER THAN THE STORE LEVEL PROFITABILITY OF THE PROPERTY LOCATION
BEING RELEASED;

 

(IV)          TO THE EXTENT REQUIRED BY ITS MORTGAGEE, LANDLORD SHALL HAVE
OBTAINED (A) THE WRITTEN CONSENT OF ITS MORTGAGEE TO SUCH SUBSTITUTION, AND (B)
CONFIRMATION FROM EACH STATISTICAL RATING AGENCY THAT HAS ASSIGNED A RATING TO
SECURITIES SOLD IN ANY SECURITIZATION IN WHICH ANY LOAN RELATED TO A MORTGAGE
HAS BEEN INCLUDED THAT SUCH SUBSTITUTE PROPERTY SHALL NOT RESULT IN THE
DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF ANY SECURITIES BACKED BY SUCH
RESPECTIVE LOAN;

 

23

--------------------------------------------------------------------------------


 

(V)           NO DEFAULT UNDER THIS LEASE HAS OCCURRED AND IS CONTINUING;

 

(VI)          THE PROPERTY LOCATION BEING SUBSTITUTED SHALL BE RELEASED FROM
THIS LEASE;

 

(VII)         WITH RESPECT TO THE SUBSTITUTE PROPERTY, LANDLORD AND ITS
MORTGAGEE SHALL HAVE RECEIVED AN ENGINEERING REPORT AND AN ENVIRONMENTAL REPORT,
DATED NOT MORE THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE PROPOSED DATE OF
SUBSTITUTION, ACCEPTABLE TO LANDLORD AND ITS MORTGAGEE; AND

 

(VIII)        LANDLORD SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE OF TENANT
CERTIFYING THAT THE SQUARE FOOTAGE OF THE SUBSTITUTE PROPERTY COMPLIES WITH THE
PROVISIONS IN SECTION 12.07 HEREOF, ALONG WITH SQUARE FOOTAGE CALCULATIONS IN
SUPPORT THEREOF.

 


12.06       CONCESSIONAIRES. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
TENANT SHALL HAVE THE RIGHT, WITHOUT LANDLORD’S CONSENT OR APPROVAL, TO SUBLEASE
OR LICENSE UP TO TEN PERCENT (10%) OF THE RENTABLE SQUARE FOOTAGE OF EACH
PROPERTY LOCATION TO CONCESSIONAIRES CONSISTENT WITH TENANT’S TYPICAL STORE
OPERATIONS, INCLUDING WITHOUT LIMITATION, THE EXISTING LICENSE AGREEMENT BETWEEN
TENANT AND PAYLESS DATED JULY 23, 1999, AS AMENDED; PROVIDED THAT (A) THE TERM
OF SUCH SUBLEASE OR LICENSE SHALL NOT EXTEND BEYOND THE PERIOD THAT ENDS ONE DAY
BEFORE THE EXPIRATION OF THE TERM; AND (B) TENANT (I) GIVES LANDLORD WRITTEN
NOTICE THEREOF, (II) MAKES COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TO
LANDLORD COPIES OF ANY SUCH SUBLEASES OR LICENSES (PROVIDED THAT THE FAILURE TO
DELIVER THE SAME SHALL NOT CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE), AND
(III) PROVIDES LANDLORD WITH AN OFFICER’S CERTIFICATE OF TENANT CERTIFYING THAT
THE FOREGOING SQUARE FOOTAGE RESTRICTIONS HAVE NOT BEEN BREACHED, ALONG WITH A
SCHEDULE OF SQUARE FOOTAGE CALCULATIONS IN SUPPORT THEREOF ATTACHED THERETO. ANY
SUBLEASE OR LICENSES TO CONCESSIONAIRES SHALL NOT COUNT TOWARDS THE LIMITS
AGAINST SUBLETTING SET FORTH IN SECTION 12.07 BELOW.


 


12.07       LIMITS ON ASSIGNMENT, SUBLETTING AND SUBSTITUTION. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE AND WITHOUT IN ANY WAY
ELIMINATING OR DIMINISHING TENANT’S OBLIGATION TO COMPLY WITH ALL LEGAL
REQUIREMENTS OR ITS OBLIGATIONS HEREUNDER, (A) THE MAXIMUM AMOUNT OF RENTABLE
SQUARE FOOTAGE IN THIS LEASE THAT CAN BE ASSIGNED, SUBLET OR SUBSTITUTED IN ANY
ONE (1) YEAR IS LIMITED TO TWENTY PERCENT (20%) OF THE AGGREGATE RENTABLE SQUARE
FOOTAGE OF THE BUILDINGS AND THE MAXIMUM AMOUNT OF RENTABLE SQUARE FOOTAGE IN
THIS LEASE THAT CAN BE ASSIGNED, SUBLET OR SUBSTITUTED OVER THE TERM IS LIMITED
TO THIRTY PERCENT (30%) OF THE AGGREGATE RENTABLE SQUARE FOOTAGE OF THE
BUILDINGS; PROVIDED, HOWEVER THAT THE LIMITS SET FORTH IN THIS SECTION 12.07
SHALL NOT APPLY TO SUBLEASES OR ASSIGNMENTS WITH RESPECT TO (I) ANY PROPERTY
LOCATIONS FOR WHICH THE TENANT IS PERMITTED TO “GO DARK” PURSUANT TO SECTION
4.01, OR (II) ANY CONCESSIONAIRE AS DESCRIBED IN SECTION 12.06, OR (III) ANY
SUBLEASES EXISTING AS OF THE EFFECTIVE DATE; AND (B) ANY ATTEMPTED ASSIGNMENT,
SUBLETTING OR SUBSTITUTION IN VIOLATION OF THIS SECTION 12.07 SHALL BE DEEMED
NULL AND VOID, AND OF NO FORCE OR EFFECT. FURTHERMORE, TENANT SHALL NOT HAVE THE
RIGHT TO ASSIGN OR SUBLET ALL OR ANY PORTION OF THE BUILDINGS UNLESS TENANT
SHALL HAVE PROVIDED TO LANDLORD, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH
ASSIGNMENT OR SUBLEASE, AN OFFICER’S CERTIFICATE (THE “ASSIGNMENT OR SUBLEASE
OFFICER’S CERTIFICATE”) SIGNED BY AN OFFICER OF THE ASSIGNEE OR SUBLESSEE
CERTIFYING THAT NONE OF THE PARTIES IDENTIFIED BY LANDLORD AS A TEN PERCENT
(10%) SHAREHOLDER OF LANDLORD (ON A WRITTEN LIST CERTIFIED BY LANDLORD AND TO BE

 

24

--------------------------------------------------------------------------------


 


PROVIDED TO TENANT FOLLOWING THE REQUEST OF TENANT IN CONNECTION WITH ANY
PROPOSED ASSIGNMENT OR SUBLEASE) OWNS, DIRECTLY OR, TO THE ASSIGNEE’S OR
SUBLESSEE’S ACTUAL KNOWLEDGE AFTER SUCH ASSIGNEE OR SUBLESSEE HAS MADE INQUIRY
OF ITS OFFICER OR SIMILAR PERSON THAT IS RESPONSIBLE FOR MAINTAINING RECORDS
REGARDING THE DIRECT OWNERSHIP OF SUCH ASSIGNEE OR SUBLESSEE, INDIRECTLY, (1)
TEN PERCENT (10%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
VOTING CAPITAL STOCK OF THE ASSIGNEE OR SUBLESSEE, AS THE CASE MAY BE, OR (2)
TEN PERCENT (10%) OR MORE OF THE TOTAL VALUE OF ALL CLASSES OF CAPITAL STOCK OF
THE ASSIGNEE OR SUBLESSEE, AS THE CASE MAY BE. LANDLORD SHALL PROVIDE THE
WRITTEN LIST DESCRIBED IN THE PRECEDING SENTENCE WITHIN FIVE (5) BUSINESS DAYS
OF WRITTEN REQUEST THEREFORE BY TENANT AND, IN THE ABSENCE OF TIMELY PROVISION
OF SUCH LIST, SUCH OFFICER’S CERTIFICATE SHALL BE BASED ON THE LATEST WRITTEN
LIST DELIVERED BY LANDLORD TO TENANT.


 


ARTICLE 13.
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT


 


13.01       WAIVER OF CERTAIN CLAIMS. EXCEPT AS OTHERWISE REQUIRED UNDER
APPLICABLE LAW OR TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS
NEGLIGENCE (PROVIDED THAT THE TERM “GROSS NEGLIGENCE” USED THROUGHOUT THIS
ARTICLE 13 SHALL NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY
OF THE LANDLORD INDEMNIFIED PARTIES SOLELY BY REASON OF LANDLORD’S INTEREST IN
ANY PROPERTY LOCATION OR TENANT’S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE
OR WERE THE OBLIGATION OF TENANT UNDER THIS LEASE), BUT IN ALL EVENTS, SUBJECT
TO THE WAIVER OF CLAIMS AND SUBROGATION SET FORTH IN THIS LEASE, THE LANDLORD
INDEMNIFIED PARTIES SHALL NOT IN ANY EVENT WHATSOEVER (A) BE LIABLE FOR ANY
INJURY OR DAMAGE TO TENANT OR ANY THIRD PARTY HAPPENING IN, ON OR ABOUT THE
PREMISES, NOR FOR ANY INJURY OR DAMAGE TO THE PREMISES OR TO ANY PROPERTY
BELONGING TO TENANT (INCLUDING TENANT’S PERSONALTY) OR ANY THIRD PARTY WHICH MAY
BE CAUSED BY ANY FIRE, BREAKAGE OR OTHER CASUALTY EVENT, OR BY ANY OTHER CAUSE
WHATSOEVER OR BY THE USE, MISUSE OR ABUSE OF ANY OF THE BUILDINGS OR ANY OTHER
IMPROVEMENTS AT A PROPERTY LOCATION OR WHICH MAY ARISE FROM ANY OTHER CAUSE
WHATSOEVER; NOR (B) BE LIABLE TO TENANT OR ANY THIRD PARTY FOR ANY FAILURE OF
WATER SUPPLY, GAS, TELEPHONE OR ELECTRIC CURRENT, NOR FOR ANY INJURY OR DAMAGE
TO ANY PROPERTY OF TENANT (INCLUDING TENANT’S PERSONALTY) OR TO THE PREMISES
CAUSED BY OR RESULTING FROM GASOLINE, OIL, STEAM, GAS OR ELECTRICITY OR
HURRICANE, TORNADO, FLOOD, WIND OR SIMILAR STORMS OR DISTURBANCES, OR WATER,
RAIN, SLEET, ICE OR SNOW WHICH MAY LEAK OR FLOW FROM THE STREET, SEWER, GAS
MAINS OR SUBSURFACE AREA OR FROM ANY PART OF THE PREMISES, OR LEAKAGE OF
GASOLINE OR OIL FROM PIPES, STORAGE TANKS, APPLIANCES, SEWERS OR PLUMBING WORKS
THEREIN, OR FROM ANY OTHER PLACE OR FROM ANY OTHER CAUSE, NOR FOR INTERFERENCE
WITH LIGHT OR OTHER INCORPOREAL HEREDITAMENTS BY ANYBODY, OR CAUSED BY ANY
PUBLIC OR QUASI-PUBLIC WORK.


 


13.02       TENANT RESPONSIBLE FOR PERSONAL PROPERTY. ALL TENANT’S PERSONALTY
AND OTHER PERSONAL PROPERTY BELONGING TO ANY OCCUPANT OF ANY PROPERTY LOCATION
THAT IS IN THE APPLICABLE BUILDING OR THE REMAINDER OF SUCH PROPERTY LOCATION
SHALL BE THERE AT THE RISK OF TENANT OR OTHER PERSON ONLY, AND LANDLORD SHALL
NOT BE LIABLE FOR DAMAGE THERETO OR THEFT OR MISAPPROPRIATION THEREOF.


 


13.03       INDEMNIFICATION.


 


(A)           TENANT AGREES TO USE AND OCCUPY THE PREMISES AT ITS OWN RISK AND
HEREBY RELEASES THE LANDLORD INDEMNIFIED PARTIES FROM ALL CLAIMS FOR ANY DAMAGE
OR INJURY TO THE FULL

 

25

--------------------------------------------------------------------------------


 


EXTENT PERMITTED BY LAW. EXCEPT TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL
ACTS OR GROSS NEGLIGENCE AND WITHOUT IN ANY WAY LIMITING TENANT’S OTHER
INDEMNIFICATION OBLIGATIONS UNDER THIS LEASE (INCLUDING WITHOUT LIMITATION,
THOSE SET FORTH IN SECTIONS 9.04, 11.01(E), 25.08  AND 32.01), TENANT SHALL
(PROMPTLY AS INCURRED OR UPON DEMAND BY ANY LANDLORD INDEMNIFIED PARTY)
INDEMNIFY, SAVE, PROTECT, DEFEND AND HOLD HARMLESS LANDLORD AND ANY AGENT,
BENEFICIARY, REPRESENTATIVE, CONTRACTOR, MANAGER, MEMBER, DIRECTOR, EMPLOYEE,
MORTGAGEE, OFFICER, DIRECTOR, PARENT, PARTNER, SHAREHOLDER, TRUSTEE, AFFILIATE,
SUBSIDIARY, PARTICIPANT, SUCCESSORS AND ASSIGNS OF LANDLORD (COLLECTIVELY, WITH
LANDLORD, THE “LANDLORD INDEMNIFIED PARTIES”, AND EACH, A “LANDLORD INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL LIABILITIES, SUITS, OBLIGATIONS, FINES,
DAMAGES, PENALTIES, CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, REASONABLE ENGINEERS’, ARCHITECTS’ AND ATTORNEYS’ FEES, COURT COSTS
AND DISBURSEMENTS, WHICH MAY BE IMPOSED UPON OR INCURRED BY ANY LANDLORD
INDEMNIFIED PARTY DURING OR AFTER (BUT ATTRIBUTABLE TO A PERIOD OF TIME FALLING
WITHIN) THE TERM CAUSED BY, INCURRED OR RESULTING FROM TENANT’S OPERATIONS OR BY
TENANT’S USE AND OCCUPANCY OF THE PREMISES, WHETHER RELATING TO ITS ORIGINAL
DESIGN OR CONSTRUCTION, LATENT DEFECTS, ALTERATION, MAINTENANCE, USE BY TENANT
OR ANY PERSON THEREON.


 


(B)           LANDLORD SHALL INDEMNIFY, SAVE, PROTECT, DEFEND AND HOLD HARMLESS
TENANT AND ANY AGENT, BENEFICIARY, REPRESENTATIVE, CONTRACTOR, MANAGER, MEMBER,
DIRECTOR, EMPLOYEE, LEASEHOLD MORTGAGEE, OFFICER, DIRECTOR, PARENT, PARTNER,
SHAREHOLDER, TRUSTEE, AFFILIATE, SUBSIDIARY, PARTICIPANT, SUCCESSORS AND ASSIGNS
OF TENANT (COLLECTIVELY THE “TENANT INDEMNIFIED PARTIES” AND EACH, A “TENANT
INDEMNIFIED PARTY”; THE TENANT INDEMNIFIED PARTY AND THE LANDLORD INDEMNIFIED
PARTY SHALL BE COLLECTIVELY CALLED THE “INDEMNIFIED PARTY”) HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, SUITS, OBLIGATIONS, FINES, DAMAGES, PENALTIES,
CLAIMS, COSTS, CHARGES AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE
ENGINEERS’, ARCHITECTS’ AND ATTORNEYS’ FEES, COURT COSTS AND DISBURSEMENTS,
WHICH MAY BE IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY TENANT
INDEMNIFIED PARTY BY REASON OF ANY WILLFUL WRONGFUL ACT OR GROSS NEGLIGENCE BY
LANDLORD PURSUANT TO OR IN CONNECTION WITH THIS LEASE OR LANDLORD’S REPOSSESSION
OF THE PREMISES.


 


(C)           THE OBLIGATIONS OF TENANT AND LANDLORD UNDER THIS ARTICLE 13 SHALL
NOT BE AFFECTED IN ANY WAY BY THE ABSENCE IN ANY CASE OF COVERING INSURANCE OR
BY THE FAILURE OR REFUSAL OF ANY INSURANCE CARRIER TO PERFORM ANY OBLIGATION ON
ITS PART UNDER INSURANCE POLICIES AFFECTING THE PREMISES OR ANY PART THEREOF.


 


(D)           IF ANY CLAIM, ACTION OR PROCEEDING IS MADE OR BROUGHT AGAINST ANY
INDEMNIFIED PARTY AGAINST WHICH IT IS INDEMNIFIED PURSUANT TO THIS
SECTION 13.03, THEN, UPON DEMAND BY ANY INDEMNIFIED PARTY, THE OTHER PARTY SHALL
RESIST OR DEFEND SUCH CLAIM, ACTION OR PROCEEDINGS IN THE INDEMNIFIED PARTY’S
NAME, IF NECESSARY, BY THE ATTORNEYS FOR THE INSURANCE CARRIER (IF SUCH CLAIM,
ACTION OR PROCEEDING IS COVERED BY INSURANCE), OTHERWISE BY SUCH ATTORNEYS AS
THE INDEMNIFIED PARTY SHALL APPROVE, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.


 


(E)           THE PROVISIONS OF THIS SECTION 13.03 SHALL SURVIVE FOR A PERIOD OF
FIVE (5) YEARS AFTER THE EXPIRATION DATE OR EARLIER TERMINATION OF THIS LEASE.

 

26

--------------------------------------------------------------------------------


 


ARTICLE 14.
USE OF CASUALTY INSURANCE PROCEEDS


 


14.01       TENANT’S OBLIGATION TO RESTORE. IF ALL OR ANY PART OF THE
IMPROVEMENTS ON ANY PROPERTY LOCATION SHALL BE DESTROYED OR DAMAGED IN WHOLE OR
IN PART BY FIRE OR OTHER CASUALTY (WHETHER OR NOT INSURED) OF ANY KIND OR
NATURE, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN (A “CASUALTY EVENT”),
TENANT SHALL GIVE LANDLORD PROMPT WRITTEN NOTICE THEREOF, AND TENANT, WITH
REASONABLE DILIGENCE (SUBJECT TO FORCE MAJEURE AND SECTION 14.03 BELOW), SHALL
REPAIR, ALTER, RESTORE, REPLACE AND REBUILD (COLLECTIVELY, “RESTORE” OR
“RESTORATION”) THE SAME, AS NEARLY AS PRACTICABLE TO THE CHARACTER OF THE
IMPROVEMENTS ON SUCH PROPERTY LOCATION EXISTING IMMEDIATELY PRIOR TO SUCH
CASUALTY EVENT, AND IN NO EVENT SHALL LANDLORD BE CALLED UPON TO RESTORE THE
IMPROVEMENTS ON SUCH PROPERTY LOCATION, AS NOW OR HEREAFTER EXISTING, OR ANY
PORTION THEREOF OR TO PAY ANY OF THE COSTS OR EXPENSES THEREOF. IF TENANT IS
REQUIRED TO BUT SHALL FAIL OR NEGLECT TO RESTORE WITH REASONABLE DILIGENCE
(SUBJECT TO FORCE MAJEURE AND SECTION 14.03 BELOW) THE IMPROVEMENTS ON SUCH
PROPERTY LOCATION OR THE PORTION THEREOF DAMAGED OR DESTROYED, OR, HAVING SO
COMMENCED SUCH RESTORATION, SHALL FAIL TO COMPLETE THE SAME WITH REASONABLE
DILIGENCE (SUBJECT TO FORCE MAJEURE) IN ACCORDANCE WITH THE TERMS OF THIS LEASE,
LANDLORD MAY (BUT SHALL NOT BE OBLIGATED TO), AFTER THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO TENANT AND TENANT’S FAILURE TO COMMENCE OR RE-COMMENCE SUCH
RESTORATION, COMPLETE SUCH RESTORATION AT TENANT’S EXPENSE, THE COSTS FOR WHICH
TENANT SHALL BE OBLIGATED TO REIMBURSE LANDLORD AND UNTIL PAID SHALL ACCRUE
DEFAULT INTEREST.


 

In the event the insurance proceeds after deduction of any reasonable costs and
expenses, if any, incurred by Tenant, Landlord or a Mortgagee in collecting the
same (collectively, “Net Insurance Proceeds”) of any Casualty Event are less
than One Million Dollars ($1,000,000.00), increased annually based on increases
in the CPI (the “Restoration Threshold”), Landlord shall disburse, or cause to
be disbursed, to Tenant such Net Insurance Proceeds. In the event the Net
Insurance Proceeds are greater than the Restoration Threshold, Landlord shall
use commercially reasonable efforts to disburse or cause Mortgagee to disburse
such Net Insurance Proceeds within ten (10) days upon Landlord being furnished
with (a) evidence reasonably satisfactory to Landlord of the estimated cost of
completion of the Restoration, (b) such architect’s certificates, waivers of
lien, contractor’s sworn statements, mortgagee’s title insurance endorsements,
bonds, plats of survey, permits, approvals, licenses and such other documents
and items as Landlord may reasonably require and approve in Landlord’s
reasonable discretion, and (c) all plans and specifications for such
Restoration, such plans and specifications to be approved by Landlord prior to
commencement of any work, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, in any event, Landlord shall use
commercially reasonable efforts to diligently provide or cause Mortgagee to
diligently provide its written approval or disapproval (with reasons of
sufficient specificity to allow Tenant to correct the reasonable objection)
following Landlord’s receipt of such plans and specifications. Landlord may, at
Tenant’s reasonable expense, retain a consultant to review and approve all
requests for disbursements, which approval shall also be a condition precedent
to any disbursement, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, in any event, Landlord shall use
commercially reasonable efforts to cause the consultant to diligently provide
its written approval or disapproval (with reasons of sufficient specificity to
allow Tenant to correct the reasonable objection) following such consultant’s
and/or Landlord’s receipt of Tenant’s request for disbursement. No payment made
prior to the final completion of the Restoration shall exceed ninety percent
(90%) of the value of the work performed; funds other than the Net Insurance
Proceeds shall be disbursed prior to disbursement of such Net Insurance
Proceeds; and at all times, the undisbursed balance of such Net Insurance
Proceeds then held by

 

27

--------------------------------------------------------------------------------


 

Landlord, together with funds deposited for that purpose or irrevocably
committed to the reasonable satisfaction of Landlord by or on behalf of Tenant
for that purpose, shall be at least sufficient in the reasonable judgment of
Landlord to pay for the cost of completion of the Restoration, free and clear of
all liens or claims for a lien. Prior to the disbursement of any portion of the
Net Insurance Proceeds, Tenant shall provide evidence reasonably satisfactory to
Landlord of the payment of Restoration expenses by Tenant up to the amount of
the insurance deductible applicable to such Casualty Event. Landlord shall be
entitled to keep any portion of the Net Insurance Proceeds which may be in
excess of the cost of Restoration, and Tenant shall bear all additional costs
and expense of such Restoration in excess of the Net Insurance Proceeds.
Notwithstanding anything in this Section 14.01 to the contrary, if, at the time
of a Casualty Event, Tenant fails to meet an EBITDAR Ratio (as defined in
Section 30.06(c)) of 1.15 to 1 calculated on a trailing twelve (12) month basis
at the time of such test, then Landlord shall have the right after the Casualty
Event to withhold the applicable insurance proceeds for the Restoration if, at
Mortgagee’s election, Mortgagee desires to apply the insurance proceeds relating
to such Casualty Event to the payment of Landlord’s Mortgage (a “Casualty
Withholding Event”). Promptly upon Landlord’s receipt of notice from Mortgagee
of a Casualty Withholding Event (provided that Landlord shall use commercially
reasonable efforts to cause Mortgagee to notify it as soon as possible of a
decision), Landlord shall provide written notice thereof to Tenant.

 


14.02       NO ABATEMENT OF RENT. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 14.03
AND 14.04 BELOW, THIS LEASE SHALL NOT TERMINATE, BE FORFEITED OR BE AFFECTED IN
ANY MANNER, NOR SHALL THERE BE ANY REDUCTION OR ABATEMENT OF THE RENT PAYABLE
HEREUNDER, BY REASON OF DAMAGE TO OR TOTAL, SUBSTANTIAL OR PARTIAL DESTRUCTION
OF ANY BUILDING OR ANY PART THEREOF OR THE IMPROVEMENTS ON ANY PROPERTY LOCATION
OR ANY PART THEREOF, OR BY REASON OF THE UNTENANTABILITY OF THE SAME OR ANY PART
THEREOF, FOR OR DUE TO ANY REASON OR CAUSE WHATSOEVER, AND TENANT,
NOTWITHSTANDING ANY LAW OR STATUTE PRESENT OR FUTURE, WAIVES ANY AND ALL RIGHTS
TO QUIT OR SURRENDER ANY PROPERTY LOCATION OR ANY PART THEREOF; AND TENANT’S
OBLIGATIONS HEREUNDER, INCLUDING WITHOUT LIMITATION, THE PAYMENT OF RENT
HEREUNDER, SHALL CONTINUE AS THOUGH THE IMPROVEMENTS ON SUCH PROPERTY LOCATION
HAD NOT BEEN DAMAGED OR DESTROYED AND WITHOUT ABATEMENT, SUSPENSION, DIMINUTION
OR REDUCTION OF ANY KIND.


 


14.03       RIGHT TO TERMINATE. NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY CONTAINED IN THIS ARTICLE 14, IN THE EVENT THAT, AS A RESULT OF SUCH A
CASUALTY EVENT, (A) TENANT SHALL REASONABLY ESTIMATE IN THE EXERCISE OF GOOD
FAITH BUSINESS JUDGMENT THAT (I) THE APPLICABLE PROPERTY LOCATION CANNOT BE USED
FOR THE SAME PURPOSE AND SUBSTANTIALLY WITH THE SAME UTILITY AS BEFORE SUCH
CASUALTY EVENT, OR (II) IT WILL BE UNABLE TO USE SUCH DAMAGED PROPERTY LOCATION
FOR THE CUSTOMARY OPERATION OF TENANT’S BUSINESS FOR MORE THAN (1) ONE (1) YEAR,
OR (2) ONE HUNDRED TWENTY (120) DAYS IF SUCH CASUALTY EVENT HAS OCCURRED IN THE
LAST TWO (2) YEARS OF THE TERM OR ANY EXTENSION OF THE TERM, OR (B) LANDLORD
ELECTS NOT TO PROVIDE THE INSURANCE PROCEEDS FROM ANY CASUALTY EVENT TO TENANT
IN ACCORDANCE WITH A CASUALTY WITHHOLDING EVENT UNDER SECTION 14.01, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TENANT SHALL HAVE THE
RIGHT, EXERCISABLE BY WRITTEN NOTICE GIVEN TO LANDLORD NO LATER THAN THIRTY (30)
DAYS FOLLOWING SUCH CASUALTY EVENT, TO CAUSE LANDLORD TO MODIFY THIS LEASE TO
REMOVE THE DAMAGED PROPERTY LOCATION (AND REDUCE THE RENT PURSUANT TO THE TERMS
OF SECTION 14.04 BELOW) AND, FOLLOWING SUCH REMOVAL, TENANT SHALL HAVE NO
FURTHER RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH DAMAGED PROPERTY
LOCATION, EXCEPT FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH MAY
RELATE

 

28

--------------------------------------------------------------------------------


 


TO SUCH DAMAGED PROPERTY LOCATION. SUCH MODIFICATION SHALL NOT BE EFFECTIVE, AND
TENANT’S OBLIGATION TO PAY RENT HEREUNDER SHALL CONTINUE, UNTIL AND UNLESS (A)
TENANT HAS COMPLIED WITH ALL OBLIGATIONS PURSUANT TO ARTICLE 6 HEREOF, (B)
TENANT HAS PAID TO LANDLORD ALL RENT AND OTHER AMOUNTS PAYABLE WITH RESPECT TO
THE DAMAGED PROPERTY LOCATION THROUGH THE DATE OF THE CASUALTY EVENT, AND (C)
TENANT HAS PAID OR HAS CAUSED TO BE PAID TO LANDLORD AS ITS INTERESTS MAY APPEAR
ALL INSURANCE DEDUCTIBLES, AND ALL INSURANCE PROCEEDS WHICH SHALL HAVE BEEN PAID
TO TENANT WITH RESPECT TO THE DESTRUCTION OR DAMAGE OF SUCH PROPERTY LOCATION
AND NOT UTILIZED TOWARDS THE RESTORATION; PROVIDED, HOWEVER, THAT TENANT SHALL
RETAIN THOSE INSURANCE PROCEEDS IN WHICH LANDLORD DOES NOT HAVE AN INTEREST
INCLUDING, BUT NOT LIMITED TO, TENANT’S PERSONALTY, AND ORDINARY PAYROLL
INSURANCE PROCEEDS.


 


14.04       REDUCTION OF RENT. UPON REMOVAL OF A PROPERTY LOCATION PURSUANT TO
SECTION 14.03 ABOVE, THE BASE RENT SHALL BE REDUCED BY THE AMOUNT AS DETERMINED
IN ACCORDANCE WITH EXHIBIT B.


 


ARTICLE 15.
EMINENT DOMAIN


 


15.01       TAKING: LEASE TO TERMINATE. IF A SUBSTANTIAL PORTION OF A BUILDING
OR A PARCEL SHALL BE LAWFULLY TAKEN AS A RESULT OF THE EXERCISE OF THE POWER OF
EMINENT DOMAIN OR CONDEMNED FOR A PUBLIC OR QUASI-PUBLIC USE OR PURPOSE BY ANY
COMPETENT AUTHORITY OR SOLD TO THE CONDEMNING AUTHORITY UNDER THREAT OF
CONDEMNATION (COLLECTIVELY, A “CONDEMNATION”), AND (A) TENANT REASONABLY
ESTIMATES IN THE EXERCISE OF GOOD FAITH BUSINESS JUDGMENT THAT, AS A RESULT
THEREOF, THE APPLICABLE PROPERTY LOCATION CANNOT BE USED FOR THE SAME PURPOSE
AND SUBSTANTIALLY WITH THE SAME UTILITY AS BEFORE SUCH TAKING OR CONVEYANCE OR
(B) LANDLORD ELECTS NOT TO PROVIDE THE CONDEMNATION PROCEEDS FROM ANY
CONDEMNATION TO TENANT IN ACCORDANCE WITH A CONDEMNATION WITHHOLDING EVENT UNDER
SECTION 15.02 BELOW, TENANT SHALL HAVE THE RIGHT TO CAUSE LANDLORD TO MODIFY
THIS LEASE TO REMOVE THE TAKEN PROPERTY LOCATION, WHEREUPON SUCH REMOVAL OF A
PROPERTY LOCATION THE BASE RENT SHALL BE REDUCED BY THE AMOUNT AS DETERMINED IN
ACCORDANCE WITH EXHIBIT B. IF THIS LEASE IS SO MODIFIED PURSUANT TO THIS SECTION
15.01, THEN, UPON THE DATE OF SUCH TAKING OF POSSESSION, TENANT SHALL HAVE NO
FURTHER RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH PROPERTY LOCATION EXCEPT
FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH BY THEIR NATURE MAY
RELATE TO SUCH PROPERTY LOCATION. LANDLORD SHALL BE ENTITLED TO RECEIVE THE
ENTIRE CONDEMNATION AWARD RELATING TO THE LAND AND IMPROVEMENTS WITH RESPECT TO
SUCH TAKING.


 


15.02       TAKING: LEASE TO CONTINUE. IN THE EVENT THAT ONLY A PART OF A
PROPERTY LOCATION SHALL BE TAKEN AS A RESULT OF A CONDEMNATION, AND TENANT
REASONABLY ESTIMATES IN THE EXERCISE OF GOOD FAITH BUSINESS JUDGMENT THAT, AS A
RESULT THEREOF, THE REMAINDER OF SUCH PROPERTY LOCATION CAN BE USED FOR THE SAME
PURPOSE AND WITH SUBSTANTIALLY THE SAME UTILITY AS BEFORE SUCH CONDEMNATION,
THIS LEASE SHALL NOT BE MODIFIED AND TENANT SHALL PROMPTLY REPAIR AND RESTORE
THE REMAINDER OF SUCH PROPERTY LOCATION, SUBJECT TO FORCE MAJEURE. IN THE EVENT
THE PROCEEDS OF THE CONDEMNATION AFTER DEDUCTION OF ANY REASONABLE COSTS AND
EXPENSES, IF ANY, INCURRED BY TENANT, LANDLORD OR A MORTGAGEE IN COLLECTING THE
SAME (COLLECTIVELY, “NET CONDEMNATION PROCEEDS”) ARE LESS THAN THE RESTORATION
THRESHOLD, LANDLORD SHALL DISBURSE, OR CAUSE TO BE DISBURSED, THE NET
CONDEMNATION PROCEEDS TO TENANT. IN THE EVENT THE NET CONDEMNATION PROCEEDS ARE
GREATER THAN THE RESTORATION THRESHOLD, LANDLORD SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DISBURSE AND/OR CAUSE MORTGAGEE TO EXPEDITIOUSLY DISBURSE
SUCH NET CONDEMNATION PROCEEDS UPON LANDLORD

 

29

--------------------------------------------------------------------------------


 


BEING FURNISHED WITH (A) EVIDENCE SATISFACTORY TO LANDLORD OF THE ESTIMATED COST
OF COMPLETION OF THE REPAIR OR RESTORATION, (B) SUCH ARCHITECT’S CERTIFICATES,
WAIVERS OF LIEN, CONTRACTOR’S SWORN STATEMENTS, MORTGAGEE’S TITLE INSURANCE
ENDORSEMENTS, BONDS, PLATS OF SURVEY, PERMITS, APPROVALS, LICENSES AND SUCH
OTHER DOCUMENTS AND ITEMS AS LANDLORD MAY REASONABLY REQUIRE AND APPROVE IN
LANDLORD’S REASONABLE DISCRETION, AND (C) ALL PLANS AND SPECIFICATIONS FOR SUCH
REPAIR OR RESTORATION, SUCH PLANS AND SPECIFICATIONS TO BE APPROVED BY LANDLORD
PRIOR TO COMMENCEMENT OF ANY WORK, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED; PROVIDED, THAT, IN ANY EVENT, LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DILIGENTLY PROVIDE OR CAUSE MORTGAGEE TO
DILIGENTLY PROVIDE ITS WRITTEN APPROVAL OR DISAPPROVAL (WITH REASONS OF
SUFFICIENT SPECIFICITY TO ALLOW TENANT TO CORRECT THE REASONABLE OBJECTION)
FOLLOWING LANDLORD’S RECEIPT OF SUCH PLANS AND SPECIFICATIONS. LANDLORD MAY, AT
TENANT’S REASONABLE EXPENSE, RETAIN A CONSULTANT TO REVIEW AND APPROVE ALL
REQUESTS FOR DISBURSEMENTS, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED; PROVIDED, THAT, IN ANY EVENT, LANDLORD SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CONSULTANT TO DILIGENTLY PROVIDE
ITS WRITTEN APPROVAL OR DISAPPROVAL (WITH REASONS OF SUFFICIENT SPECIFICITY TO
ALLOW TENANT TO CORRECT THE REASONABLE OBJECTION) FOLLOWING SUCH CONSULTANT’S
AND/OR LANDLORD’S RECEIPT OF TENANT’S REQUEST FOR DISBURSEMENT. NO PAYMENT MADE
PRIOR TO THE FINAL COMPLETION OF THE REPAIR OR RESTORATION SHALL EXCEED NINETY
PERCENT (90%) OF THE VALUE OF THE WORK PERFORMED; FUNDS OTHER THAN THE NET
CONDEMNATION PROCEEDS SHALL BE DISBURSED PRIOR TO DISBURSEMENT OF SUCH NET
CONDEMNATION PROCEEDS; AND AT ALL TIMES, THE UNDISBURSED BALANCE OF SUCH NET
CONDEMNATION PROCEEDS THEN HELD BY LANDLORD, TOGETHER WITH FUNDS DEPOSITED FOR
THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE REASONABLE SATISFACTION OF LANDLORD
BY OR ON BEHALF OF TENANT FOR THAT PURPOSE, SHALL BE AT LEAST SUFFICIENT IN THE
REASONABLE JUDGMENT OF LANDLORD TO PAY FOR THE COST OF COMPLETION OF THE REPAIR
OR RESTORATION, FREE AND CLEAR OF ALL LIENS OR CLAIMS FOR A LIEN. LANDLORD SHALL
BE ENTITLED TO KEEP ANY PORTION OF THE NET PROCEEDS FROM CONDEMNATION WHICH MAY
BE IN EXCESS OF THE COST OF THE REPAIR OR RESTORATION, AND TENANT SHALL BEAR ALL
ADDITIONAL COSTS AND EXPENSE OF SUCH REPAIR OR RESTORATION IN EXCESS OF THE NET
PROCEEDS FROM CONDEMNATION. NOTWITHSTANDING ANYTHING IN THIS SECTION 15.02 TO
THE CONTRARY, IF, AT THE TIME OF A CONDEMNATION, TENANT FAILS TO MEET AN EBITDAR
RATIO OF 1.15 TO 1 CALCULATED ON A TRAILING TWELVE (12) MONTH BASIS AT THE TIME
OF SUCH TEST, THEN LANDLORD SHALL HAVE THE RIGHT AFTER THE CONDEMNATION TO
WITHHOLD THE NET CONDEMNATION PROCEEDS FOR THE RESTORATION AND REPAIR IF, AT
MORTGAGEE’S ELECTION, MORTGAGEE DESIRES TO APPLY THE NET CONDEMNATION PROCEEDS
RELATING TO SUCH CONDEMNATION TO THE PAYMENT OF LANDLORD’S MORTGAGE (A
“CONDEMNATION WITHHOLDING EVENT”). PROMPTLY UPON LANDLORD’S RECEIPT OF NOTICE
FROM MORTGAGEE OF A CONDEMNATION WITHHOLDING EVENT (BUT NOT LATER THAN THIRTY
(30) DAYS AFTER THE CONDEMNATION), LANDLORD SHALL PROVIDE WRITTEN NOTICE THEREOF
TO TENANT.


 


15.03       NO ABATEMENT OF RENT. EXCEPT AS OTHERWISE PROVIDED IN SECTION 15.01,
THIS LEASE SHALL NOT TERMINATE, BE FORFEITED OR BE AFFECTED IN ANY MANNER, NOR
SHALL THERE BE ANY REDUCTION OR ABATEMENT OF THE RENT PAYABLE HEREUNDER, BY
REASON OF ANY CONDEMNATION OF ANY PROPERTY LOCATION OR ANY PART THEREOF, OR BY
REASON OF THE UNTENANTABILITY OF THE SAME OR ANY PART THEREOF, FOR OR DUE TO ANY
REASON OR CAUSE WHATSOEVER.


 


15.04       TENANT’S CLAIM FOR REIMBURSEMENT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS ARTICLE 15, TO THE EXTENT PERMITTED BY LAW, (A) TENANT SHALL BE
ALLOWED, AT ITS SOLE COST AND EXPENSE, TO PURSUE A CLAIM AGAINST THE CONDEMNING
AUTHORITY THAT SHALL BE INDEPENDENT OF AND WHOLLY SEPARATE FROM ANY ACTION, SUIT
OR PROCEEDING RELATING TO ANY AWARD TO LANDLORD FOR REIMBURSEMENT OF TENANT’S
LEASEHOLD INTEREST, RELOCATION EXPENSES OR FOR TENANT’S PERSONALTY;

 

30

--------------------------------------------------------------------------------


 


AND (B) TENANT AND ANY TENANT MORTGAGEE SHALL HAVE THE RIGHT TO PARTICIPATE, AT
THEIR SOLE COST AND EXPENSE, IN ANY CONDEMNATION PROCEEDING AFFECTING A PROPERTY
LOCATION OR ANY BUILDINGS THEREON; PROVIDED THAT SUCH CLAIM, AWARD OR
PARTICIPATION DOES NOT ADVERSELY AFFECT OR INTERFERE WITH THE PROSECUTION OF
LANDLORD’S CLAIM FOR THE CONDEMNATION OR OTHERWISE REDUCE THE AMOUNT RECOVERABLE
BY LANDLORD FOR THE CONDEMNATION.


 


ARTICLE 16.
DEFAULT


 


16.01       EVENTS OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING MATTERS CONSTITUTES A DEFAULT (EACH, A “DEFAULT”) BY TENANT UNDER THIS
LEASE:


 


(A)           FAILURE BY TENANT TO PAY ANY RENT WITHIN TWO (2) BUSINESS DAYS
AFTER WRITTEN NOTICE OF FAILURE TO PAY THE SAME ON THE DUE DATE; PROVIDED,
HOWEVER, THAT LANDLORD SHALL ONLY BE OBLIGATED TO PROVIDE SUCH WRITTEN NOTICE
AND THE TWO (2) BUSINESS DAY CURE PERIOD SHALL ONLY BE AVAILABLE TWICE EVERY
TWELVE (12) MONTH PERIOD;


 


(B)           FAILURE BY TENANT TO PAY, WITHIN 5 (FIVE) BUSINESS DAYS AFTER
WRITTEN NOTICE OF (I) DEMAND BY LANDLORD THEREFOR TO THE EXTENT SUCH MONIES ARE
DUE AND PAYABLE, OR (II) TENANT’S FAILURE TO PAY THE SAME ON THE DUE DATE, OF
ANY OTHER MONIES REQUIRED TO BE PAID BY TENANT UNDER THIS LEASE, INCLUDING
WITHOUT LIMITATION, THE FAILURE BY TENANT TO PAY, PRIOR TO DELINQUENCY, ANY
IMPOSITIONS, THE FAILURE OF WHICH TO PAY COULD RESULT IN THE IMPOSITION OF A
LIEN AGAINST ANY PROPERTY LOCATION;


 


(C)           FAILURE BY TENANT TO OBSERVE OR TO PERFORM ANY OTHER MATERIAL
COVENANT, AGREEMENT, CONDITION OR PROVISION OF THIS LEASE, IF SUCH FAILURE
CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM LANDLORD TO
TENANT OR SUCH LONGER TIME AS MAY BE REASONABLY REQUIRED TO CURE BECAUSE OF THE
NATURE OF THE DEFAULT (PROVIDED TENANT SHALL HAVE UNDERTAKEN PROCEDURES TO CURE
THE DEFAULT WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUE
SUCH EFFORT TO COMPLETION) PROVIDED, HOWEVER, THAT THE FOREGOING NOTICE
OBLIGATION AND CURE PERIOD SHALL NOT BE APPLICABLE WHERE TENANT’S FAILURE TO
OBSERVE OR TO PERFORM ANY OTHER MATERIAL COVENANT AGREEMENT, CONDITION OR
PROVISION OF THIS LEASE RELATES TO (I) TENANT’S PAYMENT OF RENT OR ANY OTHER
MONETARY OBLIGATION HEREUNDER, OR (II) A CONDITION THAT WOULD PLACE THE PREMISES
IN IMMEDIATE PHYSICAL JEOPARDY OR IN IMMEDIATE JEOPARDY OF BEING FORFEITED OR
LOST;


 


(D)           INTENTIONALLY DELETED;


 


(E)           THE LEVY UPON, UNDER WRIT OF EXECUTION OR THE ATTACHMENT BY LEGAL
PROCESS OF, THE LEASEHOLD INTEREST OF TENANT OR ANY PROPERTY LOCATION, OR THE
FILING OR CREATION OF A LIEN WITH RESPECT TO SUCH LEASEHOLD INTEREST OR ANY
PROPERTY LOCATION, WHICH LIEN SHALL NOT BE RELEASED OR DISCHARGED WITHIN NINETY
(90) DAYS FROM THE DATE OF LANDLORD’S WRITTEN REQUEST TO RELEASE OR DISCHARGE
SUCH FILING;


 


(F)            THE INSOLVENCY OF TENANT OR TENANT’S ADMISSION IN WRITING OF ITS
INABILITY TO PAY ITS DEBTS AS THEY MATURE, OR TENANT’S MAKING AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR APPLYING FOR OR CONSENTING TO THE APPOINTMENT OF A
TRUSTEE OR RECEIVER FOR TENANT OR FOR THE MAJOR PART OF ITS PROPERTY;

 

31

--------------------------------------------------------------------------------


 


(G)           THE APPOINTMENT OF A TRUSTEE OR RECEIVER FOR TENANT OR FOR THE
MAJOR PART OF ITS PROPERTY WHICH IS NOT DISCHARGED WITHIN ONE HUNDRED FIFTY
(150) DAYS AFTER SUCH APPOINTMENT;


 


(H)           THE INSTITUTION OF ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS FOR RELIEF UNDER ANY
BANKRUPTCY LAW, OR SIMILAR LAW FOR THE RELIEF OF DEBTORS (I) BY TENANT OR (II)
AGAINST TENANT AND WHICH ARE ALLOWED AGAINST IT OR ARE CONSENTED TO BY IT OR ARE
NOT DISMISSED WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER SUCH INSTITUTION;


 


(I)            A FINAL, NONAPPEALABLE JUDGMENT IS RENDERED BY A COURT AGAINST
TENANT WHICH WOULD RENDER TENANT INSOLVENT AND IS NOT DISCHARGED OR PROVISION
MADE FOR SUCH DISCHARGE BY THE EARLIER OF (I) ONE HUNDRED TWENTY (120) DAYS FROM
THE DATE OF ENTRY THEREOF, OR (II) EXECUTION OR LEVY THEREON;


 


(J)            A MONETARY “DEFAULT” OR MONETARY EVENT OF DEFAULT BY THE TENANT
UNDER THE LEASE DATED OF EVEN DATE HEREWITH LISTED ON SCHEDULE 16.01(J) ATTACHED
HERETO (THE “OTHER LEASE”) THAT IS NOT CURED WITHIN THE APPLICABLE NOTICE AND
GRACE PERIODS SET FORTH IN THE OTHER LEASE; PROVIDED HOWEVER, THIS SECTION
16.01(J) SHALL BE TERMINATED AND NULL AND VOID AND SHALL NO LONGER APPLY AS A
POTENTIAL DEFAULT UNDER THIS LEASE IF (I) THE EBITDAR RATIO CALCULATED ON A
TRAILING TWELVE (12) MONTH BASIS AT THE TIME OF SUCH TEST, IS AT LEAST 1.50 TO 1
FOR PAMIDA STORES OPERATING CO., LLC AND 1.30 TO 1 FOR SHOPKO STORES OPERATING
CO., LLC, EACH ON A STAND ALONE BASIS, AND (II) THE EBITDAR RATIO OF THE
CONSOLIDATED COMBINED PAMIDA AND SHOPKO ENTITIES CALCULATED ON A TRAILING TWELVE
(12) MONTH BASIS AT THE TIME OF SUCH TEST IS AT LEAST 1.50 TO 1 (COLLECTIVELY,
THE “CROSS DEFAULT TERMINATION TESTS”). TENANT SHALL HAVE THE RIGHT TO PERFORM
THE CROSS DEFAULT TERMINATION TESTS AT ANY TIME AND UPON SATISFACTION OF THE
CROSS DEFAULT TERMINATION TESTS, LANDLORD SHALL CONFIRM IN WRITING THAT SUCH
TESTS HAVE BEEN SATISFIED AND THIS SECTION 16.01(J) SHALL BE TERMINATED AND NULL
AND VOID AND NO LONGER A POTENTIAL DEFAULT UNDER THIS LEASE;


 


(K)           A DEFAULT UNDER OR A BREACH OF THE TERMS AND PROVISIONS OF ANY
OVERLEASE WITH RESPECT TO THE TENANT THEREUNDER (AFTER EXPIRATION OF ALL
APPLICABLE CURE PERIODS) CAUSED BY TENANT; OR


 


(L)            THE FAILURE BY TENANT TO OBSERVE OR TO PERFORM ANY OBLIGATION SET
FORTH IN SECTION 31.17 AFTER THE EXPIRATION OF ANY APPLICABLE CURE PERIODS SET
FORTH IN SUCH SECTION.


 


16.02       RIGHTS AND REMEDIES OF LANDLORD. IF A DEFAULT OCCURS, LANDLORD SHALL
HAVE THE RIGHTS AND REMEDIES HEREINAFTER SET FORTH, WHICH SHALL BE DISTINCT,
SEPARATE AND CUMULATIVE AND WHICH SHALL NOT OPERATE TO EXCLUDE OR DEPRIVE
LANDLORD OF ANY OTHER RIGHT OR REMEDY ALLOWED IT BY LAW OR EQUITY:


 


(A)           LANDLORD, UPON TEN (10) DAYS ADDITIONAL PRIOR NOTICE TO TENANT
(DURING WHICH TIME TENANT MAY CURE THE DEFAULT) WITH RESPECT TO ANY DEFAULT SET
FORTH IN SECTIONS 16.01(B) THROUGH (K) (EXPRESSLY EXCLUDING SECTIONS 16.01(A)
AND (L) FOR WHICH NO ADDITIONAL NOTICE SHALL BE REQUIRED), MAY TERMINATE THIS
LEASE WITH RESPECT TO EACH AND EVERY PROPERTY LOCATION BY GIVING TO TENANT
NOTICE OF LANDLORD’S ELECTION TO DO SO, IN WHICH EVENT THE TERM SHALL END, AND
ALL RIGHTS, TITLE AND INTEREST OF TENANT HEREUNDER SHALL EXPIRE, ON THE DATE
STATED IN SUCH NOTICE; PROVIDED, HOWEVER, THAT LANDLORD SHALL ONLY BE OBLIGATED
TO PROVIDE SUCH ADDITIONAL

 

32

--------------------------------------------------------------------------------


 


WRITTEN NOTICE AND THE TEN (10) DAY CURE PERIOD SHALL BE AVAILABLE ONLY TWICE
EVERY TWELVE (12) MONTHS;


 


(B)           LANDLORD, UPON TEN (10) DAYS ADDITIONAL PRIOR NOTICE TO TENANT
(DURING WHICH TIME TENANT MAY CURE THE DEFAULT) WITH RESPECT TO ANY DEFAULT SET
FORTH IN SECTIONS 16.01(B) THROUGH (K) (EXPRESSLY EXCLUDING SECTIONS 16.01(A)
AND (L) FOR WHICH NO ADDITIONAL NOTICE SHALL BE REQUIRED), MAY TERMINATE THE
RIGHT OF TENANT TO POSSESSION WITH RESPECT TO EACH AND EVERY PROPERTY LOCATION
WITHOUT TERMINATING THIS LEASE BY GIVING NOTICE TO TENANT THAT TENANT’S RIGHT OF
POSSESSION SHALL END ON THE DATE STATED IN SUCH NOTICE, WHEREUPON THE RIGHT OF
TENANT TO POSSESSION OF THE APPLICABLE PROPERTY LOCATION OR ANY PART THEREOF
SHALL CEASE ON THE DATE STATED IN SUCH NOTICE; PROVIDED, HOWEVER THAT LANDLORD
SHALL ONLY BE OBLIGATED TO PROVIDE SUCH ADDITIONAL WRITTEN NOTICE AND THE TEN
(10) DAY CURE PERIOD SHALL BE AVAILABLE ONLY TWICE EVERY TWELVE (12) MONTHS;


 


(C)           LANDLORD MAY, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS AND
SUBJECT TO SECTION 31.13, (I) RE-ENTER AND TAKE POSSESSION OF THE PREMISES (OR
ANY PART THEREOF), ANY OR ALL OF TENANT’S PERSONALTY UPON THE PREMISES AND, TO
THE EXTENT PERMISSIBLE, ALL PERMITS AND OTHER RIGHTS OR PRIVILEGES OF TENANT
PERTAINING TO THE GENERAL USE AND OPERATION OF THE PREMISES, BUT EXCLUDING ANY
PERMITS OR OTHER RIGHTS AND PRIVILEGES THAT ARE SPECIFIC TO THE USE AND
OPERATION OF TENANT’S BUSINESS UPON THE PREMISES, AND (II) EXPEL TENANT AND
THOSE CLAIMING UNDER OR THROUGH TENANT, WITHOUT BEING DEEMED GUILTY IN ANY
MANNER OF TRESPASS OR BECOMING LIABLE FOR ANY LOSS OR DAMAGE RESULTING
THEREFROM, WITHOUT RESORT TO LEGAL OR JUDICIAL PROCESS, PROCEDURE OR ACTION. NO
NOTICE FROM LANDLORD HEREUNDER OR UNDER A FORCIBLE ENTRY AND DETAINER STATUTE OR
SIMILAR LAW SHALL CONSTITUTE AN ELECTION BY LANDLORD TO TERMINATE THIS LEASE
UNLESS SUCH NOTICE SPECIFICALLY SO STATES. IF TENANT SHALL, AFTER DEFAULT,
VOLUNTARILY GIVE UP POSSESSION OF THE PREMISES TO LANDLORD, DELIVER TO LANDLORD
OR ITS AGENTS THE KEYS TO THE PREMISES, OR BOTH, SUCH ACTIONS SHALL BE DEEMED TO
BE IN COMPLIANCE WITH LANDLORD’S RIGHTS AND THE ACCEPTANCE THEREOF BY LANDLORD
OR ITS AGENTS, AND SHALL NOT BE DEEMED TO CONSTITUTE A TERMINATION OF THIS
LEASE. LANDLORD RESERVES THE RIGHT FOLLOWING ANY RE-ENTRY AND/OR RELETTING TO
EXERCISE ITS RIGHT TO TERMINATE THIS LEASE BY GIVING TENANT WRITTEN NOTICE
THEREOF, IN WHICH EVENT THIS LEASE WILL TERMINATE;


 


(D)           EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
BRING AN ACTION AGAINST TENANT FOR ANY DAMAGES SUSTAINED BY LANDLORD OR ANY
EQUITABLE RELIEF AVAILABLE TO LANDLORD IN CONNECTION WITH ENFORCING ITS RIGHTS
UNDER THIS ARTICLE 16;


 


(E)           LANDLORD MAY RELET THE PREMISES OR ANY PART THEREOF FOR SUCH TERM
OR TERMS (INCLUDING A TERM WHICH EXTENDS BEYOND THE ORIGINAL LEASE TERM), AT
SUCH RENTALS AND UPON SUCH OTHER TERMS AS LANDLORD, IN ITS REASONABLE
DISCRETION, MAY DETERMINE, WITH ALL PROCEEDS RECEIVED FROM SUCH RELETTING BEING
APPLIED TO THE RENT DUE FROM TENANT IN SUCH ORDER AS LANDLORD MAY, IN IT SOLE
DISCRETION, DETERMINE, WHICH MAY INCLUDE, WITHOUT LIMITATION, ALL REPOSSESSION
COSTS, BROKERAGE COMMISSIONS, ATTORNEYS’ FEES AND EXPENSES, ALTERATION,
REMODELING AND REPAIR COSTS AND EXPENSES OF PREPARING FOR SUCH RELETTING, ALL OF
WHICH COSTS SHALL BE REASONABLE AND CUSTOMARY. LANDLORD RESERVES THE RIGHT
FOLLOWING ANY RE-ENTRY AND/OR RELETTING TO EXERCISE ITS RIGHT TO TERMINATE THIS
LEASE BY GIVING TENANT WRITTEN NOTICE THEREOF, IN WHICH EVENT THIS LEASE WILL
TERMINATE AS SPECIFIED IN SAID NOTICE. LANDLORD AGREES TO USE COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE ANY DAMAGES RESULTING FROM A DEFAULT OF TENANT;
PROVIDED, HOWEVER, THAT LANDLORD’S OBLIGATION TO SO MITIGATE SHALL BE SATISFIED
IN FULL AND DEEMED REASONABLE IF LANDLORD UNDERTAKES

 

33

--------------------------------------------------------------------------------


 


TO LEASE EACH PROPERTY LOCATION TO ANOTHER TENANT (A “REPLACEMENT TENANT”) IN
ACCORDANCE WITH THE FOLLOWING CRITERIA:


 

(I)            LANDLORD SHALL NOT BE OBLIGATED TO LEASE A PROPERTY LOCATION TO A
REPLACEMENT TENANT UNDER TERMS OR CONDITIONS THAT ARE UNACCEPTABLE TO LANDLORD
UNDER LANDLORD’S THEN CURRENT LEASING POLICIES FOR COMPARABLE SPACE IN THE SAME
MARKET AREA AS THE APPLICABLE PROPERTY LOCATION, IF ANY;

 

(II)           LANDLORD SHALL NOT BE OBLIGATED TO ENTER INTO A LEASE WITH ANY
PROPOSED REPLACEMENT TENANT WHICH DOES NOT HAVE, IN LANDLORD’S REASONABLE
OPINION, SUFFICIENT FINANCIAL RESOURCES OR OPERATING EXPERIENCE TO OPERATE THE
PREMISES; AND

 

(III)          LANDLORD SHALL NOT BE REQUIRED TO EXPEND ANY AMOUNT OF MONEY TO
ALTER, REMODEL OR OTHERWISE MAKE THE PREMISES SUITABLE FOR USE BY A PROPOSED
SUBSTITUTE TENANT UNLESS: (1) TENANT PAYS ANY SUCH SUM TO LANDLORD IN ADVANCE OF
LANDLORD’S EXECUTION OF A SUBSTITUTE LEASE WITH SUCH TENANT (WHICH PAYMENT SHALL
NOT BE IN LIEU OF RENT OR ANY DAMAGES OR OTHER SUMS TO WHICH LANDLORD MAY BE
ENTITLED AS A RESULT OF TENANT’S DEFAULT UNDER THIS LEASE); AND (2) LANDLORD, IN
LANDLORD’S SOLE DISCRETION, DETERMINES THAT ANY SUCH EXPENDITURE IS FINANCIALLY
JUSTIFIED IN CONNECTION WITH ENTERING INTO ANY SUCH SUBSTITUTE LEASE.

 


(F)            EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
RECOVER FROM TENANT ALL REASONABLE ACTUAL OUT-OF-POCKET COSTS AND EXPENSES PAID
OR INCURRED BY LANDLORD AS A RESULT OF SUCH DEFAULT, REGARDLESS OF WHETHER OR
NOT LEGAL PROCEEDINGS ARE ACTUALLY COMMENCED;


 


(G)           EXCEPT FOR A DEFAULT PURSUANT TO SECTION 16.01(L), LANDLORD MAY
IMMEDIATELY OR AT ANY TIME THEREAFTER, UPON WRITTEN NOTICE TO TENANT (EXCEPT IN
THE EVENT OF AN EMERGENCY, IN WHICH EVENT NO NOTICE SHALL BE NECESSARY), AT
LANDLORD’S SOLE OPTION BUT WITHOUT ANY OBLIGATION TO DO SO, CORRECT SUCH DEFAULT
AND CHARGE TENANT ALL REASONABLE COSTS AND EXPENSES INCURRED BY LANDLORD
THEREIN. ANY SUM OR SUMS SO PAID BY LANDLORD, TOGETHER WITH ANY ACCRUED DEFAULT
INTEREST, SHALL BE DEEMED TO BE RENT HEREUNDER AND SHALL BE IMMEDIATELY DUE FROM
TENANT TO LANDLORD. ANY SUCH ACTS BY LANDLORD IN CORRECTING TENANT’S DEFAULTS
HEREUNDER SHALL NOT BE DEEMED TO CURE SAID DEFAULTS OR CONSTITUTE ANY WAIVER OF
LANDLORD’S RIGHT TO EXERCISE ANY OR ALL REMEDIES SET FORTH HEREIN;


 


(H)           LANDLORD MAY IMMEDIATELY OR AT ANY TIME THEREAFTER, AND WITH OR
WITHOUT NOTICE, EXCEPT AS REQUIRED HEREIN, SET OFF ANY MONEY OF TENANT HELD BY
LANDLORD UNDER THIS LEASE OR OTHER LEASE AGAINST ANY SUM OWING BY TENANT
HEREUNDER OR OWED UNDER THE OTHER LEASE; PROVIDED THAT, SUBJECT TO A MORTGAGEE’S
RIGHT TO CREDIT THE BALANCE OF ANY RESERVES HELD BY THE MORTGAGEE AGAINST FUTURE
PAYMENTS ON THE APPLICABLE DEBT, ANY IMPOSITIONS RESERVE OR INSURANCE RESERVE
(AS SUCH TERMS ARE DEFINED IN SECTION 30.01) HELD BY LANDLORD SHALL BE APPLIED
AND DISBURSED IN ACCORDANCE WITH ARTICLE 30; AND/OR


 


(I)            LANDLORD MAY SEEK ANY EQUITABLE RELIEF AVAILABLE TO LANDLORD,
INCLUDING, WITHOUT LIMITATION, THE RIGHT OF SPECIFIC PERFORMANCE.


 


16.03       FINAL DAMAGES. IF THIS LEASE IS TERMINATED BY LANDLORD AS PROVIDED
IN SECTION 16.02(A), IN ADDITION TO LANDLORD’S RIGHTS SET FORTH IN
SECTION 16.02, LANDLORD SHALL BE

 

34

--------------------------------------------------------------------------------


 


ENTITLED TO RECOVER FROM TENANT ALL RENT ACCRUED AND UNPAID FOR THE PERIOD UP TO
AND INCLUDING SUCH TERMINATION DATE, AS WELL AS ALL OTHER ADDITIONAL SUMS
PAYABLE BY TENANT, OR FOR WHICH TENANT IS LIABLE OR IN RESPECT OF WHICH TENANT
HAS AGREED TO INDEMNIFY LANDLORD UNDER ANY OF THE PROVISIONS OF THIS LEASE,
WHICH MAY BE THEN OWING AND UNPAID, AND ALL COSTS AND EXPENSES, INCLUDING COURT
COSTS AND REASONABLE ATTORNEYS’ FEES INCURRED BY LANDLORD IN THE ENFORCEMENT OF
ITS RIGHTS AND REMEDIES HEREUNDER.


 


16.04       REMOVAL OF PERSONAL PROPERTY. ALL OF TENANT’S PERSONALTY REMOVED
FROM ANY PROPERTY LOCATION BY LANDLORD PURSUANT TO ANY PROVISIONS OF THIS LEASE
OR ANY LAWS MAY BE HANDLED, REMOVED OR STORED BY LANDLORD AT THE SOLE COST AND
EXPENSE OF TENANT, AND LANDLORD, IN NO EVENT, SHALL BE RESPONSIBLE FOR THE
VALUE, PRESERVATION OR SAFEKEEPING THEREOF. TENANT SHALL PAY LANDLORD FOR ALL
EXPENSES INCURRED BY LANDLORD IN SUCH REMOVAL AND STORAGE CHARGES AGAINST SUCH
PROPERTY AS LONG AS THE SAME IS IN LANDLORD’S POSSESSION OR UNDER LANDLORD’S
CONTROL. SUBJECT TO SECTION 31.13, ALL OF TENANT’S PERSONALTY NOT REMOVED FROM
ANY PROPERTY LOCATION OR RETAKEN FROM STORAGE BY TENANT WITHIN TWENTY (20) DAYS
AFTER THE END OF THE TERM, HOWEVER TERMINATED, AT LANDLORD’S OPTION, SHALL BE
CONCLUSIVELY DEEMED TO HAVE BEEN CONVEYED BY TENANT TO LANDLORD AS BY BILL OF
SALE WITHOUT FURTHER PAYMENT OR CREDIT BY LANDLORD TO TENANT.


 


16.05       LANDLORD’S DEFAULT. IF LANDLORD SHALL VIOLATE, NEGLECT OR FAIL TO
PERFORM OR OBSERVE ANY OF THE REPRESENTATIONS, COVENANTS, PROVISIONS, OR
CONDITIONS CONTAINED IN THIS LEASE ON ITS PART TO BE PERFORMED OR OBSERVED,
WHICH DEFAULT CONTINUES FOR A PERIOD OF MORE THAN THIRTY (30) DAYS AFTER RECEIPT
OF WRITTEN NOTICE FROM TENANT SPECIFYING SUCH DEFAULT (PROVIDED, HOWEVER, SUCH
PERIOD SHALL BE LIMITED TO TWO (2) BUSINESS DAYS WITH RESPECT TO A DEFAULT UNDER
SECTION 31.17(G)), OR IF SUCH DEFAULT IS OF A NATURE TO REQUIRE MORE THAN THIRTY
(30) DAYS FOR REMEDY AND CONTINUES BEYOND THE TIME REASONABLY NECESSARY TO CURE
(PROVIDED LANDLORD MUST HAVE UNDERTAKEN PROCEDURES TO CURE THE DEFAULT WITHIN
SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PURSUES SUCH EFFORTS TO
CURE TO COMPLETION, PROVIDED THAT LANDLORD SHALL NOT HAVE SUCH ADDITIONAL PERIOD
TO CURE WITH RESPECT TO DEFAULT UNDER SECTION 31.17(G)), TENANT, AT ITS OPTION
(IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TENANT AT LAW, IN EQUITY
OR HEREUNDER), UPON FURTHER WRITTEN NOTICE TO LANDLORD OF TENANT’S INTENTION TO
EXERCISE ANY REMEDY HEREUNDER, WHICH SHALL PROVIDE LANDLORD WITH AN ADDITIONAL
TEN (10) DAYS CURE PERIOD THEREAFTER (PROVIDED THAT LANDLORD SHALL NOT HAVE SUCH
ADDITIONAL PERIOD TO CURE WITH RESPECT TO DEFAULT UNDER SECTION 31.17(G)), MAY
EITHER TERMINATE THIS LEASE UPON WRITTEN NOTICE THEREOF GIVEN TO LANDLORD, OR
INCUR ANY REASONABLE EXPENSE NECESSARY TO PERFORM THE OBLIGATION OF LANDLORD
SPECIFIED IN SUCH NOTICE AND BILL LANDLORD FOR THE COSTS THEREOF. IF LANDLORD
FAILS TO REIMBURSE TENANT FOR SUCH REASONABLE COSTS WITHIN THIRTY (30) DAYS
AFTER LANDLORD’S RECEIPT OF SUCH BILL, TENANT MAY DEDUCT SUCH COSTS FROM THE
NEXT DUE INSTALLMENTS OF MONTHLY BASE RENT, UNTIL SUCH COSTS ARE RECOUPED BY
TENANT.


 


16.06       ATTORNEYS’ FEES. THE DEFAULTING PARTY SHALL PAY ALL OF THE
NON-DEFAULTING PARTY’S COSTS, CHARGES AND EXPENSES, INCLUDING COURT COSTS AND
REASONABLE ATTORNEYS’ FEES, INCURRED IN ENFORCING THE DEFAULTING PARTY’S
OBLIGATIONS UNDER THIS LEASE, INCURRED BY THE NON-DEFAULTING PARTY IN ANY ACTION
BROUGHT BY A PARTY IN WHICH THE OTHER PARTY IS THE PREVAILING PARTY, OR INCURRED
BY A PREVAILING PARTY IN ANY LITIGATION, NEGOTIATION OR TRANSACTION IN WHICH THE
OTHER PARTY CAUSES SUCH PREVAILING PARTY, WITHOUT SUCH PREVAILING PARTY’S FAULT,
TO BECOME INVOLVED OR CONCERNED.


 


16.07       TENANT WAIVER. TENANT HEREBY EXPRESSLY WAIVES, FOR ITSELF AND ALL
PERSONS CLAIMING BY, THROUGH AND UNDER TENANT, INCLUDING CREDITORS OF ALL KINDS,
(A) ANY RIGHT AND

 

35

--------------------------------------------------------------------------------


 


PRIVILEGE WHICH TENANT HAS UNDER ANY PRESENT OR FUTURE LEGAL REQUIREMENTS TO
REDEEM THE PREMISES, OR ANY PART THEREOF, OR TO HAVE A CONTINUANCE OF THIS LEASE
FOR THE TERM AFTER TERMINATION OF TENANT’S RIGHT OF OCCUPANCY BY ORDER OR
JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR WRIT, OR UNDER THE TERMS OF
THIS LEASE; (B) THE BENEFITS OF ANY PRESENT OR FUTURE LEGAL REQUIREMENTS THAT
EXEMPT PROPERTY FROM LIABILITY FOR DEBT OR FOR DISTRESS FOR RENT; (C) ANY
PRESENT OR FUTURE LEGAL REQUIREMENTS RELATING TO NOTICE OR DELAY IN LEVY OF
EXECUTION IN CASE OF EVICTION OF A TENANT FOR NONPAYMENT OF RENT; AND (D) ANY
BENEFITS AND LIEN RIGHTS WHICH MAY ARISE PURSUANT TO ANY PRESENT OR FUTURE LEGAL
REQUIREMENTS.


 


ARTICLE 17.
SUBORDINATION; LEASEHOLD MORTGAGE


 


17.01       SUBORDINATION. LANDLORD HAS EXECUTED AND DELIVERED AND MAY EXECUTE
AND DELIVER HEREAFTER FROM TIME TO TIME A MORTGAGE OR TRUST DEED IN THE NATURE
OF A MORTGAGE, BOTH BEING HEREINAFTER REFERRED TO AS A “MORTGAGE,” AGAINST ANY
PARCEL AND IMPROVEMENTS THEREON OR ANY INTEREST THEREIN. LANDLORD ALSO MAY,
SUBJECT TO THE APPROVAL OF ANY MORTGAGEE (WHICH APPROVAL MORTGAGEE, IN ITS SOLE
DISCRETION, MAY WITHHOLD), HEREAFTER SELL AND LEASE BACK ANY PROPERTY LOCATION,
OR ANY PART THEREOF, SUCH LEASE OF THE UNDERLYING LAND HEREIN CALLED A “GROUND
LEASE,” AND THE LANDLORD UNDER ANY SUCH LEASE IS HEREIN CALLED A “GROUND
LANDLORD.”  IF REQUESTED BY THE MORTGAGEE OR TRUSTEE UNDER ANY MORTGAGE (BOTH
BEING HEREINAFTER REFERRED TO AS A “MORTGAGEE”) OR BY ANY GROUND LANDLORD,
TENANT WILL EITHER (A) SUBORDINATE ITS INTEREST IN THIS LEASE TO SAID MORTGAGE
OR SAID GROUND LEASE, AS THE CASE MAY BE, AND TO ANY AND ALL ADVANCES MADE
THEREUNDER AND TO THE INTEREST THEREON, AND TO ALL RENEWALS, REPLACEMENTS,
SUPPLEMENTS, AMENDMENTS, MODIFICATIONS AND EXTENSIONS THEREOF, OR (B) MAKE
CERTAIN OF TENANT’S RIGHTS AND INTERESTS IN THIS LEASE SUPERIOR THERETO; AND
TENANT WILL EXECUTE AND DELIVER SUCH AGREEMENT OR AGREEMENTS PROMPTLY, AS MAY BE
REASONABLY APPROVED BY TENANT, LANDLORD OR SUCH MORTGAGEE, OR SUCH GROUND
LANDLORD, AS THE CASE MAY BE. ANY MORTGAGE TO WHICH THIS LEASE IS NOW OR
HEREAFTER SUBORDINATE SHALL PROVIDE, IN EFFECT, THAT DURING THE TIME THIS LEASE
IS IN FORCE ALL INSURANCE PROCEEDS AND CONDEMNATION AWARDS SHALL BE PERMITTED TO
BE USED FOR RESTORATION IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AS A CONDITION TO SUBORDINATING
ITS RIGHTS AND INTERESTS UNDER THIS LEASE TO ANY SUCH MORTGAGEE OR SUCH GROUND
LANDLORD, AS THE CASE MAY BE, SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING, TENANT’S RIGHTS AND INTERESTS UNDER THIS LEASE SHALL REMAIN
ENFORCEABLE AND UNDISTURBED AND MORTGAGEE OR SUCH GROUND LANDLORD, AS THE CASE
MAY BE, SHALL ENTER INTO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT WITH TENANT, WHICH AGREEMENT SHALL BE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT E, OR IN SUCH OTHER FORM AS MAY BE REASONABLY
APPROVED BY TENANT, LANDLORD, SUCH MORTGAGEE OR SUCH GROUND LANDLORD.


 


17.02       LIABILITY OF MORTGAGEE; ATTORNMENT. IT IS FURTHER AGREED THAT (A) IF
ANY MORTGAGE SHALL BE FORECLOSED, OR IF ANY GROUND LEASE SHALL BE TERMINATED,
(I) THE MORTGAGEE (OR ITS GRANTEES) OR PURCHASER AT ANY FORECLOSURE SALE (OR
GRANTEE IN A DEED IN LIEU OF FORECLOSURE), OR GROUND LANDLORD, AS THE CASE MAY
BE, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL NOT BE (1) LIABLE FOR ANY
ACT OR OMISSION OF ANY PRIOR LANDLORD (INCLUDING LANDLORD), SUBJECT TO ANY
DEFENSES, OFFSETS OR COUNTERCLAIMS WHICH TENANT MAY HAVE AGAINST A PRIOR
LANDLORD (INCLUDING LANDLORD) AS LONG AS THE SAME ARE NOT CONTINUING, (2) BOUND
BY ANY OBLIGATION TO PERFORM ANY WORK OR TO MAKE IMPROVEMENTS TO THE APPLICABLE
PROPERTY LOCATION, OR ANY PORTION THEREOF, OR (3) BOUND BY ANY PREPAYMENT OF
BASE RENT OR OTHER RENT WHICH TENANT MAY HAVE MADE IN EXCESS OF THE AMOUNTS

 

36

--------------------------------------------------------------------------------


 


THEN DUE FOR THE NEXT SUCCEEDING MONTH (OTHER THAN ANY RESERVES PAID UNDER THIS
LEASE), (II) THE LIABILITY OF THE MORTGAGEE HEREUNDER OR PURCHASER AT SUCH
FORECLOSURE SALE OR THE LIABILITY OF A SUBSEQUENT OWNER DESIGNATED AS LANDLORD
UNDER THIS LEASE SHALL EXIST ONLY SO LONG AS SUCH MORTGAGEE, GROUND LANDLORD,
PURCHASER OR OWNER, AS APPLICABLE, IS THE OWNER OF THE APPLICABLE BUILDING OR
PARCEL AND SUCH LIABILITY SHALL NOT CONTINUE OR SURVIVE AFTER FURTHER TRANSFER
OF OWNERSHIP; AND (III) UPON REQUEST OF THE MORTGAGEE IF THE MORTGAGE IS
FORECLOSED, OR OF THE GROUND LANDLORD IF THE GROUND LEASE IS TERMINATED, AND
PROVIDED THAT TENANT’S RIGHTS AND INTERESTS UNDER THIS LEASE SHALL REMAIN
ENFORCEABLE AND UNDISTURBED, TENANT WILL ATTORN, AS TENANT UNDER THIS LEASE, TO
THE PURCHASER AT ANY FORECLOSURE SALE UNDER ANY MORTGAGE, AND TENANT WILL ATTORN
AS THE TENANT UNDER THIS LEASE TO THE GROUND LANDLORD, AND TENANT WILL EXECUTE
SUCH INSTRUMENTS AS MAY BE REASONABLY NECESSARY OR APPROPRIATE TO EVIDENCE SUCH
ATTORNMENT; AND (B) THIS LEASE MAY NOT BE MODIFIED OR AMENDED SO AS TO REDUCE
RENT OR SHORTEN THE TERM PROVIDED HEREUNDER, OR SO AS TO AFFECT ADVERSELY IN ANY
OTHER RESPECT OR TO ANY MATERIAL EXTENT THE RIGHTS OF LANDLORD, AND THIS LEASE
SHALL NOT BE CANCELLED OR SURRENDERED, WITHOUT THE PRIOR WRITTEN CONSENT, IN
EACH INSTANCE, OF THE MORTGAGEE OR OF THE GROUND LANDLORD, AS THE CASE MAY BE,
OTHER THAN AS EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THIS LEASE.


 


17.03       TENANT LEASEHOLD MORTGAGE.


 


(A)           PROVIDED THAT, AT THE TIME TENANT PROPOSES TO GRANT ANY LEASEHOLD
MORTGAGE (AS DEFINED IN SECTION 17.03(C)(I)), NO DEFAULT EXISTS, TENANT SHALL
HAVE THE RIGHT TO GRANT A LEASEHOLD MORTGAGE ON TENANT’S LEASEHOLD INTEREST IN
THE PREMISES WITH RESPECT TO ALL BUT NOT LESS THAN ALL OF THE ENTIRE PREMISES.
ANY TENANT’S MORTGAGEE (AS DEFINED IN SECTION 31.13) OR PERMITTED LEASEHOLD
MORTGAGEE (AS DEFINED IN SECTION 17.03(C)(II)) SHALL BE DEEMED TO BE A THIRD
PARTY BENEFICIARY OF ANY SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
GRANTED TO TENANT HEREUNDER, BUT (I) ANY SUCH LEASEHOLD MORTGAGE OTHERWISE SHALL
BE IN ALL RESPECTS SUBJECT AND SUBORDINATE TO LANDLORD’S INTEREST IN THIS LEASE
AND TO ANY MORTGAGE OR GROUND LEASE GRANTED BY LANDLORD, AND TO ANY RENEWALS,
MODIFICATIONS, CONSOLIDATIONS, REPLACEMENTS AND EXTENSIONS OF ANY SUCH MORTGAGE
OR GROUND LEASE, WHETHER SUCH MORTGAGE OR GROUND LEASE, OR ANY RENEWAL,
MODIFICATION, CONSOLIDATION, REPLACEMENT OR EXTENSION THEREOF, IS GRANTED BY
LANDLORD PRIOR OR SUBSEQUENT TO ANY LEASEHOLD MORTGAGE GRANTED BY TENANT; AND
(II) THE LEASEHOLD MORTGAGE SHALL ATTACH TO AND BE A LIEN ON TENANT’S LEASEHOLD
INTEREST IN THE PREMISES ONLY, SHALL CONVEY NO INTEREST OR RIGHTS IN AND TO
LANDLORD’S INTEREST IN THE LEASE OR THE PREMISES WHICH ARE GREATER THAN TENANT’S
INTEREST OR RIGHTS IN THE LEASE OR THE PREMISES, AND SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD AND TENANT.


 


(B)           IF TENANT SHALL GRANT A LEASEHOLD MORTGAGE IN COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 17.03, AND IF TENANT OR THE LEASEHOLD MORTGAGEE
SHALL, WITHIN THIRTY (30) DAYS AFTER THE EXECUTION OF SUCH LEASEHOLD MORTGAGE,
SEND TO LANDLORD A TRUE COPY THEREOF, TOGETHER WITH WRITTEN NOTICE SPECIFYING
THE NAME AND ADDRESS OF THE LEASEHOLD MORTGAGEE THEREUNDER AND THE PERTINENT
RECORDING DATA WITH RESPECT TO SUCH LEASEHOLD MORTGAGE, THEN, SO LONG AS SUCH
LEASEHOLD MORTGAGE SHALL REMAIN UNSATISFIED OF RECORD, THE FOLLOWING PROVISIONS
SHALL APPLY:


 

(I)            LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GIVE THE
LEASEHOLD MORTGAGEE, AT THE ADDRESS FOR THE LEASEHOLD MORTGAGEE GIVEN TO
LANDLORD AS PROVIDED ABOVE, A COPY OF ANY NOTICE OF DEFAULT HEREUNDER THAT
RELATES TO THE PORTIONS OF THE PREMISES

 

37

--------------------------------------------------------------------------------


 

APPLICABLE TO THE LEASEHOLD MORTGAGE AT THE APPROXIMATE TIME AND IN A SIMILAR
MANNER OF GIVING SUCH NOTICE OR COMMUNICATION TO TENANT; PROVIDED, HOWEVER, THAT
THE FAILURE TO DELIVER SUCH NOTICE SHALL NOT CONSTITUTE A DEFAULT BY LANDLORD
HEREUNDER. LANDLORD WILL NOT EXERCISE ANY RIGHT, POWER OR REMEDY WITH RESPECT TO
ANY DEFAULT HEREUNDER THAT RELATES TO THE PORTIONS OF THE PREMISES APPLICABLE TO
THE LEASEHOLD MORTGAGE, AND NO NOTICE TO TENANT OF ANY SUCH DEFAULT SHALL BE
EFFECTIVE, UNTIL LANDLORD SHALL HAVE SO GIVEN TO THE LEASEHOLD MORTGAGEE WRITTEN
NOTICE OR A COPY OF ITS NOTICE TO TENANT OF SUCH DEFAULT. LANDLORD ACKNOWLEDGES
THAT THE LEASEHOLD MORTGAGEE SHALL HAVE THE RIGHT TO APPROVE ANY AMENDMENT THAT
CHANGES THE PERMITTED USE, TERM, RENT OR ANY OTHER PAYMENT OBLIGATION SET FORTH
HEREIN, OR THAT OTHERWISE MATERIALLY INCREASES TENANT’S OBLIGATIONS OR DECREASES
TENANT’S RIGHTS UNDER THIS LEASE.

 

(II)           ANY LEASEHOLD MORTGAGEE, IN CASE TENANT SHALL BE IN DEFAULT
HEREUNDER, SHALL, WITHIN THE PERIOD HEREIN PROVIDED, HAVE THE RIGHT TO REMEDY
SUCH DEFAULT, OR CAUSE THE SAME TO BE REMEDIED, AND LANDLORD SHALL ACCEPT SUCH
PERFORMANCE BY OR AT THE INSTANCE OF SUCH LEASEHOLD MORTGAGEE AS IF THE SAME HAD
BEEN MADE BY TENANT, PROVIDED SUCH REMEDY HAS BEEN PERFORMED IN THE TIME FRAME
AND IN THE SAME MANNER AS PERMITTED BY TENANT UNDER THIS LEASE. IF A RECEIVER
CURES ANY DEFAULT, LANDLORD SHALL ACCEPT SUCH CURE AS THOUGH PERFORMED BY THE
LEASEHOLD MORTGAGEE.

 

(III)          IT IS UNDERSTOOD AND AGREED THAT ANY LEASEHOLD MORTGAGEE, OR ITS
DESIGNEE, OR ANY PURCHASER IN FORECLOSURE PROCEEDINGS, ANY GRANTEE PURSUANT TO
AN ASSIGNMENT IN LIEU OF FORECLOSURE, OR ANY OTHER PARTY TAKING BY, THROUGH OR
UNDER A LEASEHOLD MORTGAGE OR ITS DESIGNEE, MAY BECOME THE LEGAL TENANT UNDER
THIS LEASE WITH RESPECT TO THE ENTIRE PREMISES THROUGH FORECLOSURE PROCEEDINGS,
BY ASSIGNMENT OF THIS LEASE IN LIEU OF FORECLOSURE OR OTHERWISE; PROVIDED,
HOWEVER, THAT ANY SUCH DESIGNEE, PURCHASER IN FORECLOSURE, GRANTEE PURSUANT TO
AN ASSIGNMENT IN LIEU OF FORECLOSURE OR OTHER PARTY SHALL, IN ALL EVENTS, TAKE
SUBJECT TO THE TERMS OF THIS LEASE.

 

(IV)          UPON ANY REJECTION OF THIS LEASE BY ANY TRUSTEE OF THE TENANT IN
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT OR SIMILAR PROCEEDING WHICH WOULD,
IF IT WERE NOT FOR THIS ARTICLE 17, CAUSE THIS LEASE TO TERMINATE, WITHOUT ANY
ACTION OR CONSENT BY LANDLORD, TENANT OR ANY LEASEHOLD MORTGAGEE, THE TRANSFER
OF TENANT’S INTEREST HEREUNDER TO SUCH LEASEHOLD MORTGAGEE SHALL AUTOMATICALLY
OCCUR. SUCH LEASEHOLD MORTGAGEE MAY TERMINATE THIS LEASE UPON ANY SUCH TRANSFER
BY GIVING NOTICE THEREOF TO LANDLORD NO LATER THAN THIRTY (30) DAYS AFTER NOTICE
OF SUCH TRANSFER. UPON ANY SUCH TERMINATION, SUCH LEASEHOLD MORTGAGEE SHALL HAVE
NO FURTHER OBLIGATIONS HEREUNDER, INCLUDING ANY OBLIGATIONS WHICH MAY HAVE
ACCRUED PRIOR TO SUCH TERMINATION, EXCEPT FOR ANY OBLIGATIONS PREVIOUSLY
UNDERTAKEN BY THE LEASEHOLD MORTGAGEE PURSUANT TO SECTION 17.03(B)(III) OR
CAUSED BY LEASEHOLD MORTGAGEE’S ACTS WHILE IN PHYSICAL POSSESSION OF THE
PREMISES OR BY A COURT APPOINTED RECEIVER ACTING AS AGENT FOR LEASEHOLD
MORTGAGEE.

 

(V)           LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO GIVE THE
LEASEHOLD MORTGAGEE NOTICE OF ANY CONDEMNATION PROCEEDINGS AFFECTING THE
APPLICABLE PROPERTY LOCATION (THE FAILURE OF WHICH SHALL NOT CONSTITUTE A
DEFAULT BY LANDLORD HEREUNDER), AND SUCH LEASEHOLD MORTGAGEE SHALL HAVE THE
RIGHT TO INTERVENE AND BE MADE A PARTY TO ANY SUCH CONDEMNATION PROCEEDINGS TO
THE EXTENT OF TENANT’S RIGHT TO DO SO UNDER THIS LEASE.

 

38

--------------------------------------------------------------------------------


 

(VI)          IF A LEASEHOLD MORTGAGEE SHALL ACQUIRE TITLE TO TENANT’S INTEREST
IN THE PREMISES, BY FORECLOSURE OF A LEASEHOLD MORTGAGE THEREON, BY ASSIGNMENT
IN LIEU OF FORECLOSURE, BY AN ASSIGNMENT FOR A NOMINEE OR WHOLLY-OWNED
SUBSIDIARY OF SUCH LEASEHOLD MORTGAGEE, OR OTHERWISE, SUCH LEASEHOLD MORTGAGEE
MAY ASSIGN THIS LEASE OR SUBLET OR UNDERLET THE PREMISES ONLY IN COMPLIANCE WITH
ARTICLE 12. UPON ANY ASSIGNMENT MADE IN COMPLIANCE WITH ARTICLE 12 OF THIS LEASE
IN FAVOR OF ANY OWNER OF THE LEASEHOLD ESTATE PURSUANT TO THIS LEASE WHOSE
INTEREST SHALL HAVE BEEN ACQUIRED BY, THROUGH OR UNDER ANY LEASEHOLD MORTGAGEE
OR FROM ANY OTHER HOLDER THEREOF, THE ASSIGNOR SHALL BE RELIEVED OF ANY FURTHER
LIABILITY WHICH MAY ACCRUE UNDER THIS LEASE FROM AND AFTER THE DATE OF SUCH
ASSIGNMENT, PROVIDED THAT THE ASSIGNEE SHALL EXECUTE AND DELIVER TO LANDLORD A
RECORDABLE INSTRUMENT OF ASSUMPTION WHEREIN SUCH ASSIGNEE SHALL ASSUME AND AGREE
TO PERFORM AND OBSERVE THE COVENANTS AND CONDITIONS IN THIS LEASE CONTAINED ON
TENANT’S PART TO BE PERFORMED AND OBSERVED, IT BEING THE INTENTION THAT ONCE THE
LEASEHOLD MORTGAGEE SHALL SUCCEED TO TENANT’S INTEREST UNDER THIS LEASE, ANY AND
ALL SUBSEQUENT ASSIGNMENTS (WHETHER BY SUCH LEASEHOLD MORTGAGEE, ANY PURCHASER
AT A FORECLOSURE SALE OR ANY OTHER TRANSFEREE OR ASSIGNEE) SHALL, SUBJECT TO THE
PROVISIONS OF ARTICLE 12, EFFECT A RELEASE OF THE ASSIGNOR’S LIABILITY UNDER
THIS LEASE FROM AND AFTER SUCH ASSIGNMENT.

 

(VII)         THERE SHALL BE NO MERGER OF THIS LEASE NOR OF THE LEASEHOLD ESTATE
CREATED BY THIS LEASE WITH THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF BY
REASON OF THE FACT THAT THE SAME PERSON, FIRM, CORPORATION OR OTHER ENTITY MAY
ACQUIRE OR OWN OR HOLD, DIRECTLY OR INDIRECTLY, (1) THIS LEASE OR THE LEASEHOLD
ESTATE CREATED BY THIS LEASE OR ANY INTEREST IN THIS LEASE OR IN ANY SUCH
LEASEHOLD ESTATE, AND (2) THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF OR
ANY INTEREST IN SUCH FEE ESTATE, AND NO SUCH MERGER SHALL OCCUR UNLESS AND UNTIL
ALL CORPORATIONS, FIRMS AND OTHER ENTITIES, INCLUDING ANY LEASEHOLD MORTGAGEE,
HAVING ANY INTEREST IN (A) THIS LEASE OR THE LEASEHOLD ESTATE CREATED BY THIS
LEASE AND (B) THE FEE ESTATE IN THE PREMISES OR ANY PART THEREOF OR ANY INTEREST
IN SUCH FEE ESTATE SHALL JOIN IN A WRITTEN INSTRUMENT EFFECTING SUCH MERGER AND
SHALL DULY RECORD THE SAME.

 

(VIII)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PROVISIONS OF
THIS ARTICLE 17 SHALL INURE ONLY TO THE BENEFIT OF THE LEASEHOLD MORTGAGE WHICH
IS A FIRST LIEN ON TENANT’S INTEREST IN THE PREMISES. LANDLORD SHALL, UPON
REQUEST, EXECUTE, ACKNOWLEDGE AND DELIVER TO SUCH LEASEHOLD MORTGAGEE AFTER ITS
REQUEST AN AGREEMENT PREPARED AT THE SOLE COST AND EXPENSE OF TENANT, IN FORM
REASONABLY SATISFACTORY TO SUCH LEASEHOLD MORTGAGEE AND LANDLORD, AMONG
LANDLORD, TENANT AND SUCH LEASEHOLD MORTGAGEE, AGREEING TO ALL OF THE PROVISIONS
OF THIS SECTION 17.03.

 


(C)           DEFINITION OF TERMS.


 

(I)            FOR PURPOSES OF THIS LEASE, “LEASEHOLD MORTGAGE” SHALL MEAN A
MORTGAGE UPON TENANT’S LEASEHOLD ESTATE AND OTHER RIGHTS OF TENANT CREATED
PURSUANT TO THIS LEASE, AND TENANT’S RIGHTS UNDER ANY SUBLEASES.

 

(II)           FOR PURPOSES OF THIS LEASE, “LEASEHOLD MORTGAGEE” SHALL MEAN ANY
MORTGAGEE, TRUSTEE, OR SECURED PARTY UNDER A LEASEHOLD MORTGAGE. THE LEASEHOLD
MORTGAGEE SHALL BE AN INSURANCE COMPANY, SAVINGS BANK, COMMERCIAL BANK (ACTING
AS A TRUSTEE, AGENT OR OTHERWISE), OR OTHER INSTITUTIONAL LENDING SOURCE HAVING
A CAPITAL AND SURPLUS OR NET ASSETS OF AT LEAST TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000).

 

39

--------------------------------------------------------------------------------


 


ARTICLE 18.
MORTGAGEE PROTECTION


 

Tenant agrees to give the Mortgagee or Ground Landlord, as the case may be, by
overnight courier service or by registered or certified mail, a copy of any
notice or claim of default served upon Landlord by Tenant, provided that prior
to such notice, Tenant has been notified in writing, by way of service on Tenant
of a copy of an assignment of Landlord’s interests in leases, or otherwise, of
the address of such Mortgagee or Ground Landlord, as the case may be. Tenant
further agrees that such Mortgagee or Ground Landlord, as the case may be, shall
have the right to cure such default within the time period provided for
hereunder for Landlord to cure any Landlord Default.

 


ARTICLE 19.
ESTOPPEL CERTIFICATE


 

Tenant and Landlord agree, from time to time and upon not less than ten (10)
days’ prior request by either of them to the other, to deliver to the requesting
party a statement in the form attached hereto as Exhibit C certifying to any
mortgagee, purchaser or assignee, as the case may be, of such party (or proposed
mortgagee, purchaser or assignee, as the case may be, of such party’s interest)
(a) that this Lease is unmodified and in full force and effect (or if there have
been modifications, that this Lease, as modified, is in full force and effect
and identifying the modifications); (b) the date upon which Tenant began paying
Rent and the dates to which Rent and other charges have been paid; (c) that the
requesting party is not in default under any provision of this Lease, or, if in
default, the nature thereof in detail; (d) that the Tenant is in occupancy of
each Property Location and paying Rent on a current basis with no rental offsets
or claims; (e) that there has been no prepayment of Rent other than that
provided for in this Lease; (f) that there are no actions, whether voluntary or
otherwise, pending against the other party under the bankruptcy laws of the
United States or any state thereof; and (g) such other matters as may be
reasonably requested to the knowledge of the party providing the estoppel.

 


ARTICLE 20.
REPRESENTATIONS AND WARRANTIES OF TENANT


 

The representations and warranties of Tenant contained in this Article 20 are
being made as of the Effective Date to induce Landlord to enter into this Lease
and Landlord has relied upon such representations and warranties. Tenant
represents and warrants to Landlord as of the Effective Date as follows:

 


20.01       ORGANIZATION, AUTHORITY AND STATUS OF TENANT. TENANT HAS BEEN DULY
ORGANIZED OR FORMED, IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ITS STATE OF FORMATION AND IS QUALIFIED AS A LIMITED LIABILITY COMPANY TO DO
BUSINESS IN ANY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. ALL
NECESSARY COMPANY ACTION HAS BEEN TAKEN TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE BY TENANT OF THIS LEASE AND OF THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS PROVIDED FOR HEREIN. TENANT IS NOT A “FOREIGN LIMITED LIABILITY
COMPANY,” “FOREIGN CORPORATION,” “FOREIGN PARTNERSHIP,” “FOREIGN TRUST” OR
“FOREIGN ESTATE,” AS

 

40

--------------------------------------------------------------------------------


 


THOSE TERMS ARE DEFINED IN THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.
THE INDIVIDUAL WHO HAS EXECUTED THIS LEASE ON BEHALF OF TENANT IS DULY
AUTHORIZED TO DO SO.


 


20.02       ENFORCEABILITY. ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY HEREOF BY LANDLORD, THIS LEASE CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF TENANT, ENFORCEABLE AGAINST TENANT IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND THE AVAILABILITY OF INJUNCTIVE RELIEF AND OTHER EQUITABLE
REMEDIES.


 


20.03       PROPERTY CONDITION. TENANT HAS PHYSICALLY INSPECTED ALL OF THE
PREMISES AND HAS EXAMINED TITLE TO THE PREMISES, AND HAS FOUND ALL OF THE SAME
SATISFACTORY IN ALL RESPECTS FOR ALL OF TENANT’S PURPOSES.


 


20.04       LITIGATION. THERE ARE NO SUITS, ACTIONS, PROCEEDINGS OR
INVESTIGATIONS PENDING, OR TO THE BEST OF ITS KNOWLEDGE, THREATENED AGAINST OR
INVOLVING TENANT OR THE PREMISES BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT IN THE
OPERATIONS OF TENANT OR THE PREMISES.


 


20.05       COMPLIANCE WITH OFAC LAWS. NEITHER TENANT NOR ANY DIRECT MEMBER OF
TENANT IS AN INDIVIDUAL OR ENTITY WHOSE PROPERTY OR INTERESTS ARE SUBJECT TO
BEING BLOCKED UNDER EXECUTIVE ORDER 13224 ISSUED BY THE PRESIDENT OF THE UNITED
STATES AND ALL REGULATIONS PROMULGATED THEREUNDER (THE “OFAC LAWS”) OR IS
OTHERWISE IN VIOLATION OF ANY OF THE OFAC LAWS; PROVIDED, HOWEVER, THAT THE
REPRESENTATION CONTAINED IN THIS SENTENCE SHALL NOT APPLY TO ANY INDIVIDUAL,
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST, OR OTHER FORM OF
ENTITY (“PERSON”) TO THE EXTENT SUCH PERSON’S INTEREST IS IN OR THROUGH AN
ENTITY WHOSE SECURITIES ARE LISTED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED
ON AN AUTOMATED QUOTATION SYSTEM IN THE UNITED STATES OR A WHOLLY-OWNED
SUBSIDIARY OF SUCH ENTITY.


 


20.06       OWNERSHIP. THE INTERESTS IN SKO GROUP HOLDINGS, LLC, A DELAWARE
LIMITED LIABILITY COMPANY THAT INDIRECTLY OWNS ALL OF THE SHARES OF TENANT, ARE
DIRECTLY OWNED BY THE PERSONS IDENTIFIED ON THE LETTER FROM TENANT TO LANDLORD
OF EVEN DATE HEREWITH.


 


20.07       ABSENCE OF BREACHES OR DEFAULTS. TENANT IS NOT IN DEFAULT UNDER ANY
DOCUMENT, INSTRUMENT OR AGREEMENT TO WHICH TENANT IS A PARTY OR BY WHICH TENANT
OR THE PREMISES IS SUBJECT OR BOUND, WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT AGAINST TENANT OR THE PREMISES.
THE AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS LEASE AND THE
DOCUMENTS, INSTRUMENTS AND AGREEMENTS PROVIDED FOR HEREIN WILL NOT RESULT IN ANY
BREACH OF OR DEFAULT UNDER ANY DOCUMENT, INSTRUMENT OR AGREEMENT TO WHICH TENANT
IS A PARTY OR BY WHICH TENANT OR THE PREMISES IS SUBJECT OR BOUND, WHICH HAS
HAD, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT
AGAINST TENANT OR THE PREMISES.


 


20.08       SOLVENCY. THERE IS NO CONTEMPLATED, PENDING OR THREATENED INSOLVENCY
EVENT OR SIMILAR PROCEEDINGS, WHETHER VOLUNTARY OR INVOLUNTARY, AGAINST TENANT.
THE TERM “INSOLVENCY EVENT” SHALL MEAN (A) A FAILURE TO GENERALLY PAY DEBTS AS
SUCH DEBTS BECOME DUE, ADMITTING IN WRITING AN INABILITY TO PAY DEBTS GENERALLY
OR MAKING A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (B) ANY PROCEEDING
BEING INSTITUTED BY OR AGAINST TENANT (I) SEEKING TO ADJUDICATE IT BANKRUPT OR
INSOLVENT; (II) SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,

 

41

--------------------------------------------------------------------------------


 


ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, OR REORGANIZATION OR RELIEF OF DEBTORS; OR
(III) SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY, AND IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST, EITHER SUCH
PROCEEDING SHALL REMAIN UNDISMISSED FOR A PERIOD OF ONE HUNDRED TWENTY (120)
DAYS OR ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING SHALL OCCUR; OR (C) THE
TAKING OF ANY CORPORATE OR COMPANY ACTION TO AUTHORIZE ANY OF THE ACTIONS SET
FORTH ABOVE IN THIS DEFINITION.


 


20.09       LICENSES AND PERMITS. TENANT HAS OBTAINED OR HAS THE USE OF ALL
REQUIRED LICENSES AND PERMITS, BOTH GOVERNMENTAL AND PRIVATE, TO USE AND OPERATE
THE PREMISES AS CURRENTLY USED EXCEPT WHERE THE FAILURE TO HAVE SUCH LICENSES
AND PERMITS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE 21.
NONWAIVER


 

No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord or Tenant to enforce any remedy on account of the violation
of such condition whether or not such violation is continued or repeated
subsequently, and no express waiver shall affect any condition other than the
one specified in such waiver and that one only for the time and in the manner
specifically stated. Without limiting any of Landlord’s rights under this Lease,
it is agreed that no receipt of monies by Landlord from Tenant after the
expiration or early termination in any way of the Term or of Tenant’s right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Term or affect any notice given to Tenant prior to the receipt of
such monies. It is also agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any monies due, and the payment of said monies
shall not waive or affect said notice, suit or judgment.

 


ARTICLE 22.
INTENTIONALLY DELETED


 


ARTICLE 23.
REAL ESTATE BROKERS


 

Each party represents to the other that it has not dealt with any broker, agent,
or finder in connection with this Lease and agrees to indemnify and hold the
other harmless from all damages, liability and expense, including reasonable
attorneys’ fees, arising from any claims or demands of any broker, agent or
finder for any commission alleged to be due such broker, agent or finder in
connection with its having introduced that party to the Premises or having
participated in the negotiation of the sale and lease-back of the Premises.

 


ARTICLE 24.
NOTICES


 

All notices and demands required or desired to be given by either party to the
other with respect to this Lease or the Premises shall be in writing and shall
be delivered personally, sent by overnight courier service, prepaid, or sent by
United States registered or certified mail, return

 

42

--------------------------------------------------------------------------------


 

receipt requested, postage prepaid, and addressed as herein provided. Notices to
or demands upon Tenant shall be addressed to Tenant at 700 Pilgrim Way, Green
Bay, Wisconsin 54304, Attention:  Chief Financial Officer and General Counsel,
with a copy to each of C. Deryl Couch and Scott King at Sun Capital Partners,
Inc., 5200 Town Center Circle, Suite 470, Boca Raton, Florida 33486, and with a
copy to Klehr, Harrison, Harvey, Branzburg & Ellers LLP, 260 South Broad Street,
4th Floor, Philadelphia, Pennsylvania 19102, Attention: Bradley A. Krouse, Esq.
Notices to or demands upon Landlord shall be addressed to Landlord at 14631 N.
Scottsdale Road, Suite 200, Scottsdale, Arizona 85254 2711, Attention:  Michael
T. Bennett, SVP, Operations, with a copy to Kutak Rock LLP, 1801 California
Street, Suite 3100, Denver, Colorado 80202, Attention: Peggy A. Richter, Esq.
Notices and demands shall be deemed given and served (a) upon receipt or
refusal, if delivered personally, (b) one (1) business day after deposit with an
overnight courier service or (c) upon three (3) business days after deposit in
the United States mails, if mailed. Either party may change its address for
receipt of notices by giving notice of such change to the other party in
accordance herewith.

 


ARTICLE 25.
HAZARDOUS MATERIALS


 


25.01       DEFINED TERMS.


 


(A)           “CLAIM” SHALL MEAN AND INCLUDE ANY DEMAND, CAUSE OF ACTION,
PROCEEDING, OR SUIT FOR ANY ONE OR MORE OF THE FOLLOWING: (I) ACTUAL OR PUNITIVE
DAMAGES, LOSSES, INJURIES TO PERSON OR PROPERTY, DAMAGES TO NATURAL RESOURCES,
FINES, PENALTIES, INTEREST, CONTRIBUTION OR SETTLEMENT, (II) SEEKING A RESPONSE
(AS DEFINED IN SECTION 25.01(F)), (III) THE COSTS AND EXPENSES OF SITE
INVESTIGATIONS, FEASIBILITY STUDIES, INFORMATION REQUESTS, HEALTH OR RISK
ASSESSMENTS, OR RESPONSE ACTIONS, AND (IV) THE COSTS AND EXPENSES OF ENFORCING
INSURANCE, CONTRIBUTION OR INDEMNIFICATION AGREEMENTS.


 


(B)           “ENVIRONMENTAL LAWS” SHALL MEAN AND INCLUDE ALL FEDERAL, STATE AND
LOCAL STATUTES, ORDINANCES, REGULATIONS AND RULES IN EFFECT AND AS AMENDED FROM
TIME TO TIME RELATING TO ENVIRONMENTAL QUALITY, HEALTH, SAFETY, CONTAMINATION
AND CLEANUP, INCLUDING, WITHOUT LIMITATION, THE CLEAN AIR ACT, 42 U.S.C. SECTION
7401 ET SEQ.; THE CLEAN WATER ACT, 33 U.S.C. SECTION 1251 ET SEQ., AND THE WATER
QUALITY ACT OF 1987; THE FEDERAL INSECTICIDE, FUNGICIDE, AND RODENTICIDE ACT
(“FIFRA”), 7 U.S.C. SECTION 136 ET SEQ.; THE MARINE PROTECTION, RESEARCH, AND
SANCTUARIES ACT, 33 U.S.C. SECTION 1401 ET SEQ.; THE NATIONAL ENVIRONMENTAL
POLICY ACT, 42 U.S.C. SECTION 4321 ET SEQ.; THE NOISE CONTROL ACT, 42 U.S.C.
SECTION 4901 ET SEQ.; THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C. SECTION
651 ET SEQ.; THE RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), 42 U.S.C.
SECTION 6901 ET SEQ., AS AMENDED BY THE HAZARDOUS AND SOLID WASTE AMENDMENTS OF
1984; THE SAFE DRINKING WATER ACT, 42 U.S.C. SECTION 300F ET SEQ.; THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT (“CERCLA”),
42 U.S.C. SECTION 9601 ET SEQ., AS AMENDED BY THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, AND
THE RADON GAS AND INDOOR AIR QUALITY RESEARCH ACT; THE TOXIC SUBSTANCES CONTROL
ACT (“TSCA”), 15 U.S.C. SECTION 2601 ET SEQ.; THE ATOMIC ENERGY ACT, 42 U.S.C.
SECTION 2011 ET SEQ., AND THE NUCLEAR WASTE POLICY ACT OF 1982, 42 U.S.C.
SECTION 10101 ET SEQ., AND STATE AND LOCAL SUPERLIEN AND ENVIRONMENTAL STATUTES
AND ORDINANCES, WITH IMPLEMENTING REGULATIONS, RULES AND GUIDELINES, AS ANY OF
THE FOREGOING MAY BE AMENDED FROM TIME TO TIME. ENVIRONMENTAL LAWS SHALL ALSO
INCLUDE

 

43

--------------------------------------------------------------------------------


 


ALL STATE, REGIONAL, COUNTY, MUNICIPAL, AND OTHER LOCAL LAWS, REGULATIONS, AND
ORDINANCES INSOFAR AS THEY ARE EQUIVALENT OR SIMILAR TO THE FEDERAL LAWS RECITED
ABOVE OR PURPORT TO REGULATE HAZARDOUS MATERIALS (AS DEFINED IN SECTION
25.01(C)).


 


(C)           “HAZARDOUS MATERIALS” SHALL MEAN AND INCLUDE THE FOLLOWING,
INCLUDING MIXTURES THEREOF: ANY HAZARDOUS SUBSTANCE, MOLD, POLLUTANT,
CONTAMINANT, WASTE, BY-PRODUCT OR CONSTITUENT REGULATED UNDER CERCLA; OIL AND
PETROLEUM PRODUCTS AND NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED NATURAL GAS
AND SYNTHETIC GAS USABLE FOR FUEL; PESTICIDES REGULATED UNDER FIFRA; ASBESTOS
AND ASBESTOS-CONTAINING MATERIALS, PCBS, AND OTHER SUBSTANCES REGULATED UNDER
TSCA; SOURCE MATERIAL, SPECIAL NUCLEAR MATERIAL, BY-PRODUCT MATERIAL AND ANY
OTHER RADIOACTIVE MATERIALS OR RADIOACTIVE WASTES, HOWEVER PRODUCED, REGULATED
UNDER THE ATOMIC ENERGY ACT OR THE NUCLEAR WASTE POLICY ACT; CHEMICALS SUBJECT
TO THE OSHA HAZARD COMMUNICATION STANDARD, 29 C.F.R. § 1910.1200 ET SEQ.; AND
INDUSTRIAL PROCESS AND POLLUTION CONTROL WASTES WHETHER OR NOT HAZARDOUS WITHIN
THE MEANING OF RCRA, AND ANY OTHER HAZARDOUS SUBSTANCE, POLLUTANT OR CONTAMINANT
REGULATED UNDER ANY OTHER ENVIRONMENTAL LAW.


 


(D)           “MANAGE” OR “MANAGEMENT” MEANS TO GENERATE, MANUFACTURE, PROCESS,
TREAT, STORE, USE, RE-USE, REFINE, RECYCLE, RECLAIM, BLEND OR BURN FOR ENERGY
RECOVERY, INCINERATE, ACCUMULATE SPECULATIVELY, TRANSPORT, TRANSFER, DISPOSE OF
OR ABANDON HAZARDOUS MATERIALS.


 


(E)           “RELEASE” OR “RELEASED” SHALL MEAN ANY ACTUAL OR THREATENED
SPILLING, LEAKING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING,
ESCAPING, LEACHING, DUMPING OR DISPOSING OF HAZARDOUS MATERIALS INTO THE
ENVIRONMENT, AS “ENVIRONMENT” IS DEFINED IN CERCLA.


 


(F)            “RESPONSE” OR “RESPOND” SHALL MEAN ACTION TAKEN TO CORRECT,
REMOVE, REMEDIATE, CLEAN UP, PREVENT, MITIGATE, MONITOR, EVALUATE, INVESTIGATE,
ASSESS OR ABATE THE RELEASE OF A HAZARDOUS MATERIAL.


 


25.02       TENANT’S OBLIGATIONS WITH RESPECT TO ENVIRONMENTAL MATTERS. DURING
THE TERM, (A) TENANT SHALL COMPLY, AT ITS SOLE COST AND EXPENSE, WITH ALL
ENVIRONMENTAL LAWS; (B) TENANT SHALL NOT, EXCEPT AS UTILIZED IN THE ORDINARY
COURSE OF BUSINESS AND NOT IN VIOLATION OF ANY ENVIRONMENTAL LAWS, MANAGE OR
AUTHORIZE THE MANAGEMENT OF, ANY HAZARDOUS MATERIALS ON ANY PROPERTY LOCATION,
INCLUDING INSTALLATION OF ANY UNDERGROUND STORAGE TANKS, WITHOUT PRIOR WRITTEN
DISCLOSURE TO AND PRIOR WRITTEN REASONABLE APPROVAL BY LANDLORD, EXCEPT IN
ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS; (C) TENANT SHALL NOT TAKE ANY
ACTION THAT WOULD SUBJECT ANY PROPERTY LOCATION TO THE PERMIT REQUIREMENTS UNDER
RCRA OR ANY ANALOGOUS STATE LAW, FOR STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS
MATERIALS; AND (D) TENANT SHALL ARRANGE AT ITS SOLE COST AND EXPENSE, FOR THE
LAWFUL TRANSPORTATION AND OFF-SITE DISPOSAL AT PERMITTED LANDFILLS OR OTHER
PERMITTED DISPOSAL FACILITIES AND OTHERWISE IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, OF ALL HAZARDOUS MATERIALS THAT IT GENERATES.


 


25.03       COPIES OF NOTICES. DURING THE TERM, TENANT SHALL PROVIDE LANDLORD
PROMPTLY WITH COPIES OF ALL SUMMONS, CITATIONS, DIRECTIVES, INFORMATION
INQUIRIES OR REQUESTS, NOTICES OF POTENTIAL RESPONSIBILITY, NOTICES OF VIOLATION
OR DEFICIENCY, ORDERS OR DECREES, CLAIMS, COMPLAINTS, INVESTIGATIONS, JUDGMENTS,
LETTERS, NOTICES OF ENVIRONMENTAL LIENS OR RESPONSE ACTIONS IN PROGRESS, AND
OTHER COMMUNICATIONS, WRITTEN OR ORAL, ACTUAL OR THREATENED, FROM THE UNITED
STATES

 

44

--------------------------------------------------------------------------------


 


ENVIRONMENTAL PROTECTION AGENCY, OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION,
THE ENVIRONMENTAL PROTECTION AGENCY FOR THE STATE IN WHICH THE PREMISES ARE
LOCATED, OR OTHER FEDERAL, STATE, OR LOCAL AGENCY OR AUTHORITY, OR ANY OTHER
ENTITY OR INDIVIDUAL, CONCERNING (A) ANY ACTUAL OR ALLEGED RELEASE OF A
HAZARDOUS MATERIALS ON, TO OR FROM ANY PROPERTY LOCATION; (B) THE IMPOSITION OF
ANY LIEN ON ANY PROPERTY LOCATION; (C) ANY ACTUAL OR ALLEGED VIOLATION OF, OR
RESPONSIBILITY UNDER, ANY ENVIRONMENTAL LAWS; OR (D) ANY ACTUAL OR ALLEGED
LIABILITY UNDER ANY THEORY OF COMMON LAW TORT OR TOXIC TORT, INCLUDING WITHOUT
LIMITATION, NEGLIGENCE, TRESPASS, NUISANCE, STRICT LIABILITY, OR ULTRAHAZARDOUS
ACTIVITY (EACH A “NOTICE”).


 


25.04       LANDLORD’S RIGHT TO INSPECT. UPON THE RECEIPT OF A NOTICE, OR IN THE
EVENT THAT LANDLORD MAKES A GOOD FAITH DETERMINATION THAT SUCH INSPECTION IS
NECESSARY, LANDLORD AND LANDLORD’S EMPLOYEES, AGENTS AND REPRESENTATIVES SHALL
HAVE THE RIGHT TO ENTER THE APPLICABLE PROPERTY LOCATION AND, AT TENANT’S SOLE
COST AND EXPENSE, CONDUCT APPROPRIATE INSPECTIONS OR TESTS FOR THE PURPOSE OF
DETERMINING TENANT’S COMPLIANCE WITH ENVIRONMENTAL LAWS, AND DETERMINE THE TYPE,
KIND AND QUANTITY OF ALL PRODUCTS, MATERIALS AND SUBSTANCES BROUGHT ONTO THE
PREMISES, OR MADE OR PRODUCED THEREON. LANDLORD AND ITS AGENTS AND
REPRESENTATIVES SHALL HAVE THE RIGHT TO TAKE SAMPLES IN QUANTITIES SUFFICIENT
FOR ANALYSIS OF ALL PRODUCTS, MATERIALS AND SUBSTANCES PRESENT ON THE APPLICABLE
PROPERTY LOCATION INCLUDING, BUT NOT LIMITED TO, SAMPLES, PRODUCTS, MATERIALS OR
SUBSTANCES BROUGHT ONTO OR MADE OR PRODUCED ON THE APPLICABLE PROPERTY LOCATION
BY TENANT OR ITS AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES. TENANT AGREES TO
COOPERATE WITH SUCH INVESTIGATIONS BY PROVIDING ANY RELEVANT INFORMATION
REASONABLY REQUESTED BY LANDLORD. TENANT MAY NOT PERFORM ANY SAMPLING, TESTING,
OR DRILLING TO LOCATE HAZARDOUS MATERIALS IN THE APPLICABLE PROPERTY LOCATION
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT.


 


25.05       TESTS AND REPORTS. WITH RESPECT TO ANY APPLICABLE PROPERTY LOCATION
AND UPON THE RECEIPT OF A NOTICE (OR IN THE EVENT THAT LANDLORD MAKES A GOOD
FAITH DETERMINATION THAT THE SAME IS NECESSARY), TENANT SHALL, AT ITS SOLE COST
AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF
ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE PREMISES AS MAY BE REASONABLY
REQUESTED BY LANDLORD (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND
ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS AND OTHER MATERIALS AND
SUBSTANCES WHETHER SOLID, LIQUID OR GAS). TENANT SHALL PROVIDE LANDLORD WITH (A)
COPIES OF ALL ENVIRONMENTAL REPORTS AND TESTS OBTAINED BY TENANT; (B) COPIES OF
TRANSPORTATION AND DISPOSAL CONTRACTS (AND RELATED MANIFESTS, SCHEDULES,
REPORTS, AND OTHER INFORMATION) ENTERED INTO OR OBTAINED BY TENANT WITH RESPECT
TO ANY HAZARDOUS MATERIALS; (C) COPIES OF ANY PERMITS ISSUED TO TENANT UNDER
ENVIRONMENTAL LAWS WITH RESPECT TO THE APPLICABLE PROPERTY LOCATION; (D) COPIES
OF ANY AND ALL REPORTS, NOTIFICATIONS, AND OTHER FILINGS MADE BY TENANT TO ANY
FEDERAL, STATE, OR LOCAL ENVIRONMENTAL AUTHORITIES OR AGENCIES; AND (E) ANY
OTHER APPLICABLE DOCUMENTS AND INFORMATION WITH RESPECT TO ENVIRONMENTAL MATTERS
RELATING TO THE APPLICABLE PROPERTY LOCATION. TENANT SHALL PROVIDE LANDLORD WITH
THE RESULTS OF APPROPRIATE REPORTS AND TESTS, WITH TRANSPORTATION AND DISPOSAL
CONTRACTS FOR HAZARDOUS MATERIALS, WITH ANY PERMITS ISSUED UNDER ENVIRONMENTAL
LAWS, AND WITH ANY OTHER DOCUMENTS NECESSARY TO DEMONSTRATE THAT TENANT COMPLIES
WITH ALL ENVIRONMENTAL LAWS RELATING TO THE APPLICABLE PROPERTY LOCATION,
INCLUDING, WITHOUT LIMITATION, PAYMENT OF PENALTIES OR INTEREST RELATED THERETO.


 


25.06       TENANT’S OBLIGATION TO RESPOND. IF TENANT’S MANAGEMENT OF HAZARDOUS
MATERIALS AT ANY PROPERTY LOCATION (A) GIVES RISE TO LIABILITY OR TO A CLAIM
UNDER ANY ENVIRONMENTAL LAW, OR ANY COMMON LAW THEORY OF TORT OR OTHERWISE; (B)
CAUSES A THREAT TO, OR

 

45

--------------------------------------------------------------------------------


 


ENDANGERS, THE PUBLIC HEALTH; OR (C) CREATES A NUISANCE OR TRESPASS, TENANT
SHALL, AT ITS SOLE COST AND EXPENSE, PROMPTLY TAKE ALL NECESSARY ACTION IN
RESPONSE SO AS TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ELIMINATE OR
AVOID ANY LIABILITY CLAIM WITH RESPECT THERETO. ADDITIONALLY, TENANT SHALL, AT
ITS SOLE COST AND EXPENSE, AND WITHOUT LIMITING ANY OTHER PROVISION OF THIS
LEASE, EFFECTUATE ANY RESPONSE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OF ANY
CONDITION (INCLUDING, BUT NOT LIMITED TO, A RELEASE) IN, ON, UNDER OR FROM THE
PREMISES AND TAKE ANY OTHER REASONABLE ACTION DEEMED NECESSARY BY ANY
GOVERNMENTAL AUTHORITY FOR PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT.
NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, TENANT SHALL HAVE THE
RIGHT TO CHALLENGE AND NOT COMPLY WITH ANY REQUIREMENT OF A GOVERNMENTAL
AUTHORITY WITHOUT BEING IN BREACH OF THIS LEASE SO LONG AS TENANT (I) PURSUES
SUCH CHALLENGE DILIGENTLY AND IN GOOD FAITH AND (II) COMPLIES WITH ANY
REQUIREMENT THAT RESULTS UPON COMPLETION OF SUCH CHALLENGE.


 


25.07       LANDLORD’S RIGHT TO ACT. IN THE EVENT THAT TENANT SHALL FAIL TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THIS ARTICLE 25 AS AND WHEN REQUIRED
HEREUNDER, AFTER THIRTY (30) DAYS WRITTEN NOTICE TO TENANT AND TENANT’S FAILURE
TO COMMENCE TO CURE SUCH FAILURE (UNLESS ANY PROPERTY LOCATION OR ANY PERSON IS
IN IMMINENT DANGER OF HARM, IN WHICH CASE NOTICE THAT IS FEASIBLE UNDER THE
CIRCUMSTANCES SHALL BE GIVEN TO TENANT), LANDLORD SHALL HAVE THE RIGHT (BUT NOT
THE OBLIGATION) TO TAKE SUCH ACTION AS IS REQUIRED TO BE TAKEN BY TENANT
HEREUNDER AND IN SUCH EVENT, TENANT SHALL BE LIABLE AND RESPONSIBLE TO LANDLORD
FOR ALL COSTS, EXPENSES, LIABILITIES, CLAIMS AND OTHER OBLIGATIONS PAID,
SUFFERED, OR INCURRED BY LANDLORD IN CONNECTION WITH SUCH MATTERS. TENANT SHALL
REIMBURSE LANDLORD IMMEDIATELY UPON DEMAND FOR ALL SUCH AMOUNTS FOR WHICH TENANT
IS LIABLE WITH INTEREST ACCRUING AT THE DEFAULT INTEREST RATE.


 


25.08       INDEMNIFICATION. EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAWS
OR TO THE EXTENT OF LANDLORD’S WILLFUL WRONGFUL ACTS OR GROSS NEGLIGENCE
(PROVIDED THAT THE TERM “GROSS NEGLIGENCE” SHALL NOT INCLUDE GROSS NEGLIGENCE
IMPUTED AS A MATTER OF LAW TO ANY OF THE LANDLORD INDEMNIFIED PARTIES SOLELY BY
REASON OF LANDLORD’S INTEREST IN ANY PROPERTY LOCATION OR TENANT’S FAILURE TO
ACT IN RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF TENANT UNDER THIS
LEASE), TENANT SHALL, IMMEDIATELY UPON DEMAND BY LANDLORD, INDEMNIFY, SAVE,
PROTECT, DEFEND AND HOLD HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL CLAIMS, RESPONSE COSTS, LIABILITIES, SUITS, OBLIGATIONS,
FINES, DAMAGES, PENALTIES, CLAIMS, COSTS, LOSSES, CHARGES AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, LOSS OF RENTAL INCOME, LOSS DUE TO BUSINESS
INTERRUPTION, AND REASONABLE ATTORNEYS’ FEES AND COSTS, WHICH MAY BE IMPOSED
UPON OR INCURRED DURING OR AFTER (BUT ATTRIBUTABLE TO A PERIOD OF TIME FALLING
WITHIN) THE TERM ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY OR ALL OF THE
FOLLOWING OCCURRING:


 


(A)           ANY HAZARDOUS MATERIALS WHICH ARE, OR HAVE BEEN AT ANY TIME,
MANAGED, RELEASED OR OTHERWISE LOCATED ON OR AT ANY PROPERTY LOCATION DURING THE
TERM (REGARDLESS OF THE LOCATION AT WHICH SUCH HAZARDOUS MATERIALS MAY IN THE
FUTURE BE LOCATED OR DISPOSED OF), INCLUDING BUT NOT LIMITED TO, ANY AND ALL (I)
LIABILITIES UNDER ANY COMMON LAW THEORY OF TORT, NUISANCE, STRICT LIABILITY,
ULTRAHAZARDOUS ACTIVITY, NEGLIGENCE OR OTHERWISE BASED UPON, RESULTING FROM OR
IN CONNECTION WITH ANY SUCH HAZARDOUS MATERIALS; AND (II) OBLIGATIONS TO TAKE
RESPONSE, CLEANUP OR CORRECTIVE ACTION PURSUANT TO ANY INVESTIGATION OR
REMEDIATION IN CONNECTION WITH THE DECONTAMINATION, REMOVAL, TRANSPORTATION,
INCINERATION, OR DISPOSAL OF ANY OF THE FOREGOING;

 

46

--------------------------------------------------------------------------------


 


(B)           ANY ACTUAL OR ALLEGED ILLNESS, DISABILITY, INJURY, OR DEATH OF ANY
INDIVIDUAL IN ANY MANNER ARISING OUT OF OR ALLEGEDLY ARISING OUT OF EXPOSURE TO
HAZARDOUS MATERIALS OR OTHER SUBSTANCES OR CONDITIONS INTRODUCED TO ANY PROPERTY
LOCATION DURING THE TERM;


 


(C)           ANY ACTUAL OR ALLEGED FAILURE OF TENANT OR PRIOR OCCUPANT OR OWNER
TO COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS DURING THE TERM; AND


 


(D)           ANY FAILURE BY TENANT TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
ARTICLE 25.


 

In the event any Claims or other assertion of liability shall be made against
Landlord for which Landlord is entitled to indemnity hereunder, Landlord shall
notify Tenant of such Claim or assertion of liability and thereupon Tenant
shall, at its sole cost and expense, assume the defense of such Claim or
assertion of liability (with counsel reasonably acceptable to Landlord) and
continue such defense at all times thereafter until completion. The obligations
of Tenant under this Article 25 shall survive for a period of five (5) years
from the termination or expiration of this Lease.

 


ARTICLE 26.
TITLE AND COVENANT AGAINST LIENS


 


26.01       TITLE AND COVENANT AGAINST LIENS. LANDLORD’S TITLE IN THE PREMISES
IS AND ALWAYS SHALL BE PARAMOUNT TO THE TITLE OF TENANT AND NOTHING CONTAINED IN
THIS LEASE SHALL EMPOWER TENANT TO DO ANY ACT WHICH CAN, SHALL OR MAY ENCUMBER
THE TITLE OF LANDLORD. TENANT COVENANTS AND AGREES NOT TO SUFFER OR PERMIT ANY
LIEN OF MECHANICS OR MATERIALMEN TO BE PLACED UPON OR AGAINST THE PREMISES, THE
BUILDINGS OR THE PARCELS AND, IN CASE OF ANY SUCH LIEN ATTACHING, TO PAY AND
REMOVE OR INSURE OVER SAME PROMPTLY. EXCEPT AS PROVIDED IN THIS SECTION 26.01
BELOW AND SECTION 9.04 ABOVE, TENANT HAS NO AUTHORITY OR POWER TO CAUSE OR
PERMIT ANY LIEN OR ENCUMBRANCE OF ANY KIND WHATSOEVER, WHETHER CREATED BY ACT OF
TENANT, OPERATION OF LAW OR OTHERWISE, TO ATTACH TO OR TO BE PLACED UPON THE
PREMISES, THE BUILDINGS OR THE PARCELS, AND ANY AND ALL LIENS AND ENCUMBRANCES
CREATED BY TENANT SHALL ATTACH ONLY TO TENANT’S INTEREST IN THE PREMISES. IF ANY
SUCH LIENS SO ATTACH AND TENANT FAILS TO PAY AND REMOVE OR BOND THE SAME WITHIN
THIRTY (30) DAYS, LANDLORD, AT ITS ELECTION, MAY PAY AND SATISFY THE SAME, AND
IN SUCH EVENT, THE SUMS SO PAID BY LANDLORD, WITH INTEREST ACCRUING FROM THE
DATE OF LANDLORD’S PAYMENT AT THE DEFAULT INTEREST RATE SHALL BE DEEMED TO BE
RENT DUE AND PAYABLE BY TENANT AT ONCE WITHOUT NOTICE OR DEMAND. EXCEPT AS
PERMITTED PURSUANT TO SECTION 9.04 AND ARTICLE 17 OF THIS LEASE, LANDLORD
COVENANTS AND AGREES NOT TO SUFFER OR PERMIT ANY COVENANTS, RESTRICTIONS,
RESERVATIONS, ENCUMBRANCES, LIENS, CONDITIONS, ENCROACHMENTS, EASEMENTS AND
OTHER MATTERS OF TITLE THAT WOULD AFFECT ONE OR MORE OF THE PROPERTY LOCATIONS
WITHOUT TENANT’S PRIOR WRITTEN CONSENT.


 

Landlord hereby grants a limited power of attorney to Tenant to acknowledge,
deliver and execute on Landlord’s behalf any proposed agreement affecting the
Property Location(s) if such agreement is in the nature of an easement and (a)
is specifically stated to encumber the Property Location(s) only while Tenant is
in possession of the Property Location(s) or (b) shall, by the terms of the
agreement, end with the termination of this Lease. Upon the execution of any
such agreement, Tenant shall deliver, within twenty (20) days thereof, a copy of
such agreement to Landlord.

 

47

--------------------------------------------------------------------------------


 


ARTICLE 27.
EXCULPATORY PROVISIONS


 

It is understood and agreed expressly by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings and agreements made herein
on the part of Landlord, while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of Landlord, are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in each Property
Location to the terms of this Lease and for no other purpose whatsoever, and in
case of default hereunder by Landlord, Tenant shall look solely to the interests
of Landlord in each Property Location; that Landlord shall have no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, contained herein; and that no personal liability or
personal responsibility of any sort is assumed by, nor at any time shall be
asserted or enforceable against, said Landlord, individually.

 


ARTICLE 28.
QUIET USE AND ENJOYMENT


 

If and as long as Tenant shall faithfully perform the agreements, terms,
covenants and conditions hereof, Tenant shall and may (subject, however, to the
provisions, reservations, terms and conditions of this Lease, including without
limitation, Sections 17.01 and 17.02) peaceably and quietly have, hold and enjoy
the Premises for the Term hereby granted, including extensions, without
molestation or disturbance by or from Landlord or any Person or entity claiming
by, through or under Landlord and free of any encumbrance created or suffered by
Landlord, except from encumbrances created, suffered or consented to by Tenant.
This covenant shall be construed as running with the land to and against
subsequent owners and successors in interest and is not, nor shall it operate or
be construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Premises and only so long as such interest shall
continue, and thereafter this covenant shall be binding upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease, to
the extent of their respective interests, as and when they shall acquire the
same, and only so long as they shall retain such interest.

 


ARTICLE 29.
CHARACTERIZATION OF LEASE


 

The following expressions of intent, representations, warranties, covenants,
agreements, stipulations and waivers are a material inducement to Landlord and
Tenant entering into this lease:

 


29.01       UNSEVERABLE LEASE. LANDLORD AND TENANT INTEND THAT (A) THIS LEASE
CONSTITUTES AN UNSEVERABLE AND SINGLE LEASE OF ALL, BUT NOT LESS THAN ALL, OF
THE PROPERTY LOCATIONS, AND, IF AT ANY TIME THIS LEASE COVERS OTHER REAL
PROPERTY IN ADDITION TO THE PROPERTY LOCATIONS, NEITHER THIS LEASE, NOR
LANDLORD’S OBLIGATIONS OR RIGHTS HEREUNDER MAY BE ALLOCATED OR OTHERWISE DIVIDED
AMONG SUCH PROPERTIES BY TENANT; (B) EXCEPT WITH RESPECT TO THE LEASEHOLD
POSITION WITH RESPECT

 

48

--------------------------------------------------------------------------------


 


TO STORE NUMBER 141 IN BURLINGTON, IOWA, THIS LEASE IS A “TRUE LEASE” FOR
FEDERAL AND STATE INCOME TAX PURPOSES, IS NOT A FINANCING LEASE, CAPITAL LEASE,
MORTGAGE, EQUITABLE MORTGAGE, DEED OF TRUST, TRUST AGREEMENT, SECURITY AGREEMENT
OR OTHER FINANCING OR TRUST ARRANGEMENT, AND THE ECONOMIC REALITIES OF THIS
LEASE ARE THOSE OF A TRUE LEASE; AND (C) THE BUSINESS RELATIONSHIP CREATED BY
THIS LEASE AND ANY RELATED DOCUMENTS IS SOLELY THAT OF A LONG-TERM COMMERCIAL
LEASE BETWEEN LANDLORD AND TENANT, THE LEASE HAS BEEN ENTERED INTO BY BOTH
PARTIES IN RELIANCE UPON THE ECONOMIC AND LEGAL BARGAINS CONTAINED HEREIN, AND
NONE OF THE AGREEMENTS CONTAINED HEREIN IS INTENDED, NOR SHALL THE SAME BE
DEEMED OR CONSTRUED, TO CREATE A PARTNERSHIP (DE FACTOR OR DE JURE) BETWEEN
LANDLORD AND TENANT, TO MAKE THEM JOINT VENTURERS, TO MAKE TENANT AN AGENT,
LEGAL REPRESENTATIVE, PARTNER, SUBSIDIARY OR EMPLOYEE OF LANDLORD, NOR TO MAKE
LANDLORD IN ANY WAY RESPONSIBLE FOR THE DEBTS, OBLIGATIONS OR LOSSES OF TENANT.


 


29.02       WAIVER. TENANT AND LANDLORD EACH WAIVE ANY CLAIM OR DEFENSE BASED
UPON THE CHARACTERIZATION OF THIS LEASE AS ANYTHING OTHER THAN AS A “TRUE LEASE”
AND A MASTER LEASE OF ALL OF THE PROPERTY LOCATIONS. TENANT AND LANDLORD EACH
STIPULATE AND AGREE (A) NOT TO CHALLENGE THE VALIDITY, ENFORCEABILITY OR
CHARACTERIZATION OF THE LEASE OF THE PROPERTY LOCATIONS AS A SINGLE, UNSEVERABLE
INSTRUMENT PERTAINING TO THE LEASE OF ALL, BUT NOT LESS THAN ALL, OF THE
PROPERTY LOCATIONS, (B) EXCEPT AS MAY BE REQUIRED BY LAWS OR A GOVERNMENTAL
AUTHORITY (IT BEING UNDERSTOOD THAT TENANT AND LANDLORD EACH AGREE THAT, EXCEPT
AS INDICATED IN SECTION 29.01(B), UNDER CURRENT U.S. FEDERAL INCOME TAX LAW,
THIS LEASE IS A “TRUE LEASE”), NOT TO ASSERT OR TAKE, OR OMIT TO TAKE, ANY
ACTION IF SUCH OMISSION WOULD BE INCONSISTENT WITH THE AGREEMENTS AND
UNDERSTANDINGS SET FORTH IN THIS ARTICLE 29, AND (C) THAT, IN THE EVENT THAT ITS
SEPARATE EXISTENCE FROM ANOTHER PERSON IS DISREGARDED FOR U.S. FEDERAL INCOME
TAX PURPOSES, IT SHALL NOT PERMIT SUCH PERSON TO ASSERT OR TAKE ANY ACTION, OR
OMIT TO TAKE ANY ACTION IF SUCH OMISSION WOULD BE, INCONSISTENT WITH THE
AGREEMENTS AND UNDERSTANDINGS SET FORTH IN THIS ARTICLE 29 (DETERMINED AS THOUGH
SUCH PERSON HAD BEEN A PARTY HERETO).


 


ARTICLE 30.
RESERVES


 


30.01       RESERVES. UPON THE OCCURRENCE OF A RESERVE EVENT (AS DEFINED BELOW),
LANDLORD MAY REQUIRE TENANT TO PAY TO LANDLORD ON THE DAY THAT MONTHLY BASE RENT
IS NEXT DUE DURING THE TERM AN AMOUNT EQUAL TO THE IMPOSITIONS (THE “IMPOSITIONS
RESERVE”), PREMIUMS FOR INSURANCE REQUIRED UNDER ARTICLE 6 (THE “INSURANCE
RESERVE”), FIXED AND BASIC RENTS (THE “OVERLEASE RENTS”) TO BE MADE PURSUANT TO
THE OVERLEASES (THE “OVERLEASE RESERVE”) AND/OR MAINTENANCE EXPENSES
(“MAINTENANCE EXPENSES”) FOR THE PREMISES (IN AN AMOUNT EQUAL TO $0.20 PER NET
RENTABLE SQUARE FOOT OF THE PREMISES) (THE “MAINTENANCE RESERVE”; THE
IMPOSITIONS RESERVE, THE INSURANCE RESERVE, THE OVERLEASE RESERVE AND/OR THE
MAINTENANCE RESERVE ARE EACH A “RESERVE” AND COLLECTIVELY, THE “RESERVES”) THAT
LANDLORD REASONABLY ESTIMATES WILL BE NECESSARY IN ORDER TO ACCUMULATE WITH
LANDLORD SUFFICIENT FUNDS TO PAY SUCH IMPOSITIONS, INSURANCE PREMIUMS, OVERLEASE
RENTS AND MAINTENANCE EXPENSES AS APPLICABLE FOR THE EARLIER OF (A) THE ENSUING
TWELVE (12) MONTHS, OR (B) AT LEAST THIRTY (30) DAYS PRIOR TO THEIR RESPECTIVE
DUE DATES. LANDLORD SHALL HOLD OR CAUSE THE MORTGAGEE TO HOLD THE AMOUNT FOR
EACH RESERVE REQUIRED HEREUNDER IN AN INTEREST-BEARING ACCOUNT WHICH INTEREST
THEREON SHALL ACCRUE FOR THE BENEFIT OF TENANT (WHICH MAY BE A BOOK ENTRY
SUBACCOUNT) (EACH, A “RESERVE SUBACCOUNT ACCOUNT”, AND COLLECTIVELY, THE
“RESERVE SUBACCOUNTS”). LANDLORD SHALL HAVE THE RIGHT TO COLLECT RESERVES ON AN
ANNUAL BASIS UNTIL THE OCCURRENCE OF A RESERVE REVERSAL EVENT (DEFINED IN
SECTION 30.06 (G) BELOW).

 

49

--------------------------------------------------------------------------------


 


30.02       SATISFACTION OF TENANT’S OBLIGATIONS. ANY RESERVE PAYMENTS MADE
BY TENANT PURSUANT TO SECTION 30.01 FOR IMPOSITIONS, MAINTENANCE EXPENSES,
OVERLEASE RENTS AND INSURANCE PREMIUMS SHALL SATISFY TENANT’S OBLIGATIONS TO PAY
IMPOSITIONS, OVERLEASE RENTS AND MAINTENANCE EXPENSES AND TO PAY FOR AND
MAINTAIN INSURANCE UNDER THIS LEASE FOR THE APPLICABLE TWELVE (12) MONTH PERIOD.
LANDLORD SHALL TIMELY PAY OR CAUSE TO BE PAID SUCH IMPOSITIONS, OVERLEASE RENTS
AND INSURANCE PREMIUMS OR MAKE SUCH RESERVES AVAILABLE TO TENANT TO TIMELY PAY
SUCH IMPOSITIONS, OVERLEASE RENTS AND INSURANCE PREMIUMS.


 


30.03       RESERVE PERIOD; MAINTENANCE EXPENSES. DURING A RESERVE PERIOD (AS
DEFINED BELOW), LANDLORD SHALL DISBURSE OR CAUSE THE MORTGAGEE TO DISBURSE FUNDS
HELD IN THE RESERVE SUBACCOUNT FOR MAINTENANCE EXPENSES TO TENANT WITHIN FIFTEEN
(15) DAYS AFTER THE DELIVERY BY TENANT TO LANDLORD OF A REQUEST THEREFOR, IN AN
AMOUNT GREATER THAN TWENTY FIVE THOUSAND DOLLARS ($25,000) (OR A LESSER AMOUNT
IF THE TOTAL AMOUNT IN THE MAINTENANCE RESERVE IS LESS THAN TWENTY FIVE THOUSAND
DOLLARS ($25,000), IN WHICH CASE ONLY ONE SUCH DISBURSEMENT AS TO THAT
PARTICULAR MAINTENANCE EXPENSE SHALL BE MADE), PROVIDED THAT THE REQUEST FOR
DISBURSEMENT IS ACCOMPANIED BY: (A) A CERTIFICATE SIGNED BY AN OFFICER OF
TENANT: (I) STATING THAT THE MAINTENANCE WHICH IS THE SUBJECT OF THE REQUESTED
DISBURSEMENT HAS BEEN COMPLETED, (II) IDENTIFYING EACH PERSON THAT SUPPLIED
MATERIALS OR LABOR IN CONNECTION WITH SUCH MAINTENANCE OR ANY PORTION THEREOF,
AND (III) STATING THAT EACH SUCH PERSON SUPPLYING MATERIALS OR LABOR HAS BEEN
OR, UPON RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH
RESPECT TO THE PORTION OF THE MAINTENANCE WHICH IS THE SUBJECT OF THE REQUESTED
DISBURSEMENT; (B) COPIES OF APPROPRIATE LIEN WAIVERS, TO THE EXTENT APPLICABLE,
OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LANDLORD; AND (C) IF
REQUESTED BY LANDLORD’S MORTGAGEE, A TITLE SEARCH FOR SUCH PROPERTY LOCATION
INDICATING THAT SUCH PROPERTY LOCATION IS FREE FROM ALL LIENS, CLAIMS AND OTHER
ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LANDLORD.


 


30.04       RESERVE REVERSAL EVENT. UPON A RESERVE REVERSAL EVENT, NO FURTHER
RESERVES SHALL BE REQUIRED AND ANY RESERVES AND/OR LETTER OF CREDIT (AS DEFINED
IN SECTION 30.06(D) BELOW) HELD BY LANDLORD OR MORTGAGEE SHALL BE IMMEDIATELY
RELEASED AND/OR RETURNED, AS THE CASE MAY BE, TO TENANT.


 


30.05       LETTER OF CREDIT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS ARTICLE 30 OR SECTION 9.05, AT TENANT’S OPTION, IN LIEU OF THE
REQUIREMENTS SET FORTH HEREIN WITH RESPECT TO TENANT’S OBLIGATION TO MAKE
DEPOSITS INTO ONE OR MORE RESERVE SUBACCOUNTS, TENANT MAY DELIVER A LETTER OF
CREDIT OR LETTERS OF CREDIT, TO LANDLORD IN AN AMOUNT OR AMOUNTS EQUAL TO THE
AGGREGATE AMOUNT WHICH TENANT WOULD OTHERWISE BE REQUIRED TO DEPOSIT FOR
IMPOSITIONS, INSURANCE PREMIUMS, OVERLEASE RENTS AND/OR MAINTENANCE EXPENSES,
OVER THE ENSUING TWELVE (12) MONTH PERIOD, AND/OR REQUIRED REPAIRS, WHEREUPON
LANDLORD SHALL REMIT OR CAUSE MORTGAGEE TO REMIT THE RESERVES THEN ON DEPOSIT,
IF ANY, IN THE APPLICABLE RESERVE SUBACCOUNT TO TENANT. IN THE EVENT THAT TENANT
DELIVERS A LETTER OF CREDIT OR LETTERS OF CREDIT FOR IMPOSITIONS, INSURANCE
PREMIUMS, THE OVERLEASE RENTS, MAINTENANCE EXPENSES AND/OR REQUIRED REPAIRS,
TENANT SHALL BE RESPONSIBLE FOR THE PAYMENT OF SUCH ITEM AND LANDLORD SHALL NOT
BE RESPONSIBLE THEREFOR. TENANT SHALL PROVIDE LANDLORD WITH NOTICE OF ANY
INCREASES (OR DECREASES) IN THE AGGREGATE PAYMENTS OVER THE ENSUING TWELVE (12)
MONTH PERIOD FOR IMPOSITIONS, INSURANCE PREMIUMS, OVERLEASE RENTS AND/OR
MAINTENANCE EXPENSES, AS THE CASE MAY BE, NOT LESS THAN FORTY-FIVE (45) DAYS
PRIOR TO THE DATE ANY SUCH INCREASE (OR DECREASE) IS FIRST DUE AND PAYABLE, AND
THE APPLICABLE LETTER OF CREDIT SHALL BE INCREASED (OR DECREASED) BY AN AMOUNT
EQUAL TO SUCH

 

50

--------------------------------------------------------------------------------


 

increased (or decreased) by an amount equal to such increased (or decreased)
amount at least thirty (30) days prior to the date such increase (or decrease)
is first due and payable.  Landlord shall allow a reduction in the Letter of
Credit or Letters of Credit relating to the Reserve Subaccount for Maintenance
Expenses or Required Repairs upon satisfaction of the conditions precedent for
disbursement set forth in Section 30.03 or Section 9.05, as applicable, which
reduction shall be in an amount equal to the amount that would have been
disbursed to Tenant had the Reserve Account for Maintenance Expenses or the
Required Repairs Subaccount, contained cash.  Upon any non-payment of
Impositions, insurance premiums, Overlease Rents, Maintenance Expenses or
Required Repairs, Tenant agrees that Landlord shall have the right, but not the
obligation, to draw on such applicable Letter of Credit and to apply all or any
part thereof to the payment of the item for which such Letter of Credit was
established.

 


30.06       DEFINED TERMS.


 


(A)           “EBITDAR” SHALL MEAN, WITH RESPECT TO ANY PERSON, FOR ANY PERIOD,
AN AMOUNT EQUAL TO (WITHOUT DUPLICATION):  (I) THE CONSOLIDATED NET INCOME OF
SUCH PERSON FOR SUCH PERIOD, PLUS (II) DEPRECIATION, AMORTIZATION AND OTHER
NON-CASH CHARGES (INCLUDING, BUT NOT LIMITED TO, IMPUTED INTEREST, DEFERRED
COMPENSATION AND CHARGES ASSOCIATED WITH IMPAIRMENT OF GOODWILL PURSUANT TO FASB
142) FOR SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF CONSOLIDATED
NET INCOME OF SUCH PERSON), ALL IN ACCORDANCE WITH GAAP, PLUS (III) INTEREST
EXPENSE FOR SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF
CONSOLIDATED NET INCOME OF SUCH PERSON), PLUS (IV) THE PROVISION FOR TAXES FOR
SUCH PERIOD (TO THE EXTENT DEDUCTED IN THE COMPUTATION OF CONSOLIDATED NET
INCOME OF SUCH PERSON), PLUS (V) ANY RENTAL AMOUNTS (EXCLUDING REIMBURSABLE
EXPENSES INCLUDING BUT NOT LIMITED TO TAXES, MAINTENANCE AND INSURANCE) PAYABLE
BY SUCH PERSON UNDER ANY LEASES THEN IN EFFECT TO WHICH THE PERSON IS A PARTY,
UTILIZING THE RENTAL AMOUNTS (EXCLUDING REIMBURSABLE EXPENSES INCLUDING BUT NOT
LIMITED TO TAXES, MAINTENANCE AND INSURANCE) IN EFFECT AT THE TIME OF THE
EBITDAR CALCULATION (COLLECTIVELY, “EBITDAR RENT”) (TO THE EXTENT SUCH EBITDAR
RENT WAS DEDUCTED IN THE COMPUTATION OF CONSOLIDATED NET INCOME OF SUCH PERSON),
PLUS (VI) NON-RECURRING ITEMS AND UNUSUAL ITEMS. IN CALCULATING THE EBITDAR
RATIO FOR THE COMBINED, CONSOLIDATED SHOPKO/PAMIDA ENTITY WITH RESPECT TO
PERIODS PRIOR TO DECEMBER 28, 2005, TENANT MAY USE PRO FORMA ADJUSTED FINANCIAL
STATEMENTS WITH CUSTOMARY ADJUSTMENTS MADE TO REFLECT THE ACQUISITION OF SHOPKO
STORES INC. BY SKO GROUP HOLDING, LLC AND A PRO FORMA CAPITAL STRUCTURE. 
FOLLOWING THE SEPARATION OF THE SHOPKO AND PAMIDA ENTITIES, CUSTOMARY PRO FORMA
ADJUSTMENTS ALSO MAY BE MADE TO ACCURATELY REFLECT THE HISTORIC OPERATIONS OF
SHOPKO, ON THE ONE HAND, AND PAMIDA, ON THE OTHER.


 


(B)           “EBITDAR EVENT” SHALL MEAN TENANT’S FAILURE TO MAINTAIN AN EBITDAR
RATIO (AS DEFINED BELOW) OF 1.15 TO 1 OR HIGHER (TESTED QUARTERLY ON A TWELVE
(12) MONTH TRAILING BASIS).


 


(C)           “EBITDAR RATIO” SHALL BE THE RATIO OF EBITDAR TO INTEREST AND
OPERATING LEASE EXPENSES.


 


(D)           “LETTER OF CREDIT” MEANS AN EVERGREEN, IRREVOCABLE, UNCONDITIONAL,
TRANSFERABLE, CLEAN SIGHT DRAFT LETTER OF CREDIT, IN FORM AND SUBSTANCE
ACCEPTABLE TO LANDLORD IN ITS REASONABLE DISCRETION, IN FAVOR OF LANDLORD AND
ISSUED BY A BANK OR FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO LANDLORD.

 

51

--------------------------------------------------------------------------------


 


(E)           “RESERVE EVENT” SHALL MEAN THE OCCURRENCE OF (I) A MONETARY
DEFAULT OR (II) AN EBITDAR EVENT.


 


(F)            “RESERVE PERIOD” SHALL MEAN THE PERIOD TIME COMMENCING ON THE
DATE THAT
(I) A MONETARY DEFAULT SHALL HAVE OCCURRED OR (II) AN EBIDTAR EVENT SHALL HAVE
OCCURRED AND, WITH RESPECT TO CLAUSE (A) OR (B), ENDING UPON THE OCCURRENCE OF A
RESERVE REVERSAL EVENT.


 


(G)           “RESERVE REVERSAL EVENT” SHALL MEAN TENANT (I) REMAINING FREE FROM
MONETARY DEFAULT AND (II) MAINTAINING AN EBITDAR RATIO OF 1.15 TO 1 OR HIGHER
(ON A TWELVE (12) MONTH TRAILING BASIS) FOR A PERIOD OF NOT LESS THAN FOUR
(4) CONSECUTIVE QUARTERS.


 


ARTICLE 31.
MISCELLANEOUS


 


31.01       SUCCESSORS AND ASSIGNS.  EACH PROVISION OF THIS LEASE SHALL EXTEND
TO AND SHALL BIND AND INURE TO THE BENEFIT NOT ONLY OF LANDLORD AND TENANT, BUT
ALSO OF THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
BUT THIS PROVISION SHALL NOT OPERATE TO PERMIT ANY TRANSFER, ASSIGNMENT,
MORTGAGE, ENCUMBRANCE, LIEN, CHARGE OR SUBLETTING CONTRARY TO THE PROVISIONS OF
THIS LEASE.


 


31.02       MODIFICATIONS IN WRITING.  NO MODIFICATION, WAIVER OR AMENDMENT OF
THIS LEASE OR OF ANY OF ITS CONDITIONS OR PROVISIONS SHALL BE BINDING UPON
EITHER PARTY UNLESS IN WRITING AND SIGNED BY LANDLORD AND TENANT.


 


31.03       DEFINITION OF TENANT.  THE WORD “TENANT” WHENEVER USED HEREIN SHALL
BE CONSTRUED TO MEAN TENANT OR ANY ONE OR MORE OF THEM IN ALL CASES WHERE THERE
IS MORE THAN ONE TENANT; AND THE NECESSARY GRAMMATICAL CHANGES REQUIRED TO MAKE
THE PROVISIONS HEREOF APPLY EITHER TO CORPORATIONS, LIMITED LIABILITY COMPANIES
OR OTHER ORGANIZATIONS, PARTNERSHIPS OR OTHER ENTITIES, OR INDIVIDUALS, SHALL BE
ASSUMED IN ALL CASES AS THOUGH FULLY EXPRESSED IN EACH CASE.  IN ALL CASES WHERE
THERE IS MORE THAN ONE TENANT, THE LIABILITY OF EACH SHALL BE JOINT AND
SEVERAL.  LANDLORD SHALL HAVE THE RIGHT, AT ITS DISCRETION, TO ENFORCE
LANDLORD’S RIGHTS UNDER THIS LEASE AGAINST EACH ENTITY SIGNING THIS LEASE AS
TENANT, INDIVIDUALLY, OR AGAINST ALL OF SUCH PERSONS COLLECTIVELY, SO THAT ANY
ONE OF THE ENTITIES SIGNING THIS LEASE AS TENANT SHALL BE BOUND TO THE
PROVISIONS OF THIS LEASE AND SHALL BE REQUIRED TO PAY ALL OF THE RENT AND OTHER
AMOUNTS FROM TIME TO TIME OWED BY TENANT UNDER THIS LEASE.


 


31.04       DEFINITION OF LANDLORD.  THE TERM “LANDLORD” AS USED IN THIS LEASE
MEANS ONLY THE OWNER OR OWNERS AT THE TIME BEING OF EACH PROPERTY LOCATION SO
THAT IN THE EVENT OF ANY ASSIGNMENT, CONVEYANCE OR SALE, ONCE OR SUCCESSIVELY,
OF SAID PROPERTY LOCATION, OR ANY ASSIGNMENT OF THIS LEASE BY LANDLORD, SAID
LANDLORD MAKING SUCH SALE, CONVEYANCE OR ASSIGNMENT SHALL BE AND HEREBY IS
ENTIRELY FREED AND RELIEVED OF ALL COVENANTS AND OBLIGATIONS OF LANDLORD
HEREUNDER, IF ANY, ACCRUING AFTER SUCH SALE, CONVEYANCE OR ASSIGNMENT, AND
TENANT AGREES TO LOOK SOLELY TO SUCH PURCHASER, GRANTEE OR ASSIGNEE WITH RESPECT
THERETO. THIS LEASE SHALL NOT BE AFFECTED BY ANY SUCH ASSIGNMENT, CONVEYANCE OR
SALE, AND TENANT AGREES TO ATTORN TO THE PURCHASER, GRANTEE OR ASSIGNEE.


 


31.05       HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE
ONLY AND DO NOT LIMIT, EXPAND OR CONSTRUE THE CONTENTS OF THE ARTICLES OR
SECTIONS.

 

52

--------------------------------------------------------------------------------


 


31.06       TIME OF ESSENCE.  TIME IS OF THE ESSENCE OF THIS LEASE AND OF ALL
PROVISIONS HEREOF.


 


31.07       DEFAULT RATE OF INTEREST.  ALL AMOUNTS, INCLUDING, WITHOUT
LIMITATION, BASE RENT AND RENT, OWED BY TENANT TO LANDLORD PURSUANT TO ANY
PROVISION OF THIS LEASE SHALL BEAR INTEREST FROM THE DATE DUE UNTIL PAID AT THE
LESSER OF: (A) THE GREATER OF (I) FIVE PERCENT (5%) IN EXCESS OF THE RATE OF
INTEREST ANNOUNCED FROM TIME TO TIME BY WACHOVIA BANK, NATIONAL ASSOCIATION (OR
ITS SUCCESSORS AND ASSIGNS), AS ITS PRIME, REFERENCE OR CORPORATE BASE RATE
(“PRIME”), CHANGING AS AND WHEN SAID PRIME RATE CHANGES, OR (II) TEN PERCENT
(10%) PER ANNUM; OR (B) THE MAXIMUM RATE PERMISSIBLE BY LAW (“DEFAULT
INTEREST”).


 


31.08       SEVERABILITY.  THE INVALIDITY OF ANY PROVISION OF THIS LEASE SHALL
NOT IMPAIR OR AFFECT IN ANY MANNER THE VALIDITY, ENFORCEABILITY OR EFFECT OF THE
REST OF THIS LEASE.


 


31.09       ENTIRE AGREEMENT.  ALL UNDERSTANDINGS AND AGREEMENTS, ORAL OR
WRITTEN, HERETOFORE MADE BETWEEN THE PARTIES HERETO ARE MERGED IN THIS LEASE,
WHICH, TOGETHER WITH THAT CERTAIN SIDE-LETTER AGREEMENT BETWEEN LANDLORD AND
TENANT DATED AS OF THE EFFECTIVE DATE (THE “SIDE-LETTER AGREEMENT”), FULLY AND
COMPLETELY EXPRESS THE AGREEMENT BETWEEN LANDLORD (AND ITS BENEFICIARIES, IF
ANY, AND THEIR AGENTS) AND TENANT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, UPON THE EXECUTION AND DELIVERY OF THIS LEASE AND THE
SIDE-LETTER AGREEMENT BY LANDLORD AND TENANT, (A) THIS LEASE AND THE SIDE-LETTER
AGREEMENT SHALL SUPERSEDE ANY PREVIOUS DISCUSSIONS, AGREEMENTS AND/OR TERM OR
COMMITMENT LETTERS RELATING TO THIS LEASE AND THE SIDE-LETTER AGREEMENT OR THE
TRANSACTION, INCLUDING WITHOUT LIMITATION, THAT CERTAIN LETTER OF INTENT DATED
MARCH 31, 2006, BETWEEN SKO GROUP HOLDING CORP., ON BEHALF OF TENANT, AND SPIRIT
FINANCE CORPORATION, ON BEHALF OF LANDLORD, (B) THE TERMS AND CONDITIONS OF THIS
LEASE AND THE SIDE-LETTER AGREEMENT SHALL CONTROL NOTWITHSTANDING THAT SUCH
TERMS ARE INCONSISTENT WITH OR VARY FROM THOSE SET FORTH IN ANY OF THE FOREGOING
AGREEMENTS, AND (C) THIS LEASE AND THE SIDE-LETTER AGREEMENT MAY ONLY BE AMENDED
BY A WRITTEN AGREEMENT EXECUTED BY LANDLORD AND TENANT.  THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


31.10       FORCE MAJEURE.  IF EITHER PARTY FAILS TO PERFORM TIMELY ANY OF THE
TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON SUCH PARTY’S PART TO BE
PERFORMED AND SUCH FAILURE IS DUE IN WHOLE OR IN PART TO ANY STRIKE, LOCKOUT,
CIVIL DISORDER, INABILITY TO PROCURE MATERIALS AT COMMERCIALLY REASONABLE RATES,
PROLONGED FAILURE OF POWER, RIOTS, INSURRECTIONS, WAR, FUEL SHORTAGES,
ACCIDENTS, CASUALTIES, ACTS OF GOD, ACTS CAUSED DIRECTLY OR INDIRECTLY BY THE
OTHER PARTY (OR SUCH OTHER PARTY’S AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES OR
INVITEES) OR ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF SUCH PARTY
(EXPRESSLY EXCLUDING, HOWEVER, THE OBLIGATIONS IMPOSED UPON TENANT WITH RESPECT
TO BASE RENT AND ANY OTHER RENT TO BE PAID HEREUNDER) (“FORCE MAJEURE”), THEN
SUCH PARTY SHALL NOT BE DEEMED IN DEFAULT UNDER THIS LEASE AS A RESULT OF SUCH
FAILURE AND ANY TIME FOR PERFORMANCE BY SUCH PARTY PROVIDED FOR HEREIN SHALL BE
EXTENDED BY THE PERIOD OF DELAY RESULTING FROM SUCH CAUSE.


 


31.11       MEMORANDUM OF LEASE.  THIS LEASE SHALL NOT BE RECORDED.  HOWEVER, A
MEMORANDUM OF THIS LEASE IN THE FORM ATTACHED HERETO AS EXHIBIT G SHALL BE
EXECUTED, IN RECORDABLE FORM, BY BOTH PARTIES CONCURRENTLY HEREWITH AND MAY BE
RECORDED BY TENANT, AT TENANT’S EXPENSE, WITH THE OFFICIAL CHARGED WITH
RECORDATION DUTIES FOR ANY OF THE COUNTIES IN

 

53

--------------------------------------------------------------------------------


 


WHICH A PROPERTY LOCATION IS LOCATED, WITH DIRECTIONS THAT IT BE RETURNED TO
TENANT.  IF, AND WHEN, AN ORIGINAL MEMORANDUM OF LEASE IS RETURNED TO TENANT
FOLLOWING RECORDING, TENANT SHALL FURNISH A COPY OF SAME TO LANDLORD.


 


31.12       NO CONSTRUCTION AGAINST PREPARER.  THIS LEASE HAS BEEN PREPARED BY
TENANT AND ITS PROFESSIONAL ADVISORS AND REVIEWED BY LANDLORD AND ITS
PROFESSIONAL ADVISORS.  LANDLORD, TENANT AND THEIR SEPARATE ADVISORS BELIEVE
THAT THIS LEASE IS THE PRODUCT OF THEIR JOINT EFFORTS, THAT IT EXPRESSES THEIR
AGREEMENT, AND THAT IT SHOULD NOT BE INTERPRETED IN FAVOR OF EITHER LANDLORD OR
TENANT OR AGAINST EITHER LANDLORD OR TENANT MERELY BECAUSE OF THEIR EFFORTS IN
ITS PREPARATION.


 


31.13       WAIVER OF LANDLORD’S LIEN.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, LANDLORD HEREBY WAIVES ANY STATUTORY LIENS AND ANY
RIGHTS OF DISTRESS WITH RESPECT TO TENANT’S PERSONALTY.  THIS LEASE DOES NOT
GRANT A CONTRACTUAL LIEN OR ANY OTHER SECURITY INTEREST TO LANDLORD OR IN FAVOR
OF LANDLORD WITH RESPECT TO TENANT’S PERSONALTY.  RESPECTING ANY MORTGAGEE OR
OTHER LENDER OF TENANT HAVING A SECURITY INTEREST IN TENANT’S PERSONALTY
(“TENANT’S MORTGAGEE”), LANDLORD AGREES AS FOLLOWS: (A) TO PROVIDE TENANT’S
MORTGAGEE, UPON WRITTEN REQUEST OF TENANT (ACCOMPANIED BY THE NAME AND ADDRESS
OF TENANT’S MORTGAGEE), WITH A COPY OF ANY DEFAULT NOTICE(S) GIVEN TO TENANT
UNDER THIS LEASE; PROVIDED, HOWEVER, THAT (I) LANDLORD ACKNOWLEDGES AND AGREES
THAT WITH RESPECT TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT, AS TENANT’S
MORTGAGEE, SUCH TENANT REQUEST SHALL BE DEEMED TO HAVE BEEN MADE AS OF THE
EFFECTIVE DATE, AND (II) THE FAILURE TO DELIVER SUCH NOTICE SHALL NOT CONSTITUTE
A DEFAULT BY LANDLORD HEREUNDER, AND (B) TO ALLOW TENANT’S MORTGAGEE, PRIOR TO
ANY TERMINATION OF THIS LEASE OR REPOSSESSION OF THE APPLICABLE PROPERTY
LOCATION BY LANDLORD, THE SAME NOTICE RIGHTS AND PERIOD OF TIME TO CURE SUCH
DEFAULT AS IS ALLOWED TENANT UNDER THIS LEASE, AND (C) TO PERMIT TENANT’S
MORTGAGEE TO GO UPON THE APPLICABLE PROPERTY LOCATION FOR THE PURPOSE OF
REMOVING TENANT’S PERSONALTY ANY TIME WITHIN NINETY (90) DAYS AFTER THE
EFFECTIVE DATE OF ANY TERMINATION OF THIS LEASE OR ANY REPOSSESSION OF THE
PREMISES OR ANY PART THEREOF BY LANDLORD.  LANDLORD FURTHER AGREES TO EXECUTE
AND DELIVER THE FORM OF WRITTEN WAIVER REASONABLY REQUESTED BY TENANT’S
MORTGAGEE FROM TIME TO TIME TO EVIDENCE OR EFFECT THE AFORESAID WAIVER AND
AGREEMENTS OF LANDLORD OR SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT F.


 


31.14       INVESTMENT TAX CREDITS.  LANDLORD EXPRESSLY WAIVES AND RELINQUISHES
IN FAVOR OF TENANT ANY RIGHTS TO CLAIM THE BENEFIT OF OR TO USE ANY FEDERAL OR
STATE INVESTMENT TAX CREDITS THAT ARE CURRENTLY, OR MAY BECOME, AVAILABLE DURING
THE TERM AS A RESULT OF ANY INSTALLATION OF ANY EQUIPMENT, FURNITURE OR FIXTURES
INSTALLED BY TENANT IN OR ON THE PREMISES WHETHER OR NOT SUCH ITEMS BECOME A
PART OF THE REALTY AND AGREES, WITHOUT COST OR LIABILITY TO LANDLORD, TO EXECUTE
AND DELIVER TO TENANT ANY ELECTION FORM REASONABLY REQUIRED TO EVIDENCE TENANT’S
RIGHT TO CLAIM INVESTMENT TAX CREDITS.


 


31.15       SIGNAGE.  TENANT SHALL BE ENTITLED TO PLACE SIGNS UPON EACH PROPERTY
LOCATION SUBJECT TO ANY APPLICABLE LAWS OR ANY APPLICABLE REAS OR OVERLEASES.


 


31.16       DEFINITION OF CPI.  “CPI” MEANS THE CONSUMER PRICE INDEX WHICH IS
DESIGNATED FOR THE APPLICABLE MONTH OF DETERMINATION AS THE UNITED STATES CITY
AVERAGE FOR ALL URBAN CONSUMERS, ALL ITEMS, NOT SEASONALLY ADJUSTED, WITH A
BASED PERIOD EQUALING 100 IN 1982 – 1984, AS PUBLISHED BY THE UNITED STATES
DEPARTMENT OF LABOR’S BUREAU OF LABOR STATISTICS OR ANY SUCCESSOR AGENCY.  IN
THE EVENT THAT THE CONSUMER PRICE INDEX CEASES TO BE PUBLISHED, ITS

 

54

--------------------------------------------------------------------------------


 


SUCCESSOR INDEX AS PUBLISHED BY THE SAME GOVERNMENTAL AUTHORITY WHICH PUBLISHED
THE CONSUMER PRICE INDEX SHALL BE SUBSTITUTED AND ANY NECESSARY REASONABLE
ADJUSTMENTS SHALL BE MADE BY LANDLORD AND TENANT IN ORDER TO CARRY OUT THE
INTENT OF THIS LEASE.  IN THE EVENT THERE IS NO SUCCESSOR INDEX, LANDLORD SHALL
REASONABLY SELECT AN ALTERNATIVE PRICE INDEX THAT WILL CONSTITUTE A REASONABLE
SUBSTITUTE FOR THE CONSUMER PRICE INDEX.  “CPI INCREASE” SHALL MEAN THE
PERCENTAGE CHANGE IN THE CPI FOR THE MONTH WHICH IS TWO MONTHS PRIOR TO THE DATE
OF THIS LEASE OR THE CPI USED FOR THE IMMEDIATELY PRECEDING ADJUSTMENT DATE, AS
APPLICABLE, AND THE CPI FOR THE MONTH WHICH IS TWO MONTHS PRIOR TO THE
APPLICABLE ADJUSTMENT DATE.


 


31.17       FINANCIAL STATEMENTS.


 


(A)           SO LONG AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE IN
EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT FINANCE CORPORATION OR AN
AFFILIATE (“SPIRIT”) IN RESPECT OF THE PROPERTY LOCATIONS LEASED TO TENANT
HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY LOCATIONS UNDER THE OTHER
LEASE ON SUCH MEASUREMENT DATE, ON AN AGGREGATE BASIS, CONTINUES TO EXCEED
TWENTY PERCENT (20%) OF SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT
AUDITED BALANCE SHEET (INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF
THAT BALANCE SHEET IF THE ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT
ON FORM 8-K) THEN, TENANT SHALL DELIVER TO LANDLORD THE FOLLOWING FINANCIAL
STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE HOLDING UNAUDITED FINANCIAL REPORTS (DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE HOLDING UNAUDITED FINANCIAL REPORTS
CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE INTERIM UNAUDITED (A) CONSOLIDATED
BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF STOCKHOLDERS’ EQUITY AND
STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES FOR THE FISCAL PERIOD
THEN ENDED OF SKO GROUP HOLDING CORP. AND ITS CONSOLIDATED SUBSIDIARIES (THE
“HOLDING UNAUDITED REPORTING FINANCIALS”), WHICH TENANT ACKNOWLEDGES SHALL BE
FILED AS PART OF SPIRIT’S SECURITIES AND EXCHANGE COMMISSION (“SEC”) REPORTING
OBLIGATIONS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS FILING OBLIGATIONS
UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE
STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION, IN THE FORM ATTACHED
HERETO AS EXHIBIT J (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY AND
NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE HOLDING
AUDITED FINANCIAL REPORTS (DEFINED BELOW) UNLESS SUCH FAILURE TO DELIVER THE
HOLDING AUDITED FINANCIAL REPORTS CONTINUES AND IS NOT CURED WITHIN AN
ADDITIONAL TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE
AUDITED (A) CONSOLIDATED BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF
STOCKHOLDERS’ EQUITY AND STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES
FOR THE FISCAL PERIOD THEN ENDED OF SKO GROUP HOLDING CORP. AND ITS CONSOLIDATED
SUBSIDIARIES (THE “HOLDING AUDITED REPORTING FINANCIALS”), AND TOGETHER WITH THE
HOLDING UNAUDITED REPORTING FINANCIALS, (THE “HOLDING REPORTING FINANCIALS”),
WHICH TENANT ACKNOWLEDGES SHALL BE FILED AS PART OF SPIRIT’S SEC REPORTING
OBLIGATIONS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS

 

55

--------------------------------------------------------------------------------


 

FILING OBLIGATIONS UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME
AND EXPENSE STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION (SUCH
INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS
SET FORTH IN SECTION 31.17(G)).

 


(B)           AT SUCH TIME AS (1) THE PROVISIONS OF SECTION 16.01(J) ARE NO
LONGER IN EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE
PROPERTY LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE, ON AN
AGGREGATE BASIS, CONTINUES TO EXCEED TWENTY PERCENT (20%) OF SPIRIT’S TOTAL
ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET (INCLUDING ANY
ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF THE ACQUISITIONS
OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN, TENANT SHALL
DELIVER TO LANDLORD THE FOLLOWING FINANCIAL STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE TENANT UNAUDITED FINANCIAL REPORTS (DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE TENANT UNAUDITED FINANCIAL REPORTS
CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE INTERIM UNAUDITED (A) CONSOLIDATED
BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF STOCKHOLDERS’ EQUITY AND
STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES FOR THE FISCAL PERIOD
THEN ENDED OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES (THE “TENANT UNAUDITED
REPORTING FINANCIALS”); (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY
REQUESTED BY LANDLORD TO THE EXTENT REQUIRED FOR SPIRIT TO SATISFY ITS FILING
OBLIGATIONS UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND
EXPENSE STATEMENTS FOR THE BUSINESS AT EACH PROPERTY LOCATION (SUCH INFORMATION
TO BE SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)).

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE TENANT
AUDITED REPORTING FINANCIALS AND TENANT REPORTING FINANCIALS (EACH DEFINED
BELOW) UNLESS SUCH FAILURE TO DELIVER THE TENANT AUDITED REPORTING FINANCIALS
AND TENANT REPORTING FINANCIALS CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL
TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE AUDITED
(A) CONSOLIDATED BALANCE SHEET, STATEMENT OF OPERATIONS, STATEMENT OF
STOCKHOLDERS’ EQUITY AND STATEMENT OF CASH FLOWS AND ALL OTHER RELATED SCHEDULES
FOR THE FISCAL PERIOD THEN ENDED OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES
(THE “TENANT AUDITED REPORTING FINANCIALS” AND TOGETHER WITH THE TENANT
UNAUDITED REPORTING FINANCIALS, THE “TENANT REPORTING FINANCIALS”), (B)  SUCH
OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY LANDLORD TO THE EXTENT
REQUIRED FOR SPIRIT TO SATISFY ITS FILING OBLIGATIONS UNDER THE RULES AND
REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE STATEMENTS FOR THE BUSINESS
AT EACH PROPERTY LOCATION (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY
AND NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 


(C)           SO LONG AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE IN
EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE PROPERTY
LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY
LOCATIONS UNDER THE OTHER LEASE ON SUCH MEASUREMENT DATE, ON AN AGGREGATE BASIS,
CONTINUES TO EXCEED TEN PERCENT (10%) BUT IS LESS THAN TWENTY PERCENT (20%) OF
SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET
(INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF
THE

 

56

--------------------------------------------------------------------------------


 


ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN, TENANT
SHALL DELIVER TO LANDLORD SUCH FINANCIAL STATEMENTS AND INFORMATION REQUIRED FOR
SPIRIT TO COMPLY WITH ALL REPORTING REQUIREMENTS OF THE SEC.


 


(D)           AT SUCH TIME AS THE PROVISIONS OF SECTION 16.01(J) ARE NO LONGER
IN EFFECT, AND AT ALL TIMES THEREAFTER DURING THE TERM OF THIS LEASE, TENANT
SHALL DELIVER TO LANDLORD THE FOLLOWING FINANCIAL STATEMENTS:


 

(I)            WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER
OF TENANT (PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE IN DEFAULT UNDER THIS
LEASE FOR FAILURE TO DELIVER THE FOLLOWING ITEMS UNLESS SUCH FAILURE TO DELIVER
SAME CONTINUES AND IS NOT CURED WITHIN AN ADDITIONAL FIFTEEN (15) DAYS AFTER THE
AFORESAID FORTY-FIVE (45) DAY PERIOD), THE (A) TENANT UNAUDITED REPORTING
FINANCIALS; (B) SUCH OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY
LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY ITS FILING OBLIGATIONS
UNDER THE RULES AND REGULATIONS OF THE SEC; AND (C) INCOME AND EXPENSE
STATEMENTS FOR THE BUSINESS AT EACH OF THE PROPERTY LOCATIONS (SUCH INFORMATION
TO BE SUBJECT TO THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)); AND

 

(II)           WITHIN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR
OF TENANT (PROVIDED, HOWEVER, THAT SO LONG AS TENANT DELIVERS TO LANDLORD
“DRAFT” STATEMENTS WITHIN THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD, TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE FOR FAILURE TO DELIVER THE FOLLOWING
ITEMS UNLESS SUCH FAILURE TO DELIVER SAME CONTINUES AND IS NOT CURED WITHIN AN
ADDITIONAL TEN (10) DAYS AFTER THE AFORESAID SEVENTY-FIVE (75) DAY PERIOD), THE
(A) TENANT AUDITED REPORTING FINANCIALS; (B) SUCH OTHER FINANCIAL INFORMATION
REASONABLY REQUESTED BY LANDLORD TO THE EXTENT REQUIRED FOR LANDLORD TO SATISFY
ITS FILING OBLIGATIONS UNDER THE RULES AND REGULATIONS OF THE SEC; AND
(C) INCOME AND EXPENSE STATEMENTS FOR THE BUSINESS AT EACH OF THE PROPERTY
LOCATIONS (SUCH INFORMATION TO BE SUBJECT TO THE CONFIDENTIALITY AND
NON-DISCLOSURE PROVISIONS SET FORTH IN SECTION 31.17(G)).

 


(E)           ALL FINANCIAL STATEMENTS TO BE PROVIDED HEREUNDER SHALL BE
PREPARED IN ACCORDANCE WITH GAAP, AND THE HOLDING REPORTING FINANCIALS AND THE
TENANT REPORTING FINANCIALS WILL BE PREPARED IN ACCORDANCE WITH REGULATION S-X
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”); PROVIDED THAT ANY UNAUDITED REPORTING FINANCIALS WILL NOT BE REVIEWED BY
INDEPENDENT PUBLIC ACCOUNTANTS.  IN THE EVENT OF CHANGES AFTER THE EFFECTIVE
DATE IN THE RULES AND REGULATIONS OF THE SEC APPLICABLE TO TENANT’S OBLIGATIONS
HEREUNDER, LANDLORD WILL REASONABLY COOPERATE WITH TENANT TO THE EXTENT TENANT
WISHES TO APPEAL OR OTHERWISE SEEK EXEMPTIVE RELIEF FROM SUCH REQUIREMENTS FROM
THE SEC, SUBJECT TO LANDLORD’S OBLIGATION TO TIMELY FILE THE APPLICABLE
FINANCIAL INFORMATION.  TO THE EXTENT SUCH CHANGES ARE THE SOLE CAUSE OF AN
INCREASE IN THE COST OF COMPLIANCE HEREUNDER AND UNDER SECTION 31.17(E) OF THE
OTHER LEASE OF MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000), IN THE
AGGREGATE ON AN ANNUAL BASIS, SUCH ADDITIONAL REPORTING COSTS IN EXCESS OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) ON AN ANNUAL BASIS (ADJUSTED ANNUALLY
FOR THE INCREASE IN THE CPI) SHALL BE PAID BY LANDLORD.


 


(F)            AT SUCH TIME AS (1) THE PROVISIONS OF SECTION 16.01(J) SHALL BE
IN EFFECT AND (2) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF THE PROPERTY
LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE AND THE PROPERTY
LOCATIONS UNDER THE OTHER LEASE ON SUCH

 

57

--------------------------------------------------------------------------------


 


MEASUREMENT DATE, ON AN AGGREGATE BASIS, NO LONGER EXCEEDS TWENTY PERCENT (20%)
OF SPIRIT’S TOTAL ASSETS AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET
(INCLUDING ANY ASSETS ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF
THE ACQUISITIONS OF THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN,
THE HOLDING REPORTING FINANCIALS SHALL NO LONGER BE REQUIRED TO COMPLY WITH
REGULATION S-X AND SPIRIT SHALL NO LONGER INCLUDE SUCH REPORTING FINANCIALS AS
PART OF ITS SEC FILINGS.  AT SUCH TIME AS (I) THE PROVISIONS OF SECTION 16.01(J)
ARE NO LONGER IN EFFECT AND (II) THE PURCHASE PRICE PAID BY SPIRIT IN RESPECT OF
THE PROPERTY LOCATIONS LEASED TO TENANT HEREUNDER ON ANY MEASUREMENT DATE, ON AN
AGGREGATE BASIS, NO LONGER EXCEEDS TWENTY PERCENT (20%) OF SPIRIT’S TOTAL ASSETS
AS OF THE DATE OF ITS MOST RECENT AUDITED BALANCE SHEET (INCLUDING ANY ASSETS
ACQUIRED SUBSEQUENT TO THE DATE OF THAT BALANCE SHEET IF THE ACQUISITIONS OF
THOSE ASSETS WERE REPORTED IN A REPORT ON FORM 8-K) THEN, THE TENANT REPORTING
FINANCIALS SHALL NO LONGER BE REQUIRED TO COMPLY WITH REGULATION S-X AND SPIRIT
SHALL NO LONGER INCLUDE SUCH REPORTING FINANCIALS AS PART OF ITS SEC FILINGS.


 


(G)           LANDLORD AGREES TO TREAT AS CONFIDENTIAL, AND TO NOT DISCLOSE
WITHOUT TENANT’S WRITTEN CONSENT, ALL INCOME AND EXPENSE STATEMENTS FOR THE
BUSINESS AT EACH PROPERTY LOCATION AND ANY OTHER INFORMATION SPECIFIC TO A
PROPERTY LOCATION INCLUDING, BUT NOT LIMITED TO, THE REPORTS GENERATED BY TENANT
UNDER SECTION 31.17(J) (COLLECTIVELY, THE “CONFIDENTIAL INFORMATION”); PROVIDED,
HOWEVER, THAT CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH (I) IS
ALREADY KNOWN TO LANDLORD PRIOR TO RECEIPT AS EVIDENCED BY PRIOR DOCUMENTATION
THEREOF OR HAS BEEN INDEPENDENTLY DEVELOPED BY LANDLORD ON A NON-CONFIDENTIAL
BASIS; (II) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF AN IMPROPER DISCLOSURE BY LANDLORD OR ITS REPRESENTATIVES;
(III) BECOMES AVAILABLE TO LANDLORD ON A NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN TENANT OR ANY OF ITS REPRESENTATIVES, PROVIDED THAT SUCH SOURCE IS
NOT, TO LANDLORD’S KNOWLEDGE, BOUND BY A CONFIDENTIALITY AGREEMENT WITH OR OTHER
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION OF CONFIDENTIALITY TO TENANT WITH
RESPECT TO SUCH INFORMATION; OR (IV) IS DISCLOSED PURSUANT TO A REQUIREMENT OF A
COURT, ADMINISTRATIVE AGENCY OR OTHER REGULATORY OR GOVERNMENTAL BODY OR IS
DISCLOSED PURSUANT TO APPLICABLE LAW, RULE OR REGULATION.  NOTWITHSTANDING THE
FOREGOING, LANDLORD MAY, WITHOUT THE WRITTEN CONSENT OF TENANT, DISCLOSE ANY
CONFIDENTIAL INFORMATION SOLELY TO A MORTGAGEE OR TRUSTEE IN CONNECTION WITH A
SECURITIZATION OR A RATING AGENCY INVOLVED WITH RESPECT TO SUCH SECURITIZATION
(COLLECTIVELY, THE “DISCLOSURE PARTIES”) AND THE DISCLOSURE PARTIES MAY FURTHER
DISCLOSE THE CONFIDENTIAL INFORMATION SOLELY TO B-PIECE BUYERS IN CONNECTION
WITH THE SECURITIZATION OR AN INSTITUTIONAL INVESTOR THAT TYPICALLY INVESTS IN
SECURITIZATIONS OF THIS TYPE AND SIZE (“OTHER PARTIES”) TO THE EXTENT THE
DISCLOSURE PARTIES CUSTOMARILY DISCLOSE THE SAME TO THE OTHER PARTIES IN
CONNECTION WITH THE SECURITIZATION AND TO THE EXTENT REQUESTED BY THE OTHER
PARTIES; PROVIDED THAT (A) THE DISCLOSURE PARTIES AND THE OTHER PARTIES ARE
ADVISED THAT THE CONFIDENTIAL INFORMATION IS CONFIDENTIAL, (B) THE CONFIDENTIAL
INFORMATION MAY NOT BE PLACED IN ANY PROSPECTUS, OR OTHER SECURITIES OFFERING
MATERIAL OR OTHER WRITTEN MATERIALS BY LANDLORD, OR ANY MORTGAGEE, TRUSTEE OR
RATING AGENCY OR ANY AFFILIATED PARTY, AND (C) THE DISCLOSURE PARTIES AND THE
OTHER PARTIES (OTHER THAN THE RATING AGENCIES WHICH ARE NOT REQUIRED TO EXECUTE
A CONFIDENTIALITY AGREEMENT BUT MAY ONLY DISCLOSE INFORMATION TO PARTIES THAT
HAVE EXECUTED A CONFIDENTIALITY AGREEMENT), EXECUTE A CONFIDENTIALITY AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE 31.17(G), OR SUCH OTHER
FORM AS REASONABLY AGREED UPON BY TENANT, LANDLORD, THE DISCLOSURE PARTIES,
AND/OR THE OTHER PARTIES (THE “CONFIDENTIALITY AGREEMENT”).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, (A) IN NO EVENT SHALL ANY
CONFIDENTIAL INFORMATION BE DISCLOSED TO ANY RETAILERS, AND (B)

 

58

--------------------------------------------------------------------------------


 


LANDLORD AND TENANT UNDERSTAND AND AGREE THAT THE DISCLOSURE PARTIES MAY
DISCLOSE AGGREGATE, PORTFOLIO LEVEL FINANCIAL INFORMATION REGARDING TENANT AND
THE PROPERTIES AS A WHOLE.


 


(H)           ALL FINANCIAL STATEMENTS TO BE PROVIDED HEREUNDER SHALL BE
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER OF TENANT,
WHICH CERTIFICATION SHALL BE IN THE FORM OF SCHEDULE 31.17(H) ATTACHED HERETO
AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS (I) ARE TRUE, COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS, (II) FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE FINANCIAL CONDITION OF TENANT AS OF THE DATE OF SUCH REPORTS, AND
(III) SATISFY THE REQUIREMENTS SET FORTH IN SECTION 31.17.  IF TENANT DISCOVERS
THAT ITS FINANCIAL STATEMENTS CONTAIN A MISSTATEMENT OR AN OMISSION IN ANY
MATERIAL RESPECT, IT SHALL PROMPTLY NOTIFY LANDLORD OF SAME AND TAKE SUCH
ACTIONS AS ARE REASONABLY NECESSARY TO CORRECT SUCH FINANCIAL STATEMENTS;
PROVIDED, HOWEVER, IN NO EVENT SHALL TENANT WILLFULLY AND INTENTIONALLY MISSTATE
ITS FINANCIAL STATEMENTS.  IN NO EVENT SHALL TENANT HAVE ANY LIABILITY TO
LANDLORD OR ITS AFFILIATES IN RESPECT OF ANY BREACH OF THE FOREGOING
CERTIFICATION CAUSED BY TENANT’S NEGLIGENCE OR GROSS NEGLIGENCE OR, EXCEPT AS
SET FORTH IN SECTION 16.01 AND SECTION 16.02, FOR FAILURE TO PERFORM ITS
OBLIGATIONS UNDER THIS SECTION 31.17.  LANDLORD’S SOLE RIGHTS AND REMEDIES FOR A
BREACH OF THIS SECTION 31.17 SHALL BE LIMITED TO THOSE REMEDIES THAT ARE
AVAILABLE TO LANDLORD AS SET FORTH IN SECTION 16.02 OF THIS LEASE.


 


(I)            TENANT AGREES THAT THE HOLDING AUDITED REPORTING FINANCIALS AND
THE TENANT AUDITED REPORTING FINANCIALS SHALL BE AUDITED BY, AND THE HOLDING
UNAUDITED REPORTING FINANCIALS AND THE TENANT UNAUDITED REPORTING FINANCIALS
SHALL BE REVIEWED BY, A NATIONALLY RECOGNIZED ACCOUNTING FIRM.  FURTHERMORE,
TENANT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS ACCOUNTANTS TO
DELIVER THEIR CONSENT IN A TIMELY MANNER TO THE INCLUSION OF THEIR AUDIT OPINION
IN ANY REGULATORY REPORTS FILED AS PART OF SPIRIT’S SEC REPORTING OBLIGATION;
PROVIDED, HOWEVER, THAT SUCH ACCOUNTANTS’ FAILURE OR REFUSAL TO CONSENT SHALL
NOT BE A DEFAULT UNDER THIS LEASE.


 


(J)            TENANT AGREES, AS AN ACCOMMODATION TO LANDLORD AND FOR STRICTLY
INFORMATIONAL PURPOSES, TO PREPARE AND DELIVER TO LANDLORD A REPORT OF EACH
PROPERTY LOCATION DETAILING THE (I) SALES PER SQUARE FOOT AT EACH INDIVIDUAL
PROPERTY LOCATION, (II) OCCUPANCY COSTS OF EACH PROPERTY LOCATION, AND
(III) CAPITAL EXPENDITURES OF EACH PROPERTY LOCATION, WITHIN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH FISCAL QUARTER AND NINETY (90) DAYS AFTER THE CLOSE
OF EACH FISCAL YEAR OF TENANT, AS APPLICABLE (SUCH INFORMATION TO BE SUBJECT TO
THE CONFIDENTIALITY AND NON-DISCLOSURE PROVISIONS SET FORTH IN
SECTION 31.17(G)); PROVIDED, HOWEVER, THAT (1) THE INACCURACY OF ANY REPORTS,
(2) TENANT’S FAILURE TO TIMELY DELIVER SUCH REPORTS, AND/OR (3) ANY DEFICIENCY
IN SUCH REPORTS OR ANY OTHER FAILURE TO COMPLY WITH THIS SECTION, SHALL NOT
CONSTITUTE A DEFAULT UNDER THIS LEASE.


 


31.18       STATE-SPECIFIC-PROVISIONS.  THE PROVISIONS AND/OR REMEDIES WHICH ARE
SET FORTH ON THE ATTACHED EXHIBIT H SHALL BE DEEMED A PART OF AND INCLUDED
WITHIN THE TERMS AND CONDITIONS OF THIS LEASE.


 


31.19       COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.


 


31.20       MORTGAGEE CONSENT.  WITH RESPECT TO ANY AND ALL PROVISIONS OF THIS
LEASE REQUIRING LANDLORD’S CONSENT, THE REFUSAL OR FAILURE OF LANDLORD’S
MORTGAGEE TO GRANT CONSENT (TO

 

59

--------------------------------------------------------------------------------


 


THE EXTENT REQUIRED AND APPLICABLE) SHALL BE A REASONABLE BASIS FOR LANDLORD TO
WITHHOLD ITS CONSENT.


 


31.21       WAIVER OF JURY TRIAL AND CERTAIN DAMAGES.  LANDLORD AND TENANT
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.  FURTHERMORE, TENANT AND LANDLORD HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER OR ANY OF ITS
SUCCESSORS AND ASSIGNS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED
HEREIN OR RELATED HERETO.  THE WAIVER BY TENANT AND LANDLORD OF ANY RIGHT EACH
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.


 


31.22       SECURITIZATIONS.  AS A MATERIAL INDUCEMENT TO LANDLORD’S WILLINGNESS
TO ENTER INTO THIS LEASE, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT LANDLORD
MAY, IN CONNECTION WITH A SECURITIZATION FROM TIME TO TIME AND AT ANY TIME
(A) SUBJECT TO SECTION 31.17(G), ADVERTISE, ISSUE PRESS RELEASES, SEND DIRECT
MAIL OR OTHERWISE DISCLOSE INFORMATION IN THIS LEASE FOR MARKETING PURPOSES; AND
(B) (I) ACT OR PERMIT ANOTHER PERSON TO ACT AS SPONSOR, SETTLER, TRANSFEROR OR
DEPOSITOR OF, OR A HOLDER OF INTERESTS IN, ONE OR MORE PERSONS OR OTHER
ARRANGEMENTS FORMED PURSUANT TO A TRUST AGREEMENT, INDENTURE, POOLING AGREEMENT,
PARTICIPATION AGREEMENT, SALE AND SERVICING AGREEMENT, LIMITED LIABILITY COMPANY
AGREEMENT, PARTNERSHIP AGREEMENT, ARTICLES OF INCORPORATION OR SIMILAR AGREEMENT
OR DOCUMENT; AND (II) PERMIT ONE OR MORE OF SUCH PERSONS OR ARRANGEMENTS TO
OFFER AND SELL STOCK, CERTIFICATES, BONDS, NOTES, OTHER EVIDENCES OF
INDEBTEDNESS OR SECURITIES THAT ARE DIRECTLY OR INDIRECTLY SECURED,
COLLATERALIZED OR OTHERWISE BACKED BY OR REPRESENT A DIRECT OR INDIRECT INTEREST
IN WHOLE OR IN PART IN ANY OF THE ASSETS, RIGHTS OR PROPERTIES DESCRIBED IN
SECTION 12.04 OF THIS LEASE, IN ONE OR MORE PERSONS OR ARRANGEMENTS HOLDING SUCH
ASSETS, RIGHTS OR PROPERTIES, OR ANY OF THEM (COLLECTIVELY, THE “SECURITIES”),
WHETHER ANY SUCH SECURITIES ARE PRIVATELY OR PUBLICLY OFFERED AND SOLD, OR RATED
OR UNRATED (ANY COMBINATION OF WHICH ACTIONS AND TRANSACTIONS DESCRIBED IN BOTH
CLAUSES (I) AND (II) IN THIS PARAGRAPH, WHETHER PROPOSED OR COMPLETED, ARE
REFERRED TO IN THIS LEASE AS A “SECURITIZATION”).  TENANT SHALL COOPERATE FULLY
WITH LANDLORD AND ANY AFFECTED PARTY (DEFINED BELOW) WITH RESPECT TO ALL
REASONABLE REQUESTS AND DUE DILIGENCE PROCEDURES AND TO USE REASONABLE EFFORTS
TO FACILITATE SUCH SECURITIZATION, INCLUDING, WITHOUT LIMITATION, BUT SUBJECT TO
SECTION 31.17(G), PROVIDING FOR INCLUSION IN ANY PROSPECTUS OR OTHER SECURITIES
OFFERING MATERIAL SUCH DOCUMENTS, FINANCIAL AND OTHER DATA, AND OTHER
INFORMATION AND MATERIALS WHICH WOULD CUSTOMARILY BE REQUIRED WITH RESPECT TO
TENANT BY A PURCHASER, TRANSFEREE, ASSIGNEE, SERVICER, PARTICIPANT, INVESTOR OR
RATING AGENCY INVOLVED WITH RESPECT TO SUCH SECURITIZATION.  FOR PURPOSES OF
THIS SECTION 31.22, (1) “AFFECTED PARTY” MEANS EACH DIRECT OR INDIRECT
PARTICIPANT OR INVESTOR IN A PROPOSED OR COMPLETED SECURITIZATION, INCLUDING,
WITHOUT LIMITATION, ANY PROSPECTIVE OWNER, ANY RATING AGENCY OR ANY PARTY TO ANY
AGREEMENT EXECUTED IN CONNECTION WITH THE SECURITIZATION, AND (2) LANDLORD SHALL
REIMBURSE THE REASONABLE COSTS AND EXPENSES INCURRED BY TENANT IN CONNECTION
WITH ITS OBLIGATIONS UNDER THIS

 

60

--------------------------------------------------------------------------------


 


SECTION 31.22, PROVIDED THAT SUCH COSTS AND EXPENSES ARE IN EXCESS OF THE COSTS
AND EXPENSES TENANT MAY INCUR IN CONNECTION WITH THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS LEASE.


 


31.23       NO MERGER.  THERE SHALL BE NO MERGER OF THIS LEASE NOR OF THE
LEASEHOLD ESTATE CREATED BY THIS LEASE WITH THE FEE ESTATE IN OR OWNERSHIP OF
ANY OF THE PREMISES BY REASON OF THE FACT THAT THE SAME PERSON, CORPORATION,
FIRM OR OTHER ENTITY MAY ACQUIRE OR HOLD OR OWN, DIRECTLY OR INDIRECTLY,
(A) THIS LEASE OR THE LEASEHOLD ESTATE CREATED BY THIS LEASE OR ANY INTEREST IN
THIS LEASE OR IN SUCH LEASEHOLD ESTATE, AND (B) THE FEE ESTATE OR OWNERSHIP OF
ANY OF THE PREMISES OR ANY INTEREST IN SUCH FEE ESTATE OR OWNERSHIP.  NO SUCH
MERGER SHALL OCCUR UNLESS AND UNTIL ALL PERSONS, CORPORATIONS, FIRMS AND OTHER
ENTITIES HAVING ANY INTEREST IN (I) THIS LEASE OR THE LEASEHOLD ESTATE CREATED
BY THIS LEASE, AND (II) THE FEE ESTATE IN OR OWNERSHIP OF THE PREMISES OR ANY
PART THEREOF SOUGHT TO BE MERGED SHALL JOIN IN A WRITTEN INSTRUMENT EFFECTING
SUCH MERGER AND SHALL DULY RECORD THE SAME.


 


31.24       FAIR MARKET RENT.  WITH RESPECT TO THE DETERMINATION OF THE INITIAL
BASE RENT FOR AN EXTENSION PERIOD, IF THE PARTIES ARE UNABLE TO AGREE UPON AN
INITIAL BASE RENT THAT, TAKING INTO ACCOUNT THE LENGTH OF THE EXTENSION PERIOD
AND THE ADJUSTMENTS TO THE BASE RENT DURING THE EXTENSION PERIOD ANTICIPATED
UNDER SECTION 2.01, RESULTS IN FAIR MARKET RENT FOR THE EXTENSION PERIOD (SUCH
INITIAL BASE RENT, THE “FMV BASE RENT”), THEN AN INDEPENDENT MAI APPRAISER
(DEFINED BELOW) SELECTED BY AGREEMENT OF THE PARTIES WITHIN TEN (10) DAYS OF
SAID REQUEST SHALL PREPARE A DETERMINATION OF THE FMV BASE RENT.  IN MAKING SUCH
DETERMINATION, THE APPRAISER SHALL CONSIDER RENTALS RECEIVED IN THE GENERAL
MARKET AREA IN WHICH THE PROPERTY LOCATION IS LOCATED FOR SIMILAR BUILDINGS OF
COMPARABLE CHARACTERISTICS, INCLUDING, BUT NOT LIMITED TO, COMPARABLE LEASE
TERMS, AGE, CONDITION AND CLASSIFICATION.  IF WITHIN TEN (10) BUSINESS DAYS
AFTER BEING NOTIFIED OF THE RESULTS OF SUCH APPRAISAL, LANDLORD AND/OR TENANT
ELECTS TO REJECT THAT DETERMINATION, THEN EACH OF THE PARTIES SHALL NAME AN
ADDITIONAL INDEPENDENT MAI APPRAISER WITHIN TEN (10) DAYS AFTER SUCH REJECTION. 
IN THE EVENT THE APPRAISERS SO NAMED TOGETHER WITH THE ORIGINALLY NAMED
APPRAISER ARE UNABLE TO AGREE ON AN FMV BASE RENT THEN THE DETERMINATION SHALL
BE THE AMOUNT AGREED UPON BY THE MAJORITY OF SAID APPRAISERS AND REPORTED TO THE
PARTIES WITHIN TEN (10) DAYS THEREAFTER.  IN THE EVENT THE PARTIES ARE UNABLE TO
SELECT THE APPRAISER IN THE FIRST INSTANCE, EACH SHALL SELECT ONE APPRAISER
WITHIN TEN (10) DAYS AFTER THE PERIOD FOR HAVING AGREED, AND THOSE TWO
APPRAISERS SHALL SELECT A THIRD APPRAISER (IN ABSENCE OF AGREEMENT AS TO THE
SELECTION OF SAID THIRD INDEPENDENT APPRAISER, SUCH SELECTION SHALL BE MADE BY A
MEDIATION PROCESS REASONABLY AGREED UPON BY THE PARTIES OR IN ABSENCE OF THE
SAME, BY A COURT OF COMPETENT JURISDICTION).  THE COSTS AND EXPENSES OF SUCH
APPRAISAL, INCLUDING THE FEES OF THE APPRAISER OR APPRAISERS, SHALL BE DIVIDED
EQUALLY BETWEEN TENANT AND LANDLORD.  THE DETERMINATION OF THE MAJORITY OF THE
APPRAISERS AS TO THE FMV BASE RENT SHALL BE CONCLUSIVE UPON THE PARTIES AND
JUDGMENT UPON THE SAME MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. 
FOR PURPOSES OF THIS SECTION 31.24, “MAI APPRAISERS” SHALL MEAN FIRMS OR
INDIVIDUALS, EACH OF WHOM SHALL HAVE NOT LESS THAN TEN (10) YEARS EXPERIENCE IN
APPRAISING RETAIL COMMERCIAL REAL ESTATE, PREFERABLY IN AREAS WHERE A MAJORITY
OF THE PROPERTY LOCATIONS ARE SITUATED.  THE DETERMINATION OF THE FMV BASE RENT
HEREUNDER SHALL BE MADE ON A PROPERTY LOCATION-BY-PROPERTY LOCATION BASIS, AND
THE INITIAL BASE RENT FOR SUCH EXTENSION PERIOD SHALL REFLECT THE FMV BASE RENTS
AS DETERMINED HEREUNDER FOR THE PROPERTY LOCATIONS WITH RESPECT TO WHICH THE
RELATED EXTENSION OPTION WAS EXERCISED.  FOR PURPOSES OF THIS SECTION 31.24,
“INITIAL BASE RENT” SHALL MEAN THE ANNUAL BASE RENT IN EFFECT DURING THE
EXTENSION PERIOD UNTIL THE FIRST ADJUSTMENT DATE DURING SUCH EXTENSION PERIOD.

 

61

--------------------------------------------------------------------------------


 


ARTICLE 32.
OVERLEASES


 


32.01       OVERLEASES.  THIS ARTICLE 32 APPLIES SPECIFICALLY TO EACH PROPERTY
LOCATION THAT IS A LEASEHOLD PROPERTY, AND SHALL APPLY, REGARDLESS OF THE
IDENTITY OF THE OVERLANDLORD.  BECAUSE THIS LEASE IS A SUBLEASE AS TO EACH OF
THE LEASEHOLD PROPERTIES, THIS ARTICLE 32 INCLUSIVE SHALL BE APPLICABLE ONLY TO
A LEASEHOLD PROPERTY.  THE FOLLOWING PROVISIONS ARE IN ADDITION TO THE OTHER
PROVISIONS OF THIS LEASE WHICH APPLY TO ALL OF THE PROPERTY LOCATIONS, INCLUDING
THE LEASEHOLD PROPERTIES, AND THESE FOLLOWING PROVISIONS SHALL NOT SUBSTITUTE
FOR OR REPLACE THE OTHER PROVISIONS IN THIS LEASE, EXCEPT TO THE EXTENT THE
FOLLOWING PROVISIONS CONFLICT WITH THE OTHER PROVISIONS IN THIS LEASE, IN WHICH
CASE THESE FOLLOWING PROVISIONS SHALL GOVERN AS TO A LEASEHOLD PROPERTY:


 


(A)           NO LEASEHOLD PROPERTY SHALL BE USED OR OCCUPIED, OR PERMITTED OR
SUFFERED TO BE USED OR OCCUPIED, BY LANDLORD OR TENANT OR ANY PARTY CLAIMING BY
OR THROUGH LANDLORD OR TENANT FOR ANY USE, PURPOSE OR ACTIVITY WHICH IS NOT
PERMITTED BY THE OVERLEASE FOR SUCH LEASEHOLD PROPERTY.


 


(B)           TENANT, INSOFAR AS APPLICABLE TO THE PREMISES, SHALL AT ITS SOLE
EXPENSE, (I) COMPLY WITH THE OVERLEASES, AND WITH ALL APPLICABLE LEGAL
REQUIREMENTS PURSUANT TO THE OVERLEASES, AND (II) NOTWITHSTANDING THE
REQUIREMENTS OF ARTICLE 6, COMPLY PURSUANT TO THE OVERLEASES WITH THE
REQUIREMENTS OF ALL POLICIES OF INSURANCE OF WHATSOEVER NATURE WHICH ARE
REQUIRED TO BE MAINTAINED PURSUANT TO THE OVERLEASES.


 


(C)           TENANT ACKNOWLEDGES THAT THIS LEASE, AND TENANT’S OCCUPANCY OF A
LEASEHOLD PROPERTY, ARE SUBJECT TO AND SUBORDINATE TO THE APPLICABLE OVERLEASE.
 TENANT AGREES THAT THE TERMS, COVENANTS, PROVISIONS AND CONDITIONS OF THE
OVERLEASES APPLYING TO LANDLORD AS THE TENANT THEREUNDER SHALL APPLY DIRECTLY TO
TENANT, AND TENANT HEREBY DOES AND SHALL ASSUME AND PERFORM FULLY ALL THE
DUTIES, OBLIGATIONS, LIABILITIES AND UNDERTAKINGS OF LANDLORD AS THE TENANT
UNDER EACH AND ALL OF THE OVERLEASES, INCLUDING AS RENT UNDER THIS LEASE,
PAYMENT OF ALL THE FIXED, BASIC RENTS AND ADDITIONAL RENTS AND ANY AND ALL OTHER
PAYMENTS TO BE MADE PURSUANT TO THE OVERLEASES, WHETHER ARISING BEFORE, ON OR
AFTER THE EFFECTIVE DATE.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS,
COVENANTS, PROVISIONS AND CONDITIONS OF ANY SUCH OVERLEASE AND THE TERMS,
COVENANTS, PROVISIONS AND CONDITIONS OF THIS LEASE AS THE SAME APPLIES TO THE
PREMISES OR COMMON AREAS ON A LEASEHOLD PROPERTY, IN THAT THE OVERLEASE IMPOSES
AN OBLIGATION OR LIABILITY ON THE TENANT THEREUNDER (AND THEREFORE ON TENANT
UNDER THIS LEASE BY VIRTUE OF TENANT’S ASSUMPTION THEREOF) WHICH IS STRICTER OR
BROADER OR MORE ONEROUS OR NOT COVERED BY THIS LEASE, THEN, EVEN THOUGH THE
SUBJECT MATTER MAY BE ONE WHICH IS THE SAME IN BOTH THE OVERLEASE AND THIS
LEASE, THE TERMS, COVENANTS, PROVISIONS AND CONDITIONS OF THE OVERLEASE WITH
RESPECT TO SUCH OBLIGATION OR LIABILITY SHALL CONTROL AND BE COMPLIED WITH BY
TENANT.  TENANT AND LANDLORD EACH AGREES THAT IT WILL NOT DO, OR CAUSE OR SUFFER
TO BE DONE, ANY ACT (WHETHER OF COMMISSION OR OMISSION) WHICH WOULD RESULT IN A
BREACH OF OR DEFAULT UNDER ANY TERM, COVENANT, PROVISION OR CONDITION OF ANY
OVERLEASE.  A DEFAULT UNDER AN OVERLEASE NOT CAUSED BY TENANT SHALL NOT
CONSTITUTE A DEFAULT UNDER THIS LEASE.


 


(D)           LANDLORD SHALL HAVE NO RESPONSIBILITY OR LIABILITY TO PROVIDE ANY
SERVICES TO TENANT WITH RESPECT TO EITHER THE PREMISES, OR FOR PERFORMING ANY OF
THE DUTIES, OBLIGATIONS, LIABILITIES OR UNDERTAKINGS OF ANY LANDLORD OR TENANT
UNDER ANY OVERLEASE AS IT APPLIES TO THE

 

62

--------------------------------------------------------------------------------


 


PREMISES OR TO A PROPERTY LOCATION.  LANDLORD AGREES, HOWEVER, THAT IN CASES
WHERE LANDLORD’S COOPERATION IS NECESSARY TO ENFORCE RIGHTS OF THE TENANT UNDER
ANY OF THE OVERLEASES, LANDLORD WILL USE ITS REASONABLE EFFORTS TO CAUSE THE
OVERLANDLORDS TO PERFORM THEIR DUTIES, OBLIGATIONS, LIABILITIES AND UNDERTAKINGS
THEREUNDER, PROVIDED TENANT AGREES TO AND DOES BEAR THE EXPENSE AND REIMBURSE
LANDLORD (IMMEDIATELY UPON DEMAND) FOR ANY AND ALL EXPENSES INCLUDING REASONABLE
EXPERTS AND ATTORNEYS’ FEES INCURRED BY LANDLORD IN CONNECTION THEREWITH.   TO
THE EXTENT THAT TO DO SO DOES NOT PREJUDICE OR IMPAIR THE RIGHTS AND REMEDIES
INTENDED TO BE ENJOYED BY LANDLORD UNDER THIS LEASE AND DOES NOT IN ANY MANNER
OR TO ANY DEGREE IMPOSE (WITH RESPECT TO ANY OVERLEASE) OR INCREASE (WITH
RESPECT TO THIS LEASE) THE DUTIES, OBLIGATIONS, LIABILITIES OR UNDERTAKINGS OF
LANDLORD AND DOES NOT MODIFY OR TERMINATE AN OVERLEASE, LANDLORD AGREES TO
OTHERWISE COOPERATE WITH TENANT SO THAT ALL OF THE RIGHTS AND BENEFITS OF THE
OVERLEASES INTENDED TO BE ENJOYED BY THE PRIME TENANTS THEREUNDER SHALL BE
AVAILABLE TO TENANT, EXCEPT TENANT SHALL NOT HAVE OR ENJOY ANY OPTIONS TO CANCEL
OR TERMINATE AN OVERLEASE, OR SURRENDER THE PREMISES COVERED BY AN OVERLEASE, OR
TO RENEW OR TO EXTEND AN OVERLEASE (EXCEPT AS PROVIDED FOR IN SECTION 32.01(Q)),
OR TO PURCHASE THE FEE TITLE, OR TO EXERCISE RIGHTS OF FIRST REFUSAL, OR HAVE
ANY RIGHTS TO ENCUMBER, ASSIGN OR SUBLET THE INTEREST OF THE TENANT UNDER THE
OVERLEASES (EXCEPT AS PROVIDED FOR IN ARTICLE 12), OR RIGHTS TO BUILD ADDITIONAL
BUILDINGS OR IMPROVEMENTS (EXCEPT AS PROVIDED FOR IN ARTICLES 11, 14 AND 15). 
AT TENANT’S FULL COST AND EXPENSE AND WITHOUT EXPENSE TO LANDLORD, TENANT MAY
OBTAIN FROM EACH OVERLANDLORD A NON-DISTURBANCE AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO TENANT.


 


(E)           IN ADDITION TO OTHER INDEMNIFICATION PROVISIONS BY TENANT IN THIS
LEASE, AND NOT IN LIMITATION THEREOF, TENANT HEREBY AGREES TO INDEMNIFY, SAVE,
PROTECT, DEFEND AND HOLD HARMLESS THE LANDLORD INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LIABILITIES, SUITS, OBLIGATIONS, FINES, DAMAGES, PENALTIES,
CLAIMS, COSTS, CHARGES AND EXPENSES (INCLUDING EXPERTS’ AND ATTORNEY’S FEES)
IMPOSED UPON OR INCURRED BY THE LANDLORD INDEMNIFIED PARTIES, THAT MAY BE BASED
ON OR ASSERTED OR ALLEGED TO BE BASED ON ANY BREACH BY TENANT OF ANY TERM,
COVENANT, PROVISION OR CONDITION OF ANY OVERLEASE ARISING BEFORE OR DURING THE
TERM OF THIS LEASE.


 


(F)            IN THE EVENT OF ANY CASUALTY EVENT, OR IN THE EVENT OF ANY
CONDEMNATION OF ALL OR PART OF ANY LEASEHOLD PROPERTY, THE TERMS, COVENANTS,
PROVISIONS AND CONDITIONS OF THE OVERLEASE FOR SUCH LEASEHOLD PROPERTY SHALL NOT
BE THE CONTROLLING INSTRUMENT AS BETWEEN LANDLORD AND TENANT, BUT THE PROVISIONS
OF THIS LEASE RELATING TO SUCH EVENT SHALL CONTROL EXCLUSIVELY BETWEEN LANDLORD
AND TENANT.


 


(G)           LANDLORD SHALL NOT AMEND OR MODIFY ANY OVERLEASE WITHOUT TENANT’S
CONSENT, WHICH CONSENT MAY BE WITHHELD, DELAYED OR CONDITIONED AT TENANT’S SOLE
DISCRETION, FOR ANY REASON OR FOR NO REASON.  LANDLORD SHALL NOT VOLUNTARILY
TERMINATE OR CONSENT TO ANY TERMINATION OF SUCH OVERLEASE FOR ANY REASON WITHOUT
TENANT’S WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD, DELAYED OR CONDITIONED
AT TENANT’S SOLE DISCRETION, FOR ANY REASON OR FOR NO REASON.  IF EITHER TENANT
DEFAULTS UNDER AN OVERLEASE OR LANDLORD ACTS OR FAILS TO ACT IN A MANNER WHICH
RESULTS IN A DEFAULT UNDER AN OVERLEASE, THEN THE OTHER PARTY (UPON REASONABLE
ADVANCE WRITTEN NOTICE TO THE DEFAULTING PARTY, UNLESS THE OVERLEASE IS IN
IMMINENT DANGER OF TERMINATION, IN WHICH CASE NOTICE THAT IS FEASIBLE UNDER THE
CIRCUMSTANCES SHALL BE GIVEN TO THE DEFAULTING PARTY) MAY CURE SUCH DEFAULT (BUT
SHALL HAVE NO OBLIGATION TO DO SO) IF AFTER THE NOTICE THE DEFAULTING PARTY
FAILS TO TAKE STEPS TO EFFECT SUCH CURE.

 

63

--------------------------------------------------------------------------------


 


(H)           SUBJECT TO SECTION 32.01 (D), THE PERFORMANCE BY OVERLANDLORD OF
OVERLANDLORD’S OBLIGATIONS IN ACCORDANCE WITH ANY OF THE OVERLEASES, SHALL, FOR
ALL PURPOSES, BE ACCEPTED BY TENANT, AND SHALL BE DEEMED TO BE THE PERFORMANCE
OF SUCH OBLIGATIONS BY LANDLORD UNDER THE PROVISIONS OF SUCH OVERLEASE AND ALSO
UNDER THIS LEASE TO THE EXTENT THE OBLIGATIONS ARE THE SAME, AND IN SUCH CASE
TENANT SHALL NEITHER LOOK TO LANDLORD FOR PERFORMANCE OF SUCH OBLIGATIONS NOR
SEEK TO HOLD LANDLORD LIABLE FOR PERFORMANCE OF SUCH OBLIGATIONS OR FOR THE
MANNER OF PERFORMANCE OF SUCH OBLIGATIONS OR FOR ANY DEFAULT IN PERFORMANCE OR
NON-PERFORMANCE OF SUCH OBLIGATIONS.


 


(I)            WHENEVER, BY REASON OF TENANT’S ASSUMPTION OF ALL THE OBLIGATIONS
CONTAINED IN AN OVERLEASE AS PROVIDED IN THIS ARTICLE 32 OR OTHERWISE, ANY
PROVISION OF THE OVERLEASE REQUIRES THE TENANT THEREUNDER TO MAKE ANY PAYMENT OF
ANY MONEY, INCLUDING THE FIXED, BASE RENT PAYABLE THEREUNDER, OR REQUIRES SUCH
TENANT TO TAKE ANY ACTION WITHIN A CERTAIN PERIOD OF TIME (WHETHER WITH OR
WITHOUT NOTICE), THEN, NOTWITHSTANDING THAT A PROVISION IN THIS LEASE CALLS FOR
SUCH PAYMENT TO BE MADE OR ACTION TO BE TAKEN AT A DIFFERENT TIME, TENANT SHALL
MAKE SUCH PAYMENT TO THE OVERLANDLORD, LANDLORD OR OTHER APPROPRIATE THIRD PARTY
OR TAKE SUCH ACTION, AS THE CASE MAY BE, WITHIN THE SHORTER OF THE TIME
SPECIFIED IN THIS LEASE OR THE TIME SPECIFIED IN THE OVERLEASE; AND IF SUCH
PAYMENT OR OTHER ACTION IS REQUIRED TO BE PAID OR TAKEN WITHIN A SPECIFIED TIME
PERIOD AFTER NOTICE OR RECEIPT OF AN INVOICE, THEN UPON SUCH NOTICE OR UPON
RECEIPT OF SUCH INVOICE, TENANT SHALL MAKE SUCH PAYMENT OR TAKE SUCH OTHER
ACTION, AS THE CASE MAY BE, NO LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE
LAST DAY OF SUCH TIME PERIOD (EXCLUDING, HOWEVER, INSTALLMENTS OF FIXED OR BASE
RENT OR OTHER PAYMENTS DUE UNDER THE OVERLEASES WHICH SHALL BE PAID BY TENANT
DIRECTLY TO THE OVERLANDLORD PURSUANT TO THE OVERLEASE).


 


(J)            WHENEVER ANY PROVISION OF AN OVERLEASE REQUIRES THE OVERLANDLORD
TO GIVE NOTICE OR SUBMIT AN INVOICE TO THE TENANT THEREUNDER AND LANDLORD HAS
RECEIVED SUCH NOTICE OR INVOICE BUT THE OVERLANDLORD HAS NOT GIVEN TENANT SUCH
NOTICE OR INVOICE DIRECTLY, THEN LANDLORD SHALL NOTIFY TENANT BY SENDING TENANT
A COPY OF SAID NOTICE OR INVOICE.  SUCH NOTIFICATION BY LANDLORD TO TENANT OF
SAID OVERLANDLORD’S NOTICE OR INVOICE SHALL FOR ALL PURPOSES HEREUNDER BE DEEMED
TIMELY GIVEN IF SENT TO TENANT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY
LANDLORD OF THE NOTICE FROM OVERLANDLORD.


 


(K)           WHENEVER ANY PROVISION OF AN OVERLEASE REQUIRES THE TENANT UNDER
THE OVERLEASE TO OBTAIN THE OVERLANDLORD’S CONSENT FOR ANY PURPOSE, INCLUDING
OBTAINING CONSENT PRIOR TO THE UNDERTAKING OF AN ACT OR PROPOSED ACT, AND TENANT
DESIRES SUCH CONSENT, SUCH PROVISION SHALL FOR ALL PURPOSES HEREUNDER BE DEEMED
TO REQUIRE THE PRIOR WRITTEN CONSENT OF BOTH OVERLANDLORD AND LANDLORD;
PROVIDED, HOWEVER, IF LANDLORD IS WILLING TO CONSENT, LANDLORD, AT TENANT’S
EXPENSE, SHALL COOPERATE TO A REASONABLE EXTENT WITH TENANT TO OBTAIN THE
OVERLANDLORD’S CONSENT PROVIDED TENANT PAYS ALL LANDLORD’S EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, IN LANDLORD’S EXTENDING SUCH COOPERATION.


 


(L)            IF TENANT CONTENDS THAT OVERLANDLORD IS NOT OBSERVING, COMPLYING
WITH OR PERFORMING ITS OBLIGATIONS UNDER THE OVERLEASE, TENANT SHALL HAVE THE
RIGHT TO NOTIFY LANDLORD OF A DEFAULT OF THE OVERLANDLORD WHICH NOTICE SHALL
SPECIFY THE NATURE OF SUCH DEFAULT. WITHIN FIVE (5) BUSINESS DAYS AFTER ITS
RECEIPT OF SUCH NOTICE, LANDLORD SHALL GIVE WRITTEN NOTICE TO OVERLANDLORD (IN
THE MANNER REQUIRED BY THE OVERLEASE), WHICH NOTICE SHALL SPECIFY THE NATURE OF
SUCH CLAIMED DEFAULT IN THE SAME MANNER AS WAS SPECIFIED IN TENANT’S NOTICE TO
LANDLORD.

 

64

--------------------------------------------------------------------------------


 


LANDLORD FURTHER AGREES TO EXTEND ASSISTANCE TO AND COOPERATE WITH TENANT IN
ORDER TO EFFECTUATE A CURE OF ANY ALLEGED DEFAULT, PROVIDED THAT ALL COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, IN CONNECTION THEREWITH ARE
BORNE BY TENANT.  IF (I) TENANT SHALL HAVE GIVEN WRITTEN NOTICE TO LANDLORD OF
SUCH DEFAULT BY THE OVERLANDLORD, AS AFORESAID, (II) THE OVERLEASE ALLOWS
WITHHOLDING OF SUCH PAYMENTS FROM THE OVERLANDLORD AND (III) LANDLORD CONSENTS
IN WRITING, TENANT ALSO SHALL HAVE THE RIGHT TO WITHHOLD PAYMENTS OF THAT
PORTION OF THE OVERLEASE RENT PAYABLE TO THE OVERLANDLORD WHICH IS PAYABLE BY
LANDLORD (AS TENANT) AT THAT TIME UNDER THE OVERLEASE IN ACCORDANCE WITH THE
APPLICABLE PROVISION, IF ANY, OF THE OVERLEASE ALLOWING SUCH WITHHOLDING OF
RENT.  TENANT AGREES THAT IT WILL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
LANDLORD INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES ARISING FROM OR
RELATED TO ANY MATTER DESCRIBED IN THIS SECTION 32.01(L).


 


(M)          WHENEVER IN THIS LEASE RIGHTS OR PRIVILEGES ARE GRANTED TO LANDLORD
OR TENANT WITH RESPECT TO ANY MATTER OR THING, SUCH RIGHTS OR PRIVILEGES SHALL
BE EXERCISABLE BY LANDLORD INSOFAR AS THE SAME ARE NOT INCONSISTENT WITH, OR IN
VIOLATION OF, THE TERMS, COVENANTS AND CONDITIONS OF THE OVERLEASE WITH RESPECT
TO THE SAME MATTER OR THING AND THE TERMS, RIGHTS AND PRIVILEGES GRANTED TO
LANDLORD AND TENANT HEREIN, BUT WHERE THE RIGHTS AND PRIVILEGES GRANTED BY THE
OVERLEASE TO THE TENANT THEREUNDER EXCEED THE RIGHTS AND PRIVILEGES GRANTED IN
THIS LEASE TO LANDLORD OR TENANT, THEN LANDLORD OR TENANT SHALL EXERCISE SUCH
RIGHTS AND PRIVILEGES ONLY TO THE EXTENT EXPRESSLY PERMITTED HEREIN IF THE
RESULT OF EXERCISING THE GREATER RIGHTS OR PRIVILEGES IN THE OVERLEASE WOULD BE
DETRIMENTAL TO THE OTHER PARTY HERETO.


 


(N)           SUBJECT TO THE OTHER PROVISIONS OF THIS ARTICLE 32, IF AN
OVERLEASE WOULD NEED TO BE EXTENDED BY LANDLORD EXERCISING AN EXTENSION OPTION
IN THAT OVERLEASE IN ORDER TO MATCH TENANT’S EXERCISE OF AN EXTENSION OPTION
UNDER THIS LEASE, THEN, AS A CONDITION FOR TENANT’S EXTENSION OPTION TO BE
VALIDLY EXERCISED UNDER THIS LEASE, TENANT MUST GIVE LANDLORD NOTICE OF TENANT’S
EXERCISE OF THE EXTENSION OPTION UNDER THIS LEASE AT LEAST THIRTY (30) DAYS
PRIOR TO THE DEADLINE SET FORTH IN THE OVERLEASE FOR VALIDLY EXERCISING THE
EXTENSION OPTION UNDER THE OVERLEASE, TIME BEING OF THE ESSENCE.


 


(O)           AS TO EACH LEASEHOLD PROPERTY, UPON TENANT’S WRITTEN NOTICE,
LANDLORD, SUBJECT TO THE PROVISO IN THIS SENTENCE AND SUBJECT ALSO TO THE OTHER
PROVISIONS AND CONDITIONS IN THIS ARTICLE 32, SHALL FROM TIME TO TIME EXERCISE
LANDLORD’S RIGHTS TO THE EXTENT NECESSARY AND TO THE EXTENT AVAILABLE TO
LANDLORD, IN ORDER TO EXTEND THE TERM OF THE OVERLEASE APPLICABLE TO THAT
LEASEHOLD PROPERTY UNTIL AT LEAST THE EXPIRATION DATE; PROVIDED, HOWEVER
LANDLORD NEED NOT (I) EXERCISE ITS EXTENSION RIGHTS IF ON THE DATE LANDLORD’S
NOTICE OF EXTENSION OF THE OVERLEASE IS TO BE GIVEN TO THE LANDLORD UNDER AN
OVERLEASE (EACH, AN “OVERLANDLORD” AND COLLECTIVELY, THE “OVERLANDLORDS”), A
DEFAULT ON THE PART OF TENANT THEN EXISTS UNDER THIS LEASE, AND (II) EXERCISE
THE EXTENSION OF AN OVERLEASE UNTIL THE ONE HUNDRED EIGHTIETH (180TH) DAY PRIOR
TO THE DEADLINE FOR EXERCISING SUCH OVERLEASE EXTENSION PURSUANT TO ITS TERMS
(OR UNTIL THE FIRST (1ST) DAY THAT SUCH OVERLEASE EXTENSION OPTION MAY BE
EXERCISED BY LANDLORD IF SUCH DATE WOULD OCCUR LESS THAN ONE HUNDRED EIGHTY
(180) DAYS AFTER THE DATE OF TENANT’S NOTICE ADVISING LANDLORD TO EXERCISE THE
EXTENSION OPTION), AND LANDLORD SIMULTANEOUSLY PROVIDES TENANT WITH WRITTEN
CONFIRMATION OF SAME.  IN THE EVENT LANDLORD FAILS TO TIMELY EXERCISE THE
EXTENSION OPTION, AS PROVIDED ABOVE, LANDLORD HEREBY GRANTS TENANT THE RIGHT TO
EXERCISE SUCH EXTENSION OPTION ON LANDLORD’S BEHALF AND, IN FURTHERANCE THEREOF,
GRANTS TENANT A LIMITED POWER OF ATTORNEY TO ACKNOWLEDGE, DELIVER AND EXECUTE,
ON LANDLORD’S BEHALF, SUCH DOCUMENTATION AS IS REQUIRED TO EFFECTUATE THE
EXERCISE

 

65

--------------------------------------------------------------------------------


 


OF THE EXTENSION OPTION.  TENANT SHALL PROVIDE LANDLORD WITH COPIES OF ANY
DOCUMENTATION RELATING TO TENANT’S EXERCISE OF AN EXTENSION OPTION MADE ON
LANDLORD’S BEHALF.  TO THE EXTENT THAT THE TERM OF ANY OVERLEASE, AS EXTENDED,
EXTENDS BEYOND THE EXPIRATION DATE OF THE MASTER LEASE, LANDLORD, AT ITS SOLE
COST AND EXPENSE, BEARS THE OBLIGATION TO PAY ANY RENT APPLICABLE TO SUCH PERIOD
UNDER THE OVERLEASE.  IF TENANT DOES NOT REQUEST THAT LANDLORD (OR LANDLORD IS
NOT REQUIRED DUE TO TENANT’S DEFAULT AS DESCRIBED ABOVE) TO EXERCISE ANY OPTION
AVAILABLE TO LANDLORD TO EXTEND THE TERM OF AN OVERLEASE AND LANDLORD DOES NOT,
IN FACT, EXERCISE SUCH EXTENSION OPTION, THEN (I) THIS LEASE SHALL TERMINATE AS
TO THE LEASEHOLD PROPERTY, (II) LANDLORD AND TENANT SHALL MODIFY THIS LEASE TO
REMOVE SUCH LEASEHOLD PROPERTY THAT IS SUBJECT TO THE OVERLEASE AS TO WHICH
LANDLORD DID NOT EXERCISE THE EXTENSION OPTION EFFECTIVE AS OF THE DATE OF
EXPIRATION OF THE SUBJECT OVERLEASE, WITHOUT REDUCTION IN BASE RENT,
(III) FOLLOWING SUCH REMOVAL, THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT
AS TO THE REMAINING PROPERTY LOCATIONS, (IV) TENANT SHALL SURRENDER TO LANDLORD
THAT PORTION OF THE PREMISES UPON WHICH THE LEASEHOLD PROPERTY IS LOCATED, AND
(V) TENANT SHALL HAVE NO FURTHER RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH
REMOVED LEASEHOLD PROPERTY, EXCEPT FOR SUCH INDEMNITY OR OTHER PROVISIONS OF
THIS LEASE WHICH MAY RELATE TO SUCH REMOVED LEASEHOLD PROPERTY.


 


(P)           AS TO ANY PERIOD BEFORE THE END OF THE INITIAL TERM OF THIS LEASE,
TENANT SHALL HAVE THE RIGHT TO NOTIFY LANDLORD BY SENDING LANDLORD A WRITTEN
NOTICE STATING EXPRESSLY THAT TENANT DESIRES LANDLORD NOT TO EXERCISE AN
EXTENSION OPTION UNDER AN OVERLEASE AND THAT TENANT DESIRES THE OVERLEASE TO
EXPIRE. THE NOTICE MUST BE RECEIVED BY LANDLORD NOT LESS THAN ONE HUNDRED TWENTY
(120) DAYS BEFORE THE LAST DAY ON WHICH LANDLORD IS REQUIRED TO EXERCISE ITS
EXTENSION OPTION UNDER THE OVERLEASE, TIME BEING OF THE ESSENCE.  IF LANDLORD
RECEIVES SUCH NOTICE, LANDLORD MAY EITHER INTENTIONALLY FAIL TO EXERCISE THE
OVERLEASE EXTENSION OPTION AND PERMIT THE OVERLEASE TO EXPIRE, OR LANDLORD MAY
EXERCISE ITS EXTENSION OPTION FOR LANDLORD’S OWN ACCOUNT.  IN EITHER CASE,
(I) THIS LEASE SHALL TERMINATE AS TO THE LEASEHOLD PROPERTY, (II) LANDLORD AND
TENANT SHALL MODIFY THIS LEASE TO REMOVE SUCH LEASEHOLD PROPERTY THAT IS SUBJECT
TO THE OVERLEASE EFFECTIVE AS OF THE DATE OF EXPIRATION OF THE SUBJECT OVERLEASE
OR THE DATE THE EXTENSION PERIOD OF THE OVERLEASE COMMENCES, AS APPLICABLE,
WITHOUT REDUCTION IN BASE RENT, (III) FOLLOWING SUCH REMOVAL, THIS LEASE SHALL
CONTINUE IN FULL FORCE AND EFFECT AS TO THE REMAINING PROPERTY LOCATIONS,
(IV) TENANT SHALL SURRENDER TO LANDLORD THAT PORTION OF THE PREMISES UPON WHICH
THE LEASEHOLD PROPERTY IS LOCATED, AND (V) TENANT SHALL HAVE NO FURTHER
RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH REMOVED LEASEHOLD PROPERTY,
EXCEPT FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH MAY RELATE TO
SUCH REMOVED LEASEHOLD PROPERTY.


 


(Q)           WHEN LANDLORD SENDS A NOTICE TO AN OVERLANDLORD EXTENDING THE TERM
OF THE OVERLEASE, LANDLORD WILL SEND A COPY OF THAT NOTICE TO TENANT.  WITHIN
THIRTY (30) DAYS AFTER RECEIPT BY LANDLORD OF A NOTICE FROM TENANT EXTENDING
THIS LEASE IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS AND CONDITIONS IN
SECTIONS 32.01(N), (O) AND (P), LANDLORD WILL SEND ITS OWN EXTENSION NOTICE TO
THE OVERLANDLORD (WHEN EXTENSION IS NECESSARY) EXTENDING THE OVERLEASE.  IF
TENANT DOES NOT RECEIVE FROM LANDLORD THE COPY OF LANDLORD’S EXTENSION NOTICE TO
THE OVERLANDLORD BY THE THIRTIETH (30TH) DAY AFTER THE DATE TENANT HAD SENT ITS
OWN VALID NOTICE TO LANDLORD AND ALSO HAS NOT RECEIVED A NOTICE FROM LANDLORD
DISPUTING LANDLORD’S DUTY TO EXERCISE AN OPTION TO EXTEND THE OVERLEASE, THEN,
IN SUCH CASE, TENANT ITSELF MAY EXERCISE THE EXTENSION OPTION UNDER THE
OVERLEASE, ON LANDLORD’S BEHALF AND ACTING IN PLACE AND STEAD OF LANDLORD, BY
NOTICE TO THE OVERLANDLORD.

 

66

--------------------------------------------------------------------------------


 


(R)            IF ANY OVERLEASE DOES NOT CONTAIN SUFFICIENT EXTENSION OPTIONS
FOR LANDLORD (AS TENANT THEREUNDER) TO BE ABLE TO KEEP GRANTING TENANT
EXTENSIONS THEREOF AS TO ANY LEASEHOLD PROPERTY TO MATCH THE TERM OF THIS LEASE
OR TENANT’S EXERCISE OF AN EXTENSION OPTION IN ACCORDANCE WITH THIS LEASE, AND
THE LEASEHOLD ESTATE OF THAT LEASEHOLD PROPERTY SHALL THEREFORE EXPIRE BEFORE
THE THEN CURRENT TERM OF THIS LEASE WILL HAVE EXPIRED, THEN IN EACH SUCH CASE
(I) THAT PARTICULAR LEASEHOLD PROPERTY SHALL NO LONGER BE PART OF THE PREMISES
UNDER THIS LEASE, (II) WITHOUT LIABILITY TO LANDLORD, THIS LEASE SHALL TERMINATE
AS TO THE LEASEHOLD LOCATION, (III) LANDLORD AND TENANT SHALL MODIFY THIS LEASE
TO REMOVE SUCH LEASEHOLD PROPERTY THAT IS SUBJECT TO THE EXPIRED OVERLEASE
EFFECTIVE AS OF THE DATE OF EXPIRATION OF THE SUBJECT OVERLEASE, WITHOUT
REDUCTION IN BASE RENT, (IV) FOLLOWING SUCH REMOVAL, THIS LEASE SHALL CONTINUE
IN FULL FORCE AND EFFECT AS TO THE REMAINING PROPERTY LOCATIONS, (V) TENANT
SHALL SURRENDER TO LANDLORD THAT PORTION OF THE PREMISES UPON WHICH THE
LEASEHOLD PROPERTY IS LOCATED, AND (VI) TENANT SHALL HAVE NO FURTHER
RESPONSIBILITY TO LANDLORD WITH RESPECT TO SUCH REMOVED LEASEHOLD PROPERTY,
EXCEPT FOR SUCH INDEMNITY OR OTHER PROVISIONS OF THIS LEASE WHICH MAY RELATE TO
SUCH REMOVED LEASEHOLD PROPERTY.


 


(S)           LANDLORD HEREBY AGREES TO INDEMNIFY, SAVE, PROTECT, DEFEND AND
HOLD TENANT HARMLESS FROM AND AGAINST ANY AND ALL ACTUAL DAMAGES AND
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING EXPERTS’ AND ATTORNEYS’ FEES)
IMPOSED UPON OR INCURRED BY TENANT AS A RESULT OF ANY DEFAULT UNDER AN OVERLEASE
ON BEHALF OF THE TENANT THEREUNDER THAT IS DIRECTLY THE RESULT OF THE ACTIONS OF
LANDLORD OR OMISSIONS OF LANDLORD INCLUDING, BUT NOT LIMITED TO, (I) A TRANSFER
OR ASSIGNMENT IN BREACH OF AN OVERLEASE, OR (II) THE FAILURE OF LANDLORD TO PAY
RENTS AND/OR OTHER AMOUNTS DUE UNDER AN OVERLEASE WHERE AN OVERLEASE RESERVE HAS
BEEN ESTABLISHED FOR SUCH AMOUNTS; PROVIDED, HOWEVER, LANDLORD HEREBY AGREES TO
INDEMNIFY, SAVE, PROTECT, DEFEND AND HOLD TENANT HARMLESS FROM AND AGAINST ANY
AND ALL LOSSES RESULTING FROM THE OCCURRENCE OF AN EVENT DESCRIBED IN CLAUSES
(I) AND/OR (II) ABOVE.


 


(T)            THE PARTIES ACKNOWLEDGE THAT THE OVERLEASE RELATED TO STORE
NO. 141, LOCATED IN BURLINGTON, IOWA (“STORE 141”), CONTAINS AN OPTION TO
PURCHASE THE STORE NO. 141 REAL ESTATE (THE “STORE 141 PROPERTY”) AT FAIR MARKET
VALUE, EXERCISABLE ON JANUARY 1, 2007 OR ON JANUARY 1, 2012 (THE “OPTION”). 
LANDLORD SHALL EXERCISE THE OPTION ON EITHER JANUARY 1, 2007 OR JANUARY 1, 2012
(SUCH DATE SELECTION TO BE AT LANDLORD’S SOLE DISCRETION), AND UPON LANDLORD’S
ACQUISITION OF THE STORE 141 PROPERTY, (I) THE STORE 141 PROPERTY SHALL BE
CONVERTED FROM A LEASEHOLD PROPERTY TO A FEE PROPERTY WITHOUT FURTHER ACTION OF
LANDLORD OR TENANT HEREUNDER, (II) ANY GROUND LEASE PAYMENTS PREVIOUSLY MADE BY
TENANT TO THE OVERLEASE LANDLORD SHALL BE MADE BY TENANT DIRECTLY TO LANDLORD
INCLUDIBLE AS BASE RENT HEREUNDER, AND (III) SUBJECT TO SECTIONS 2.01 AND
32.01(T)(II) HEREUNDER, THE BASE RENT SHALL REMAIN THE SAME.


 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

67

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS LEASE TO BE EXECUTED AS
OF THE DATE FIRST WRITTEN ABOVE.

 

LANDLORD:

TENANT:

 

 

SPIRIT SPE PORTFOLIO 2006-1, LLC, a
Delaware limited liability company

SHOPKO STORES OPERATING CO., LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Michael T. Bennett

 

By:

/s/ Peter G. Vandenhouten

 

Name: Michael T. Bennett

Name:

Peter G. Vandenhouten

 

Its: Senior Vice President

Its:

Secretary

 

 

 

 

 

LANDLORD:

 

 

 

SPIRIT SPE PORTFOLIO 2006-2, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

 

 

Name: Michael T. Bennett

 

Its: Senior Vice President

 

 

68

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LIST OF FEE PROPERTIES

 

Store
#

 

Concept

 

Address

 

City

 

ST

 

Zip

 

2

 

ShopKo

 

301 Bay Park Square

 

Green Bay

 

WI

 

54304

 

3

 

ShopKo

 

3415 Calumet Ave

 

Manitowoc

 

WI

 

54220

 

4

 

ShopKo

 

2430 E. Mason St

 

Green Bay

 

WI

 

54302

 

5

 

ShopKo

 

230 N. Wisconsin St

 

De Pere

 

WI

 

54115

 

7

 

ShopKo

 

4344 Mormon Coulee Rd

 

La Crosse

 

WI

 

54601

 

8

 

ShopKo

 

1105 E. Grand Ave

 

Rothschild

 

WI

 

54474

 

9

 

ShopKo

 

1306 N. Central Ave

 

Marshfield

 

WI

 

54449

 

10

 

ShopKo

 

1150 West Washington St

 

Marquette

 

MI

 

49855

 

11

 

ShopKo

 

500 South Carpenter Ave

 

Kingsford

 

MI

 

49802

 

12

 

ShopKo

 

1100 E Riverview Expressway

 

Wisconsin Rapids

 

WI

 

54494

 

15

 

ShopKo

 

1000 W. Northland Ave

 

Appleton

 

WI

 

54914

 

16

 

ShopKo

 

2530 First Avenue North

 

Escanaba

 

MI

 

49829

 

17

 

ShopKo

 

4161 Second Street South

 

Saint Cloud

 

MN

 

56301

 

18

 

ShopKo

 

1710 South Main St

 

West Bend

 

WI

 

53095

 

19

 

ShopKo

 

701 South Church St

 

Watertown

 

WI

 

53094

 

21

 

ShopKo

 

1850 Madison Ave

 

Mankato

 

MN

 

56001

 

22

 

ShopKo

 

1900 North Main St

 

Mitchell

 

SD

 

57301

 

23

 

ShopKo

 

125 Main St North

 

Hutchinson

 

MN

 

55350

 

24

 

ShopKo

 

955 W. Clairemont Ave

 

Eau Claire

 

WI

 

54701

 

 

A-1-1

--------------------------------------------------------------------------------


 

Store
#

 

Concept

 

Address

 

City

 

ST

 

Zip

 

25

 

ShopKo

 

1200 Susan Drive

 

Marshall

 

MN

 

56258

 

26

 

ShopKo

 

2761 Prairie Ave

 

Beloit

 

WI

 

53511

 

27

 

ShopKo

 

4801 Washington Ave

 

Racine

 

WI

 

53406

 

28

 

ShopKo

 

800 E. Maes St

 

Kimberly

 

WI

 

54136

 

29

 

ShopKo

 

7401 Mineral Point Rd

 

Madison

 

WI

 

53717

 

30

 

ShopKo

 

2500 US Highway 14

 

Janesville

 

WI

 

53547

 

31

 

ShopKo

 

5300 52nd St

 

Kenosha

 

WI

 

53144

 

32

 

ShopKo

 

2101 W. Broadway

 

Monona

 

WI

 

53713

 

33

 

ShopKo

 

1578 Appleton Rd

 

Menasha

 

WI

 

54952

 

34

 

ShopKo

 

2602 Shopko Dr

 

Madison

 

WI

 

53704

 

35

 

ShopKo

 

2820 Highway 63 South

 

Rochester

 

MN

 

55904

 

36

 

ShopKo

 

3708 Highway 63 North

 

Rochester

 

MN

 

55906

 

37

 

ShopKo

 

2677 S. Prairie View Road

 

Lake Hallie

 

WI

 

54729

 

38

 

ShopKo

 

2208 North Webb Rd

 

Grand Island

 

NE

 

68803

 

39

 

ShopKo

 

4200 South 27th St

 

Lincoln

 

NE

 

68502

 

41

 

ShopKo

 

1209 18th Ave Northwest

 

Austin

 

MN

 

55912

 

42

 

ShopKo

 

1300 Koeller St

 

Oshkosh

 

WI

 

54902

 

45

 

ShopKo

 

601 Galvin Rd South

 

Bellevue

 

NE

 

68005

 

46

 

ShopKo

 

5646 North 90th St

 

Omaha

 

NE

 

68134

 

48

 

ShopKo

 

2005 Krenzien Dr

 

Norfolk

 

NE

 

68701

 

49

 

ShopKo

 

500 N. Highway 281

 

Aberdeen

 

SD

 

57401

 

50

 

ShopKo

 

616 West Johnson St

 

Fond Du Lac

 

WI

 

54935

 

51

 

ShopKo

 

1425 Janesville Ave

 

Fort Atkinson

 

WI

 

53538

 

 

A-1-2

--------------------------------------------------------------------------------


 

Store
#

 

Concept

 

Address

 

City

 

ST

 

Zip

 

52

 

ShopKo

 

615 South Monroe

 

Mason City

 

IA

 

50401

 

53

 

ShopKo

 

510 East Philip Ave

 

North Platte

 

NE

 

69101

 

54

 

ShopKo

 

700 9th Ave SE

 

Watertown

 

SD

 

57201

 

55

 

ShopKo

 

1200 Main St

 

Stevens Point

 

WI

 

54481

 

56

 

ShopKo

 

14445 W. Center Rd

 

Omaha

 

NE

 

68144

 

57

 

ShopKo

 

405 Cottonwood Dr

 

Winona

 

MN

 

55987

 

58

 

ShopKo

 

1755 North Humiston Ave

 

Worthington

 

MN

 

56187

 

59

 

ShopKo

 

1001 South Highway 15

 

Fairmont

 

MN

 

56031

 

60

 

ShopKo

 

2610 North Bridge Ave

 

Albert Lea

 

MN

 

56007

 

61

 

ShopKo

 

501 Highway 10 Southeast

 

Saint Cloud

 

MN

 

56304

 

62

 

ShopKo

 

301 Northwest Bypass

 

Great Falls

 

MT

 

59404

 

63

 

ShopKo

 

4215 Yellowstone Highway

 

Pocatello

 

ID

 

83202

 

64

 

ShopKo

 

2100 Caldwell Blvd

 

Nampa

 

ID

 

83651

 

66

 

ShopKo

 

North 9520 Newport Highway

 

Spokane

 

WA

 

99218

 

67

 

ShopKo

 

1649 Pole Line Rd East

 

Twin Falls

 

ID

 

83301

 

68

 

ShopKo

 

800 E. 17th St

 

Idaho Falls

 

ID

 

83404

 

69

 

ShopKo

 

217 West Ironwood Dr

 

Coeur D’Alene

 

ID

 

83814

 

75

 

ShopKo

 

2510 South Reserve St

 

Missoula

 

MT

 

59801

 

76

 

ShopKo

 

1601 W. 41st St

 

Sioux Falls

 

SD

 

57105

 

78

 

ShopKo

 

1845 Haines Ave

 

Rapid City

 

SD

 

57701

 

80

 

ShopKo

 

2201 Zeier Rd

 

Madison

 

WI

 

53704

 

81

 

ShopKo

 

5801 Summit View Ave

 

Yakima

 

WA

 

98908

 

84

 

ShopKo

 

1553 West 9000 South

 

West Jordan

 

UT

 

84088

 

 

A-1-3

--------------------------------------------------------------------------------


 

Store
#

 

Concept

 

Address

 

City

 

ST

 

Zip

 

86

 

ShopKo

 

2266 N. University Parkway

 

Provo

 

UT

 

84604

 

87

 

ShopKo

 

1018 Washington Blvd

 

Ogden

 

UT

 

84404

 

88

 

ShopKo

 

1150 North Main St

 

Layton

 

UT

 

84041

 

89

 

ShopKo

 

1600 W. Rose St

 

Walla Walla

 

WA

 

99362

 

90

 

ShopKo

 

1771 Wisconsin Ave

 

Grafton

 

WI

 

53024

 

92

 

ShopKo

 

867 N. Columbia Center Blvd.

 

Kennewick

 

WA

 

99336

 

95

 

ShopKo

 

2655 Broadway Ave

 

Boise

 

ID

 

83706

 

96

 

ShopKo

 

55 Lake Blvd

 

Redding

 

CA

 

96003

 

97

 

ShopKo

 

4850 West 3500 South

 

West Valley City

 

UT

 

84120

 

99

 

ShopKo

 

9366 State Highway 16

 

Onalaska

 

WI

 

54650

 

100

 

ShopKo

 

699 Green Bay Rd

 

Neenah

 

WI

 

54956

 

102

 

ShopKo

 

2741 Roosevelt St

 

Marinette

 

WI

 

54143

 

104

 

ShopKo

 

747 South Main St

 

Brigham City

 

UT

 

84302

 

106

 

ShopKo

 

905 S 24th West

 

Billings

 

MT

 

59102

 

107

 

ShopKo

 

190 South 500 West

 

West Bountiful

 

UT

 

84010

 

108

 

ShopKo

 

955 North Main St

 

Spanish Fork

 

UT

 

84660

 

109

 

ShopKo

 

4060 Riverdale Rd

 

Riverdale

 

UT

 

84405

 

110

 

ShopKo

 

2290 South 1300 East

 

Salt Lake City

 

UT

 

84106

 

112

 

ShopKo

 

3101 Montana Ave

 

Helena

 

MT

 

59602

 

114

 

ShopKo

 

801 West Central Entrance

 

Duluth

 

MN

 

55811

 

116

 

ShopKo

 

518 S. Taylor Dr

 

Sheboygan

 

WI

 

53081

 

119

 

ShopKo

 

1350 North Galena Ave

 

Dixon

 

IL

 

61021

 

120

 

ShopKo

 

405 West 8th St

 

Monroe

 

WI

 

53566

 

 

A-1-4

--------------------------------------------------------------------------------


 

Store
#

 

Concept

 

Address

 

City

 

ST

 

Zip

 

123

 

ShopKo

 

900 West Memorial Dr

 

Houghton

 

MI

 

44931

 

125

 

ShopKo

 

555 West South St

 

Freeport

 

IL

 

61032

 

127

 

ShopKo

 

1450 East Geneva St

 

Delavan

 

WI

 

53115

 

129

 

ShopKo

 

4515 South Regal St

 

Spokane

 

WA

 

99223

 

130

 

ShopKo

 

1777 Paulson Rd

 

River Falls

 

WI

 

54022

 

132

 

ShopKo

 

320 Highway O

 

Rice Lake

 

WI

 

54868

 

133

 

ShopKo

 

1400 Big Thunder Blvd

 

Belvidere

 

IL

 

61008

 

134

 

ShopKo

 

1450 South Grand Ave

 

Pullman

 

WA

 

99163

 

139

 

ShopKo

 

3200 Broadway St

 

Quincy

 

IL

 

62301

 

140

 

ShopKo

 

1964 West Morton Ave

 

Jacksonville

 

IL

 

62650

 

145

 

ShopKo

 

1190 North 6th St

 

Monmouth

 

IL

 

61462

 

500

 

ShopKo HQ

 

700 Pilgrim Way

 

Green Bay

 

WI

 

54304

 

501

 

ShopKo Exp

 

3705 Monroe Rd

 

De Pere

 

WI

 

54115

 

502

 

ShopKo Exp

 

2585 Lineville Rd

 

Green Bay

 

WI

 

54313

 

503

 

ShopKo Exp

 

1011 N Wisconsin St

 

Port Washington

 

WI

 

53074

 

997

 

ShopKo Dist Ctr

 

1001 East Gowen Rd

 

Boise

 

ID

 

83716

 

998

 

ShopKo Dist Ctr

 

10808 South 132nd St

 

Omaha

 

NE

 

68138

 

999

 

ShopKo Dist Ctr

 

1717 Lawrence Dr

 

De Pere

 

WI

 

54115

 

OL

 

ShopKo Optical Lab

 

1450 West Main Ave

 

De Pere

 

WI

 

54115

 

107

 

 

 

SHOPKO PROPERTIES

 

 

 

 

 

 

 

 

A-1-5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

LIST OF LEASEHOLD PROPERTIES

 

1.             #070       13414 East Sprague Avenue, Spokane, Washington 99216

 

2.             #072       2120 Thain Grade, Lewiston, Idaho 83501

 

3.             #073       2530 Rudkin Road, Union Gap, Washington 98903

 

4.             #091       1341 North Main Street, Logan, Utah 84341

 

5.             #141       313 North Roosevelt Avenue, Burlington, Iowa 52601

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT A-3

LEGAL DESCRIPTION OF EACH PARCEL

 

 

A-3-1

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot Two (2), Volume 45 Certified Surveys Maps, Page 265, said map being part of
Private Claim 20, West side of Fox River, Village of Ashwaubenon, Brown County,
Wisconsin; Except any part thereof used for street purposes.

 

Together with the non-exclusive easements created in that certain Reciprocal
Easement and Operating Agreement, recorded in Volume 3637, Page 42, as Document
No. 929681; as amended in Amended and Restated Reciprocal Easement and Operating
Agreement recorded in Volume 5054, Page 34, as Document No. 967921; as further
amended in Volume 24079, Page 7, as Document No. 1426015; and as Document No.
1669972 and as Document No. 1939053.

 

Tax I.D.:  VA-132-1-4

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot Numbered Three (3) of a Certified Survey in Lots Number Eleven (11) and Lot
Number Twelve (12) of the Subdivision of the Southeast Quarter (SE1/4) of
Section Number Twenty-five (25), Township Number Nineteen (19) North, Range
Number Twenty-three (23) East, in the City of Manitowoc, as recorded in the
Office of the Register of Deeds for Manitowoc County, Wisconsin, in Volume 25 of
Certified Survey Maps, page 149, #993980.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED IN MANITOWOC CROSS-EASEMENT
AGREEMENT, RECORDED IN VOLUME 580, PAGE 394, #522993; AS AMENDED IN VOLUME 629,
PAGE 218, #547986; AND IN VOLUME 1075, PAGE 585, #734462.

 

Tax Key No. Part 52-725-000-122.00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I

 

Lots One (1), Volume 51 Certified Survey Maps, page 93, Map No. 7471, said map
being part of Lot 1, Volume 22 Certified Survey Maps, page 334, being part of
Lots Ten (10), Eleven (11) and Twelve (12), Plat of East Town Shopping Center,
in the City of Green Bay, East side of Fox River, Brown County, Wisconsin.

 

Parcel II

 

Ingress and Egress easement created by instrument, dated July 31, 1981 and
recorded August 11, 1981, in Jacket 4947, Image 21, as Document No. 964941;
instrument dated December 3, 1981 and recorded December 3, 1981, in Jacket 5129,
Image 34, as Document No. 970136; instrument dated November 5, 1981 and recorded
December 3, 1981, in Jacket 5133, Image 2, as Document No. 970137; instrument
dated August 25, 1988 and recorded August 31, 1988 in Jacket 23562, Image 1, as
Document No. 1163750; instrument dated June 10, 1988, as Document No. 1624163;
instrument dated March 10, 2000, as Document No. 1748352; and instrument dated
March 1, 2003 and recorded April 8, 2003, as Document No. 1999247.

 

Parcel III

 

Together with non-exclusive easements set forth in Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land by ShopKo SPE Real
Estate, LLC, a Delaware limited liability company, recorded as Document No.
2245756.

 

Tax I.D.:  21-126-11

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

(A) Lot Two (2), Volume 15 Certified Survey Maps, Page 21, Map No. 2915; said
map being part of Lots One (1) through Twelve (12), inclusive, and the vacated
alley of Block Twenty (20); and Lots One (1) through Three (3), inclusive, and
Lots Ten (10) through Twelve (12), inclusive, and part of Lots Four (4) and Nine
(9) and part of vacated alley in Block Twenty-four (24); and Lots Four (4)
through Eight (8), inclusive, and part of Lot Nine (9) and part of the vacated
alley of Block Twenty-three (23); and part of vacated Williams and Wisconsin
Streets; all according to the recorded Original Plat of the Village (now City)
of De Pere, in the City of De Pere, East side of Fox River, Brown County,
Wisconsin.

 

(B) Rights created under a Cross-Easement Agreement by and between ShopKo
Stores, Inc. and the Redevelopment Authority of the City of De Pere, Wisconsin,
dated July 8, 1985 and recorded July 9, 1985 in Jacket 9153 Records Image 31, as
Document No. 1053439, and as amended by Amendment No. 1 to Cross-Easement
Agreement dated February 1, 1989 and recorded February 20, 1989 in Jacket 14056
Records Image 10, as Document No. 1176186.

 

(C) Easement as described in Item #1 of Grant of Easements dated July 8, 1985
and recorded on July 9, 1985 in Jacket 9154 Records Image 29, as Document No.
1053440.

 

Parcel II:

(A) Lot Three (3), Volume 15 Certified Survey Maps, Page 21, Map No. 2915; said
map being part of Lots One (1) through Six (6), and Eight (8), through Twelve
(12), Block Twenty (20), according to the recorded Original Plat of De Pere, in
the City of De Pere, East side of Fox River, Brown County, Wisconsin.

 

(B) Rights created under a Cross-Easement Agreement by and between ShopKo
Stores, Inc. and the Redevelopment Authority of the City of De Pere, Wisconsin,
dated July 8, 1985 and recorded July 9, 1985 in Jacket 9153 Records Image 31, as
Document No. 1053439, and as amended by Amendment No. 1 to Cross-Easement
Agreement dated February 1, 1989 and recorded February 20, 1989 in Jacket 14056
Records Image 10, as Document No. 1176186.

 

TAX I.D.:  ED-875; ED-861

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Part of the West half of the Southeast quarter (W 1/2-SE 1/4) of Section 16,
Township 15 North, Range 7 West, City of La Crosse, La Crosse County, Wisconsin,
described as follows: Commencing at the Northwest corner of Joseph Boschert’s
Suburban Addition to the Town of Shelby, a La Crosse County survey marker;
thence North 89° 54’ 40” East 774.44 feet along the North line of Shelby Road to
a 2-inch iron pipe in the concrete on the East line of Bank Drive and the point
of beginning of this description; thence North 00° 05’ 20” West 52.19 feet along
said East line to a 2-inch iron pipe in the concrete; thence North 21° 02’ 40”
West 302.42 feet along said East line to a 2- inch iron pipe in the concrete;
thence continue along said East line 52.40 feet along the arc of a curve,
concave to the Southwest, whose radius is 1393.31 feet and whose chord bears
North 22° 07’ 18” West 52.40 feet to a 1-1/4 inch iron pipe; thence North 51°
55’ 27” East 250.0 feet to a 1-1/4 inch iron pipe; thence North 38° 16’ 25” West
113.42 feet to a 1-1/4 inch iron pipe; thence North 51° 43’ 35” East 315.71 feet
to a 1-1/4 inch iron pipe on the Westerly line of USH #14- 61; thence South 38°
16’ 25” East 471.97 feet along said Westerly line to a 1-1/4 inch iron pipe in
the centerline of vacated Markle Road; thence South 01° 35’ 23” West 331.49 feet
along said centerline to a 1-1/4 inch iron pipe on the North line of Shelby
Road; thence South 47° 23’ 40” West 137.26 feet along said North line to 2-inch
iron pipe in concrete; thence continue along said North line 74.21 feet along
the arc of a curve, concave to the Northwest, whose radius is 100.0 feet and
whose chord bears South 68° 39’ 10” West 72.51 feet to a 2- inch iron pipe in
the concrete; thence South 89° 54’ 40” West 360.57 feet along said North line to
the point of beginning.

 

EXCEPT the following described parcel: Part of Certified Survey Map #100, Doc.
#1385583, filed in Volume 11 of La Crosse County Certified Survey Maps, Page
100, City of La Crosse, La Crosse County, Wisconsin, described as follows:
Commencing at the North quarter corner of Section 16; thence South 01° 23’ 58”
West 2624.79 feet to the center quarter corner of said Section 16; thence South
29° 47’ 07” East 2539.75 feet to the Southwesterly right of way line of Mormon
Coulee Road; thence South 01° 33’ 58” West 81.38 feet to the point of beginning
of this EXCEPTION; thence South 01° 33’ 58” West 250.23 feet to the Northerly
right of way line of Shelby Road; thence along said right of way line South 47°
19’ 52” West 46.19 feet; thence North 38° 16’ 16” West 193,43 feet; thence North
51° 06’ 10” East 206.36 feet to the point of beginning of this EXCEPTION.

 

Together with the non-exclusive easements created in cross-easement, first
refusal and party wall agreement, recorded in volume 602, page 489, 3877847; as
amended by documents recorded in volume 621, page 421, #891186; volume 663, page
611, #918980; document no. 1383573 and document no. 1384271.

 

TAX I.D.:  17-50323-500

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 4 of certified Survey Map No. 1335 recorded in the Office of the Register
of Deeds for Marathon County, Wisconsin in Volume 6 of certified Survey Maps,
Page 16; being a part of the Southeast 1/4 of the Northeast 1/4 of Section 24,
Township 28 North, Range 7 East, and being a part of Lots 6, 7 and 8, Block 1
and Lots 4 and 5, Block 2, Berlik’s Park View Lots, and also being a part of
vacated first and Mary Streets, all in the village of Rothschild, Marathon
County, Wisconsin; Excepting those parts thereof described in deeds recorded in
the register of deeds office for Marathon County, Wisconsin, in Volume 277 of
Micro- Records on Page 1107 and in Volume 432 of Micro-Records on Page 1138.

 

Together with the rights granted under cross easement agreements recorded in the
office of the register of deeds for Marathon County, Wisconsin, in Volume 252 of
Micro-Records on Page 730, as Document No. 715080, re-recorded in Volume 261 of
Micro-Records on Page 363, as Document No. 722415; and in Volume 254 of
Micro-Records on Page 706 as Document No. 716759, re-recorded in Volume 261
Micro-Records on Page 384, as Document No. 722416.

 

TAX I.D.:  54-0050-001-008-00-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of that Northeast 1/4 of Section 5, in Township 25 North, Range 3
East, in the City of Marshfield, Wood County, Wisconsin, described as follows:

 

Beginning at the northwest corner of the intersection of Kalsched Street and
Central Avenue; Thence northerly along the West Line of Central Avenue a
distance of 661 feet to the southwest corner of the intersection of Upham Street
and Central Avenue; Thence westerly along the South line of Upham Street 1014.7
feet to a point in the East line of Chestnut Avenue, if extended; Thence
southerly along the East line of said Chestnut Avenue, if extended, 595.85 feet
to the North line of Kalsched Street; Thence easterly along the North line of
Kalsched Street 727.3 feet to the point of beginning except the following:

 

A. That parcel described as follows:

 

Commencing at the northwest corner of the intersection of Central Avenue and
Kalsched Street; Thence northeasterly along the westerly line of Central Avenue
320 feet to a point; Thence westerly parallel to the North line of Kalsched
Street 400 feet to a point; Thence southwesterly and parallel to the westerly
line of Central Avenue to a point which is 150 feet North at right angles from
North line of Kalsched Street; Thence westerly parallel to the northerly line of
Kalsched Street 106 feet to a point; Thence southerly at right angles to the
northerly line of Kalsched Street 150 feet to the Northerly line of Kalsched
Street; Thence easterly along the northerly line of Kalsched Street 437 1/2 feet
to the point of beginning (“retained portion);

 

B. And that part described as follows:

 

Beginning at the southwest corner of the intersection of Central Avenue and
Upham Street; Thence westerly along the South line of Upham Street 300 feet to a
point; Thence southwesterly parallel to the westerly line of Central Avenue 125
feet to a point; Thence easterly parallel to the South line of Upham Street 300
feet to a point in the westerly line of Central Avenue; Thence northeasterly
along the westerly line of Central Avenue 125 feet to the point of beginning.

 

C. That part of the Northeast 1/4 of Section 5, in Township 25 North, Range 3
East, in Marshfield, Wood County, Wisconsin, described as follows:

 

Commencing at the northwest corner of the intersection of Kalsched Street and
Central Avenue; Thence northerly along the West line of Central Avenue a
distance of 320 feet to the point of beginning; Thence West and parallel with
Upham Street a distance of 57 feet; Thence North to a point coinciding with the
southerly line of excepted Parcel B in a Warranty Deed dated January 19, 1968,
by and between Edward G. Koller and Margaret M. Koller, his wife and Marshfield
Developers, a co-partnership; said point being 147 feet West of the West line of
Central Avenue; Thence East 147 feet along said southerly line above described
to the West line of Central Avenue; Thence South along the West line of Central
Avenue to the point of beginning.

 

--------------------------------------------------------------------------------


 

D. That part of the Northeast 1/4 of Section 5, in Township 25 North, Range 3
East, in the City of Marshfield, Wood County, Wisconsin, described as follows:

 

Commencing at the northwest corner of the intersection of Central Avenue and
Kalsched Street; Thence westerly along the northerly line of Kalsched Street 437
1/2 feet to the point of beginning; Thence continuing westerly along the North
line of Kalsched Street a distance of 100 feet; Thence North at right angles a
distance of 74.58 feet; Thence East at right angles and parallel to the
northerly line of Kalsched Street a distance of 14.8 feet; Thence South at right
angles a distance of 12.7 feet; Thence easterly at right angles and parallel to
the northerly line of Kalsched Street a distance of 19.3 feet; Thence northerly
and at right angles a distance of 12.7 feet; Thence East at right angles and
parallel to the northerly line of Kalsched Street a distance of 65.9 feet;
Thence South at right angles a distance of 74.58 feet to the point of beginning.

 

That part of the northeast 1/4 of Section 5, in Township 25 North, Range 3 East,
in the City of Marshfield, Wood County, Wisconsin, described as follows:

 

Commencing at the northwest corner of the intersection of Central Avenue and
Kalsched Street; Thence westerly along the northerly line of Kalsched Street 437
1/2 feet; Thence North and at right angles a distance of 74.5 feet to the point
of beginning; Thence continuing North a distance of 76.42 feet; Thence East at
right angles and parallel to the North line of Kalsched Street a distance of
67.08 feet; Thence South at right angles a distance of 76.42 feet; Thence West
and parallel to the North line of Kalsched Street a distance of 67.08 feet to
the point of beginning.

 

Also insuring access for ingress and egress from the insured premises to Central
Avenue over the present driveway of the “retained parcel” referred to in Volume
391 Deeds on Page 173, Wood County records as shown on Foth & Vandyke &
Associates Survey Map No. 2896 dated August 11, 1983, as Exception A.

 

TOGETHER WITH AN EASEMENT TO MAINTAIN, REPAIR, RESTORE AND REPLACE BUILDING
ENCROACHMENTS AND AN EASEMENT FOR A PYLON SIGN AS SET FORTH IN AGREEMENT RE
ENCROACHMENTS, PARTY WALL, SIGN AND COMMON AREA MAINTENANCE, RECORDED IN VOLUME
547, PAGE 731 AS AMENDED BY AMENDMENT TO ENCROACHMENT, PARTY WALL, SIGN EASEMENT
AND COMMON AREA MAINTENANCE AGREEMENT RECORDED AS DOCUMENT NO. 2003R124230.

 

TAX I.D.:  33-03215

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

Land situated and being in the City of Marquette, County of Marquette, and State
of Michigan, described as follows:

 

Part of the East 3/8 of the Northwest Quarter of the Northwest Quarter (NW 1/4
of NW 1/4), part of the Northeast Quarter of the Northwest Quarter (NE 1/4 of NW
1/4), and part of Block 3 of the West End Addition, all in Section 22, Township
48 North, Range 25 West, more fully described as:

 

Commencing at the Northwest corner of said Section 22; thence South 89°35’08”
East, 817.25 feet along the North line of said Section 22; thence South
00°15’25” East, 561.32 feet along the West line of said East 3/8 of the
Northwest Quarter of the Northwest Quarter (NW 1/4 of NW 1/4) to the Point of
Beginning; thence South 72°16’00” East, 397.61 feet along the South right-of-way
line of West Ridge Street (formerly Westwood Road); thence South 78°02’44” East,
183.80 feet along the said South right-of-way line of West Ridge Street; thence
South 00°51’00” East, 39.73 feet; thence South 57°00’00” East 58.89 feet
(incorrectly described as 55.71 feet in Liber 332, page 502 of Deeds); thence
South 46°00’00” East, 26.19 feet; thence South 00°51’00” East, 46.55 feet;
thence South 46°00’00” East, 187.52 feet along the old Southerly right-of-way
line of Westwood Road; thence South 34°00’00” East along the said old Southerly
right-of-way line of Westwood Road to the South line of Bluff Street extended;
thence West along the said South line of Bluff Street Extended to the East line
of the West 1/8 of the said Northeast Quarter of the Northwest Quarter (NE 1/4
of NW 1/4); thence North along said East line to the West 1/8 of the Northeast
Quarter of the Northwest Quarter (NE 1/4 of NW 1/4) to a point which is 315 feet
North of the North right-of-way line of Washington Street (said right-of-way
being 100 feet North of the Centerline of said street); thence West, 315 feet
North of and parallel to the said North right-of-way line of Washington Street
to the East line of the said Northwest Quarter of the Northwest Quarter (NW 1/4
of NW 1/4); thence South 340 feet along the said East line of the Northwest
Quarter of the Northwest Quarter (NW 1/4 of NW 1/4) to the said North
right-of-way line of Washington Street (said right-of-way line being 75 feet
North of the Centerline of said Street); thence Westerly along the said North
right-of-way line of Washington Street to a point which is 188.36 feet East
along said right-of-way line from the said West line of the East 3/8 of the
Northwest Quarter of the Northwest Quarter (NW 1/4 of NW 1/4) of Section 22;
thence North 00°10’53” East, 96.61; thence North 89°47’07” West, 80.58 feet;
thence North 00°15’25” West, 54.70 feet; thence North 87°18’21” West, 108.50
feet to a point on the said West line of the East 3/8 of the Northwest Quarter
of the Northwest Quarter (NW 1/4 of NW 1/4) of Section 22, which is North
00°15’25” West 150.00 feet from the said North right-of-way line of Washington
Street; thence North 00°15’25” West 557.43 feet along the said West line of the
East 3/8 of said Northwest Quarter of the Northwest Quarter (NW 1/4 of NW 1/4)
of Section 22 to the Point of Beginning; and

 

PARCEL 2:

That part of the West 5/8ths of the Northwest Quarter of the Northwest Quarter
(NW 1/4 of NW 1/4) of Section 22, Township 48 North, Range 25 West, City of
Marquette, County of Marquette, and State of Michigan, described as follows:

 

Commencing at the Northwest corner of said Section 22; thence South 89°35’30”
East (Bearing Base Gourdie-Fraser and Assoc. Shopko Survey 1974) 817.39 feet
along the North line of Section 22 to the East line of the West 5/8ths of the
Northwest Quarter of the Northwest Quarter (NW 1/4 of NW 1/4); thence South
0°15’25” East, 534.35 feet along the East line of the West 5/8ths to the South

 

--------------------------------------------------------------------------------


 

line of Westwood Road, and continuing South 0°15’25” East, 307.50 feet along the
East 5/8ths line to a 1/2 inch rod set in cement, this being the Point of
Beginning of this description; thence North 84°40’25” West, 276.90 feet to a
concrete monument on the East line of the Elks parcel (Liber 311 of Deeds, page
457); thence North 0°29’25” West, 314.90 feet to a 1 1/4 inch iron pipe on old
fence line on the South side of Westwood Road (former DH&O RR); thence Easterly
on a curve to the right along said Right-of-Way to the East line of the West
5/8ths of the Northwest Quarter of Northwest Quarter (NW 1/4 of NW 1/4); thence
South 0°15’25” East, 307.50 feet, more or less, to the Point of Beginning;
EXCEPTING therefrom the Right-of-Way for Westwood Road;

 

and FURTHER EXCEPTING therefrom that part of the West 5/8 of the Northwest
Quarter of the Northwest Quarter (NW 1/4 of NW 1/4) of Section 22, Township 48
North, Range 25 West, in the City of Marquette, Marquette County, and State of
Michigan, described as follows: Commencing at the Northwest corner of said
Section 22; thence South 89°35’08” East, 817.25 feet (recorded in Liber 350 of
Deeds, page 495, and Liber 329 of Deeds, page 579, as South 89°35’30” East,
817.39 feet) along the North line of said Section 22 to the East line of the
West 5/8 of the said Northwest Quarter of the Northwest Quarter (NW 1/4 of NW
1/4) of Section 22; thence South 00°15’25” East, 816.85 feet along the said East
line of the West 5/8 of the Northwest Quarter of the Northwest Quarter (NW 1/4
of NW 1/4) of Section 22, to the Point of Beginning; thence continuing South
00°15’25” East, 25.00 feet along the said East line of the West 5/8 of the
Northwest Quarter of the Northwest Quarter (NW 1/4 of NW 1/4) of Section 22;
thence North 84°40’25” West, 276.10 feet along the North line of a parcel
described in Liber 329 of Deeds, page 579; thence North 0°29’25” West, 25.00
feet along the East line of the Elks Parcel described in Liber 311 of Deeds,
page 457; thence South 84°40’25” East, 276.20 feet to the Point of Beginning;
and

 

PARCELS 3 AND 4: Those certain parcels of land being part of the West End
Addition, and part of the Northeast Quarter of the Northwest Quarter (NE 1/4 of
NW 1/4) of Section 22, Township 48 North, Range 25 West, described as:

 

Commencing at the Northwest corner of Block 3, West End Addition; thence
S00°51’27”E, 320.02’ along the West line of Block 3 to the Point of Beginning;
thence S89°16’27”E, 111.83’ to the Westerly right-of-way line of McClellan
Avenue; thence S00°51’37”E, 50.00’; thence N89°16’27”W, 111.72’ to the West line
of Block 3; thence N89°32’25”W, 50.78’; thence N33°47’12”W, 36,04’; thence
N45°54’30”W, 29.76’; thence S89°32’25”E, 90.97’ to the Point of Beginning; and

 

Commencing at the Northwest corner of the Northeast Quarter of the Northwest
Quarter (NE 1/4 of NW 1/4) of Section 22; thence S00°10’20”E, 932.95’ along the
West line of the Northeast Quarter of the Northwest Quarter (NE 1/4 of NW 1/4)
to the Point of Beginning; thence continuing S00°10’20”E, 315.00’ along the West
line of the Northeast Quarter of the Northwest Quarter (NE 1/4 of NW 1/4) to the
North right-of-way line of Washington Street; thence S89°29’20”E, 164.52’ along
the North right-of-way line of Washington Street; thence N00°13’33”W, 315.02’;
thence N89°29’20”W, 164.22’ to the Point of Beginning.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
as disclosed by instrument recorded in Liber 119 of Miscellaneous Records, page
191, as assigned in Liber 137 of Miscellaneous Records, page 691.

 

Tax I.D.:  52-52-005-137-40, as to Parcels 1, 3 and 4

Tax I.D.:  52-52-005-136-30, as to Parcel 2

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Dickinson, City of Kingsford,
State of Michigan, is described as follows:

 

PARCEL C

That part of the South 1/2 of the Northeast 1/4 of Section 1, Township 39 North,
Range 31 West, City of Kingsford, Dickinson County, Michigan, described as
follows:

 

Commencing at the North 1/4 corner of said Section 1; thence South 00 degrees 32
minutes 37 seconds East, along the North -South quarter line, a distance of
1,575.75 feet; thence North 89 degrees 52 minutes 05 seconds East, a distance of
1,170.99 feet to the Point of Beginning; thence continue North 89 degrees 52
minutes 05 seconds East along said line, a distance of 329.27 feet; thence South
00 degrees 07 minutes 56 seconds East, a distance of 220.52 feet; thence North
89 degrees 52 minutes 05 seconds East, a distance of 250.59 feet to the West
right of way line of Carpenter Avenue; thence South 05 degrees 12 minutes 54
seconds West along said West line, a distance of 74.75 feet; thence South 89
degrees 15 minutes 42 seconds West, a distance of 218.53 feet; thence South 00
degrees 44 minutes 18 seconds East, a distance of 291.84 feet to the North line
of East Boulevard; thence South 89 degrees 15 minutes 43 seconds West, along
said North line, a distance of 541.24 feet; thence North 00 degrees 42 minutes
53 seconds West, a distance of 452.25 feet; thence North 89 degrees 48 minutes
35 seconds East, a distance of 189.75 feet; thence North 00 degrees 41 minutes
50 seconds West, a distance of 142.39 feet to the Point of Beginning.

 

EASEMENT PARCELS

Together with an access easement over, under and across and part of the South
1/2 of the Northeast 1/4 of Section 1, Township 39 North, Range 31 West, City of
Kingsford, Dickinson County, Michigan, described as follows:

 

Commencing at the North 1/4 corner of said Section 1; thence South 00 degrees 32
minutes 37 seconds East, along the North-South quarter line, a distance of
1,575.75 feet to its intersection with the Westerly extension of the North line
of Parcel C; thence North 89 degrees 52 minutes 05 seconds East, along said
Westerly extension and North line, a distance of 1,294.90 feet to the Point of
Beginning of said easement; thence continue North 89 degrees 52 minutes 05
seconds East, along said North line, a distance of 205.36 feet to the Northwest
corner of Parcel A; thence South 00 degrees 07 minutes 56 seconds East along the
West line of said Parcel A, a distance of 220.52 feet to the Southwest corner of
said Parcel A; thence North 89 degrees 52 minutes 05 seconds East, along the
South line of said Parcel A, a distance of 250.59 feet to the Southeast corner
of said Parcel A; thence South 05 degrees 12 minutes 55 seconds West, along the
West right of way line of Carpenter Avenue, a distance of 74.75 feet to the
Northeast corner of Parcel B; thence South 89 degrees 15 minutes 43 seconds
West, along the North line of said Parcel B a distance of 218.53 feet to the
Northwest corner of said Parcel B; thence South 00 degrees 44 minutes 18 seconds
East, along the West line of said Parcel B, a distance of 291.84 feet to the
North right of way line of East Boulevard; thence South 89 degrees 15 minutes 43
seconds West, along said North line, a distance of 228.07 feet; thence North 00
degrees 39 minutes 53 seconds West, a distance of 591.51 feet to the Point of
Beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements, and Covenants and Restrictions Affecting the Land executed by
Shopko Properties, Inc., and Iron Mountain/Kingsford Community Federal Credit
Union recorded in Liber 356 of Records, pages 833 through 866.

 

Tax ID No.: Part of Tax Item No. 22-052-001-038-00 and 22-052-001-039-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of WOOD COUNTY CERTIFIED SURVEY MAP 8277, recorded in Volume 28, of
C.S.M.’s on page 177, being part of re-subdivided Lot 6 of WOOD COUNTY CERTIFIED
SURVEY MAP 2003, recorded in Volume 7 of C.S.M.’s on page 203, which is part of
Lots 9, 10, 15 and 16 of the East Side Annex Assessor’s Plat No. 28, recorded in
Volume 11 of Plats, page 104, as document no 519898, located in the Northwest
1/4 of the Northeast 1/4 of Section 20, Town 22 North, Range 6 East, City of
Wisconsin Rapids, Wood County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AND SITE RESTRICTION AGREEMENT RECORDED IN VOLUME 488, PAGE 699,
AS DOCUMENT NO. 583414; AS AMENDED IN: VOLUME 554, PAGE 889, AS DOCUMENT NO.
686929; VOLUME 556, PAGE 93, AS DOCUMENT NO. 687121; VOLUME 760, PAGE 224, AS
DOCUMENT NO. 781388 AND VOLUME 943, PAGE 824, AS DOCUMENT NO. 848911.

 

Tax Item No. 34-11796, covers more land

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I

All that part of the Southeast 1/4 of Section Fifteen (15), Township 21 North,
Range 17, East in the City of Appleton, Outagamie County, Wisconsin, described
as follows:

 

Commencing at the Southeast corner of said Section Fifteen (15); thence North 0°
34’ East 312.88 feet; thence South 45° 40’ West 388.19 feet; thence North 89°
14’ West 1,041.1 feet to the point of beginning; thence North 0° 34’ East 623.4
feet; thence North 89° 14’ West 464.4 feet; thence South 0° 34’ West 623.4 feet;
thence South 89° 14’ East 464.4 feet to the point of beginning.

 

PARCEL II

All that part of the Southeast 1/4 of Section 15, Township 21 North, Range 17
East, in the City of Appleton, Outagamie County, Wisconsin, described as
follows:

 

Commencing at the Southeast corner of said Section Fifteen (15); thence North 0°
34’ East 312.88 feet; thence South 45° 40’ West 388.19 feet; thence North 89°
14’ West 805.5 feet to the point of beginning; thence North 0° 34’ East 286 ft.;
thence North 89° 14’ West 235.6 ft.; thence South 0° 34’ West 286 ft.; thence
South 89° 14’ East 235.6 ft. to the point of beginning.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN CROSS EASEMENT
AGREEMENT RECORDED IN JACKET 4197, IMAGE 6-42, AS DOCUMENT NO. 833941; AS
AMENDED IN JACKET 4477, IMAGE 1-5, AS DOCUMENT NO. 841113 AND IN JACKET 5066,
IMAGE 1-25, AS DOCUMENT NO. 855482.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY MUTUAL EASEMENT AGREEMENT
RECORDED ON JANUARY 22, 1986 IN JACKET 6010, IMAGE 18-33 AS DOCUMENT NO. 877936.

 

TAX I.D.:  315-949406

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Delta, City of Escanaba, State
of Michigan, is described as follows:

 

Part of the South half of the Northeast quarter of Section 25, Township 39
North, Range 23 West, in the City of Escanaba, Delta County, Michigan, described
as follows:

 

From the East quarter corner of Section 25, Township 39 North, Range 23 West,
measure North 00 degrees 39 minutes East along the East line of said Section a
distance of 211.81 feet; thence measure North 89 degrees 14 minutes 40 seconds
West a distance of 50.0 feet to a point on the North right-of-way line of 1st
Avenue North and the West right-of-way line of State Highway M-35; thence
measure North 89 degrees 58 minutes West along said North right-of-way line a
distance of 881.10 feet to the point of beginning of the land herein described;
thence continue North 89 degrees 58 minutes West along said North right-of-way
line a distance of 446.38 feet; thence North 00 degrees 02 minutes East a
distance of 686.48 feet to the South right-of-way line of 3rd Avenue North
(formerly known as the C.NW. Railroad right-of-way); thence North 84 degrees 50
minutes East along said right-of-way line a distance of 449.36 feet; thence
South 00 degrees 05 minutes 39 seconds West a distance of 366.06 feet; thence
South 00 degrees 07 minutes 47 seconds West a distance of 69.0 feet; thence
North 89 degrees 52 minutes 13 seconds West a distance of 23.38 feet; thence
South 00 degrees 07 minutes 47 seconds West a distance of 192.0 feet; thence
South 89 degrees 52 minutes 13 seconds East a distance of 23.38 feet; thence
South 00 degrees 07 minutes 47 seconds West a distance of 100.0 feet to the
point of beginning.

 

Together with non-exclusive easement rights created by Reciprocal Easement
Agreement as disclosed by instrument recorded in Liber 10 Miscellaneous, page
135.

 

Together with non-exclusive easement rights created by Cross Easement Agreement
and Addendum as disclosed by instrument recorded in Liber 353 Records, page 932;
and Liber 353 Records, page 972; First Amendment to Cross Easement Agreement
recorded in Liber 383 Records, page 210; Assignment of Cross Easement Agreement
recorded in Liber 397 Records, page 403.

 

Tax Parcel Number 21-051-420-2825-200-022

Tax Parcel Number 21-051-430-0000-356-000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 3 Block 1 of SHOPKO, Stearns County, Minnesota, recorded as document number
1167162

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
by and between Shopko Stores, Inc., a Minnesota corporation, and Marcellus P.
Knoblach, Trustee of the Marcellus P. Knoblach Revocable Trust, as contained in
Document No. 682514, dated August 21, 1990, recorded August 30, 1990, First
Amendment to Cross-Easement as contained in Document No. 715269, dated March 26,
1992, recorded April 07, 1992, Second Amendment to Cross-Easement as contained
in Document No. 724995, dated July 09, 1992, recorded August 17, 1992, and Third
Amendment to Cross-Easement, as contained in Document No. 765936, dated December
21, 1993, recorded January 12, 1994.

 

Together with non-exclusive easement rights created by Cross-Access Agreement by
CSM Investors, Inc., a Minnesota corporation, and Shopko Stores, Inc., a
Minnesota corporation, as contained in Document No. 755486, dated September 03,
1993, recorded September 14, 1993.

 

Tax I.D.: R82.47407.000; R82.47407.041; R47407.077

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 2 of Certified Survey Map No. 3198 recorded on March 23, 1988, in Volume
19 on Page 1, as Document No. 525074, being a redivision of Parcels 1, 2 and
Certified Survey Map No. 3034 and lands all being a part of the Northeast 1/4
and Southeast 1/4 of the Southeast 1/4 of Section 23, Township 1 North, Range 19
East, City of West Bend, Washington County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AGREEMENT, RECORDED IN VOLUME 938, PAGE 529, DOCUMENT NO. 509905,
AS AMENDED IN VOLUME 953, PAGE 47, DOCUMENT NO. 515392.

 

TAX I.D. 291-1119-234-0014

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 2 as designated on certified survey map no. 1389, recorded in the office
of the register of deeds in and for Jefferson County, Wisconsin, on January 21,
1980 in Volume 4 of certified surveys on pages 402, 403 and 404, as document no.
767214, being a re-division of part of part of Crangle’s Addition to the City of
Watertown, being a part of the Southwest 1/4 of Section 4, in Township 8 North,
Range 15 East, in the City of Watertown, Jefferson County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AGREEMENT, RECORDED IN VOLUME 635, PAGE 122, DOCUMENT NO. 791893,
AS AMENDED IN VOLUME 851, PAGE 412, DOCUMENT NO. 909983.

 

TAX I.D. (282-9108-1504-31-052)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Lot 1, Block 1, G&K Enterprises, according to the recorded plat thereof, Blue
Earth County, Minnesota.

 

Parcel 2:

 

Non-exclusive easements and rights as contained in the Cross-Easement and Use
Restriction Agreement dated July 01, 1985, recorded July 03, 1985 as Document
No. 354784 by and between Shopko Stores, Inc., a Minnesota corporation, and
Randall Stores, Inc., a South Dakota corporation; as amended by the Assignment
of Cross-Easement and Use Restriction Agreement filed March 18, 1993, as
Document No. 333CR638; as amended by the Amendment to Cross-Easement and Use
Restriction Agreement, dated July 20, 1995, filed December 10, 1999, as Document
No. 391CR506; as further amended by the Second Amendment to Cross-Easement and
Use Restriction Agreement, filed December 10,1999, as Document No. 391CR507.

 

Parcel 3:

 

Non-exclusive easements and rights as contained in the Mutual Access Agreement
dated December 07, 1999, filed December 10, 1999, as Document No. 391CR500 by
and between Duehring Properties, LLC, a Minnesota limited liability company and
Shopko Properties, Inc., a Minnesota corporation.

 

Parcel 4:

 

Non-exclusive easements and rights as contained in the Easement Agreement dated
December 07, 1999, filed December 10, 1999, as Document No. 391CR505 by and
between Duehring Properties, LLC, a Minnesota limited liability company and
Shopko Properties, Inc., a Minnesota corporation.

 

Parcel 5:

 

Non-exclusive easements and rights as contained in the Building Restriction
Easement dated June 12, 1990, filed June 26, 1990, as Document No. 313CR916 by
and between Shopko Stores, Inc., a Minnesota corporation and Randall Stores,
Inc., a South Dakota corporation.

 

Parcel 6:

 

Non-exclusive easements and rights contained in Cross-Easement Agreement dated
March 24, 1995, filed April 27, 1995, as Document No. 351CR257 by and between
River Place Partners, a Minnesota general partnership and Shopko Properties,
Inc., a Minnesota corporation.

 

Tax Parcel # (R01-09-09-477-007)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A: Lot G-3-A, a Portion of the South 500’ of Lot G-3, except Lot G-3D and
G-3E, a Subdivision of Lot G-3A, all in the NW1/4 of Section 15, T103N, R60W of
the 5th P.M., City of Mitchell, Davison County, South Dakota, according to the
recorded plat thereof filed for record in Book 14 of Plats, Page 87;

 

Parcel B: Non-Exclusive Easement for the benefit of Parcel A as created by the
Cross-Easement Agreement (Mitchell, South Dakota) dated September 17, 1992,
filed September 18, 1992, in Book 53 of Misc. Records, Page 669, to provide
reciprocal easements for pedestrian and vehicular ingress, egress, parking,
passage and traffic and for utilities in, over, upon, across and through the
land described as follows: The North 338.66’ of Lot G-2, according to the plat
filed in Plat Book 9, Page 6; and Lot G-3-B, a portion of the South 500 feet of
Lot G-3, according to the plat filed in Plat Book 14, Page 87, all in the
Northwest Quarter (NW1/4) of Section 15, T103N, R60W, of the 5th P.M., City of
Mitchell, Davison County, South Dakota;

 

Both filed in the office of the Register of Deeds, Davison County, South Dakota.

 

TAX I.D.: 15780-01500-75011

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A:

 

Lot 1, Block 1, except the North 200 feet of the West 200 feet, Hutchinson
Downtown Redevelopment Plat, McLeod County, Minnesota.

 

Parcel B:

 

Non-exclusive easement for ingress, egress, access and vehicular traffic as
contained in Document Nos. 282811 and 282812.

 

TAX I.D.:  R23-057-0010

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Eau Claire, State of
Wisconsin, is described as follows:

 

Lot 2 of EAU CLAIRE COUNTY SURVEY MAP recorded in Volume 12, of C.S.M’s on page
329, located in the Northeast ¼ of the Southeast ¼ and the Northwest ¼ of the
Southeast ¼ of Section 30, Town 27 North, Range 9 West, City of Eau Claire, Eau
Claire County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AGREEMENT RECORDED IN VOLUME 478 OF RECORDS, PAGE 615, DOCUMENT
NO. 456665, AS AMENDED IN VOLUME 519, PAGE 367 AND VOLUME 750, PAGE 512,
DOCUMENT NO. 601769.

 

TAX I.D.:  15-1054

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the State of Minnesota, County of Lyon and
described as follows:

 

Lot Two (2), SHOPKO ADDITION to the City of Marshall, Lyon County, Minnesota,
according to the recorded plat thereof, EXCEPT the following described parcels:

 

Parcel 2:

 

All that part of Lot 2 of Shopko Addition in the City of Marshall, as filed and
recorded in the office of the County Recorder in and for Lyon County, Minnesota,
being more particularly described as follows:

 

Commencing at the northeast corner of said Lot 2; thence North 88 degrees 56
minutes 59 seconds West, bearing based on said Shopko Addition, along the
northerly line of said Lot 2 a distance of 56.38 feet to the point of beginning;
thence continuing North 89 degrees 56 minutes 59 seconds West, along said
northerly line, a distance of 164.12 feet; thence southwesterly, along said
northerly line, along a tangential curve concave to the southeast, having a
central angle of 34 degrees 36 minutes 44 seconds, a radius of 247.00 feet, and
an arc length of 149.21 feet; thence South 53 degrees 10 minutes 22 seconds
East, not tangent to said curve, a distance of 221.42 feet; thence North 36
degrees 49 minutes 38 seconds East a distance of 213.44 feet to the point of
beginning.

 

Parcel 3:

 

All that part of Lot 2 of Shopko Addition in the City of Marshall, as filed and
recorded in the office of the County Recorder in and for Lyon County, Minnesota,
being more particularly described as follows:

 

Commencing at the northeast corner of said Lot 2; thence North 88 degrees 56
minutes 59 seconds West, bearing based on said Shopko Addition, along the
northerly line of said Lot 2, a distance of 220.50 feet; thence southwesterly,
along said northerly line, along a tangential curve concave to the southeast,
having a central angle of 46 degrees 34 minutes 06 seconds, a radius of 247.00
feet, and an arc length of 200.75 feet to the point of beginning; thence
continuing southwesterly along said northerly line, along said curve, having a
central angle of 22 degrees 45 minutes 05 seconds and an arc length of 98.08
feet, thence South 00 degrees 41 minutes 46 seconds West, not tangent to said
curve, along the west line of said Lot 2, a distance of 31.84 feet; thence South
53 degrees 10 minutes 22 seconds East a distance of 208.45 feet; thence North 36
degrees 49 minutes 38 seconds East a distance of 122.95 feet; thence North 53
degrees 10 minutes 22 seconds West a distance of 233.55 feet to the point of
beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land dated October 25,
2005 as Document No. 162623.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Document No. 164277.

 

Tax Parcel No. 27.798001.0

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 3 of Certified Survey Map Recorded as Document No. 1718381, being a division
of Lot 2 of certified Survey Map No. 95938 recorded on June 10, 1982 in Volume
11 on page 37, of Certified Survey Maps of Rock County, being a part of Lots 4,
5 and 6 of SUNSHINE VILLAGE as situated in part of the Northwest 1/45 of the
Southwest 1/4 of Section 18, in Township 1 North, Range 13 East of the Fourth
Principal Meridian, in the City of Beloit, Rock County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AGREEMENT, RECORDED IN VOLUME 694, PAGE 328, DOCUMENT NO. 884807;
AS AMENDED IN VOLUME 50, PAGE 670, DOCUMENT NO. 926036.

 

Tax Item No. 206-21861800

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of the Southeast 1/4 of Section 13, Township 3 North, Range 22 East,
in the City of Racine, Racine County, Wisconsin, bounded as follows:

 

Commence at the East 1/4 corner of said Section 13; run thence North 89 degrees
10 minutes 36 seconds West 70.09 feet on the East-West 1/4 line of said section;
thence South 02 degrees 07 minutes 30 seconds East 437.62 feet, parallel with
the East line of said section, to the point of beginning of this description;
continue thence South 02 degrees 07 minutes 30 seconds East 807.66 feet to the
North line of Wright Avenue; thence North 89 degrees 15 minutes 33 seconds West
451.84 feet on the North line of Wright Avenue; thence North 02 degrees 06
minutes 07 seconds West 265.00 feet; parallel with the East line of Perry
Avenue; thence South 87 degrees 53 minutes 53 seconds West 58.00 feet; thence
North 02 degrees 06 minutes 07 seconds West 33.00 feet; thence North 13 degrees
08 minutes 24 seconds East 414.58 feet; thence North 87 degrees 53 minutes 53
seconds East 82.43 feet; thence North 02 degrees 07 minutes 30 seconds West
471.10 feet; thence North 89 degrees 59 minutes 19 seconds East 107.64 feet;
thence South 02 degrees 07 minutes 30 seconds East 380.00 feet; thence North 87
degrees 52 minutes 30 seconds East 210.00 feet to the point of beginning.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN MEMORANDUM
OF AGREEMENT AND CROSS-EASEMENT AGREEMENT, RECORDED IN VOLUME 1500, PAGE 105,
DOCUMENT NO. 1049671, AS AMENDED IN VOLUME 1529, PAGE 456, DOCUMENT NO. 1060937;
VOLUME 1615, PAGE 353, AS DOCUMENT NO. 1091078.

 

Tax Parcel Number: 276-00-00-22-879-001

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot One (1), Certified Survey Map No. 791, a part of Lots Seven (7) and Eight
(8) of HEWITT’S SUBDIVISION in Government Lots Four (4) through Seven (7),
Section 26, Township 21 North, Range 18 East, Village of Kimberly, Outagamie
County, Wisconsin; EXCEPT land conveyed for highway in Document No. 1306628,
Outagamie County Registry.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED IN CROSS-EASEMENT AGREEMENT
RECORDED IN JACKET 3238, IMAGE 1-40 AS DOCUMENT NO. 809349; AS AMENDED IN JACKET
9628, IMAGE 42-48 AS DOCUMENT NO. 964456.

 

AND

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED IN CROSS-EASEMENT AGREEMENT
RECORDED IN JACKET 9628, IMAGE 11-41 AS DOCUMENT NO. 964455.

 

Tax Parcel Number: 25-0-0892-02

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL A:

Lot One (1), Certified Survey Map No. 3422, recorded in the Office of the
Register of Deeds for Dane County, Wisconsin, on February 15, 1980, in Volume 13
of Certified Survey Maps, on Pages 250-253, as Document No. 1657742, located in
the City of Madison, Dane County, Wisconsin, EXCEPT that part conveyed in deed
Recorded April 29, 1982, in Volume 3544 of Records, Page 40, as Document No.
1738368.

 

PARCEL B:

Together with non-exclusive Parking, Ingress-Egress, Utility, Roadway, Support
and Sign Easements as set forth in Document recorded April 25, 1969, in Volume
100 of Records, Page 396, as Document No. 1239177, Unrecorded Supplement thereto
dated January 24, 1969, Second Supplement thereto dated March 7, 1971, and
Recorded April 26, 1971, in Volume 243 of Records, Page 140, as Document No.
1288279, First Amendment thereto dated June 2, 1971, and Recorded on September
16, 1971 in Volume 283 of Records, Page 238, as Document No. 1303874, Third
Supplement thereto dated November 8, 1972, and Recorded on March 28, 1973, in
Volume 425 of Records, Page 512, as Document No. 1359322, Fourth Supplement
thereto dated January 31, 1980, and Recorded on February 15, 1980, in Volume
1667 of Records, Page 35, as Document No. 1657737,Fifth Supplement thereto dated
May 12, 1982, and Recorded on September 21, 1982, in Volume 3863 of Records,
Page 25, as Document No. 1752610, Sixth Supplement thereto dated April 29, 1983,
and Recorded on June 24, 1983 in Volume 4628 of Records, Page 33, as Document
No. 1786646, Seventh Supplement thereto dated January 27, 1989, and Recorded on
January 27, 1989, in Volume 12447 of Records, Page 4, as Document No. 2124846.

 

Also together with non-exclusive Parking, Ingress-Egress, Utility, Roadway,
Support and Sign Easements as set forth in Document recorded February 15, 1980,
in Volume 1668 of Records, on Page 10, as Document No. 1657745; Amended and
restated agreement dated April 23, 1982 Recorded:  May 25, 1982, in Volume 3600
of Records, on Page 1, as Document No. 1740913; First amendment dated June 10,
1994 Recorded:  June 20, 1994, in Volume 27741 of Records, on Page 53, as
Document No. 2610739.

 

Tax Roll Parcel No. 251/0708-261-0092-0

Address Per Tax Roll: 7401 Mineral Point Road

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 of Certified Survey Map recorded on September 11, 2003, in Volume 26, on
Pages 241 to 243, as Document No. 1632214, being a division of Lot 1 of
Certified Survey Map recorded in Volume 14 on Pages 384 through 387 being a part
of the Southwest 1/4 of the Southwest 1/4 and part of the Northwest 1/4 of the
Southwest 1/4 of Section 17, in Township 3 North, Range 13 East of the Fourth
Principal Meridian in the City of Janesville, Rock County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED IN CROSS-EASEMENT AGREEMENT
RECORDED IN CARD NO. 369, IMAGE 75, AS DOCUMENT NO. 1080189; AS AMENDED IN
DOCUMENT NO. 1705075.

 

Tax Parcel Number: 241-02174-0151

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

 

Lot 1 in ShopKo Kenosha Subdivision, being a part of the Southwest 1/4 of the
Northwest 1/4 of Section 35, Township 2 North, Range 22 East, City of Kenosha,
Kenosha County, Wisconsin, according to the plat thereof as recorded January 6,
2006 as Document No. 1465228, Kenosha County Records.

 

Said Lot 1 contains 379,110.77 square feet (8.70 acres).

 

Parcel II:

 

Easement rights as created, limited and defined in Cross Easement Agreement
recorded February 21, 1990, in Volume 1384 Records, pages 41-72, Document No.
837296; as amended by Document No. 1441102.

 

Together with that non-exclusive easement as created in that certain Declaration
of Easement, recorded in volume 1395, page 52, as document no. 842706.

 

Tax Parcel No. 08-222-35-251-004

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I: Lot Five (5), South Towne Assessor’s Plat, in the City of Monona, Dane
County, Wisconsin.

 

PARCEL II: Together with non-exclusive parking, ingress-egress, utility,
roadway, support and sign easements as set forth in instrument recorded on
August 10, 1982, in Volume 3763 of Records, Page 54, as Document No. 1748335.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED IN THAT CERTAIN CROSS EASEMENT
AGREEMENT RECORDED IN VOLUME 3740, PAGE 53, AS DOCUMENT NO. 1747290; AS AMENDED
IN VOLUME 4811, PAGE 53, AS DOCUMENT NO. 1795167.

 

TOGETHER WITH AN EASEMENT FOR FIRE EXITS GRANTED IN THAT CERTAIN EASEMENT,
RECORDED IN VOLUME 3189, PAGE 35, AS DOCUMENT NO. 1723411.

 

Tax Roll Parcel No. 258/0710-301-2175-7

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I:

 

Lots Two (2) and Three (3) of Certified Survey Map No. 745, recorded April 22,
1980, in Volume One (1) of Certified Survey Maps on page 745 as Document No.
548436, being part of the Southeast 1/4 of the Southeast 1/4 of Section 2, Town
20 North, Range 17 East, City of Menasha, Winnebago County, Wisconsin; Except
land conveyed for highway purposes in Document No. 576571 and Document No.
601728, Winnebago County Registry; Also except land conveyed by Document No.
662690 and Document No. 905465, Winnebago County Registry; Also except land
described as Certified Survey Map No. 1484 and Certified Survey Map No. 1509 and
Certified Survey Map No. 4450, Winnebago County Registry.

 

Tax Key Number: 4-0779-07

 

PARCEL II:

 

Lot (2), Certified Survey Map No. 2355 filed in the Office of the Register of
Deeds for Winnebago County, Wisconsin on June 12, 1991, in Volume 1, on Page
2355, as Document No. 768745, being part of Lot One (1) of Certified Survey Map
No. 1509, being part of the Southeast ¼ of the Southeast ¼ of Section Two (2),
Township Twenty (20) North, Range Seventeen (17) East, City of Menasha,
Winnebago County, Wisconsin.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN
CROSS-EASEMENT AGREEMENT, RECORDED AS DOCUMENT NO. 662688; AS AMENDED IN
DOCUMENT 668081; DOCUMENT 703884; DOCUMENT NO. 771197; DOCUMENT NO. 771198 AND
DOCUMENT NO. 771199.

 

Tax Key Number: 4-0779-11

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I: Lot Two (2), Certified Survey Map No. 11066, recorded in the Office of
the Register of Deeds for Dane County, Wisconsin in Volume 66 of Certified
Survey Maps, Pages 245-249, as Document No. 3912528, located in the City of
Madison, Dane County, Wisconsin.

 

Tax Parcel No. 251/0810-314-2203-3

 

PARCEL II: Lot One (1), Certified Survey Map No. 3903, recorded in the Office of
the Register of Deeds for Dane County, Wisconsin in Volume 16 of Certified
Survey Maps, Pages 126-127, as Document No. 1735558, located in the City of
Madison, Dane County, Wisconsin, EXCEPT that part contained in Certified Survey
Map No. 8047 recorded in Volume 43 of Certified Survey Maps, page 40 as Document
No. 2725888.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED IN THAT CERTAIN DECLARATION OF
CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING LAND RECORDED AS
DOCUMENT NO. 2726748; AS AMENDED IN VOLUME 3155756.

 

Tax Parcel No. 251/0810-314-2101-9

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Lots 2, 3, 4, and 5, Block 2, The 12 Seas Subdivision, according to the plat
thereof on file and of record in the office of the county recorder, Olmsted
County, Minnesota; AND

 

Lot 1, Block 1, The Twelve Seas Second Subdivision, according to the plat
thereof on file and of record in the office of the county recorder, Olmsted
County, Minnesota.

 

Parcel 2:

 

Non-exclusive easement for ingress and egress as contained in Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated July 16,
2001, filed August 07, 2001, as Document No. 882540.

 

TAX I.D.:  R64.14.44.022847

TAX I.D.:  R64.14.44.022848

TAX I.D.:  R64.14.44.022849

TAX I.D.:  R64.14.44.022850

TAX I.D.:  R64.14.44.022851

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A:

 

Lot One (1), Block One (1), Chateau Third Replat, City of Rochester, Minnesota,
according to the plat thereof on file and of record in the office of the
Registrar of Titles, Olmsted County.

 

(Torrens property, Certificate of Title No. 29953)

 

Parcel B:

 

Non-exclusive easement for ingress, egress, access and vehicular traffic as
contained in Document Nos. 91373 and 103947.

 

Parcel C:

 

Non-exclusive easements created by Declaration of Cross-Easements and Covenants
and Restrictions dated May 04, 2001 and filed August 31, 2001 as Document No.
91373 and First Amendment to Declaration of Covenants and Restrictions dated
October 15, 2003 and filed December 19, 2003 as Document No. 103947.

 

TAX I.D.:  74-24-24-075073

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Chippewa, Village of Lake
Hallie, State of Wisconsin, is described as follows:

 

PARCEL A

Lot 2 Chippewa County Certified Survey Map No. 562, as recorded in Volume 2 of
Certified Survey Maps on pages 28 and 29, as Document No. 432122, in the Village
of Lake Hallie, Chippewa County, Wisconsin.

 

PARCEL B

Lot 2 of Certified Survey Map No. 2959 recorded on August 1, 2005, in Volume 13,
pages 260, 261 and 262, as Document No. 708094, being a redivision of Lot 3 of
Certified Survey Map No. 562, recorded in Volume 2, pages 28 and 29 in the
Southwest 1/4 of the Northwest 1/4 of Section 25, Town 28 North, Range 9 West,
Village of Lake Hallie, Chippewa County, Wisconsin.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED IN THAT CERTAIN CROSS-EASEMENT
AGREEMENT RECORDED IN VOLUME 542, PAGE 187, AS DOCUMENT NO. 432923.

 

Tax Parcel Numbers: 22809-2523-70562002 & 22809-2523-70562003

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 13 and 17, Grand Island Mall Eighth Subdivision in the City of Grand Island,
Hall County, Nebraska.

 

Together with non-exclusive easement rights created by of Cross-Easement
Agreement by and between Shopko Stores, Inc., a Minnesota corporation and Grand
Island Mall Ltd., a Nebraska limited partnership, filed September 11, 1987 as
Inst. No. 87-105438 and Assigned to Shopko Properties, Inc. a Minnesota
corporation by Assignment of Cross Easement filed March 29, 1993 as Inst. No.
93-102295, in the office of the Register of Deeds, Hall County, Nebraska.

 

Together with non-exclusive easement rights created by Easement Agreement, filed
May 24, 1978 as Inst. No. 78-003140, in the office of the Register of Deeds,
Hall County, Nebraska.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement,
filed September 27, 1984 as Inst. No. 84-005071, in the office of the Register
of Deeds, Hall County, Nebraska.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement,
filed October 1, 1984 as Inst. No. 84-005181, in the office of the Register of
Deeds, Hall County, Nebraska.

 

TAX I.D.: 400292890

TAX I.D.: 400293420

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A portion of Lots 3, 4, 5 and 6, and all of Lot 7, Block 5 Bishop Heights, plus
a part of vacated Pioneers Boulevard, and Lot 68, Irregular Tracts located in
Section 7, Township 9 North, Range 7 East of the 6th P.M., more particularly
described as follows:

 

Beginning at the intersection of the Northwest right of way line of Chicago Rock
Island and Pacific Railroad, and Southeast corner of said Lot 7; thence
Southwesterly along the Northwest Railroad right of way line on a assumed
bearing of S37°05’53”W, 41.14 feet to the center line of said vacated Pioneers
Boulevard; thence N89°34’13”W along said center line, 30.0 feet; thence
S36°40’47”W, 40.92 feet to a point on the South line of said vacated Pioneers
Boulevard; thence N89°34’13”W along said South line, 280.90 feet; thence
N89°12’05”W, 65.39 feet; thence N04°24’18”E, 66.13 feet; thence Northerly along
said New Easterly right of way line of South 27th Street on following bearing
and distances:

N09°11’35”E, 113.51 feet

N27°20’34”E, 19.73 feet

N41°58’46”E, 83.53 feet

S89°57’23”W, 49.90 feet

N20°24’05”E, 163.36 feet

N03°03’00”E, 143.61 feet

N01°49’20”E, 33.67 feet (chord distance to the point of tangency of a curve on
the Easterly right of way line of present 27th Street; thence continuing
Northerly on said Easterly right of way line N00°00’00”E, 30.81 feet to the
Southwest lot corner of Lot 2, Block 5, said Bishop Heights; thence Easterly
along South line Lot 2, extended Easterly, N90°00’00”E, 250.00 feet; thence
S73°53’13”E, 183.2 feet to a point on the most Northerly corner Shopko Store
Building; thence S53°49’13”E, 217.32 feet along Northeasterly wall line of
Shopko Building extended Southeasterly to a point on a curve; thence 233.86 feet
along the arc of a curve to the right having a radius of 6435.43 feet and a
chord which bears S36°03’25”W, 233.85 feet to a point of tangency said curve
(said point of tangency being on the Northwesterly right of way line Chicago,
Rock Island and Pacific Railroad); thence S37°05’53”W along said Northwesterly
railroad line 235.67 feet to point of beginning EXCEPT the following described
tract of land:

 

A part of Lot 7, Block 5, Bishop Heights, more particularly described as
follows:

Commencing at the Northwest corner of Section 7, Township 9 North, Range 7 East
of the 6th P.M., Lincoln, Lancaster County, Nebraska, said point being on the
centerline said vacated Pioneer Boulevard; thence Northerly along Westerly line
of Section 6, 33.0 feet to a point on the South line of said Lot 7; thence
Easterly along South line of said Lot 7 on an assumed bearing of S89°34’13”E,
85.70 feet; thence Northerly on left deflection angle of 90°, 12.0 feet to point
of beginning; thence continuing Northerly N00°25’47”E, 100.0 feet; thence
N89°34’13”W, 110.0 feet; thence S00°25’47”W, 100.0 feet; thence S89°34’13”E,
110.0 feet to point of beginning.

 

Together with non-exclusive easement rights created by Cross-Easement and Use
Restriction Agreement, by and between Shopko Stores, Inc., a Minnesota
corporation, and Bishop Heights Partners, a Nebraska general partnership, filed
October 1, 1985 as Inst. No. 85-26236, in the office of the Register of Deeds of
Lancaster County, Nebraska. Assigned to Shopko Properties, Inc., a Minnesota
corporation, by Assignment of Cross Easement and Use Restriction Agreement,
filed March 22, 1993 as Inst. No. 93-9982, in the office of the Register of
Deeds of Lancaster County, Nebraska.

 

Tax I.D.:  16-06-314-006-000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A:

 

Lot 12, Block 1, Oak Park Mall Subdivision, Mower County, Minnesota.

 

Parcel B:

 

Non-exclusive easements contained in Article 18 of the Operating Agreement
between General Growth Properties and Shopko Stores, Inc., dated September 22,
1982, recorded October 20, 1982 in the office of the Mower County Recorder in
Book 55 of Miscellaneous, at page 176, as amended by the First Amendment of
Operating Agreement dated March 8, 1984, recorded August 2, 1984 in Book 58 of
Miscellaneous, at page 298.

 

Parcel C:

 

Non-exclusive easements contained Declaration of Rights and Easements dated June
1, 1976, recorded September 28, 1976 in Book 336 of Deeds at page 470, as
amended by the First Amendment dated September 21, 1982, recorded October 20,
1982 in Book 380 of Deeds at page 332.

 

TAX I.D.:  R34.521.0120

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

 

That part of the Northwest 1/4 of Section 27, Township 18 North, of Range 16
East, in the City of

 

Oshkosh, Winnebago County, Wisconsin, which is bounded and described as follows:

 

Commencing at the West 1/4 corner of Section 27; thence South 89 degrees 00
minutes 49 seconds East along the South line of said Northwest 1/4, 971.39 feet
to a point; thence North 00 degrees 41 minutes 58 seconds East, 926.66 feet to
the true point of beginning of the land to be described; thence continuing North
00 degrees 41 minutes 58 seconds East, 400.00 feet to the North line of the
Southwest 1/4 of the Northwest 1/4 of Section 27; thence North 88 degrees 51
minutes 16 seconds West along the North line of the Southwest 1/4 of the
Northwest 1/4, 716.41 feet to a point on the East right of way line of U.S.
Highway No. 41; thence South 01 degrees 45 minutes 30 seconds West along said
right of way line, 338.95 feet to a point; thence South 03 degrees 53 minutes 39
seconds West along said right of way line, 61.13 feet to a point; thence South
88 degrees 51 minutes 16 seconds East, 726.07 feet to the point of beginning.

 

AND

 

That part of the Southwest ¼ of the Northwest ¼ of Section 27, Township 18
North, Range 16 East, City of Oshkosh, Winnebago County, Wisconsin, described as
follows:

 

Commencing at the West ¼ corner of said Section 27; thence S 89° 00’ 49” E,
237.00 feet along the South line of the Northwest ¼ of said Section 27; thence
N00°41’00”E, 763.63 feet to the point of beginning; thence N00°41’00”E, 12.07
feet; thence N03°54’05”E, 153.16 feet; thence S88°51’31”E, 726.06 feet; thence
S00°41’58”W, 165.11 feet; thence N88°51’16”W, 734.61 feet to the point of
beginning.

 

Less and excepting lands contained in Certified Survey Map No. 2672.

 

Also, less and excepting lands contained in Certified Survey Map No. 5203.

 

Parcel II:

 

Rights and Easements created in Reciprocal Easement Agreement by and between
Shopko Stores, Inc. and TBLD Corp., a California Corporation dated November 4,
1992 and recorded November 19, 1992, as Document No. 817282.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS CREATED BY DECLARATION OF
CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING LAND, RECORDED AS
DOCUMENT NO. 1234519.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN RECIPROCAL
EASEMENT AGREEMENT, RECORDED AS DOCUMENT NO. 817282.

 

Tax Parcel Number: 13-0850-0100

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1, American Plaza Replat II, an Addition to the City of Bellevue, Sarpy
County, Nebraska.

 

Together with non-exclusive easement rights created by Cross-Easement and Use
Restriction Agreement, by and between Shopko Stores, Inc., a Minnesota
corporation and Cullum Development Co., a Texas corporation, filed February 14,
1985 in Book 58 at Page 279, Miscellaneous Records, and Amendment filed November
5, 1985 in Book 58 at Page 2418, Assigned to Shopko Properties, Inc., filed
March 19, 1993 as Instrument No. 93-05270, Amendment No. 1 filed November 6,
1996 as Instrument No. 96-22747, Records, Sarpy County, Nebraska.

 

Tax I.D.:  11301449

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Replat 1 of subdivision known as Fort Division Replat of Lots 1, 2 and
3, being the Replat of Lot 1, Fort Division, an Addition to the City of Omaha,
Douglas County, Nebraska; Excepting therefrom Lots 2 and 3 as described on
Instrument No. 2005-155-172.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
by and between ShopKo Stores, Inc., a Minnesota corporation, and Lerner Fort
Partnership, a Nebraska general partnership, filed September 16, 1988 in Book
862 at Page 266, Miscellaneous Records and First Amendment to Cross-Easement
Agreement filed September February 24, 1998 in Book 1239 at Page 203,
Miscellaneous Records, Douglas County, Nebraska.

 

Tax I.D.:  3470-5000-11

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Replat 2 of Lot 1-R, Block 1, of Replat of Shopko Acres in the City of
Norfolk, Madison County, Nebraska.

 

Together with non-exclusive easement rights created by Cross-Easement and Use
Restriction Agreement by and between Shopko Stores, Inc., a Minnesota
corporation and Super Valu Stores, Inc., a Delaware corporation, filed May 8,
1986 in M86-5 at Pages 235-258, Amendment filed September 21, 1988 in M88-9 at
Pages 704-710A, Assumption filed September 21, 1988 in M88-9 at Pages 719-720,
Second Amendment filed August 25, 1989 in M89-8 at Pages 682-687, Third
Amendment filed March 17, 2004 in M2004-3 at Pages 1226-1237 inclusive, Office
of Madison County Register of Deeds.

 

TAX I.D.:  5902800.23

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Shopko Outlot of the Plat entitled “Second Replat of Lot 1 (EXCEPT the North 140
feet of the West 150 feet) and Lot 2 of Howard’s Outlot B in the Northeast
Quarter of Section 14, Township 123 North, Range 64 West of the 5th P.M.”,
according to the plat thereof of record, Brown County, South Dakota.

 

Together with non-exclusive easement rights created by Reciprocal Easement and
Operating Agreement and “First Offer” Agreement, recorded April 20, 1984, in
Book 93MR, Page 415 and Assignment of Reciprocal Easement and Operating
Agreement and “First Offer” Agreement dated March 1, 1993, recorded April 6,
1993, in Book 112MR, Page 607.

 

TAX I.D.:  32-681-000-0050-50; 32-681-000-0050-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2, Certified Survey Map No. 6469 recorded in Volume 44 of Certified Survey
Maps, on pages 65, 65A and 65B, Document No. 776307, located in the Northwest
1/4 of the Southeast 1/4 of Section 9, Township 15 North, Range 17 East, City of
Fond Du Lac, Fond Du Lac County, Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN DECLARATION OF
CROSS-EASEMENTS RECORDED IN INSTRUMENT NO. 779025.

 

TOGETHER WITH EXCLUSIVE EASEMENT FOR ELECTRIC FACILITIES CREATED BY THAT CERTAIN
ELECTRICAL EASEMENT AGREEMENT RECORDED AS DOCUMENT 779027.

 

Tax Parcel Number: 15-17-09-42-322-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Part of the Northeast 1/4 of the Southwest 1/4 of Section 9, in Township 5
North, Range 14 East, in the City of Fort Atkinson, Jefferson County, Wisconsin,
described as follows:

 

Beginning at the Southwest corner of Lot 2 of Certified Survey Map No. 260 as
Document No. 708671, recorded in Volume 1 on Page 323, Jefferson County Register
of Deeds; thence South 83 degrees 53 minutes 12 seconds West 244.32 feet, thence
North 74 degrees 24 minutes 14 seconds West 649.40 feet, thence North 15 degrees
38 minutes 40 seconds East 400.25 feet, thence South 72 degrees 24 minutes 14
seconds East 363.23 feet, thence South 87 degrees 57 minutes 50 seconds East
406.92 feet, thence South 00 degrees 32 minutes 59 seconds East 421.92 feet to
the Point of Beginning.

 

Excepting therefrom that part conveyed in Limited Warranty Deed recorded August
30, 2004, as Document No. 1159474.

 

Tax Parcel Numbers: 226-0514-0931-001 & 226-0514-0931-002

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 1 IN THE RE-SUBDIVISION OF SHOPKO SOUTH BEING PART OF LOT 1 AND ALL OF LOT 2
IN BLOCK 1 OF SHOPKO SOUTH, MASON CITY, CERRO GORDO COUNTY, IOWA ACCORDING TO
THE PLAT THEREOF RECORDED NOVEMBER 16, 2005 AS DOCUMENT R2005-10429 AT THE CERRO
GORDO COUNTY RECORDER’S OFFICE.

 

TOGETHER WITH AN EASEMENT FOR THE CONSTRUCTION, OPERATION AND MAINTENANCE OF A
PYLON SIGN AS CREATED BY SIGN EASEMENT AGREEMENT RECORDED OCTOBER31, 2001 AS
DOCUMENT NUMBER 0110465.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF CROSS
EASEMENTS AND COVENANTS AND RESTRICTIONS RECORDED OCTOBER 30, 2001 AS DOCUMENT
NUMBER 0110466.

 

TAX PARCELS: 070940902100, 070940902200 AND 070940902400

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1, Block 2, in South Platte Business Park, a Subdivision of Lot 7 of Fritz’s
Subdivision of part of the SE 1/4 of Section 4, Township 13 North, Range 30 West
of the 6th P.M., in North Platte, Lincoln County, Nebraska.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded May 3, 2006 as Inst. No. 20062822.

 

Tax ID No. 40050.00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lots 9 through 16 in Block 2; vacated 7th Street East lying between 9th Avenue
South and 10th Avenue South; Lots 1 through 16 in Block 3; all that part of the
vacated alley lying between Lots 1 through 8, on the one hand, and Lots 9
through 16, on the other hand, in said Block 3; the West 21 feet of Lots 1
through 4; Lot 5 less the North 30 feet less the West 21 feet in Block 4; all
that part of the vacated 6th Street East lying between 9th Avenue South and 10th
Avenue South, less the West 56.5 feet lying adjacent to and along the East line
of said Lots 1 through 4 and the North 30 feet of Lot 5, in Block 4, all in the
Plat Entitled: “Davlin’s Addition to Watertown”, Codington County, South Dakota,
according to the recorded plat thereof.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land by and between
Shopko Stores Inc. to Hardbodies Inc., recorded December 7, 1995, in Book 4G of
Miscellaneous Records, Page 380.

 

TAX I.D.: 6949

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of Blocks 29, 30, 31 and 32 and vacated Union Street and College
Avenue of Valentine Brown’s Addition to the City of Stevens Point, located in
the Northeast 1/4 of the Northwest 1/4 of Section 32, Township 24 North, Range 8
East, City of Stevens Point, Portage County, Wisconsin, described as follows:

 

Commencing at the Northeast corner of Block 29 of said Valentine Brown’s
Addition; thence South 00 degrees 57 minutes 46 seconds West a distance of 18.65
feet to the point of beginning; thence North 90 degrees 00 minutes 00 seconds
East a distance of 198.50 feet; thence South 00 degrees 00 minutes 00 seconds
East, a distance of 10.00 feet; thence North 90 degrees 00 minutes 00 seconds
East, a distance of 80.00 feet; thence North 00 degrees 00 minutes 00 seconds
East a distance of 139.00 feet; thence North 90 degrees 00 minutes 00 seconds
West, a distance of 30.00 feet; thence North 00 degrees 00 minutes 00 seconds
East, a distance of 37.00 feet; thence North 90 degrees 00 minutes 00 seconds
West, a distance of 50.00 feet; thence North 00 degrees 00 minutes 00 seconds
East, a distance of 95.00 feet; thence North 90 degrees 00 minutes 00 seconds
West, a distance of 341.00 feet; thence South 00 degrees 00 minutes 00 seconds
East, a distance of 261.00 feet; thence North 90 degrees 00 minutes 00 seconds
East, a distance of 142.50 feet to the point of beginning and there terminating.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY THAT CERTAIN
RECIPROCAL EASEMENTS, PARKING AND OPERATING AGREEMENT AND DECLARATION OF
RESTRICTIONS, RECORDED IN VOLUME 457, PAGE 817, AS DOCUMENT NO. 380726; AS
AMENDED IN VOLUME 457, PAGE 901, AS DOCUMENT NO. 380735.

 

TAX I.D.:  2408-32-2029-50

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2, Crescent Oaks Plaza Replat, an Addition to the City of Omaha, Douglas
County, Nebraska.

 

Together with non-exclusive easement rights created by Corporation Quitclaim
Deed, filed May 16, 1984 in Book 1730 at Page 43, Deed Records, Douglas County,
Nebraska.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
by and between Shopko Stores, Inc., a Minnesota corporation, and K.V. Company, a
Nebraska Partnership, filed June 13, 1986 in Book 777 at Page 469, Miscellaneous
Records, and First Amendment to Cross-Easement Agreement, filed September 24,
1997 in Book 1223 at Page 298, Miscellaneous Records, Douglas County, Nebraska.

 

TAX I.D.:  1070-1502-09

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

That part of Lot 7 of the Subdivision of Section 20, Township 107 North, Range 7
West of the Fifth Principal Meridian, Winona County, Minnesota, being located in
the Northeast Quarter of the Southwest Quarter of said Section 20, described as
follows:

 

Commencing at the southeast corner of the Northeast Quarter of the Southwest
Quarter of said Section 20; thence westerly along the south line of the
Northeast Quarter of the Southwest Quarter of said Section 20, a distance of
379.80 feet to the northwesterly right-of-way line of Trunk Highway No. 14;
thence on an assumed bearing of North 34 degrees 02 minutes East along said
northwesterly right-of-way line, 596.15 feet to a one-half inch iron pipe
monument in the centerline of Cottonwood Drive; thence North 55 degrees 58
minutes West along the centerline of said Cottonwood Drive and its northwesterly
extension, 310.00 feet to a one-half inch iron pipe monument; thence South 34
degrees 02 minutes West, 247.73 feet to a point on the northwesterly line of
said Cottonwood Drive for the point of beginning of the land to be described;
thence North 55 degrees 58 minutes West, 99.00 feet; thence North 34 degrees 02
minutes East, 239.00 feet; thence South 55 degrees 19 minutes East, 140.00 feet;
thence South 34 degrees 02 minutes West, 25.33 feet to a point on the northerly
line of said Cottonwood Drive; thence easterly 158.83 feet along the northerly
line of said Cottonwood Drive and along a non-tangential curve concave to the
South, having a radius of 180.00 feet, a central angle of 50 degrees 33 minutes
30 seconds, and the chord of said curve bears South 81 degrees 14 minutes 45
seconds East; thence South 55 degrees 58 minutes East tangent to said curve and
along the northerly line of said Cottonwood Drive, 130.00 feet to the
northwesterly right-of-way line of said Trunk Highway No. 14; thence North 34
degrees 02 minutes East along said northwesterly highway right-of-way line,
60.40 feet to the east line of said Northeast Quarter of the Southwest Quarter,
also being the east line of said Lot 7; thence North 0 degrees 18 minutes 14
seconds East along the east line of said Northeast Quarter of the Southwest
Quarter, 124.03 feet to the intersection with a line 125.00 feet southwesterly
of, measured at right angles to, and parallel with the tangent of a curve of the
centerline of the southbound lane of Trunk Highway No. 61, as monumented; thence
North 59 degrees 19 minutes 09 seconds West along said last intersected line and
along its northwesterly extension being 125.00 feet southerly of, measured at
right angles to, and parallel with the centerline of the southbound lane of said
Trunk Highway No. 61, a distance of 1079.93 feet to the intersection with a line
bearing North 34 degrees 02 minutes East from the point of intersection of the
present southwesterly right-of-way line of Gilmore Valley Creek (said creek
right-of-way line being immediately southerly of said Trunk Highway No. 61), as
monumented with a line 990.00 feet westerly of, measured at right angles to, and
parallel with the east line of the Southwest Quarter of said Section 20; thence
South 34 degrees 02 minutes West, 105.04 feet along said last intersected line
to said last described point of intersection on said right-of-way line of
Gilmore Valley Creek; thence continuing South 34 degrees 02 minutes West, 195.00
feet to a one-half inch iron pipe monument; thence South 3 degrees 40 minutes 13
seconds West, 257.00 feet to a one-half inch iron pipe monument; thence South 37
degrees 10 minutes 59 seconds East, 327.17 feet to a point on the northwesterly
extension of the southwesterly line of the property described in Record Deed
Document No. 248834, distance 397.30 feet northwesterly from the most southerly
corner of the property described in said Deed Document No. 248834; thence South
55 degrees 58 minutes East along said last intersected line and the
southwesterly line of the property described in said Deed Document No. 248834, a
distance of 197.30 feet to a point 200.00 feet northwesterly of the most
southerly corner of the property described in said Deed Document No. 248834,
said point also being the most southerly corner of the property described in
Record Deed Document No. 290510; thence North 34 degrees 02 minutes East

 

--------------------------------------------------------------------------------


 

along the southeasterly line of the property described in said Deed Document No.
290510. a distance of 225.00 feet to the intersection with the northwesterly
line of the property described in said Deed Document No. 248834; thence South 55
degrees 58 minutes East along said last intersected line, 200.00 feet to the
northwesterly line of said Cottonwood Drive; thence North 34 degrees 02 minutes
East along the Northwesterly line of said Cottonwood Drive, 24.00 feet to the
point of beginning.

 

ALSO, That part of Lot 7 of the Subdivision of Section 20, Township 107 North,
Range 7 West, Winona County, Minnesota described as follows: Commencing at the
southeast corner of the Northeast Quarter of the Southwester Quarter of said
Section 20; thence run westerly on the south line of the Northeast Quarter of
the Southwest Quarter of said Section 20, a distance of 379.8 feet to the
northwesterly right-of-way line of Trunk Highway No. 14 as now located and
monumented; thence on an assumed bearing of North 34 degrees 02 minutes 00
seconds East along said northwesterly right-of-way line, 596.15 feet to a
one-half inch iron pipe monument in the centerline of Cottonwood Drive; thence
North 55 degrees 58 minutes 00 seconds West along the centerline of said
Cottonwood Drive and its northwesterly extension, 310.00 feet to a one-half inch
iron pipe monument; thence South 34 degrees 02 minutes 00 seconds West, 247.73
feet to a point on the northwesterly line of said Cottonwood Drive for the point
of beginning of the land to be described; thence North 55 degrees 58 minutes 00
seconds West, 99 feet; thence North 34 degrees 02 minutes 00 seconds East, 239
feet; thence South 55 degrees 19 minutes 00 seconds East, 140 feet; thence South
34 degrees 02 minutes 00 seconds West, 25.33 feet to a point on the northerly
line of said Cottonwood Drive; thence easterly 158.83 feet along the northerly
line of said Cottonwood Drive and along a non-tangential curve concave to the
South, having a radius of 180 feet, a central angle of 50 degrees 33 minutes 30
seconds, and a chord bearing of South 81 degrees 14 minutes 45 seconds East;
thence South 55 degrees 58 minutes 00 seconds East, 130 feet to a point on the
northwesterly right-of-way line of said Trunk Highway No. 14 said point
hereinafter referred to as “Point A”; thence North 34 degrees 02 minutes 00
seconds East along said highway right-of-way line, 60.4 feet to the east line of
said Northeast Quarter of the Southwest Quarter; thence North 0 degrees 18
minutes 14 seconds East along said east quarter-quarter line, 84.03 feet to a
point hereinafter referred to as “Point B”; thence North 36 degrees 02 minutes
43 seconds West, 87.33 feet; thence North 59 degrees 19 minutes 09 seconds West,
959.83 feet to a point hereinafter referred to as “Point C”; thence South 34
degrees 02 minutes 00 seconds West, 109.25 feet to a point hereinafter referred
to as “Point D”; thence North 55 degrees 17 minutes 55 seconds West, 60.01 feet
to the west line of the East 990 feet of said Northeast Quarter of the Southwest
Quarter; thence South 0 degrees 18 minutes 14 seconds West, along the west line
of said East 990 feet, 78.73 feet; thence South 90 degrees 00 minutes 00 seconds
West, 52.75 feet; thence South 34 degrees 02 minutes 00 seconds West, 69.99 feet
to a point hereinafter referred to as “Point E”; thence South 0 degrees 00
minutes 00 seconds West, 180.16 feet to a point hereinafter referred to as
“Point F”; thence South 90 degrees 00 minutes 00 seconds West, 10 feet to a
point hereinafter referred to as “Point G”; thence southeasterly 177.68 feet on
a non-tangential curve concave to the northeast, having a radius of 270.44 feet,
a delta angle of 37 degrees 38 minutes 37 seconds and a chord bearing of South
18 degrees 49 minutes 19 seconds East; thence South 37 degrees 38 minutes 37
seconds East, 99.58 feet; thence South 24 degrees 58 minutes 00 seconds East,
23.89 feet to a point hereinafter referred to as “Point H”; thence North 65
degrees 02 minutes 00 seconds East, 10 feet to a point hereinafter referred to
as “Point J”; thence South 24 degrees 58 minutes 00 seconds East, 120 feet to a
point on the northwesterly extension of the southwesterly line of the property
described in record Deed Document No. 248834, distant 382.3 feet northwesterly
of the most southerly corner of said property, said point hereinafter referred
to as “Point K”; thence South 55 degrees 58 minutes 00 seconds East along said
northwesterly extension, 105 feet; thence South 55 degrees 58 minutes 00 seconds
East along said southwesterly property line, 77.3 feet; thence North 34 degrees
02 minutes 00 seconds East, 225 feet to a point on the northeasterly line of
said property; thence South 55 degrees 58 minutes 00 seconds East, 200 feet to
the most easterly

 

--------------------------------------------------------------------------------


 

corner of said property; thence North 34 degrees 02 minutes 00 seconds East, 24
feet to the point of beginning.

 

EXCEPTING THEREFROM, THE PARCEL DESCRIBED AS FOLLOWS:  That part of Lot 7 of the
Subdivision of Section 20, Township 107 North, Range 7 West, Winona County,
Minnesota, described as follows: Commencing at the southeast corner of the
Northeast Quarter of the Southwest Quarter of said Section 20; thence westerly
along the south line of the Northeast Quarter of the Southwest Quarter of said
Section 20, a distance of 379.80 feet to the northwesterly right-of-way line of
Trunk Highway No. 14; thence on an assumed bearing of North 34 degrees 02
minutes00 seconds East along said northwesterly right-of-way line of Trunk
Highway No. 14 a distance of 683.95 feet to the east line of said Northeast
Quarter of the Southwest Quarter, (also being the east line of said Lot 7) and
the point of beginning of the land to be described; thence North 0 degrees 18
minutes 14 seconds East along said east line of the Northeast Quarter of the
Southwest Quarter a distance of 84.03 feet; thence North 36 degrees 02 minutes
43 seconds West, a distance of 87.33 feet; thence North 59 degrees 19 minutes 09
seconds West, a distance of 166.00 feet; thence South 30 degrees 40 minutes 51
seconds West, a distance of 53.17 feet; thence Southerly a distance of 60.21
feet along a non-tangential curve concave to the West, having a radius of 165.00
feet, a central angle of 20 degrees 54 minutes 33 seconds, and the chord of said
curve is 59.88 feet in length and bears South 15 degrees 23 minutes 56 seconds
East; thence South 4 degrees 56 minutes 40 seconds East, tangent to said curve,
a distance of 26.47 feet; thence southerly a distance of 76.25 feet along a
tangential curve concave to the East, having a radius of 125.0 feet and a
central angle of 34 degrees 56 minutes 56 seconds, to the intersection of the
northerly line of Cottonwood Drive as monumented; thence Southeasterly along
said northerly line of Cottonwood Drive a distance of 36.92 feet along a
non-tangential curve concave to the southwest, having a radius of 180.0 feet, a
central angle of 11 degrees 45 minutes 11 seconds, and the chord of said curve
is 36.86 feet in length and bears South 61 degrees 50 minutes 36 seconds East,
to a one-half inch iron pipe monument on said northerly line of Cottonwood
Drive; thence South 55 degrees 58 minutes 00 seconds East along said northerly
line of Cottonwood Drive as monumented, a distance of 130.0 feet to a one-half
inch iron pipe monument on said northwesterly right-of-way line of Trunk Highway
No. 14; thence North 34 degrees 02 minutes 00 seconds East along said
northwesterly right-of-way line of Trunk Highway No. 14 a distance of 60.40 feet
to the point of beginning.

 

PARCEL 2:

Appurtenant easements for access as contained and described in the Cross-Access
and Site Restriction Agreement, recorded as Document No. 344340 in the Office of
the County Recorder, Winona County, Minnesota.

 

PARCEL 3:

Appurtenant easements for access, ingress, egress and parking as contained and
described in the Access and Parking Easement and Maintenance Agreement, recorded
as Document No. 389976 in the Office of the County Recorder, Winona County,
Minnesota.

 

Tax Parcel # (R32.320.0800)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Lot 1, Block 1, Darling’s Third Addition, City of Worthington, Nobles County,
Minnesota.

 

Parcel 2:

 

Lot 2, Block 1, Darling’s Third Addition EXCEPT the South 250 feet thereof, City
of Worthington, Nobles County, Minnesota.

 

Parcel 3:

 

Non-exclusive easement for pedestrian and vehicular access as contained in
Easement Agreement recorded February 2, 1999 as Document No. 274373, Nobles
County, Minnesota.

 

TAX I.D.:  31-1526-600; 31-1526-700

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Lot 1, Block 1, ShopKo Addition to the City of Fairmont according to the
recorded plat thereof, Martin County, Minnesota.

 

Parcel 2:

 

Non-exclusive easements created by Amended and Restated Declaration of
Cross-easements and Covenants and Restrictions dated January 28, 2004, recorded
February 27, 2004, as Document No. 370878.

 

TAX I.D.:  R23.321.0010

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Beginning at the Northwest corner of the Southwest Quarter of the Northeast
Quarter of Section 33, Township 103 North, Range 21 West; thence South 89
degrees 42 minutes 50 seconds East 825.00 feet on an assumed bearing on the
North line of the Southwest Quarter of the Northeast Quarter of Section 33,
Township 103 North, Range 21 West; thence South 00 degrees 18 minutes 30 seconds
East 448.00 feet; thence North 89 degrees 42 minutes 50 seconds West 410.00
feet; thence South 00 degrees 18 minutes 30 seconds East 15.00 feet; thence
North 89 degrees 42 minutes 50 seconds West 415.00 feet to the West line of the
Southwest Quarter of the Northeast Quarter of Section 33, Township 103 North,
Range 21 West; thence North 00 degrees 18 minutes 30 seconds West 463.00 feet on
the West line of said quarter quarter section to the point of beginning, being
part of the Southwest Quarter of the Northeast Quarter of Section 33, Township
103 North, Range 21 West, except therefrom the following:

 

Lot 1, Block 1, Wells Federal Bank Addition, Freeborn County, Minnesota;

 

and

 

That part of the Southwest Quarter of the Northeast Quarter of Section 33,
Township 103 North, Range 21 West, described as follows:

 

Commencing at the Northwest corner of the Southwest Quarter of the Northeast
Quarter of Section 33, Township 103 North, Range 21 West; thence South 00
degrees 18 minutes 30 seconds East, a distance of 463 feet, on an assumed
bearing on the West line of said SW 1/4 NE 1/4, to the point of beginning;
thence South 89 degrees 42 minutes 50 seconds East a distance of 210.00 feet, on
a line parallel with the North line of said SW 1/4 NE 1/4; thence North 00
degrees 18 minutes 30 seconds West a distance of 160.00 feet; thence North 89
degrees 42 minutes 50 seconds West a distance of 210.00 feet, to a point on the
West line of said SW 1/4 NE 1/4; thence South 00 degrees 18 minutes 30 seconds
East a distance of 160.00 feet, to the point of beginning.

 

Parcel 2:

 

Non-exclusive easement for ingress and egress as contained in Warranty Deed
Document No. 309117, dated March 08, 1985, filed March 14, 1985 and described as
follows: Part of the Southwest Quarter of the Northeast Quarter of Section 33,
Township 103 North, Range 21 West, City of Albert Lea, Freeborn County,
Minnesota described as commencing at the Northwest corner of the Southwest
Quarter of the Northeast Quarter of Section 33, Township 103 North, Range 21
West; thence South 00 degrees 18 minutes 30 seconds East 463.00 feet along the
West line of said quarter quarter section to the point of beginning; thence
South 89 degrees 42 minutes 50 seconds East 415.00 feet; thence North 00 degrees
18 minutes 30 seconds West 15 feet; thence South 89 degrees 42 minutes 50
seconds East 82.83 feet; thence South 00 degrees 18 minutes 30 seconds East
40.00 feet; thence North 89 degrees 42 minutes 50 seconds West 497.83 feet to
the West line of said quarter quarter section; thence North 00 degrees 18
minutes 30 seconds West 25.00 feet to the point of beginning.

 

Parcel 3:

 

Non-exclusive easement for ingress and egress as contained in Cross-Easement and
Use Restriction Agreement dated March 08, 1985, filed March 14, 1985 as Document
No. 309118 and the First Amendment to Cross-Easement and Use Restriction
Agreement dated March 03, 2005, filed March 16, 2005 as Document No. 452016.

 

TAX I.D.:  R34.256.0461

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the State of Minnesota, County of Benton and
described as follows:

 

Lots 1 and 2, Block 1, Lincoln Place Addition, according to the plat thereof on
file or of record in the office of the County Recorder, Benton County,
Minnesota.

 

Except:

 

The most southerly 30.00 feet of Lots 1 and 2, Block 1, lying easterly of the
east line of Outlot A, said Lincoln Place Addition;

 

And except:

 

That part of Lots 1 and 2, Lincoln Place Addition, described as: Beginning at
the Southwest corner of said Lot 1; thence North 04 degrees 33 minutes 56
seconds West, plat bearing, along the West line of said Block 1, a distance of
117.41 feet; thence North 83 degrees 32 minutes 46 seconds East, a distance of
88.58 feet; thence Easterly and Southeasterly, a distance of 77.08 feet along a
non-tangential curve concave to the Southwest having a radius of 61.26 feet and
a central angle of 72 degrees 05 minutes 28 seconds, the chord of the last
described curve bears South 63 degrees 09 minutes 58 seconds East; thence South
00 degrees 20 minutes 31 seconds East, a distance of 153.44 feet; thence
Southwesterly, a distance of 57.06 feet along a non-tangential curve concave to
the Northwest having a radius of 59.14 feet and a central angle of 55 degrees 16
minutes 58 seconds the chord of the last described curve bears South 37 degrees
41 minutes 45 seconds West; thence South 88 degrees 15 minutes 09 seconds West,
a distance of 84.29 feet; thence Northwesterly, a distance of 9.50 feet along a
tangential curve concave to the North having a radius of 37.81 feet and a
central angle of 14 degrees 23 minutes 30 seconds; thence North 77 degrees 21
minutes 21 seconds West, tangential to the last described curve, a distance of
8.74 feet, more or less to the West line of said Block 1; thence North 04
degrees 33 minutes 56 seconds West along the West line of said Block 1, a
distance of 102.49 feet to the point of beginning.

 

And except:

 

That part of Lot 1, Block 1, Lincoln Place Addition, according to the plat
thereof on file and of record in the Office of the Benton County Recorder,
Benton County, Minnesota described as follows: Beginning at the most northerly
corner of Outlot B, said Lincoln Place Addition; thence North 30 degrees 35
minutes 43 seconds East, plat bearing, along the northwesterly line of said Lot
1, a distance of 43.75 feet; thence North 79 degrees 07 minutes 39 seconds East,
along the northerly line of said Lot 1, a distance of 148.35 feet; thence South
01 degree 24 minutes 11 seconds East 181.59 feet; thence South 88 degrees 35
minutes 49 seconds West 169.51 feet to the west line of said Lot 1; thence North
01 degree 24 minutes 11 seconds West, along said west line, 120.08 feet to the
point of beginning.

 

--------------------------------------------------------------------------------


 

Together with Non-exclusive easements created by Cross-Easement and Use
Restriction Agreement as contained in Document No. 173066, dated March 15, 1985,
recorded April 17, 1985 in Book 2 of Easements, page 553; as assigned by
Assignment of Cross-Easement and Use Restriction Agreement, as contained in
Document No. 213702, dated March 01, 1993, recorded March 26, 1993; as amended
by First Amendment to Cross-Easement and Use Restriction Agreement, as contained
in Document No. 221497, dated March 14, 1994, recorded March 15, 1994.

 

Together with Non-exclusive easements created by Declaration of Cross-Easement
as contained in Document No. 238373, dated October 17, 1996, recorded October
22, 1996.

 

Together with Non-exclusive easements created by Grant of Easements for ingress
and egress as contained in Document No. 173049, dated March 15, 1985, recorded
April 16, 1985 in Book 2 of Easements, page 546.

 

Together with Non-exclusive easement rights created by Cross-Easement and Use
Restriction Agreement as contained in Document No. 215818, dated May 28, 1993,
recorded June 25, 1993; as amended by First Amendment to Cross-Easement and Use
Restriction, as contained in Document No. 221434, dated March 03, 1994, recorded
March 10, 1994.

 

Tax I.D # (R17.01422.00)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1C of the amended Plat of Lot 1C, Block 1 of the Westwood No. 2 Addition to
the City of Great Falls, Cascade County, Montana, according to the official map
or plat on file and of record in the Office of the Clerk and Recorder of said
county.

 

Together with non-exclusive easement rights created by Cross Easement Agreement
made by and between Pacific Coast Realty, Inc. and Dr. William G. Shull
Recorded: July 30, 1985, on Reel 175, Document 891, as assigned by Transfer of
Contract Rights executed by Pacific Coast Realty, Inc., to ShopKo Stores, Inc.,
recorded January 22, 1992 on Real 234, Document 181 and First Amendment recorded
October 27, 1999 on Reel 327, under Document 669.

 

Tax I.D.:  1856705

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A portion of Lots 2 and 4 Block 1, Pine Ridge Mall Subdivision and a portion of
Lot 1, Block 1, Pine Ridge Mall First Addition, Bannock County, Idaho, as the
same appears on the Official Plat thereof, filed in the Office of the County
recorder of said County, described as follows:

 

A parcel of land located in the SW 1/4 of Section 10, Township 6 South, Range 34
East, Boise Meridian, Bannock County, Idaho, more particularly described as
follows:

 

Beginning at the S 1/16 corner on the West line of said section, a found
Railroad Spike (Instr. #752838); thence South 89°14’42” East 1480.08 feet to the
southeast corner of the Shopko Store, the true point of beginning; thence North
along the East line of the store 261.47 feet to the northeast corner of the
store; thence continuing North 147.00 feet; thence West 46.15 feet; thence North
99.00 feet; thence West 55.00 feet; thence North 392.92 feet;

 

Thence West 39.19 feet to the point of curvature of a 325.00 foot radius curve
to the left having a central angle of 90°00’00” the radius point of which bears
South; thence along said curve 510.51 feet to the point of tangency; thence
South 565.39 feet to the point of curvature of a 20.00 foot radius curve having
a central angle of 90°00’00”, the radius point of which bears East; thence along
said curve 31.42 feet to the point of tangency; thence East 445.34 feet; thence
North 10.00 feet to the true point of beginning.

 

Together with non-exclusive easements and rights of way for ingress, egress and
use over and across the “Common Areas” of the Shopping Center including
easements for utilities which “Common Areas” are more particularly described in
the Reciprocal Easement Agreement, dated 8-7-95, and recorded as Document No.
95011571 on 8-10-95 in the Records of Bannock County, Idaho.

 

Together with a non-exclusive easement for a roadway as created in that certain
Road Easement Agreement recorded as Document No. 634989; recorded as Document
No. 637192.

 

Tax Parcel Numbers: RCPR1000102 & RCPRM000202

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A parcel of land being portions of Lots 16 and 28 of Midway Subdivision, Canyon
County, Idaho as filed for record in the office of the Canyon County Recorder in
Book 4 of Plats at Page 39 and more particularly described as follows:

 

BEGINNING at a brass cap marking the South Quarter corner of said Section 8;
thence North 0° 32’ 20” East 1,435.00 feet along the Easterly boundary of the
said Southwest Quarter of Section 8 to the True Point of Beginning; thence
continuing North 0° 32’ 20” East, 141.07 feet along the said Easterly boundary
of the Southwest Quarter of Section 8 to a point; thence North 46° 15’ 05” West,
328.75 feet along a line Northeasterly of and parallel with the center line of
Caldwell Boulevard, also known as U.S. Highway 30, S.A.P. No. #14 (4) , to a
point; thence South 43° 44’ 55” West 286.79 feet to a point; thence South 46°
15’ 05” East 28.01 feet; thence South 43° 44’ 55” West 69.00 feet to a point;
thence South 46° 15’ 05” East 46.08 feet to a point; thence South 43° 44’ 55”
West 84.00 feet to a point; thence North 46° 15’ 05” West 74.09 feet to a point;
thence South 43° 44’ 55” West 502.92 feet to a point on the proposed
Northeasterly right-of-way line of said Caldwell Boulevard; thence South 46° 15’
05” East 385.77 feet along the said proposed Northeasterly right-of-way line of
Caldwell Boulevard to a point; thence North 43° 44’ 55” East 123 feet to a
point; thence South 46° 15’ 05” East 45.42 feet to a point; thence North 43° 44’
55” East 390.38 feet to a point; thence North 46° 15’ 05” West 5.86 feet along a
line Northeasterly of and parallel with the said center line of Caldwell
Boulevard to a point; thence North 43° 44’ 55” East 326.51 feet to the Point of
Beginning.

 

AND

 

A parcel of land being portions of Lots 16 and 28 of Midway Sub-Division, as
filed for record in the office of the Canyon County Recorder, Caldwell, Idaho in
Book 4 of Plats at Page 39 lying in the Southwest Quarter of Section 8, Township
3 North, Range 2 West, Boise Meridian, Canyon County, Idaho and more
particularly described as follows:

 

BEGINNING at a brass cap marking the South One-Quarter corner of the said
Section 8; thence North 0° 32’ 20” East 209.93 feet along the Easterly boundary
of the said Southwest Quarter of Section 8 to a point on the centerline of
Caldwell Boulevard; thence North 46° 15’ 05” West 1,234.80 feet along the said
centerline of Caldwell Boulevard to a point; thence North 0° 22’ 46” East 42.63
feet to a point on the Northeasterly right-of-way line of the said Caldwell
Boulevard, also said point being the Real Point of Beginning; thence North 43°
44’ 55” East 22.00 feet to a point; thence South 46° 15’ 05n East 431.19 feet
along a line 22.00 feet Northeasterly of and parallel with the said
Northeasterly right-of-way line of Caldwell Boulevard; thence South 43° 44’ 55”
West 22.00 feet to a point on the said Northeasterly right-of-way line of
Caldwell Boulevard; thence North 46° 15’ 05” West 431.19 feet along the said
Northeasterly right-of-way line of Caldwell Boulevard to the Point of feet.

 

EXCEPTING THEREFROM:

 

A parcel of land located in the Southwest Quarter, Section 8, Township 3 North,
Range 2 West, Boise Meridian, Nampa, Canyon County, Idaho.

 

--------------------------------------------------------------------------------


 

COMMENCING at a found brass cap which marks the Quarter corner common to
Sections 8 and 17, Township 3 North, Range 2 West; thence along the North-South
centerline of Section 8, North 00” 32’ 20” East, a distance of 282.65 feet to a
point on the Northeasterly right-of-way line of Caldwell Blvd. (U.S. Hwy 30);
thence along said right-of-way line North 46° 15’ 05” West, a distance of
1,020.71 feet to the Real Point of Beginning; thence continuing along said
right-of-way line, North 46° 15’ 05” West, a distance of 143.44 feet; thence
leaving said right-of-way line, North 43° 44’ 55” East, a distance of 193.82
feet; thence South 46° 15’ 05” East, a distance of 143.44 feet; thence South 43°
44’ 55” West, a distance of 193.82 feet to the Real Point of Beginning.

 

Together with the non-exclusive easements created by that certain Restated
Cross-Easement and Use Restriction Agreement recorded as Instrument No. 8530323,
as amended in Instrument No. 8825243; as assigned in 9305742, (re-recorded as
Instrument No. 9413958); as amended in Instrument No. 9412004; as amended in
Instrument No. 9505364; as amended in Instrument No. 9505365; and in Instrument
No. 200003682.

 

Together with an easement for a drainage ditch created by that certain Easement
Agreement, recorded as Instrument No. 8624614; as amended in Instrument No.
9409788; and in Easement and Maintenance Agreement recorded as Instrument No.
8624615; as amended in Instrument No. 9409788.

 

Tax Parcel Number: N5735028000C

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A:

 

That portion of Country Homes Estates and vacated Westview Avenue, according to
the plat on file in Volume “S” of Plats, Page 16, in Spokane County, Washington,
in the East half of the Southwest Quarter, Section 17, Township 26 North, Range
43 East, W.M., particularly described as follows:

 

Commencing at the Southeast corner of said East half of the Southwest Quarter
(South Quarter corner), monumented with a Brass Cap, 3 inches in diameter, set
in concrete;

Thence North 0° 03’ 09” East, 20.00 feet along the East boundary of said East
half of the Southwest quarter to a rebar, 1/2 inches in diameter, with a plastic
cap marked 18091;

Thence South 88° 51’ 00” West, 477.59 feet parallel with the South boundary of
said East half of the Southwest quarter to the point of beginning;

Thence continuing South 88° 51’ 00” West, 70.00 feet parallel with the South
boundary of said East half of the Southwest quarter;

Thence North 58° 05’ 56” West 841.09 feet North to the Southeast right of way
line of the Newport Highway, P.S.H. No. 6;

Thence North 31° 54’ 04” East, 298.69 feet on the southeasterly boundary of the
Newport Highway P.S.H. No. 6 right of way;

Thence South 58° 05’ 56” East, 274.00 feet;

Thence North 31° 54’ 04” East, 210.00 feet;

Thence North 58° 05’ 56” West, 223.00 feet;

Thence South 31° 54’ 04” West, 28.50 feet;

Thence North 58° 05’ 06” West, 51.00 feet to the southeasterly boundary of the
said Newport Highway P.S.H. No. 6 right of way;

Thence North 31° 54’ 04” East, 63.50 feet on said right of way;

Thence South 58° 05’ 56” East, 507.00 feet;

Thence South 31° 54’ 04” West, 25.00 feet;

Thence South 58° 05’ 56” East, 278.33 feet;

Thence South 31° 54’ 04” West, 284.00 feet;

Thence South 58° 05’ 56” East, 60.00 feet;

Thence South 31° 54’ 04” West, 112.85 feet;

Thence South 1° 09’ 00” East, 99.78 feet to the point of beginning;

 

Except the southerly 27.5 feet parallel to Holland Road conveyed to the City of
Spokane by Recording No. 9105240097;

 

Also except that portion of Country Homes Estates and vacated Westview Avenue,
according to plat recorded in Volume “S” of Plats, Page 16, in Spokane County,
Washington, in the East Half of the Southwest Quarter of Section 17, Township 26
North, Range 43 East. W.M., more particularly described as follows:

 

Commencing at the southwesterly corner of Tract 2 as shown on record of survey
recorded in Book 100 of surveys, Pages 18 and 19; said point also being on the
easterly right of way line of Newport Highway (P.S.H. No. 6);

 

--------------------------------------------------------------------------------


 

Thence North 31° 54’ 04” East along said right of way line a distance of 93.66
feet to the point of beginning;

Thence continuing along said right of way line North 31° 54’ 04” East a distance
of 205.00 feet to the southwesterly corner of tract 1, as shown on said record
of survey;

Thence along the southerly line of said Tract 1, South 58° 05’ 56” East a
distance of 274.00 feet to the southeasterly corner of said Tract 1;

Thence South 31° 54’ 04” West a distance of 205.00 feet;

Thence North 58° 05’ 56” West a distance of 274.00 feet to the point of
beginning;

Situate in the City of Spokane, County of Spokane, State of Washington.

Parcel B:

 

An easement for fire access purposes and footings easements lying over and
across that portion of Country Homes Estates and vacated Westview Avenue,
according to the plat on file in Volume “S” at Page 16, in the Office of the
Recorder of Spokane County, Washington in the East half of the Southwest
Quarter, Section 17, Township 26 North, Range 43 East of the Willamette
Meridian, in Spokane County, Washington, more particularly described as follows:

 

Commencing at the Southeast corner of said East half of the Southwest

Quarter (South Quarter Section corner), monumented with a Brass Cap, 3 inches in
diameter, set in concrete;

Thence North 0° 03’ 09” East, 20.00 feet along the East boundary of said East
half of the Southwest Quarter to a rebar, 1/2 inches in diameter, with a plastic
cap marked 18091;

Thence South 88° 51’ 00” West, 477.59 feet parallel with the South boundary of
said East half of the Southwest quarter;

Thence North 1° 09’ 00” West, 99.78 feet;

Thence North 31° 54’ 04” East, 112.85 feet to the point of beginning;

Thence continuing North 31° 54’ 04” East, 344.00 feet;

Thence North 58° 05’ 56” West, 398.33 feet;

Thence South 31° 54’ 04” West, 35.00 feet;

Thence South 58° 05’ 56” East, 60.00 feet;

Thence South 31° 54’ 04” West, 25.00 feet;

Thence South 58° 05’ 56” East, 278.33 feet;

Thence South 31° 54’ 04” West, 284.00 feet;

Thence South 58° 05’ 56” East, 60.00 feet to the point of beginning;

Situate in the County of Spokane, State of Washington.

 

Together with non-exclusive easement rights created by Common Access and Utility
Agreement between First Western Development of Washington V Associates and
Shopko Stores, Inc., and Holland Road Properties, Inc., Howard Gatlin, and the
City of Spokane recorded as document 9104260214 and amendment recorded as
document 9304050598.

 

TAX I.D.:  36173-1340

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 6 in Block 1 of First Amended Magic Valley Mall, Planned Unit Development,
recorded in Book 14 of Plats, Page 35, a Resubdivision and renumbering of a
portion of Lot 1 in Block 1 of Magic Valley Mall, Twin Falls County, Idaho,
according to the Plat thereof, recorded in Book 13 of Plats, Page 22, records of
said County, being more particularly described as follows:

 

Township 9 South, Range 17 East of the Boise Meridian, Twin Falls County, Idaho

 

Section 34: A parcel of land located in Lot 3 and the SE 1/4 SW 1/4, being more
particularly described as follows:

Beginning at the South quarter corner of said Section 34;

Thence North 89° 36’ 38” West along the South line of Section 34 for 721.30
feet;

Thence North 580.64 feet to the True Point of Beginning;

Thence North 69° 29’ 15” East 150.00 feet to the point of curvature of a 79.32
foot radius curve having a central angle of 41° 26’ 06”, the radius point of
which bears North 20° 30’ 45” West;

Thence along said curve 57.36 feet to the point of tangency;

Thence North 28° 03’ 15” East 118.61 feet to the point of curvature of a 120.21
foot radius curve having a central angle of 28° 01’ 26”, the radius point of
which bears North 61° 56’ 45” West;

Thence along said curve 58.80 feet to the point of tangency;

Thence North 0° 01 ‘09” East 302.33 feet to the point of curvature of a 276.07
foot radius curve having a central angle of 20° 31’ 54”, the radius point of
which bears North 89° 58’ 51” West;

Thence along said curve 98.93 feet to the point of tangency;

Thence North 20° 30’ 45” West 53.76 feet to the point of curvature of a 250.00
foot radius curve having a central angle of 90° 00’ 00”, the radius point of
which bears South 69° 29’ 15” West;

Thence along said curve 392.70 feet to the point of tangency;

Thence South 69° 29’ 15” West 140.00 feet;

Thence North 20° 30’ 45” West 100.00 feet to the point of curvature of a 61.74
foot radius curve having a central angle of 28° 09’ 31”, the radius point of
which bears North 69° 29’ 15” East;

Thence along said curve 30.34 feet to the point of tangency;

Thence North 07° 38’ 46” East 29.09 feet to the southerly right of way line of
interior blvd;

Thence North 82° 21’ 14” West along the southerly right of way 18.00 feet;

Thence South 07° 38’ 46” West 29.09 feet to the point of curvature of a 79.74
foot radius curve having a central angle of 28° 09’ 31”, the radius of which
bears South 82° 21’ 14” East;

Thence along said curve 39.19 feet to the point of tangency;

Thence South 20° 30’ 45” East 100.00 feet;

Thence South 69° 29’ 15” West 120.00 feet to the point of curvature of a 332.71
foot radius curve having a central angle of 5° 35’ 31”, the radius point of
which bears North 20° 30’ 45” West;

Thence along said curve 32.47 feet;

Thence South 20° 30’ 45” East 320.32 feet;

Thence North 69° 29’ 14” East 27.99 feet to the point of curvature of a 25.00
foot radius curve having a central angle of 60° 00’ 13”, the radius point of
which bears South 20° 30’ 46” East;

Thence along said curve 26.18 feet to the point of tangency;

 

--------------------------------------------------------------------------------


 

Thence South 50° 30’ 33” East 27.56 feet;

Thence South 20° 30’ 45” East 49.28 feet to the “North” face of the proposed
ShopKo Store;

Thence South 58° 28’ 20” West along said face 23.96 feet to the “northwest”
corner of ShopKo;

Thence South 31° 31’ 40” East along the “West” face of the ShopKo Store 265.33
feet to the “southwest” corner of said ShopKo Store;

Thence South 46° 29’ 57” East 49.79 feet;

Thence South 20° 30’ 45” East 115.83 feet to the true point of beginning.

 

Together with non-exclusive easement rights contained in Construction, Operation
and Reciprocal Easement Agreement, recorded January 22, 1988 as Instrument No.
933982 AND First Amendment to Construction, Operation and Reciprocal Easement
Agreement, recorded February 9, 1990 as Instrument No 966367 AND Second
Amendment to Construction, Operation and Reciprocal Easement Agreement, recorded
December 27, 1994 as Instrument No. 1994021965 AND Assignment of Construction,
Operation and Reciprocal Easement Agreement, recorded March 23, 1993 as
Instrument No. 1993003856.

 

Tax Parcel Number: RPT32460010060A

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 5, Block 1, Corrected First Amended Plat of ShopKo Acres, Division No.1, an
addition to the City of Idaho Falls, Bonneville County, Idaho, according to the
Plat recorded November 3, 2004 as Instrument No. 1169161.

 

Together with the non-exclusive easements created by that certain Cross-Easement
and Use Restriction Agreement, recorded as Instrument No. 690400; as assigned by
Instrument No. 847123; as affected by Instrument No. 981345; as affected by
Instrument No. 1169118.

 

Tax Parcel Number: RPA2151001005OA

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2, Block 1, ShopKo Subdivision Lot 1 Replat, According to the Plat Recorded
in the Office of the County Recorder in Book “J” of Plats at Pages 229 and 229A,
Records of Kootenai County, State of Idaho.

 

Together with Non-exclusive easements created by Declaration of Cross-Easements
and Covenants and Restrictions Affecting Land recorded August 17, 2005 as
document 1973402.

 

Tax Parcel Number: C-8255-000-001-0

 

--------------------------------------------------------------------------------


 

 

LEGAL DESCRIPTION

 

Parcel I

 

Lots 1 to 7 inclusive, and Lots 44 to 48 inclusive, in Block 39 and Lots 21 to
28 inclusive, in Block 44 of Car Line Addition, a platted subdivision in
Missoula County, Missoula, Montana, according to the official recorded plat
thereof.

 

Together with that portion of Livingston Avenue between Reserve Street and Clark
Street and that portion of the alleys in Blocks 39 and 44, Car Line Addition, up
to the center line thereof and adjacent to the above described lots in Block 39
and 44 of Car Line Addition as vacated by Resolution No. 85-137, recorded
November 13, 1985 in Book 213 of Micro Records at Page 914.

 

Lots 22, 23 and 24 in Block 39 of Car Line Addition, a platted subdivision of
Missoula County, Missoula, Montana, according to the official recorded plat
thereof.

 

Together with that portion of the alley in Block 39, Car Line Addition, up to
the center line thereof and adjacent to the above described lots in Block 39,
Car Line Addition as vacated by Resolution No. 85-137, recorded November 13,
1985 in Book 213 of Micro Records at Page 914. Recording Reference: Book 236 of
Micro Records at Page 496

 

Parcel II

 

Lots 8 to 14 inclusive, and Lots 30 to 43 inclusive, in Block 39, and Lots 1 to
20 inclusive, and Lots 29 to 48 inclusive, in Block 44 of Car Line Addition, a
platted subdivision of Missoula County, Missoula, Montana, according to the
recorded plat thereof.

 

Together with that portion of Livingston Avenue between Reserve Street and Clark
Street and that portion of the alleys in Block 39 and 44, Car Line Addition up
to the center line thereof and adjacent to the above described lots in Block 39
and 44 of Car Line Addition as vacated by Resolution No. 85-137, recorded
November 13, 1985 in Book 213 of Micro Records, at Page 914. Recording
Reference: Book 236 of Micro Records at Page 498

 

Parcel III

 

Lots 25, 26, 27, 28 and 29 in Block 39 of Car Line Addition, a platted
subdivision of Missoula County, Missoula, Montana, according to the Official
Recorded Plat thereof.

 

Together with that portion of Livingston Avenue between Reserve Street and Clark
Street and that portion of the alley in Block 39 of Car Line Addition, up to the
center line thereof and adjacent to the above described lots in Block 39, Car
Line Addition as vacated by Resolution No. 85-137, recorded November 13, 1985 in
Block 213 of Micro Records at Page 914. Recording Reference: Book 236 of Micro
Records at Page 499.

 

Excepting therefrom that part thereof described as follows:

 

Parcel No. 25 on Montana State Highway Project No. M 8103(3), as shown on the
right of way plan for said project on file in the Office of the County Clerk &
Recorder in Missoula County, Montana. Said parcel is also described as Lots 1
through 24, inclusive, in Block 39 of Car Line Addition, a

 

--------------------------------------------------------------------------------


 

platted subdivision of Missoula County, Montana, according to the Official Plat
thereof, on file and of record in the Office of the Clerk and Recorder of
Missoula County, Montana as shown by the shaded area on the plat, consisting of
2 sheets, attached hereto and made a part hereof, containing an area of 8,180
sq. ft., more or less. By acceptance hereof, The State of Montana agrees to pay
for all construction work to be done at this location, within the property
boundaries conveyed, as shown on Exhibit 1. Recording Reference: Book 351 of
Micro Records at Page 1565.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land made by and
between ShopKo Properties, Inc. and Magnum Development Corp. Recorded: November
3, 2004 Book/Page: Book No. 742 of Micro Records at Page 1193.

 

TAX I.D.:  1328252

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Tract 2 of Shopko Addition to the City of Sioux Falls, Minnehaha County, South
Dakota, according to the recorded plat thereof; except Lot H-1, Lot A and Lot 1
of Tract 2 contained therein.

 

Together with non-exclusive easement rights created by Easement and Restriction
Agreement recorded August 15, 1985, in Book 157 of Miscellaneous, Pages 700-718
and Amendment to Easement and Restriction Agreement recorded September 19, 2005
in Book 252 of Miscellaneous, Page 62.

 

Together with non-exclusive easement rights created by Fire and Emergency Access
Easement recorded March 10, 1987, in Book 165 of Miscellaneous, Pages 374-376.

 

TAX I.D.:  56179

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 of Shopko Addition to the City of Rapid City, Pennington County, South
Dakota, as shown on the plat filed in Plat Book 27, Page 124; and as corrected
by Affidavit of Surveyor recorded August 1, 1996, in Book 64, Page 46.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easement and Covenants and Restrictions Affecting Land recorded April 11,
1997 in Book 64, Page 5772 and First Amendment recorded August 11, 1997 in Book
68, Page 3119.

 

Tax I.D.:  49463

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Certified Survey Map No. 5143, recorded in the Office of the Register
of Deeds for Dane County, Wisconsin, in Volume 23 of Certified Survey Maps, Page
172, as Document No. 1986827, located in the City of Madison, Dane County,
Wisconsin.

 

Together with the non-exclusive easements created in that certain Cross-Easement
and Operating Agreement recorded in Volume 9350 of Records, Page 84 as Document
No. 1989171; as amended in Volume 16222 of Records, Page 27, as Document No.
2273104 and in Volume 16222, Page 41, as Document No. 2273105.

 

Together with a joint driveway easement recorded in Volume 6965 of Records, Page
43, as Document No. 1887159; as amended in Volume 16223 of Records, Page 16, as
Document No. 2273110.

 

Tax I.D.:  251-0810-272-0601-1

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Short Plat recorded under Auditor’s File No. 7002143, County of Yakima,
State of Washington.

 

Together with non-exclusive easement rights created by instrument recorded May
3, 1909 in Book 84 of Deeds Page 437.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land recorded March 13,
1997 as document 7002197.

 

TAX I.D.:  181321-24437

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

BEGINNING AT A POINT ON THE SOUTH LINE OF 9000 SOUTH STREET, SAID POINT BEING
NORTH 89°53’45” EAST 789.64 FEET ALONG THE QUARTER SECTION LINE AND SOUTH
00°06’15” EAST 71.04 FEET FROM THE CENTER OF SECTION 3, TOWNSHIP 3 SOUTH, RANGE
1 WEST, SALT LAKE BASE AND MERIDIAN, SAID POINT ALSO BEING ON AN 11,512.20 FOOT
RADIUS CURVE TO THE LEFT (CENTER BEARS NORTH 01°09’37” WEST 11,512.20 FEET OF
WHICH THE CENTRAL ANGLE IS 01°27’14”); AND RUNNING THENCE NORTHEASTERLY ALONG
THE ARC OF SAID CURVE AND SOUTH LINE 292.15 FEET; THENCE SOUTH 00°06’15” EAST
256.86 FEET; THENCE NORTH 89°53’45” EAST 41.00 FEET; THENCE SOUTH 00°06’15” EAST
216.00 FEET; THENCE NORTH 89°53’45” EAST 141.14 FEET; THENCE SOUTH 00°00’50”
EAST 367.00 FEET; THENCE SOUTH 89°53’45” WEST 134.22 FEET; THENCE NORTH
00°06’15” WEST 25.00 FEET; THENCE SOUTH 89°53’45” WEST 381.00 FEET; THENCE NORTH
60°06’15” WEST 66.68 FEET; THENCE SOUTH 89°53’45” WEST 134.60 FEET; THENCE NORTH
00°06’15” WEST 144.66 FEET; THENCE NORTH 89°53’45” EAST 234.00 FEET; THENCE
NORTH 00°06’15” WEST 155.00 FEET; THENCE SOUTH 89°58’45” WEST 136.00 FEET;
THENCE NORTH 00°06’15” WEST 331.00 FEET; THENCE NORTH 89°53’45” EAST 136.00
FEET; THENCE NORTH 00°06’15” WEST 141.77 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY AMENDED AND RESTATED
DECLARATION OF RESTRICTIONS AND GRANT OF EASEMENTS RECORDED JUNE 05, 1987
INSTRUMENT NO. 4470260 IN BOOK 5927 AT PAGE 840, FIRST AMENDMENT RECORDED JULY
18, 1988 AS INSTRUMENT NO. 4650833 IN BOOK 6047 AT PAGE 2288, SECOND AMENDMENT
RECORDED NOVEMBER 09, 1994 INSTRUMENT NO. 5963096 IN BOOK 7052 AT PAGE 1649 AND
THIRD AMENDMENT RECORDED MAY 01, 2000 INSTRUMENT NO. 7629216, BOOK 8358, PAGE
8483.

 

TAX I.D.:  27-03-401-018-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

BEGINNING AT A POINT ON THE NORTH RIGHT-OF-WAY LINE OF UNIVERSITY PARKWAY, SAID
POINT BEING ON THE ARC OF A 11,539.16 FOOT RADIUS CURVE (RADIUS POINT BEARS
SOUTH 42°31’04” WEST), SAID POINT ALSO BEING NORTH 1,237.125 FEET AND WEST
567.40 FEET FROM THE SOUTH QUARTER CORNER OF SECTION 25, TOWNSHIP 6 SOUTH, RANGE
2 EAST, SALT LAKE BASE AND MERIDIAN (BASED ON THE UTAH COORDINATE SYSTEM,
CENTRAL ZONE, BEARINGS OF SECTION LINES) AND RUNNING THENCE NORTH 43°26’ EAST
148.82 FEET; THENCE SOUTH 46°34’ EAST 240.00 FEET; THENCE SOUTH 43°26’ WEST
23.18 FEET; THENCE NORTH 88°26’ EAST 28.28 FEET; THENCE NORTH 43°26’ EAST 378.14
FEET; THENCE NORTH 46°34’ WEST 260.00 FEET; THENCE SOUTH 43°26’ WEST 92.95 FEET;
THENCE NORTH 46°34’ WEST 80.00 FEET; THENCE NORTH 43°26’ EAST 435.88 FEET;
THENCE SOUTH 88°26’ WEST 156.33 FEET; THENCE NORTH 46°34’ WEST 294.79 FEET;
THENCE SOUTH 43°26’ WEST 238.33 FEET; THENCE SOUTH 46°34’ EAST 56.00 FEET;
THENCE SOUTH 43°26’ WEST 328.96 FEET; THENCE SOUTH 46°34’ EAST 44.33 FEET;
THENCE SOUTH 43°26’ WEST 201.50 FEET TO A POINT ON 200.70 FOOT LONG SPIRAL
CURVE, SAID POINT ALSO BEING ON THE NORTHERLY RIGHT-OF-WAY LINE OF UNIVERSITY
PARKWAY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID SPIRAL CURVE 4.53 FEET TO A
POINT ON A 11,539.16 FOOT RADIUS CURVE TO THE RIGHT (RADIUS POINT BEARS SOUTH
40°37’39” WEST); THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE AND SAID
RIGHT-OF-WAY LINE 380.70 FEET THROUGH A CENTRAL ANGLE OF 1°53’25” (L.C. BEARS
SOUTH 48°25’39” EAST) TO THE POINT OF BEGINNING.

 

LESS AND EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PROPERTY:

 

BEGINNING AT A POINT ON THE NORTHEASTERLY RIGHT OF WAY LINE OF UNIVERSITY
PARKWAY SAID POINT BEING ON THE ARC OF A 11539.16 FOOT RADIUS CURVE (THE RADIUS
POINT BEARS SOUTH 40°42’11” WEST), SAID POINT ALSO BEING WEST 840.65 FEET AND
NORTH 1,479.81 FEET FROM THE SOUTH QUARTER CORNER OF SECTION 25, TOWNSHIP 6
SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN: THENCE CONTINUING ALONG SAID
RIGHT OF WAY LINE AND ALONG SAID CURVE 235.80 FEET; THE CHORD OF WHICH BEARS
SOUTH 49°08’22” EAST 235.80 FEET; THENCE NORTH 43°26’00” EAST 135.85 FEET;
THENCE NORTH 46°34’00” WEST 235.56 FEET; THENCE SOUTH 43°26’00” WEST 146.44 FEET
TO THE POINT OF BEGINNING.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY DECLARATION OF EASEMENTS,
COVENANTS AND RESTRICTIONS AFFECTING LAND RECORDED AS ENTRY NO. 29349 IN BOOK
2336 AT PAGE 258, AS AMENDED BY FIRST AMENDMENT RECORDED AS ENTRY NO. 12537 IN
BOOK 2400 AT PAGE 674 AND RE-RECORDED AS ENTRY NO. 16005 IN BOOK 2408 AT PAGE
539, SECOND AMENDMENT RECORDED AS ENTRY NO. 9917 IN BOOK 2501 AT PAGE 907, THIRD
AMENDMENT RECORDED AS ENTRY 26586 IN BOOK 2942 AT PAGE 921 AND FOURTH AMENDMENT
RECORDED AS ENTRY 120021:2002.

 

Tax I.D. (19:001:0176)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A part of the Northeast Quarter of Section 20, Township 6 North, Range 1 West,
Salt Lake Base and Meridian, U.S. Survey:

 

Beginning at a point on the East line of Washington Boulevard being 66.00 feet
South 89°09’45” East and 571.82 feet North 0°50’15” East from the Ogden City
Monument at the Intersection of the Centerline of Washington Boulevard and the
Old Centerline of 12th Street (Ogden City ‘A’ Station = 193 + 54.16 ‘B’ Station
= 99 + 97.61) running thence North 0°50’15” East 631.15 feet along the East line
of Washington Boulevard to a point West (North 89°09’45” West 655.15 feet and
South (South 0°50’15’ West) 380.56 feet from the Northeast Corner of said
Section 20; running thence South 89°13’45” East 379.50 feet; thence South
0°50’15” West 77.90 feet; thence South 89°09’45” East 263.69 feet to the West
line of Adams Avenue; thence South 0°49’55” West 497.00 feet along said West
line; thence North 89°10’05” West 291.20 feet; thence South 0°49’55” West 57.23
feet; thence North 89°10’05” West 352.04 feet to the point of beginning.

 

Less and Excepting therefrom all of Lot 1, Baam Subdivision recorded as Entry
No. 1881120 in Book 56 at Page 63 of Official Records.

 

Together with non-exclusive easement rights created by Cross-Easement executed
August 28, 1987 by and between ShopKo Stores, Inc. dba UvalKo ShopKo Stores,
Inc., a Minnesota corporation and Rayco Corporation, recorded September 9, 1987
as Entry No. 1024435 in Book 1525 at Page 2244 of Official Records and First
Amendment recorded October 10, 2002 as Entry No. 1881121 in Book 2272 at Page
2345.

 

Tax I.D. (12-104-0028)

Tax I.D. (12-105-0045)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

 

Beginning at a State Road Right of Way Monument on the Easterly right of way
line of a State Road, said point of beginning being South 89°47’00” West along
the Section Line 1578.32 feet and North 927.27 feet from the South Quarter
Corner of Section 17, Township 4 North, Range 1 West, Salt Lake Base and
Meridian and running thence along said State Road Right of Way Line South
56°46’30” East 101.00 feet; thence 321.81 feet along the arc of a 5789.58 foot
radius curve to the right (Chord bears South 48°53’51” East 321.77 feet); thence
North 60°57’00” East 416.00 feet; thence North 55°04’50” East 305.24 feet to the
Westerly Right of Way Line of Interstate I-15; thence running along said Right
of Way Line the following three courses: North 34°55’10” West 246.79 feet;
thence North 34°59’00” West 104.11 feet; thence North 35°05’10” West 153.64
feet; thence South 60°57’00” West 621.17 feet; thence South 29°03’00” East
141.02 feet; thence South 60°57’00” West 202.55 feet to the point of beginning.

 

Less and Excepting therefrom:

 

Beginning at a State Road Right of Way Monument on the Easterly Right of Way
Line of a State Road, said point of beginning being South 89°47’00” West along
the Section Line 1578.32 feet and North 927.27 feet from the South Quarter
Corner of Section 17, Township 4 North, Range 1 West, Salt Lake Base and
Meridian and running thence North 60°57’00’ East 202.55 feet; thence North
29°03’00” West 102.47 feet; thence North 60°57’00” East 30.60 feet; thence South
29°03’00” East 144.96 feet; thence South 60°57’00” West 210.81 feet to the East
boundary of State Highway 126; thence North 56°46’30” West 48.00 feet to the
point of beginning.

 

PARCEL 2:

 

A non-exclusive easement for fire protection and emergency access for
pedestrians and vehicles created by Cross Easements recorded as Entry Number
794323 in book 1181 at page 82; as amended in Entry Number 894390 in book 1357
at page 229; amended in Entry Number 898500 in book 1364 at page 510; and in
Entry Number 1070120 in book 1677 at page 921 over, across, on and through the
following described property in Davis County, State of Utah:

 

Commencing at a State Road Right of Way Monument on the Easterly Right of Way
Line of a State Road, said point being South 89°47’00” West along the Section
Line, 1578.32 feet and North 927.27 feet from the South Quarter Corner of
Section 17, Township 4 North, Range 1 West, Salt Lake Base and Meridian, and
running thence along said State Road Right of Way Line South 56°46’30” East
101.00 feet; thence 321.81 feet along the arc of a 5789.58 foot radius curve to
the right (Chord bears South 48°53’51” East 321.77 feet); thence North 60°57’00”
East 355.6 feet to the point of beginning; thence continuing North 60°57’00”
East 60.40 feet; thence North 55°04’50” East 305.25 feet; thence South 34°55’10”
East 60.00 feet; thence South 55°04’50” West 365.33 feet; thence North 34°55’10”
West 66.17 feet to the point of beginning.

 

PARCEL 3:

 

Beginning at a State Road Right of Way Monument on the Easterly Right of Way
Monument on the Easterly Right of Way Line of a State Road, said point of
beginning being South 89°47’00” West along the Section Line 1578.32 feet and
North 927.27 feet and North 51°30’00” West along the

 

--------------------------------------------------------------------------------


 

State Road Right of Way Line 62.58 feet from the South Quarter Corner of Section
17, Township 4 North, Range 1 West, Salt Lake Base and Meridian, and running
thence North 51°30’00” West 90.00 feet along the State Road Right of Way Line;
thence North 60°57’00” East 260.82 feet; thence South 29°03’00” East 38.55 feet;
thence South 60°57’00” West 118.43 feet; thence South 38°30’00” West 116.87 feet
to the point of beginning.

 

Parcel 4:

 

Non-exclusive easement rights created by document entitled “Cross-Easement
Agreement” recorded July 16, 1987 as Entry No. 794323 in Book 1181 at Page 82 of
Official Records 1181, as amended in Entry Number 894390 in book 1357 at page
229; as amended in Entry Number 898500 in book 1364 at page 510; and as amended
in Entry Number 1070120 in book 1677 at page 921.

 

Tax I.D. (10-029-0075)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That portion of the east half of Section 25, Township 7 north, Range 35 east of
the Willamette Meridian, Walla Walla City and County, Washington, described as
follows:

 

Commencing at the east quarter corner of said Section 25; thence south 89° 53’
44” west for 1661.31 feet to a brass cap in a monument case marking an original
corner of the Veterans Administration Reservation; thence north 89° 53’ 44” east
for 50.66 feet to the east right of way margin of Myra Road and the True Point
of Beginning; thence south 27° 26’ 13” east, parallel with the west line of said
Veterans Administration Reservation and along said east right of way margin, for
978.83 feet; thence north 62° 33’ 47” east for 406.01 feet; thence north 27° 26’
13” west for 35.66 feet; thence north 31° 56’ 01” east for 95.19 feet; thence
north 27° 26’ 13” west for 258.65 feet; thence south 62° 33’ 47” west for 20.00
feet; thence north 27° 26’ 13” west for 25.00 feet; thence north 15° 16’ 51”
east for 196.17 feet; thence north 27° 26’ 13” west for 176.57 feet; thence
south 75° 22’ 20” west for 132.97 feet; thence north 27° 26’ 13” west for 18.87
feet; thence south 75° 22’ 20” west for 298.43 feet; thence north 27° 26’ 13”
west for 165.00 feet to the south right of way margin of Rose Street; thence
south 75° 22’ 20” west, along said right of way, for 160.00 feet to intersect
the northerly line of said Veterans Administration Reservation; thence south 61°
24’ 00” west, along said northerly line, for 24.32 feet to the easterly right of
way margin of Myra Road; thence south 27° 26’ 13” east, along said Myra Road
right of way margin, for 24.17 feet to the true point of beginning.

 

Also known as Lots 1 and 22 of Blue Mountain Mall, according to the Survey of
the Binding Site Plan thereof recorded April 3, 1997, in Volume B of Surveys,
page 29, under Auditor’s file no. 9702909, and as further defined in Agreement
recorded October 22, 1992, under Auditor’s file no. 9209488, records of Walla
Walla County, Washington.

 

Together with non-exclusive easement rights created by Cross Easements recorded
as Auditor’s Number 8805467 in volume 172 at page 567 as assigned as Auditor’s
Number 9302753 in volume 205 at page 364.

 

Together with non-exclusive easement rights created by Construction, Operation
and Reciprocal Easement Agreement (the “REA”) recorded as Auditor’s Number
9007345 in volume 177 at page 333 as assigned as Auditor’s Number 9302754 in
volume 205 at page 387, as amended as Auditor’s Number 0010942 in volume 305 at
page 107.

 

Together with non-exclusive easement rights created by Easement and Maintenance
Agreement recorded as Auditor’s Number 9209489 in volume 201 at page 389.

 

TAX I.D.:  36-07-30-58-0022; 36-07-30-58-0001

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Certified Survey Map No. 1991, recorded on October 6, 1988 in Volume 15
on Page 76, as Document No. 408655, being a part of Parcel 2, Ozaukee County
Certified Survey Maps on pages 176 and 177, and being a part of Lots 3 and 4, in
Block 3, in Assessor’s Plat of Village of Grafton, located in the Southwest 1/4
of Section 24, in Township 10 North, Range 21 East, in the Village of Grafton,
Ozaukee County, Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY THE CROSS EASEMENT
AGREEMENT RECORDED AS DOCUMENT NO. 400200 IN VOLUME 610 AT PAGE 884, AS AMENDED
BY AMENDMENT NO. 1 TO CROSS EASEMENT AGREEMENT RECORDED AS DOCUMENT NO. 410701
IN VOLUME 632 AT PAGE 984 AND AMENDMENT NO. 2 TO CROSS EASEMENT AGREEMENT
RECORDED AS DOCUMENT NO. 595569 IN VOLUME 1078 AT PAGE 919.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN RECIPROCAL
EASEMENT AGREEMENT RECORDED AS DOCUMENT NO. 417729 IN VOLUME 647 AT PAGE 397.

 

Tax I.D.:  100500303011

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A portion of the East half of Section 31, Township 9 North, Range 29 East, W.M.,
in Benton County, Washington, being more particularly described as follows:

 

Beginning at the Southeast corner of said Section 31; thence North 0° 13’ 59”
West 2,035.00 feet along the East line of said Section 31 to a point on the
centerline of Grandridge Boulevard as recorded under Auditor’s File No. 743134,
records of Benton County;

thence North 79° 46’ 10” West, 272.47 feet along the centerline of said
Grandridge Boulevard to a point on the West right-of-way line of Columbia Center
Boulevard, said point being on a 4,955.60 feet radius curve concave to the West
(radius point bears North 79° 46’ 10” West); thence Northerly 70.43 feet along
the arc of said curve through a central angle of 0° 48’ 51” to a point of cusp
with a 30.00 feet radius curve concave to the Northwest (radius point bears
North 80° 35’ 03” West);

thence Southwesterly 47.55 feet along the arc of said curve through a central
angle of 90° 48’ 51”;

thence North 79° 46’ 10” West 15.04 feet;

thence continuing North 79º 46’ 10” West, 49.88 feet to the beginning of a
400.00 feet radius curve concave to the South;

thence Westerly, 268.76 feet along the arc of said curve through a central angle
of 38° 29’ 51” to a point of reverse curvature with a 520.00 feet radius curve
concave to the North;

thence Southwesterly Westerly and Northwesterly 652.91 feet along the are of
said curve through a central angle of 71° 56’ 26”;

thence North 46° 19’ 35” West, 123.21 feet;

thence North 0° 18’ 48” East, 444.73 feet to Point “A” and the True Point of
Beginning;

thence continuing North 0° 18’ 48 “ East, 235.00 feet;

thence South 89° 41’ 12” East, 361.97 feet to the Southwest corner of
Cavanaugh’s Motor Inn property as described under Auditor’s File No. 86-14669,
records of Benton County;

thence continuing South 89° 41’ 12” East, 739.97 feet along the South line of
said property;

thence South 1° 13’ 36” West, 81.25 feet to the beginning of a 4,940.10 feet
radius curve concave to the West;

thence Southerly 98.53 feet along the arc of said curve through a central angle
of 1° 08’ 34”;

thence South 5° 40’ 17” West, 239.92 feet;

thence South 4° 38’ 04” West, 12.45 feet;

thence North 89° 41’ 12” West, 859.25 feet along the North edge of the existing
Costco Building Wall and a projection thereof;

thence North 0° 18’ 48” East, 120.00 feet;

thence North 89° 41’ 12” West, 35.00 feet;

thence North 00° 18’ 48” East, 76.00 feet;

thence North 89° 41’ 12” West, 180.50 feet to the said Point “A”.

 

Together with

 

That portion of the East half of Section 31, Township 9 North, Range 29 East,
W.M., City of Kennewick, Benton County, Washington, described as follows:

 

Commencing at the Southeast corner of said Section 31;

thence North 0° 13’ 59” West along the East line of said Southeast quarter
2,035.00 feet to the centerline of Grandridge Boulevard as shown on a record
survey filed in Book 1 of Surveys, at page 1063, records of Benton County
Auditor;

thence North 79° 46’ 10” West along the said centerline 242.97 feet to the
intersection of Columbia Center Boulevard;

 

--------------------------------------------------------------------------------


 

thence continuing along the said centerline of Grandridge Boulevard North 79°
46’ 10” West 124.92 feet to a cased monument at the beginning of a curve to the
left as shown on said record survey, the radius point of which bears South 10°
13’ 50” West 360.00 feet;

thence Westerly along said curve for 241.89 feet to the point of reverse
curvature of a curve, the radius point of which bears North 28° 16’ 01” West
560.00 feet;

thence Westerly along said curve 703.14 feet;

thence North 43° 40’ 25” East 40.00 feet, to the Northerly right-of-way line of
Grandridge Boulevard;

thence North 46° 19’ 35” West along said Northerly right-of-way line 123.21
feet;

thence North 0° 18’ 48” East along the West line of said Record Survey No. 1063
for 679.73 feet;

thence South 89° 41’ 12” East along said Survey for 291.97 feet, to the True
Point of Beginning;

 

Thence South 89° 41’ 12” East along said line 70.00 feet, to the Southwest
corner of a Parcel conveyed to Goodale & Barbieri Companies by deed recorded
under Auditor’s File No. 86- 14669;

thence North 00° 18’ 48” East 845.00 feet, to the Northwest corner of said deed
and the Southerly right-of-way of W. Quinault Avenue;

thence North 89° 41’ 12” West along said right-of-way 80.00 feet to the
Northeast corner of a parcel shown on a record survey filed in Volume 1 of
Surveys, Page 1465, records of Benton County, Washington;

thence South 00° 18’ 48” West 322.50 feet to the Southeast corner of said
parcel;

thence South 10° 34’ 20” East 52.95 feet;

thence South 0° 18’ 48” West 470.50 feet to the said True Point of Beginning.

 

Less that portion of the following

 

That portion of the Southeast quarter of the Southeast quarter of the Northeast
quarter of Section 31, Township 9 North, Range 29 East, W.M., Benton County,
Washington described as follows:

 

Commencing at the East quarter corner of said Section, said corner being North
0° 13’ 59” West 2,620.99 feet from the Southeast corner of said Section as
depicted on a record of Survey No. 176;

thence North 63° 01’ 04” West 281.89 feet to the true point of beginning;

thence North 00° 2’ 29” East 141.84 feet;

thence North 89° 57’ 31” West 15.60 feet to the beginning of a curve to the
right, the radius point of which bears North 00° 2’ 29” East 4.50 feet;

thence Northwesterly along said curve 7.10 feet;

thence North 0° 27’ 14” East 13.78 feet;

thence North 89° 32’ 46” West 150.00 feet;

thence South 00° 2’ 29” West 160.01 feet;

thence South 89° 32’ 46” East 170.00 feet to the said true point of beginning;
Except portion deeded to City of Kennewick under Auditor’s File No. 95-29765.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
by and between Shopko Stores, Inc., a Minnesota Corporation and Costco Wholesale
Corporation, a Washington Corporation recorded October 13, 1988 as document
88-12303.

 

Together with non-exclusive easement rights created by Easement and Maintenance
Agreement by and between D & C Ventures I Limited Partnership, Shopko Stores,
Inc., Kenwick Silvercloud Inn, L.P. and The Summit Group dated July 21, 1994 and
recorded November 17, 1994 as document 94-36928.

 

Tax I.D.:  1-3199-400-0002-005

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

 

Lot 2 in Block 1 of GATEWAY SUBDIVISION, according to the plat thereof, filed in
Book 57 of Plats at Pages 5271 through 5273, Records of Ada County, Idaho.

 

Parcel II:

 

Easements for pedestrian and vehicular ingress, egress, parking, passage and
traffic and for utilities as created by that certain Cross Easement Agreement,
recorded December 30, 1988, as Instrument No. 8863908, Assignment, recorded
March 22, 1993, as Instrument No. 9320191, and First Amendment recorded November
4, 1999, as Instrument No. 99107859, Records of Ada County, Idaho.

 

Tax Parcel Numbers: R-3058-91-0205 & R-3058-91-0286

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel A:  Parcel 1 as shown on Parcel Map LS-35-88, being a portion of the
southeast One-Quarter of Section 24, Township 32 North, Range 5 West, M.D.M.,
filed for record November 17, 1988 in Book 27 of Parcel Maps at Page 21, Shasta
County Records, as corrected by Certificate of Correction recorded in the Office
of the County recorder on March 08, 1989 in Book 2470 of Official Records at
Page 454, records of Shasta County, California.

 

Parcel B:  Easements for ingress and egress by vehicular and pedestrian traffic
and the right of vehicular parking upon, over and across those portions of
Parcels 2, 3, 4, 5, 6, and 7 of Parcel Map LS-35-88 referred to in Parcel A
lying within the common area as defined in the Agreement of Covenants,
Conditions and Establishment of Restrictions and Grants of Easements recorded
November 17, 1988 in Book 2444 of Official Records at Page 60; as amended as
Instrument No. 1989-0004577, Book 2462, Page 121; as amended as Instrument No.
1989-0031071 in Book 2520, Page 314 and as Instrument No. 1999-0025824, Shasta
County Records.

 

TAX I.D. (113-320-014-000)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

 

Lot 1, SHOPKO 3500 SOUTH SUBDIVISION, according to the Official Plat thereof, on
file and of record in the Office of the Salt Lake County Recorder.

 

PARCEL 2:

 

Parcel A, SHOPKO 3500 SOUTH SUBDIVISION, according to the Official Plat thereof,
on file and of record in the Office of the Salt Lake County Recorder, more
particularly described as:

 

Beginning at a point on the North right of way line of 3500 South Street said
point being South 89°59’22” West along the Section line 645.0 feet and North
00°00’38” West 33.0 feet from the Southeast Corner of Section 25, Township 1
South, Range 2 West, Salt Lake Base and Meridian, and running thence North
00°00’38” West 117.00 feet; thence North 89°59’22” East 60.0 feet; thence South
00°00’38” East 117.00 feet to the afore-mentioned right of way line; thence
along said right of way line South 89°59’22” West 60.0 feet to the point of
beginning.

 

Together with non-exclusive easement rights created by Cross Easement Agreement
recorded as Entry No. 4738354 in Book 6105 at Page 892, as amended by Amendment
No. 1 to Cross Easement Agreement recorded as Entry No. 4804543 in Book 6146 at
Page 2759 and Amendment No. 2 to Cross Easement Agreement recorded as Entry No.
9287430 in Book 9089 at Page 6268.

 

TAX I.D. (14-25-476-012-0000)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot Two (2) of Certified Survey Map #115, Doc. #1169362, filed in Volume 7 of La
Crosse County Certified Survey Maps, Page 115, La Crosse County, Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN CROSS EASEMENT
AGREEMENT RECORDED AS DOCUMENT NO. 955171 IN VOLUME 723 AT PAGE 10, AS CORRECTED
BY AFFIDAVIT RECORDED AS DOCUMENT NO. 990021 IN VOLUME 785 AT PAGE 53 AND
AMENDED BY ADDENDUM TO CROSS EASEMENT AGREEMENT RECORDED AS DOCUMENT NO. 1016928
IN VOLUME 833 AT PAGE 289.

 

Tax I.D.:  18-3589-9

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I:

 

Lot One (1), Certified Survey Map No. 3364 filed in the Office of the Register
of Deed for Winnebago County, Wisconsin on February 14, 1996, in Volume 1, on
Page 3364, as Document No. 927218, being part of Lot 1, Certified Survey Map No.
2052, Volume 1 of Certified Survey Maps on Page 2052 being part of the Northeast
1/4 of the Southeast 1/4 and part of the Southeast 1/4 of the Northeast 1/4 of
Section 29, Township 20 North, Range 17 East, City of Neenah, Winnebago County,
Wisconsin.

 

Parcel II:

 

Easement for the benefit of Parcel I created by Instrument executed by an
between ShopKo Stores, Inc. and Neenah Associates Limited Partnership dated
September 11, 1989 and recorded on October 12, 1989 as Document No. 731618 for
reciprocal easement purposes including, but not limited to pedestrian and
vehicular ingress, egress, parking, passage and for utilities in, over, upon,
across and through the subject premises.

 

TAX I.D.:  07-0616-01-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot one (1), Volume 18 Certified Survey Maps, Page 193, Map No. 2742, being all
of Lot Two (2), Volume 11 Certified Survey Maps, Page 199, Map No. 1735, being
part of Certified Survey Map’s 852, 612, 606, 596, all in part of the Northeast
¼ of the Northeast ¼, Section Fourteen (14), Township Thirty (30) North, Range
Twenty-Three (23) East, City of Marinette County, Wisconsin.

 

TOGETHER WITH THE EASEMENT FOR INSTALLATION, REPAIR, MAINTENANCE, USE,
REPLACEMENT AND REMOVAL OF LIGHT POLES, LIGHTS, BASES, WIRES, CONDUITS, METERS
AND ALL APPARATUS RELATED THERETO GRANTED IN GRANT OF EASEMENT RECORDED AS
DOCUMENT NO. 492492 IN VOLUME 3307 AT PAGE 1.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN CROSS ACCESS
AGREEMENT RECORDED AS DOCUMENT NO. 490086 IN VOLUME 3223 AT PAGE 40.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY CROSS-EASEMENT AGREEMENT
RECORDED: MAY 1, 2000 VOLUME/JACKET/REEL: 8308 PAGE/IMAGE: 7 DOCUMENT NO. 600116
AND ASSIGNED JUNE 30, 2000 IN DOCUMENT NO. 602436.

 

TAX I.D.:  251-00632.008

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1:

 

LOT 1, AMENDMENT TO LOT 1, BRIGHAM INTERMOUNTAIN DEVELOPMENT PLAT E, BRIGHAM
CITY, BOX ELDER COUNTY, UTAH

 

LESS AND EXCEPTING THEREFROM: BEGINNING AT THE SOUTHEAST CORNER OF SAID LOT 1,
AND RUNNING THENCE NORTH 89°25’18” WEST 60.00 FEET ALONG THE SOUTH LINE OF SAID
LOT 1, THENCE NORTH 1°02’21” EAST 51.67 FEET, THENCE SOUTH 88°57’39” EAST 32.00
FEET, THENCE NORTH 01°02’21” EAST 237.93 FEET, THENCE NORTH 28°57’39” WEST 46.66
FEET, THENCE NORTH 61°02’21” EAST 28.00 FEET, THENCE SOUTH 28°57’39” EAST 54.17
FEET TO THE EASTERLY LINE OF SAID LOT 1, THENCE SOUTH 01°02’21” WEST 296.62 FEET
ALONG SAID EASTERLY LINE TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

BEGINNING AT THE SOUTHEAST CORNER OF LOT 1, BRIGHAM INTERMOUNTAIN DEVELOPMENT
PLAT E, AND RUNNING THENCE NORTH 89°25’18” WEST 60.00 FEET ALONG THE SOUTH LINE
OF SAID LOT 1, THENCE NORTH 1°02’21” EAST 51.67 FEET, THENCE SOUTH 88°57’39”
EAST 32.00 FEET, THENCE NORTH 01°02’21” EAST 237.93 FEET, THENCE NORTH 28°57’39”
WEST 46.66 FEET, THENCE NORTH 61°02’21” EAST 28.00 FEET, THENCE SOUTH 28°57’39”
EAST 54.17 FEET TO THE EASTERLY LINE OF SAID LOT 1, THENCE SOUTH 01°02’21” WEST
296.62 FEET ALONG SAID EASTERLY LINE TO THE POINT OF BEGINNING.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY RECIPROCAL EASEMENT
RECORDED SEPTEMBER 13, 1989 AS ENTRY NO. 26169 IN BOOK 478 AT PAGE 471.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY DECLARATION OF
CROSS-EASEMENT AND COVENANTS AND RESTRICTIONS AFFECTING LAND RECORDED SEPTEMBER
20, 1999 AS ENTRY NO. 133178 IN BOOK 723 PAGE 140.

 

TAX I.D. (03-146-0152)

TAX I.D. (03-146-0156)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 4A, Block 5, of Amended Plat of Lots 1 & 4 of Block 5 of Hogan Homestead
Subdivision, in the City of Billings, Yellowstone County, Montana, according to
the official plat on file in the office of the Clerk and Recorder of said
County, under Document #1363903.

 

Together with non-exclusive easement rights created by Covenants, Conditions and
Restrictions recorded December 12, 1985, in Book/Roll 1284, Page 2089, under
Document #1375135 and Amendments November 20, 1989, Book/Roll 1342, page 1936
under Document #1542313, November 26, 1991, Book/Roll 1367, Page 3508 under
Document #1615674 and December 1, 1992, Book/Roll 1387, Page 304 under Document
#1662463.

 

Together with non-exclusive easement rights created by Declaration of Reciprocal
Easements recorded May 21, 1982, in Book/Roll 1236, Page 2644, under Document
#1229749.

 

TAX I.D.:  A25007

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Beginning on the West line of a Highway at a point North 89°59’16” West 171.98
feet along the Section line and North 0°12’25” West 617.50 feet along said
Highway line from the Northeast Corner of Section 25, Township 2 North, Range 1
West, Salt Lake Base and Meridian, and running thence North 0°12’25” West 417.70
feet; thence South 89°47’35” West 1027.84 feet to the East right-of-way line of
U.S. Interstate Highway 15; thence along said right-of-way line South 0°56’00”
West 208.88 feet to a point on a 895.37 foot curve to the left; thence
Southeasterly along the arc of said right-of-way curve 177.21 feet (Central
angle =11°20’27”); thence leaving said right-of-way North 89°47’35” East 478.03
feet; thence South 0°12’25” East 32.70 feet; thence North 89°47’35” East 540.00
feet to the point of beginning.

 

Less and Excepting therefrom the following:

 

Beginning on the West line of a Highway (500 West Street) at a point which is
North 89°59’16” West 171.98 feet along the Section Line and North 0°12’25” West
989.50 feet along said Highway Line from the Southeast Corner of Section 24,
Township 2 North, Range 1 West, Salt Lake Base and Meridian, and running thence
South 0°12’25” East 150.00 feet along said Highway Line; thence South 89°47’35”
West 200.00 feet; thence North 0°12’25” West 150.00 feet; thence North 89°47’35”
East 200.00 feet to the point of beginning.

 

Together with non-exclusive easement rights created by Shopping Center
Cross-Easement and Maintenance Agreement (Gateway Crossing) recorded January 24,
1994 as Entry No. 1091828 in Book 1715 at Page 220.

 

TAX I.D. (06-039-0164)

TAX I.D. (06-039-0147)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL 1 (FEE):

 

BEGINNING AT THE INTERSECTION OF THE WEST LINE OF MAIN STREET AND THE NORTH LINE
OF 900 NORTH STREET, SPANISH FORK, UTAH COUNTY, UTAH, WHICH POINT IS NORTH
00°18’26” EAST ALONG MAIN STREET 66 FEET AND NORTH 89°33’00” WEST ALONG 900
NORTH STREET 4.00 FEET FROM THE NORTHEAST CORNER OF BLOCK 135, FLAT A, SPANISH
FORK SURVEY OF BUILDING LOTS, SAID POINT ALSO BEING SOUTH 285.21 FEET AND WEST
55.77 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP 8 SOUTH, RANGE 2
EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE NORTH 00°18’26” EAST 1.0
FEET WEST OF FENCE LINE 846.44 FEET TO THE SOUTHERLY RIGHT OF WAY LINE OF
HIGHWAY I-15 OFF RAMP, AND THE FOLLOWING 3 CALLS BEING ALONG SAID RIGHT OF WAY
LINE: 1) NORTH 69°22’05” WEST 38.65 FEET; 2) THENCE SOUTH 64°31’57” WEST 301.82
FEET TO A NON-TANGENT POINT ON A 2804.79 FOOT RADIUS CURVE TO THE LEFT (CENTER
BEARS SOUTH 25°40’09” EAST AND HAS A CENTRAL ANGLE OF 07°30’27”); 3) THENCE
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE 367.51 FEET; THENCE SOUTH 00°21’00”
WEST 374.94 FEET; THENCE SOUTH 89°33’00” EAST 125.00 FEET; THENCE SOUTH
00°21’00” WEST 170.00 FEET TO THE NORTH LINE OF 900 NORTH STREET; THENCE SOUTH
89°33’00” EAST 502.35 FEET ALONG SAID NORTH LINE TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCELS 1A, 1B AND 1C:

 

1A:

 

BEGINNING AT THE INTERSECTION OF THE WEST LINE OF MAIN STREET AND THE NORTH LINE
OF 1000 NORTH STREET, SPANISH FORK, UTAH COUNTY, UTAH, WHICH POINT IS NORTH
00°18’26” EAST 262.38 FEET AND NORTH 89°30’00” WEST 54.24 FEET FROM THE EAST
QUARTER CORNER OF SECTION 13, TOWNSHIP 8 SOUTH, RANGE 2 EAST, SALT LAKE BASE AND
MERIDIAN, AND RUNNING THENCE SOUTH 00°18’26” WEST 56.00 FEET ALONG SAID MAIN
STREET; THENCE NORTH 89°39’00” WEST 223.99 FEET TO A POINT ON A 15 FOOT RADIUS
CURVE TO THE LEFT (CENTER BEARS SOUTH 00°21’00” WEST AND HAS A CENTRAL ANGLE OF
90°00’00”); THENCE ALONG THE ARC OF SAID CURVE 23.56 FEET; THENCE SOUTH
00°21’00” WEST 476.50 FEET TO THE NORTH BOUNDARY OF 900 NORTH STREET; THENCE
NORTH 89°33’00” WEST 56.00 FEET ALONG SAID NORTH BOUNDARY; THENCE NORTH
00°21’00” EAST 547.41 FEET; THENCE SOUTH 89°39’00” EAST 294.94 FEET TO THE POINT
OF BEGINNING.

 

1B:

 

BEGINNING AT A POINT WHICH IS NORTH 00°18’26” EAST 262.38 FEET AND NORTH
89°39’00” WEST 54.24 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP 8
SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE NORTH
89°39’00” WEST 626.40 FEET, MORE OR LESS, TO THE SOUTHERLY RIGHT OF WAY LINE OF
THE I-15 OFF RAMP AND THE FOLLOWING 3 CALLS BEING ON SAID RIGHT OF WAY LINE,
SAID POINT ALSO BEING ON A 2804.79 FOOT RADIUS CURVE TO THE RIGHT (CENTER BEARS
SOUTH 32°56’46” EAST AND HAS A CENTRAL ANGLE OF 07°28’43”); 1) THENCE ALONG THE
ARC OF SAID CURVE 366.10 FEET; 2) THENCE NORTH 64°31’57” EAST 301.82 FEET; 3)
THENCE SOUTH 69°22’05” WEST 38.65 FEET TO THE WEST LINE OF MAIN STREET, A
DEDICATED ROAD; THENCE SOUTH 00°18’26” WEST 298.51 FEET ALONG SAID WEST LINE TO
THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

1C:

 

COMMENCING AT A POINT LOCATED NORTH 00°28’26” WEST ALONG THE SECTION LINE 184.04
FEET AND WEST 58.52 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP 8
SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN; THENCE SOUTH 00°22’11” WEST
232.00 FEET; THENCE NORTH 88°34’29” WEST 96.01 FEET; THENCE NORTH 00°22’11” EAST
232.00 FEET; THENCE SOUTH 88°34’29” EAST 96.01 FEET TO THE POINT OF BEGINNING.

 

PARCEL 2 (EASEMENT):

 

A NON-EXCLUSIVE ACCESS EASEMENT FOR REASONABLE INGRESS AND EGRESS TO AND FROM
THE ABOVE PROPERTY TO AND FROM 1000 NORTH STREET OVER THE FOLLOWING DESCRIBED
PROPERTY:

 

BEGINNING AT A POINT WHICH IS NORTH 00°18’26” EAST 262.38 FEET AND NORTH
89°39’00” WEST 54.24 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP 8
SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE NORTH
89°39’00” WEST 160.00 FEET; THENCE NORTH 00°18’26” EAST 252.06 FEET TO THE
SOUTHERLY RIGHT OF WAY LINE OF THE I-15 OFF RAMP AND THE FOLLOWING 2 CALLS BEING
ON SAID RIGHT OF WAY; 1) THENCE NORTH 64°31’57” EAST 137.43 FEET; 2) THENCE
SOUTH 69°22’05” EAST 38.65 FEET TO THE WEST LINE OF MAIN STREET, A DEDICATED
ROAD; THENCE SOUTH 00°18’26” WEST 298.51 FEET ALONG SAID WEST LINE TO THE POINT
OF BEGINNING.

 

PARCEL 3 (EASEMENT):

 

NON-EXCLUSIVE EASEMENTS OVER AND ACROSS THE FOLLOWING DESCRIBED PROPERTIES,
WHICH EASEMENTS ARE TO BE USED FOR UNDERGROUND UTILITIES INCLUDING, BUT NOT
LIMITED TO POWER LINES AND NATURAL GAS LINES:

 

3A:

 

BEGINNING AT A POINT ON THE NORTH LINE OF 900 NORTH STREET, SPANISH FORK, UTAH
MEASURED 281.27 FEET SOUTH (DEEDED 278.50 FEET SOUTH) AND MEASURED 558.11 FEET
WEST (DEEDED 558.09 FEET WEST) FROM THE EAST QUARTER CORNER OF SECTION 13,
TOWNSHIP 8 SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN; THENCE NORTH
89°33’00” WEST 115.00 FEET ALONG THE NORTH LINE OF SAID 900 NORTH STREET TO THE
TRUE POINT OF BEGINNING; THENCE NORTH 89°33’00” WEST 10 FEET ALONG THE NORTH
LINE OF SAID 900 NORTH STREET; THENCE NORTH 00°21’00” EAST 170 FEET; THENCE
SOUTH 89°33’00” EAST 10 FEET; THENCE SOUTH 00°21’00” WEST 170 FEET TO THE POINT
OF BEGINNING.

 

3B:

 

BEGINNING AT A POINT WHICH IS NORTH 00°18’26” EAST 262.38 FEET AND NORTH
89°39’00” WEST 680.64 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP
8 SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE SOUTH
00°21’00” WEST 374.94 FEET TO THE NORTH LINE OF EASEMENT 3A ABOVE; THENCE SOUTH
89°33’00” EAST 10 FEET ALONG SAID NORTH LINE; THENCE NORTH 00°21’00” EAST 374.95
FEET; THENCE NORTH 89°39’00” WEST 10 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

3C:

 

BEGINNING AT A POINT WHICH IS NORTH 00°18’26” EAST 262.38 FEET AND NORTH
89°39’00” WEST 214.24 FEET FROM THE EAST QUARTER CORNER OF SECTION 13, TOWNSHIP
8 SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE NORTH
89°39’00” WEST 466.40 FEET, MORE OR LESS, TO THE SOUTHERLY RIGHT OF WAY LINE OF
THE I-I5 OFF RAMP, SAID POINT ALSO BEING ON A 2804.79 FOOT RADIUS CURVE TO THE
RIGHT (CENTER BEARS SOUTH 32°56’46” EAST AND HAS A CENTRAL ANGLE OF 0°22’26”);
THENCE 18.31 FEET ALONG THE ARC OF SAID CURVE AND SAID SOUTHERLY RIGHT OF WAY TO
A POINT 10 FEET NORTH PERPENDICULAR FROM THE SOUTH LINE AS DESCRIBED ABOVE;
THENCE SOUTH 89°39’00” EAST 451.06 FEET TO THE EAST BOUNDARY LINE OF JB’S
PRESENT PROPERTY LINE; THENCE SOUTH 00°18’26” WEST 10 FEET TO THE POINT OF
BEGINNING.

 

PARCEL 4 (EASEMENT):

 

RIGHTS OF INGRESS AND EGRESS ESTABLISHED BY CROSS-EASEMENT AGREEMENT BETWEEN
SHOPKO STORES, INC. AND HARMAN MANAGEMENT CORPORATION, RECORDED MAY 1,1991 AS
ENTRY NO. 16179 IN BOOK 2786 AT PAGE 800 OF OFFICIAL RECORDS:

 

BEGINNING AT A POINT ON THE NORTH LINE OF 900 NORTH STREET, SPANISH FORK, UTAH,
MEASURED 261.27 FEET SOUTH (DEEDED 276.50 FEET SOUTH) AND MEASURED 558.11 FEET
WEST (DEEDED 558.09) FEET WEST) FROM THE EAST QUARTER CORNER OF SECTION 13,
TOWNSHIP 8 SOUTH, RANGE 2 EAST, SALT LAKE BASE AND MERIDIAN, AND RUNNING THENCE
NORTH 89°33’00” WEST 125.00 FEET ALONG SAID 900 NORTH STREET; THENCE NORTH
00°21’00” EAST 170.00 FEET; THENCE SOUTH 89°33’00” EAST 125.00 FEET; THENCE
SOUTH 00°21’00” WEST 170.00 FEET TO THE POINT OF BEGINNING. NOTE: BEARINGS
ROTATED 00°02’00” CCW FROM DEED BEARINGS TO MATCH THE NORTH LINE OF 900 NORTH
STREET. BEGINNING DISTANCES MEASURED TO MATCH THE NORTH LINE OF 900 NORTH
STREET.

 

PARCEL 5:

 

NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY DECLARATION OF CROSS-EASEMENTS AND
COVENANTS AND RESTRICTIONS AFFECTING LAND DATED JUNE 26, 2003 BY AND BETWEEN
SHOPKO STORES, INC., A WISCONSIN CORPORATION AND JALS #5, LLC, A UTAH LIMITED
LIABILITY COMPANY RECORDED JUNE 30, 2003 AS ENTRY NO. 97899:2003 OF OFFICIAL
RECORDS.

 

TAX I.D. (24-049-0044)

TAX I.D. (24-049-0066)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

A portion of the Northwest Quarter of Section 8, Township 5 North, Range 1 West,
Salt Lake Base and Meridian:

 

Beginning at the Northeast Corner of the Northwest Quarter of said Section 8 and
running thence South 00°28’ West 104.97 feet to a point on a 175 foot radius
curve to the right (center bears North 84°33’00” West and has a central angle of
28°48’00”); thence along the arc of said curve 87.96 feet; thence South
34°15’00” West 425.03 feet to the true point of beginning of this parcel and
running thence South 34°15’00” West 609.38 feet; thence North 52°46’00” West
164.96 feet; thence South 37°43’00” West 197.48 feet to a point of the Northerly
line of Washington Terrace Road as described in Book 160 at Page 517 of the
Official Records of Weber County, said point also being a point on a 345 foot
radius curve to the left (center bears South 50°38’20” West and has a central
angle of 10°14’50”); thence Northwesterly along the arc of said curve and said
road 61.70 feet; thence North 37°42’00” East 110.98 feet; thence North 48°41’00”
West 80.86 feet; thence North 39°55’00” East 272.21 feet; thence North 51°27’52”
West 14.76 feet to a fence corner; thence along said fence North 51°27’52” West
367.09 feet; thence North 38°02’43” East 19.05 feet; thence North 51°59’43” West
198.76 feet to the Easterly line of Riverdale Road; thence North 38°21’00” East
402.99 feet along said Easterly line; thence South 51°48’01” East 493.55 feet;
thence South 38°21’00” West 10.72 feet; thence South 51°48’01” East along a
building line 342.00 feet to the place of beginning.

 

Together with non-exclusive easement rights created Cross-Easement Agreement
dated April 1, 1990 by and between ShopKo Stores, Inc. dba UvalKo ShopKo Stores,
Inc. (ShopKo), F.C. Stangl, III, dba F.C. Stangl Construction Company
(Developer), Alan Canter, an individual (Canter) and Toys “R” Us, Inc. (Toys)
and May 1, 1990 recorded 1107699 in Book 1579 at Page 2298 of Official Records.

 

TAX I.D. (06-029-0027)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Beginning at a point on the West right of way of 1300 East and the South right
of way line of Stringham Avenue, said point is South 89°56’22” West 30.273 feet
and South 00°11’46” West 33.00 feet from a monument in the intersection of
Stringham Avenue and 1300 East Street; thence South 89°56’22” West 136.50 feet
to the Northwest Corner of Lot 43, Block 4, Union Heights; thence South
00°12’04” West 315.345 feet; thence South 79°06’15” West 37.669 feet; thence
South 79°06’15” West 62.488 feet; thence South 75°32’34” West 124.634 feet;
thence South 89°56’42” West 629.538 feet; to the East line of Highland Drive;
thence North 20°05’15” West 80.894 feet along said East line; thence North
89°56’42” East 100.601 feet to the Southeast Corner of Lot 1, of said Block 4;
thence North 00°12’04” East 71.527 feet; thence North 89°56’37” East 8.00 feet;
thence North 00°12’04” East 73.029 feet; thence North 89°56’32” East 1.85 feet;
thence North 00°12’04” East 8.00 feet; thence North 00°09’17” East 136.549 feet
to the Northwest Corner of Lot 12, of said Block 4; thence North 00°03’38” West
33.00 feet; thence South 89°56’22” West 24.354 feet; thence North 00°03’38” West
36.140 feet to a point on the West line of Lot 90, Block 5, Union Heights;
thence North 89°51’54” East 362.600 feet; thence North 00°08’06” West 149.029
feet; thence North 89°59’17” East 354.275 feet; thence South 00°11’46” West
178.914 feet; thence North 89°59’17” East 211.997 feet to the West right of way
line of 1300 East Street; thence along said right of way line South 00°11’46”
West 39.245 feet to the point of beginning.

 

Also, known as Parcel 4, SUGARHOUSE CENTER, according to the Official Plat
thereof, on file and of record in the Office of the Salt Lake County Recorder.

 

Together with rights under the following four easement documents:

 

1. A Cross-Easement Agreement executed July 13, 1990 being recorded August 9,
1990 as Entry No. 4951043 in Book 6243 at Page 1178 of Official Records, First
Amendment to Cross-Easement Agreement being recorded May 24, 1991 as Entry No.
5071522 in Book 6319 at Page 1015 of Official Records.

 

2. Easement Deed executed April 10, 1990 being recorded August 9, 1990 as Entry
No. 4951044 in Book 6243 at Page 1234 of Official Records.

 

3. Easement Deed executed May 21, 1990 being recorded August 9, 1990 as Entry
No. 4951045 in Book 6243 at Page 1238 of Official Records.

 

4. Easement Deed executed May 8, 1990 being recorded August 9, 1990 as Entry No.
4951046 in Book 6243 at Page 1242 of Official Records.

 

TAX I.D. (16-20-276-037-0000)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1A-1 of the ShopKo Minor Subdivision in the City of Helena, Lewis and Clark
County, Montana, as shown on the Final Plat filed under Doc. No. 3042910.

 

Together with non-exclusive easement rights created by Declaration of
Restrictions and Grant of Easements recorded in M Book 15 of Records, page 3109
and amendments recorded in M Book 16 of Records, page 6682, in M Book 19 of
Records, page 3276, and in M Book 29 of Records, page 4036.

 

Tax I.D.: 1888-17-3-01-01-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the State of Minnesota, County of St. Louis
and described as follows:

 

That part of Lot 7, Block 1 of the recorded subdivision of Watson Centers
Subdivision, Saint Louis County, Minnesota, described as follows:

 

Beginning at the northeast corner of the SW1/4-NW1/4 of Section 20, Township 50
North, Range 14 West being the northwest corner of Lot 8, Block 1 of said Watson
Centers Subdivision; thence South 00 degrees 41 minutes 30 seconds East, along
the east line of said Lot 7 a distance of 330.97 feet to the southeast corner of
said Lot 7; thence South 89 degrees 16 minutes 30 seconds West, along the south
line of said Lot 7 a distance of 73.81 feet to an angle point in the boundary of
said Lot 7; thence North 09 degrees 37 minutes 44 seconds East, continuing along
the boundary line of said Lot 7 a distance of 103.23 feet to an angle point in
said boundary; thence North 80 degrees 31 minutes 43 seconds West, continuing
along the boundary line of said Lot 7 a distance of 28.66 feet; thence North 00
degrees 36 minutes 59 seconds West a distance of 166.32 feet; thence South 89
degrees 13 minutes 02 seconds West a distance of 152.91 feet; thence South 00
degrees 36 minutes 59 seconds East a distance of 148.43 feet to the south line
of said Lot 7; thence South 89 degrees 13 minutes 02 seconds West, along said
south line a distance of 49.44 feet to an angle point in said south line; thence
North 60 degrees 32 minutes 29 seconds West, along the southwesterly line of
said Lot 7 a distance of 335.14 feet to an angle point in said southwesterly
boundary; thence North 00 degrees 46 minutes 58 seconds West, along the west
line of said Lot 7 a distance of 259.01 feet to an angle point in said west
line; thence North 89 degrees 13 minutes 02 seconds East, continuing along the
boundary of said Lot 7 a distance of 31.50 feet to an angle point in said
boundary line; thence North 34 degrees 55 minutes 09 seconds East, continuing
along the boundary line of said Lot 7 a distance of 71.82 feet to an angle point
in said boundary line; thence North 89 degrees 13 minutes 02 seconds East,
continuing along the boundary line of said Lot 7 a distance of 61.46 feet to an
angle point in said boundary line; thence North 00 degrees 46 minutes 58 seconds
West, continuing along the boundary line of said Lot 7 a distance of 182.68 feet
to an angle point in said boundary line; thence South 89 degrees 13 minutes 02
seconds West, continuing along the boundary line of said Lot 7 a distance of
88.12 feet to an angle point in said boundary line; thence North 00 degrees 46
minutes 58 seconds West, continuing along the boundary line of said Lot 7 a
distance of 193.86 feet to the northwest corner of said Lot 7; thence North 89
degrees 15 minutes 02 seconds East, along the north line of said Lot 7 a
distance of 530.07 feet to the northeast corner of said Lot 7; thence South 00
degrees 41 minutes 07 seconds East, along the east line of said Lot 7 a distance
of 655.98 feet to the point of beginning.

 

Together with non-exclusive easements created by Covenants, Restrictions and
Reciprocal Easement Agreement dated September 24, 1992, recorded October 9,
1992, as Document No. 555104 and Amendment dated November 20, 1992, recorded
February 9, 1993, as Document No. 560365.

 

Tax Parcel No: Part of 010-4445-00071

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 of Certified Survey Map recorded in Volume 13 on pages 258 and 259, being
part of Lot 1 of the certified survey map recorded in Volume 10 on page 234,
being located in a part of the Northeast 1/4 of the Southwest 1/4, the Southeast
1/4 of the Southwest 1/4 and the Northwest 1/4 of the Southeast 1/4 all in
Section 21, Township 15 North, Range 23 East, in the City of Sheboygan,
Sheboygan County, Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN CROSS-EASEMENT
AND DECLARATION OF RESTRICTIVE COVENANTS RECORDED IN VOLUME 1250, PAGE 485 AS
DOCUMENT NO. 1359227; AS AMENDED IN VOLUME 1486, PAGE 150 AS DOCUMENT NO.
1468835.

 

Tax I.D. No.:  59281-215104

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 3 OF THE REPLAT OF LOT C OF LOWELL PARK PLAZA SUBDIVISION LOCATED IN THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION THIRTY (30) TOWNSHIP TWENTY-TWO (22)
NORTH, RANGE 9 EAST OF THE FOURTH PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
THEREOF RECORDED IN BOOK J OF PLATS, PAGE 91, AS DOCUMENT 519364, IN LEE COUNTY,
ILLINOIS.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY DECLARATION OF EASEMENTS,
RESTRICTIONS AND OPERATING AGREEMENT MADE BY AND BETWEEN SHOPKO STORES, INC.,
AND EAGLE FOOD CENTERS, INC., DATED APRIL 6, 1993 AND RECORDED APRIL 6, 1993 IN
BOOK 9304, PAGE 583 AS DOCUMENT 519403.

 

TAX PARCEL NUMBER: 07-02-30-427-013

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Certified Survey Map No. 1487 recorded in Volume 4 of Certified Survey
Maps of Green County on pages 468 and 469, being part of the Southeast 1/4 of
the Northeast 1/4 of Section 33, in Township 2 North, Range 7 East of the Fourth
Principal Meridian, in the City of Monroe, Green County, Wisconsin, Excepting
that portion conveyed by deed recorded as Document No. 407637 and further
described as a portion of Lot 1 of Certified Survey Map No. 1487, recorded in
Volume 4 of Certified Survey Maps of Green County on pages 468 and 469, being
part of the Southeast 1/4 of the Northeast 1/4 of Section 33, in Township 2
North, Range 7 East of the Fourth Principal Meridian, in the City of Monroe,
Green County, Wisconsin, described as follows:
Commencing at the Northeast corner of Lot 2 of Certified Survey Map No. 1487,
thence South 89 degrees 47 minutes 25 seconds West, 231.00 feet, thence North 0
degrees 00 minutes 0 seconds East, 16.5 feet, thence North 89 degrees 47 minutes
25 seconds East, 231.00 feet, thence South 0 degrees 00 minutes 00 seconds West
16.5 feet to the point of beginning.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN DECLARATION OF
CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING LAND RECORDED IN VOLUME
560, PAGE 154, AS DOCUMENT NO. 375898; AS AMENDED IN VOLUME 644, PAGE 874, AS
DOCUMENT NO. 407638.

 

TOGETHER WITH DRAINAGE DITCH, SANITARY AND STORM SEWER EASEMENTS RECORDED IN
VOLUME 474, PAGE 389, AS DOCUMENT NO. 341580.

 

Tax I.D.:  23-251-3900-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The land referred to is situated in the County of Houghton, City of Houghton,
State of Michigan, is described as follows:

 

Parcel A
A parcel of land in the Southwest 1/4 of Section 35, Town 55 North, Range 34
West, Houghton County, Michigan, commencing at the Southwest corner of Section
35, Town 55 North, Range 34 West; thence North 89 degrees 58 minutes 35 seconds
East 841.28 feet along the South section line to a point on the East boundary of
the recorded Plat of OAK GROVES ESTATES; thence North 14 degrees 44 minutes 06
seconds East 420.38 feet to the Northeast corner of Outlot A of said plat and
point of beginning; thence North 89 degrees 54 minutes 21 seconds 599.69 feet
along the North line of Outlot A of said plat; thence North 00 degrees 00
minutes 37 seconds East, 414.92 feet along the East line of Lots 16, 15 and 14
of said plat; thence North 85 degrees 38 minutes 31 seconds East, 642.63 feet
along the South lines of Lots 12 through 8 of said plat; thence South 00 degrees
00 minutes 16 seconds East, 120.20 feet; thence South 89 degrees 58 minutes 13
seconds East, 134.45 feet; thence due South, 394.09 feet; thence South 75
degrees 04 minutes 09 seconds West 209.98 feet; thence North 14 degrees 44
minutes 06 seconds East, 107.25 feet to the point of beginning.

 

Excepting therefrom Parcels 1 and 2 described as follows:
Parcel 1
A parcel of land in the Southwest 1/4 of Section 35, Town 55 North, Range 34
West, Houghton County, Michigan, commencing at the Southwest corner of Section
35, Town 55 North, Range 34 West; thence North 89 degrees 58 minutes 35 seconds
East 841.28 feet along the South section line to a point on the East boundary of
the recorded plat of OAK GROVES ESTATES; thence North 14 degrees 44 minutes 06
seconds East, 420.38 feet to the Northeast corner of Outlot “A: of said Plat;
thence North 164.49 feet to the Point of beginning thence North 160.00 feet;
thence East 145.61 feet; thence South 160.00 feet; thence West, 145.61 feet to
the Point of Beginning.

 

Parcel 2
A parcel of land in the Southwest 1/4 of Section 35, Town 55 North, Range 34
West, Houghton County, Michigan, commencing at the Southwest corner of Section
35, Town 55 North, Range 34 West; thence North 89 degrees 58 minutes 35 seconds
East, 841.28 feet along the South section line to a point on the East boundary
of the recorded Plat of OAK GROVES ESTATES; thence North 14 degrees 44 minutes
06 seconds East 313.13 feet to the Point of beginning; thence North 14 degrees
44 minutes 06 seconds East, 107.25 feet to the Northeast corner of Outlot “A;
thence North 77.39 feet; thence East 145.61 feet; thence South 135.00 feet;
thence South 75 degrees 04 minutes 09 seconds West 178.93 feet to the Point of
Beginning.

 

Parcel B
A parcel of land in the Southwest 1/4 of Section 35, Town 55 North, Range 34
West, Houghton County, Michigan, commencing at the Southwest corner of Section
35, Town 55 North, Range 34 West; thence North 89 degrees 58 minutes 35 seconds
East 841.28 feet along the South section line to a point on the East boundary of
the recorded Plat of OAK GROVES ESTATES; thence North 14 degrees 44 minutes 06
seconds East 313.13 feet to the Southeast corner and point of beginning of
Parcel B, being a part of Outlot A of said plat; thence 56.88 feet along a curve
with a radius of 218.28 feet to the right having a chord bearing of South 82
degrees 32 minutes 05 seconds East 56.72 feet; thence West 78.96

 

--------------------------------------------------------------------------------


 

feet; thence North 50.22 feet; thence West 327.00 feet; thence North 61.68 feet;
thence South 89 degrees 54 minutes 21 seconds East 489.48 feet along the North
line of Outlot A of said plat; thence South 14 degrees 44 minutes 06 seconds
West 107.25 feet along the East line of Outlot A of said plat to the point of
beginning.

 

Together with Non Exclusive Easement as created, limited and defined in Cross
Easement Agreement recorded in Liber 93 of Miscellaneous Records, page 489.

 

Tax Item No. 052-185-005-20

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 3 IN THE FINAL PLAT OF SHOPKO SUBDIVISION, BEING A SUBDIVISION OF PART OF
THE SOUTHWEST 1/4 OF SECTION 6, TOWNSHIP 26 NORTH, RANGE 8, EAST OF THE FOURTH
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED SEPTEMBER 23, 2005,
AS DOCUMENT 70062, SITUATED IN THE CITY OF FREEPORT, STEPHENSON COUNTY,
ILLINOIS.

 

TAX PARCEL NUMBERS: 04-19-06-300-083 & 18-19-06-300-079

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2 of Pine Tree Plaza, as recorded in Cabinet “C”, Slide 57, being a part of
the Southeast 1/4 and Southwest 1/4 of the Southeast 1/4 of Section 17 and part
of the Northeast 1/4 and Northwest 1/4 of the Northeast 1/4 of Section 20, in
Township 2 North, Range 16 East, in the City of Delavan, Walworth County,
Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN AMENDED AND
RESTATED DECLARATION OF CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING
LAND, RECORDED IN VOLUME 635, PAGE 2615, AS DOCUMENT NO. 307058.

 

Tax I.D.:  XPIN 00002

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That portion of Government Lots 4 and 5 lying within the fractional Northwest
quarter of Section 3, Township 24 North, Range 43 East, W.M. in the City of
Spokane County, Washington, lying Easterly of Regal Road C.P.H. 52 and the
Palouse Highway S.R.P. No. 16, being more particularly described as follows:

 

Beginning at a point on the West line of said Government Lot 5, 796.00 feet,
North 01°09’46” East of the Southwest corner of said Lot 5;

Thence South 88°50’14” East, 495.00 feet to the true point of beginning;

Thence North 01°09’46” East, 16.50 feet;

Thence North 88°50’14” West, 187.00 feet to the point of intersection of the
centerline of the Palouse Highway S.R.P. No. 16 (Vacated);

Thence North 48°12’32” West along said centerline 23.39 feet to the point of
beginning of a curve to the right the radius of which bears North 41°47’28”
East, 1146.00 feet;

Thence along said centerline and curve to the right, through central angle of
23°45’02”, an arc distance of 475.05 feet to the Easterly right of way line of
Regal Street;

Thence North 08°53’14” West along said right of way line, 47.14 feet;

Thence South 89°05’20” East, 214.67 feet;

Thence North 00°00’29” West, 86.16 feet;

Thence North 26°37’23” East, 22.38 feet;

Thence North 00°00’ West, 118.79 feet to a point on the Southerly right of way
line of 44th Avenue, said point being on a curve to the right the radius of
which bears South 06°54’08” East, a distance of 720.00 feet

Thence along said right of way line and curve to the right, through a central
angle of 6°53’39”, an arc distance of 86.63 feet to a point of tangency;

Thence North 89°59’31” East, along said right of way line, 681.84 feet;

Thence South 00°51’16” West, 699.33 feet;

Thence North 89°50’14” West, 491.78 feet, to the true point of beginning.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Access Easement recorded February 5, 2004 as document no. 5031129.

 

Tax I.D.: 34032-9138

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 2, certified survey map, recorded in Volume 10 of certified survey maps,
page 2728, Document No. 512575, being a part of the Northwest 1/4 of the
Southeast 1/4; the Southwest 1/4 of the Southeast 1/4 and the Southeast 1/4 of
the Southeast 1/4 of Section 25, Township 28 North, Range 19 West, City of River
Falls, St. Croix County, Wisconsin.

 

TOGETHER WITH THE NON-EXCLUSIVE EASEMENTS CREATED BY THAT CERTAIN COVENANTS AND
RESTRICTIONS AFFECTING LAND AND DECLARATION OF CROSS-EASEMENTS, RECORDED IN
VOLUME 1066, PAGE 106, DOCUMENT NO. 513357; AS AMENDED IN VOLUME 1361, PAGE 489,
DOCUMENT NO. 588133 AND IN VOLUME 2587, PAGE 20, DOCUMENT NO. 764596.

 

TAX.I.D.:  276-1040-30-230

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

Lot 4 in Barron County Certified Survey Map No. 5273, Volume 36, Page 96
recorded on February 9, 2006 by the Register of Deeds, Barron County, Wisconsin,
being a part of Barron County Certified Survey Map No. 3273, Volume 23, Page 53,
located in part of the Northwest Quarter of the Southwest Quarter (NW-SW) of
Section 33, Township 35 North, Range 11 West (T35N-R11W), City of Rice Lake,
Barron County, Wisconsin, as more particularly described as follows:

 

Commencing at the West quarter corner of said Section 33; thence S 80°15’45” E,
493.47 feet to the Northeast corner of Lot 1 of C.S.M. V.31 P.29, and the point
of beginning (P.O.B.) of said parcel; thence along the south right-of-way of
C.T.H. O along the arc of a curve deflecting to the left (northerly) that has a
radius of 11,559.16 feet and a chord of 278.28 feet that bears N 88°07’36” E,
278.28 feet; thence N 87°27’01” E and continuing along said right-of-way, 136.32
feet to the Northwest corner of parcel a of C.S.M. V.22 P.74; thence S 0°24’24”
W along the west line of said parcel a, 259.83 feet; thence S 89°36’00” E along
the south line of said parcel a, 120.00 feet to the Northwest corner of Lot 1 of
C.S.M. V.32 P.32; thence S 0°03’44” W along the west line of said Lot 1, 381.02
feet to the northerly right-of-way of Pioneer Avenue; thence along said
right-of-way along the arc of a curve deflecting to the left (southerly) that
has a radius of 252.36 feet and a chord of 258.41 feet that bears S 46°24’01” W,
271.29 feet; thence S 88°59’05” W along the north right-of-way of college drive,
303.16 feet; thence continuing along said right-of-way along the arc of a curve
deflecting to the right (northerly) that has a radius of 100.00 feet and a chord
of 130.76 feet that bears N 50°11’14” W, 142.52 feet; thence N 9°21’32” W and
continuing along said right-of-way, 541.98 feet to the Southwest corner of Lot 1
of said C.S.M. V. 31 P.29; thence N 88°58’51” E along the south line of said Lot
1, 147.94 feet to the Southeast corner of said Lot 1; thence N 0°20’46” W along
the east line of said Lot 1, 188.98 feet to the P.O.B.

 

Said parcel contains 10.054 acres (437,934 S.F.), more or less; EXCEPTING
THEREFROM Lots 1, 2 and 3 of Barron County Certified Survey Map No. 3273, Volume
23, Page 53, and after said exception, said Lot 4 contains 7.195 acres (313,420
square feet), more or less.

 

Parcel 2:

 

A non-exclusive 45-foot wide access easement for ingress and egress, in favor of
Parcel 1, over Lot 1 of Certified Survey Map 32-32, Map No. 4589, a part of the
Northwest 1/4 of the Southwest 1/4 of Section 33, Township 35 North, Range 11
West, in the City of Rice Lake, Barron County, Wisconsin.

 

Parcel 3:

 

Together with the non-exclusive easements created by that certain Declaration of
Cross Easements and Covenants and Restrictions Affecting Land, recorded in
Volume 910, Page 456; as amended in Volume 910, page 481 and Volume 981, page
322.

 

Tax I.D.:  276-8001-55-000

 

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 1 AS DESIGNATED UPON THE PLAT OF BIG THUNDER BEING PART OF THE SOUTHWEST
QUARTER OF SECTION 23, TOWNSHIP 44 NORTH, RANGE 3, EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED OCTOBER 6, 1994 AS DOCUMENT
NUMBER 94-7489, ENVELOPE 142-B, IN THE RECORDER’S OFFICE OF BOONE COUNTY,
ILLINOIS.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF
CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING THE LAND MADE BY SHOPKO
STORES, INC., BIG THUNDER DEVELOPMENT CO., INC., AND JOHN T. WOLF, AS TRUSTEE
UNDER TRUST AGREEMENT DATED MAY 29, 1992 AND KNOWN AS JOHN T. WOLF DECLARATION
OF TRUST; DATED MARCH 31, 1995 AND RECORDED MARCH 31, 1995 AS DOCUMENT 95-1623.

 

Tax Parcel Number: 05-23-303-003

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot C, ShopKo Subdivision, according to the plat thereof, recorded under
Auditor’s File No. 583629, records of Whitman County, Washington.

 

Lot 1 of Shopko Short Plat No. 1, according to plat thereof recorded under
Auditor’s File No. 667163, records of Whitman County, Washington.

 

Together with non-exclusive easement rights created by Slope Easement Agreement
executed by and between ShopKo Stores, Inc., a Minnesota Corporation and William
M. Chipman and Carol G. Chipman, recorded May 3, 1995 as document no. 576809.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded January 31, 2006 as document no. 669168.

 

TAX I.D.:  1-1317-99-00-01-0000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

TRACT I:

 

A PART OF THE EAST HALF OF LOTS ONE (1) AND TWO (2) OF I. O. WOODRUFF’S
SUBDIVISION OF THE WEST HALF OF THE NORTHEAST QUARTER OF SECTION SIX (6), IN
TOWNSHIP TWO (2) SOUTH OF THE BASE LINE AND IN RANGE EIGHT (8) WEST OF THE
FOURTH PRINCIPAL MERIDIAN, ADAMS COUNTY, ILLINOIS, BEING MORE PARTICULARLY
BOUNDED AND DESCRIBED AS FOLLOWS, TO-WIT:  COMMENCING AT A POINT ON THE SOUTH
LINE OF BROADWAY, SAID POINT BEING FORTY-TWO AND FORTY-NINE HUNDREDTHS (42.49)
FEET WEST OF THE WEST LINE OF THE EAST THREE (3) ACRES OF LOTS ONE (1) AND TWO
(2) OF SAID I. O. WOODRUFF’S SUBDIVISION AND SIXTY-SIX (66) FEET SOUTH OF THE
NORTH LINE OF THE NORTHEAST QUARTER OF SAID SECTION SIX (6), THENCE SOUTH 00º
14’ WEST PERPENDICULAR TO SAID SOUTH LINE OF BROADWAY ONE HUNDRED SEVENTY-FIVE
(175) FEET, THENCE SOUTH 89º 46’ EAST PARALLEL WITH SAID SOUTH LINE OF BROADWAY
TWO HUNDRED TWENTY-SEVEN (227) FEET TO A POINT ON THE WEST LINE OF 33RD STREET,
THENCE SOUTH 01º 20’ 04” WEST ALONG SAID WEST LINE ONE HUNDRED SEVENTY-ONE AND
EIGHTY-TWO HUNDREDTHS (171.82) FEET, THENCE NORTH 88º 39’ 56” WEST ALONG SAID
WEST LINE TEN (10) FEET, THENCE SOUTH 01º 20’ 04” WEST ALONG TWO HUNDRED
EIGHTY-SIX AND SEVEN HUNDREDTHS (286.07) FEET TO A POINT ON THE SOUTH LINE OF
SAID LOT TWO (2), SAID POINT BEING FORTY-TWO AND SIXTY-THREE HUNDREDTHS (42.63)
FEET FROM THE SOUTHEAST CORNER OF SAID LOT TWO (2), THENCE NORTH 89º 41’ 32”
WEST ALONG THE SOUTH LINE OF SAID LOT TWO (2) A DISTANCE OF SIX HUNDRED THREE
AND TWO HUNDREDTHS (603.02) FEET TO THE SOUTHWEST CORNER OF THE EAST HALF OF
SAID LOTS ONE (1) AND TWO (2), THENCE NORTH 00º 23’ 24” EAST ALONG THE WEST LINE
OF THE EAST HALF OF SAID LOTS ONE (1) AND TWO (2) A DISTANCE OF SIX HUNDRED
TWENTY-ONE AND EIGHTY-THREE HUNDREDTHS (621.83) FEET TO A POINT ON THE SOUTH
LINE OF BROADWAY, SAID POINT BEING SEVENTY-SIX (76) FEET SOUTH OF THE NORTH LINE
OF THE NORTHEAST QUARTER OF SAID SECTION SIX (6), THENCE SOUTH 89º 46’ EAST
ALONG SAID SOUTH LINE ONE HUNDRED ONE AND FORTY-SEVEN HUNDREDTHS (101.47) FEET,
THENCE NORTH 00º 14’ EAST ALONG SAID SOUTH LINE TEN (10) FEET, THENCE SOUTH 89º
46’ EAST ALONG SAID SOUTH LINE TWO HUNDRED NINETY-ONE AND SIXTY-FIVE HUNDREDTHS
(291.65) FEET TO THE POINT OF BEGINNING, CONTAINING 7.965 ACRES, ALL AS SHOWN ON
A PLAT OF SURVEY MADE BY KLINGNER AND ASSOCIATES, P.C. RECORDED IN BOOK 14 OF
PLATS, AT PAGE 625, IN THE OFFICE OF THE ADAMS COUNTY RECORDER OF DEEDS TO WHICH
PLAT REFERENCE IS MADE FOR GREATER CERTAINTY, SITUATED IN THE CITY OF QUINCY,
COUNTY OF ADAMS AND STATE OF ILLINOIS.

 

TRACT II:

 

A PART OF THE EAST HALF OF LOTS 1 AND 2 OF I. O. WOODRUFF’S SUBDIVISION OF THE
WEST HALF OF THE NORTHEAST QUARTER OF SECTION 6 IN TOWNSHIP 2 SOUTH OF THE BASE
LINE AND IN RANGE 8 WEST OF THE FOURTH PRINCIPAL MERIDIAN, ADAMS COUNTY,
ILLINOIS, BEING MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS, TO-WIT:

 

COMMENCING AT A POINT ON THE SOUTH LINE OF BROADWAY, SAID POINT BEING 42.49 FEET
WEST OF WEST LINE OF THE EAST 3 ACRES OF LOTS 1 AND 2 OF SAID I. O. WOODRUFF’S
SUBDIVISION AND 66 FEET SOUTH OF THE NORTH LINE OF THE NORTHEAST QUARTER OF SAID
SECTION 6, THENCE SOUTH 89º 46’ EAST ALONG SAID SOUTH LINE 211.86 FEET TO A
POINT 39.63 FEET FROM THE EAST LINE OF LOT 1 OF SAID I. O. WOODRUFF’S
SUBDIVISION, THENCE SOUTH 43º 40’ 07” EAST 26.16 FEET TO A POINT ON THE WEST
LINE OF 33RD STREET, THENCE SOUTH 01º 20’ 04” WEST ALONG SAID WEST LINE 156.18
FEET, THENCE NORTH 89º 46’ WEST PARALLEL WITH SAID SOUTH LINE OF BROADWAY 227
FEET, THENCE NORTH 00º 14’ EAST 175 FEET TO THE POINT OF BEGINNING, CONTAINING
0.915 ACES, ALL AS SHOWN ON A PLAT OF SURVEY MADE BY KLINGNER AND

 

--------------------------------------------------------------------------------


 

ASSOCIATES, P.C. RECORDED IN BOOK 14 OF PLATS AT PAGE 625 IN THE OFFICE OF THE
ADAMS COUNTY RECORDER OF DEEDS TO WHICH PLAT REFERENCE IS MADE FOR GREATER
CERTAINTY.

 

EXCEPT A PART OF THE EAST HALF OF LOT 1 OF I. O. WOODRUF’S SUBDIVISION OF THE
WEST HALF OF THE NORTHEAST QUARTER OF SECTION 6 IN TOWNSHIP 2 SOUTH OF THE BASE
LINE AND IN RANGE 8 WEST OF THE FOURTH PRINCIPAL MERIDIAN, ADAMS COUNTY,
ILLINOIS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE SOUTH LINE OF BROADWAY, SAID POINT BEING 13.97 FEET
EAST OF WEST LINE OF THE EAST 3 ACRES OF LOTS 1 AND 2 OF SAID I. O. WOODRUFF’S
SUBDIVISION AND 66 FEET SOUTH OF THE NORTH LINE OF THE NORTHEAST QUARTER OF SAID
SECTION 6, THENCE SOUTH 89º 46’ EAST ALONG SAID SOUTH LINE OF BROADWAY 155.48
FEET TO A POINT 39.63 FEET FROM THE EAST LINE OF LOT 1 OF SAID I. O. WOODRUFF’S
SUBDIVISION, THENCE SOUTH 43º 40’ 07” EAST 26.16 FEET TO A POINT ON THE WEST
LINE OF 33RD STREET, THENCE RECORD SOUTH 01º 20’ 04” WEST ALONG SAID WEST LINE
261.20 FEET, MEASURED AS SOUTH 01º 22’ 29” WEST 261.20 FEET, THENCE NORTH 89º
46’ WEST PARALLEL WITH SAID SOUTH LINE OF BROADWAY 168.42 FEET, THENCE NORTH 00º
14’ EAST 280.00 FEET TO THE POINT OF BEGINNING, CONTAINING 1.097 ACRES, MORE OR
LESS.

 

ALSO EXCEPT TRACT III BEING PART OF THE EAST HALF OF LOT 1 OF I. O. WOODRUFF’S
SUBDIVISION OF THE WEST HALF OF THE NORTHEAST QUARTER OF SECTION 6, TOWNSHIP 2
SOUTH OF THE BASE LINE AND IN RANGE 8 WEST OF THE FOURTH PRINCIPAL MERIDIAN,
ADAMS COUNTY, ILLINOIS, SAID TRACT III CONTAINING 0.505 ACRES, MORE OR LESS, AND
AS SHOWN BY PLAT OF SURVEY DATED AUGUST 11, 2005, PREPARED BY KENNETH E.
SCHRADER & ASSOCIATES, LTD., SURVEYORS AND ENGINEERS, AND RECORDED ON AUGUST 12,
2005 IN BOOK 705 ON PAGE 8731 AS DOCUMENT NUMBER 200508731 IN THE RECORDERS
OFFICE OF ADAMS COUNTY, ILLINOIS.

 

TRACT III:  NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF TRACTS I AND II AS CREATED
BY DECLARATION OF CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS RECORDED IN
BOOK 14 OF RIGHT OF WAYS, AT PAGE 1956 DOCUMENT NO. 087804 FOR INGRESS, EGRESS,
PARKING AND UTILITIES OVER THE FOLLOWING DESCRIBED REAL ESTATE, TO-WIT:

 

A PART OF THE EAST HALF OF LOT 1 OF I. O. WOODRUFF’S SUBDIVISION OF THE WEST
HALF OF THE NORTHEAST QUARTER OF SECTION 6 IN TOWNSHIP 2 SOUTH OF THE BASE LINE
AND IN RANGE 8 WEST OF THE FOURTH PRINCIPAL MERIDIAN, ADAMS COUNTY, ILLINOIS,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS.

 

BEGINNING AT A POINT ON THE SOUTH LINE OF BROADWAY, SAID POINT BEING 13.97 FEET
EAST OF WEST LINE OF THE EAST 3 ACRES OF LOTS 1 AND 2 OF SAID I. O. WOODRUFF’S
SUBDIVISION AND 66 FEET SOUTH OF THE NORTH LINE OF THE NORTHEAST QUARTER OF SAID
SECTION 6, THENCE SOUTH 89º 46’ EAST ALONG SAID SOUTH LINE OF BROADWAY 155.48
FEET TO A POINT 39.63 FEET FROM THE EAST LINE OF LOT 1 OF SAID I. O. WOODRUFF’S
SUBDIVISION, THENCE SOUTH 43º 40’ 07” EAST 26.16 FEET TO A POINT ON THE WEST
LINE OF 33RD STREET, THENCE RECORD SOUTH 01º 20’ 04” WEST ALONG SAID WEST LINE
261.20 FEET, MEASURED AS SOUTH 01º 22’ 29” WEST 261.20 FEET, THENCE NORTH 89º
46’ WEST PARALLEL WITH SAID SOUTH LINE OF BROADWAY 168.42 FEET, THENCE NORTH 00º
14’ EAST 280.00 FEET TO THE POINT OF BEGINNING, CONTAINING 1.097 ACRES, MORE OR
LESS, AS SHOWN ON PLAT OF SURVEY RECORDED IN BOOK 15 OF PLATS, AT PAGE 1181 TO
WHICH REFERENCE IS MADE FOR GREATER CERTAINTY.

 

TAX PARCEL NUMBER: 23-3-3503-001-00

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Being that part referred to as the “Remainder Tract” of SHOPKO PLAZA, a
subdivision lying within the City of Jacksonville, Illinois, as per plat
thereof, recorded in Plat Cabinet B, Slide 45, in the office of the Recorder of
Morgan County, Illinois; said Remainder Tract is situated in Sections 24 and 25
in Township 15 North and Range 11 West of the Third Principal Meridian and being
described as follows:

 

COMMENCING AT the southeast corner of the West Half of the Southeast Quarter of
said Section 24, which is monumented by a 4-inch square stainless steel plate
found flush; thence South 89 degrees 55 minutes 52 seconds West 839.10 feet to
the southwest corner of W.H. Kurtz Subdivision, as recorded (sic) in
Miscellaneous Book JJ, page 429 in said Recorder’s office; said southwest corner
lies on the north boundary of West Morton Avenue (60 feet north of the
centerline) and it is monumented by a 5/8-inch rebar set flush with a survey cap
inscribed “D.L. Helms RLS 3322” (referred to as a rebar in the remainder of this
description); thence, along the north boundary of said West Morton Avenue and
the west boundary of said W.H. Kurtz Subdivision, North 00 degrees 10 minutes 52
seconds East 5.00 feet to a rebar set flush at the POINT OF BEGINNING of this
description: thence, continue along the west boundary of said W.H. Kurtz
Subdivision and a northerly projection thereof, North 00 degrees 10 minutes 52
seconds East 667.27 feet to a 1-inch iron pipe found flush at the southwest
corner of Grandview Terrace Subdivision, as recorded in Plat Cabinet B, Slide 16
in said Recorder’s office; thence, along the west boundary of said Grandview
Terrace Subdivision, North 00 degrees 08 minutes 01 second East 556.73 feet to a
1-inch iron pipe found flush at the southeast corner of Paul’s Hill Subdivision,
as recorded in Plat Cabinet A, Slide 140 in said Recorder’s office; thence,
along the south boundary of said Paul’s Hill Subdivision the following two (2)
courses:  (1) North 89 degrees 48 minutes 56 seconds West 154.91 feet to a
1-inch iron pipe found buried 2 inches at the southeast corner of Lot 12 in said
subdivision and (2) South 84 degrees 55 minutes 25 seconds West 465.08 feet to a
rebar set flush at the southwest corner of Lot 15 in said subdivision; thence,
continue along the south boundary of said subdivision and a westerly projection
thereof, North 89 degrees 51 minutes 53 seconds West 170.00 feet to a 1-inch
iron pipe found buried 2 inches at the northwest corner of the land described in
deed to Penn-Daniels, Inc. in Document No. 429308 in said Recorder’s office;
thence South 00 degrees 00 minutes 00 seconds West 542.02 feet to a 1-inch iron
pipe found exposed 5 inches at the southwest corner of said Penn-Daniels land
and the northwest corner of the land described in deed to Jack’s of
Jacksonville, Inc. (now Penn-Daniels, Inc.) in Deed Drawer 3, Card 220 in said
Recorder’s office; thence continue South 00 degrees 00 minutes 00 seconds West
673.94 feet to a ½-inch iron pipe found buried 4 inches at the southwest corner
of said Jack’s of Jacksonville land and being on the north boundary of West
Morton Avenue (60 feet from the centerline); thence, along said north boundary,
North 88 degrees 00 minutes 50 seconds East 205.99 feet to a chiseled “+” in
concrete; thence North 01 degree 59 minutes 10 seconds West 280.00 feet to a
railroad spike set flush; thence North 88 degrees 00 minutes 50 seconds East
400.00 feet to a railroad spike set flush; thence South 01 degree 59 minutes 10
seconds East 260.00 feet to a rebar set flush on the north boundary of West
Morton Avenue (80 feet north of the centerline); thence along said north
boundary the following three (3) courses:  (1) North 88 degrees 00 minutes 50
seconds East 85.97 feet to a rebar set flush; (2) South 72 degrees 27 minutes 11
seconds East 44.86 feet to a rebar set flush and (3) North 88 degrees 00 minutes
50 seconds East 51.17 feet to the point of beginning and containing 19.438
acres, more or less. The bearing system of this description is based upon the
west boundary of the land described in

 

--------------------------------------------------------------------------------


 

deed to Jack’s of Jacksonville, Inc. (now Penn-Daniels, Inc.) in Deed Drawer 3,
Card 220 in said Recorder’s office being South 00 degrees 00 minutes 00 seconds
West (South).

 

EXCEPTING THEREFROM (sic) Outlot 3 of SHOPKO PLAZA, a subdivision lying within
the City of Jacksonville, Illinois, as per plat thereof, recorded in Plat
Cabinet B, Slide 45, in the office of the Recorder of Morgan County, Illinois;
said outlot is situated in Section 24 in Township 15 North and Range 11 West of
the Third Principal Meridian.

 

After the above-described exception, the “Remainder Tract” contains 18.577 acres
(809,214.12 square feet), more or less.

 

Tax Parcel Number:  08-24-404-052

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Tract “A” being part of the Southwest Quarter of Section 20, Township 11 North,
Range 2 West of the Fourth Principal Meridian, Warren County, Illinois, said
Tract “A” containing 6.971 Acres, more or less, as shown by Plat of Survey dated
August 3, 2005, prepared by Kenneth E. Schrader & Associates, Ltd., Surveyors
and Engineers, recorded August 8, 2005 in Book 1104 on Page 262 (Plat Cabinet 3,
Slide 72) and as Document Number 489627 in the Recorder’s Office of Warren
County, Illinois.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Document Number 491598 in Book 1131 on
Page 211 in the Recorder’s Office of Warren County, Illinois.

 

Tax Parcel Numbers: 09-044-025-00 & 09-044-025-01

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot One (1), Plat of Ledgeview Commercial Park, a County Plat, in the Town of
Ledgeview, Brown County, Wisconsin.

 

Together with non-exclusive easement rights created by Declaration of
Cross-Easements and Covenants and Restrictions Affecting Land, dated January 27,
2006, and recorded February 6, 2006 as Document No. 2238930.

 

Tax Key No. Part of D-1544

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot One (1), Volume 47 Certified Survey Maps, Page 176, Map No. 7004, said map
being all of Lot 1, Volume 41 Certified Survey Maps, Page 334, Map No. 6283 and
part of the Northeast 1/4 of the Northwest 1/4, Section Four (4), Township
Twenty-four (24) North, Range Twenty (20) East, in the Village of Howard, Brown
County, Wisconsin.

 

Tax Key No. VH-143-2

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

That part of the Southeast ¼ of the Southwest ¼ of Section 21, Township 11
North, Range 21 East, in the City of Port Washington, Ozaukee County, Wisconsin,
bounded and described as follows:

 

Commencing at the intersection of the North line of Whitefish Road and the West
line of North Wisconsin Street, running thence North 0 deg. 44’ East, 366.58
feet along the West line of Wisconsin Street, thence South 89 deg. 38’ West
356.63 feet to a point on the extension Northerly of the West line of North
Benjamin Street, thence South 0 deg. 42’ West 364.23 feet along the extension
Northerly of the West line of North Benjamin Street to its intersection with the
North line of Whitefish Road, thence East 356.3 feet to the point of beginning,
EXCEPTING AND EXCLUDING FROM the foregoing described land with the following:

 

Exception No. 1: The West 66 feet thereof.

 

Exception No. 2: Commencing at a point which is 226.58 feet North of the
intersection of the North line of Whitefish Road and the West line of North
Wisconsin Street, and from said point running thence North 0 deg. 44’ East 140
feet to a point; thence South 89 deg. 38’ West 135 feet to a point; thence due
South 140 feet to a point; thence due East 135 feet to the place of beginning,
being a part of the Southeast ¼ of the Southwest ¼ of Section 21, Town 11 North,
Range 22 East.

 

THE ABOVE ALSO DESCRIBED AS:

 

That part of the Southeast ¼ of the Southwest ¼ of Section 21, Township 11
North, Range 22 East, in the City of Port Washington, Ozaukee County, Wisconsin,
bounded and described as follows:

 

Beginning at the intersection of the North right of way line of Whitefish Road
and the West right of way line of North Wisconsin Street; thence North 00 deg.
44’ 00” East 226.51 feet along said West right of way line of Wisconsin Street;
thence South 89 deg. 38’ 00” West, 135.00 feet; thence North 00 deg. 44’ 00”
East, 140.00 feet to the Southerly line of Volume 1, Certified Survey Maps, Page
505, Map #281; thence South 89 deg. 38’ 00” West, 154.98 feet along said
Southerly line to the East right of way line of North Benjamin Street; thence
South 00 deg. 42’ 00” West, 364.65 feet along said East right of way line to the
North right of way line of Whitefish Road; thence South 90 deg. 00’ 00” East,
289.74 feet along said North right of way line to the point of beginning.

 

Tax Parcel Number: 16-040-0008-000

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot Three (3) and that part of the Westerly 1/2 of Outlot Two (2), lying between
the Northerly and Southerly boundaries of Lot Three (3), extended Easterly,
Ashwaubenon Business Centre, a County Plat, Village of Ashwaubenon, Brown
County, Wisconsin.

 

Tax I.D.:  VA-823

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I:

 

A PARCEL OF LAND BEING A PORTION OF THE WEST HALF OF SECTION 1, TOWNSHIP 2
NORTH, RANGE 2 EAST, B.M., ADA COUNTY, IDAHO, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT A BRASS CAP MARKING THE NORTHWEST CORNER OF THE WEST HALF OF SAID
SECTION 1: THENCE SOUTH 00°44’50” WEST 740.41 FEET ALONG THE WESTERLY BOUNDARY
OF THE WEST HALF OF SAID SECTION 1 TO AN ALUMINUM CAP SET IN CONCRETE, SAID
ALUMINUM CAP BEING ON THE SOUTHERLY RIGHT OF WAY LINE OF GOWEN ROAD AS SHOWN ON
ACCESS ROAD FAP 237 C (1) HIGHWAY SURVEY ON FILE IN THE OFFICE OF THE IDAHO
DEPARTMENT OF TRANSPORTATION, BOISE, IDAHO; THENCE LEAVING SAID WESTERLY
BOUNDARY SOUTH 76°13’05” EAST 67.75 FEET ALONG THE SOUTHERLY RIGHT OF WAY LINE
OF SAID GOWEN ROAD TO AN IRON PIN, SAID IRON PIN BEING THE REAL POINT OF
BEGINNING; THENCE CONTINUING ALONG THE SOUTHERLY RIGHT OF WAY LINE OF SAID GOWEN
ROAD SOUTH 76°13’05” EAST 1369.05 FEET TO AN ALUMINUM CAP SET IN CONCRETE ON THE
WESTERLY RIGHT OF WAY LINE OF THE UNION PACIFIC RAILROAD, SAID ALUMINUM CAP
BEING A POINT ON CURVE; THENCE LEAVING SAID SOUTHERLY RIGHT OF WAY LINE ALONG
SAID WESTERLY RIGHT OF WAY LINE OF THE UNION PACIFIC RAILROAD ALONG A
NON-TANGENT CURVE TO THE LEFT 1954.71 FEET, SAID CURVE HAVING A CENTRAL ANGLE OF
56°59’03”, A RADIUS OF 1965.40 FEET, TANGENTS OF 1066.77 FEET AND A LONG CHORD
OF 1875.14 FEET BEARING SOUTH 08°46’10” WEST TO AN IRON PIN MARKING A POINT OF
COMPOUND CURVE; THENCE CONTINUING ALONG SAID WESTERLY RIGHT OF WAY LINE OF THE
UNION PACIFIC RAILROAD ALONG A CURVE TO THE LEFT 186.82 FEET, SAID CURVE HAVING
A CENTRAL ANGLE OF 02°45’32”, A RADIUS OF 3879.71 FEET, TANGENTS OF 93.43 FEET
AND A LONG CHORD OF 186.80 FEET BEARING SOUTH 21°37’23” EAST TO AN IRON PIN
MARKING A POINT OF ENDING OF CURVE; THENCE LEAVING THE SAID WESTERLY RIGHT OF
WAY LINE OF UNION PACIFIC RAILROAD ALONG A NON-TANGENT LINE NORTH 76°13’05” WEST
1172.57 FEET TO AN IRON PIN, SAID IRON PIN BEING 66.00 FEET EASTERLY OF THE
WESTERLY BOUNDARY OF SAID WEST HALF OF SECTION 1; THENCE NORTH 00°26’46” EAST
156.74 FEET ALONG A LINE PARALLEL TO AND 66.00 FEET EASTERLY OF THE WESTERLY
LINE OF SAID WEST HALF OF SECTION 1 TO AN IRON PIN ON THE SOUTHERLY BOUNDARY OF
THE NORTHWEST QUARTER OF SAID SECTION 1; THENCE CONTINUING ALONG SAID PARALLEL
LINE

 

NORTH 00°44’50” EAST 1917.11 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

PARCEL II:

 

TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR VEHICULAR INGRESS AND EGRESS AND FOR
THE INSTALLATION OF UTILITY LINES GRANTED IN THE NON-EXCLUSIVE EASEMENT,
RECORDED AS INSTRUMENT NO. 9131308, OVER, ACROSS, UPON, IN, UNDER AND THROUGH
THE FOLLOWING:

A PARCEL OF LAND BEING A 66-FOOT WIDE INGRESS-EGRESS EASEMENT LYING IN THE WEST
HALF OF SECTION 1, TOWNSHIP 2 NORTH, RANGE 2 EAST, B.M., AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT A BRASS CAP MARKING THE NORTHWEST CORNER OF SAID WEST HALF OF
SECTION 1; THENCE SOUTH 00°44’50” WEST 740.41 FEET ALONG THE WESTERLY BOUNDARY
OF SAID WEST HALF OF SECTION 1 TO AN ALUMINUM CAP ON THE SOUTHERLY RIGHT OF WAY
LINE OF GOWEN ROAD, SAID ALUMINUM CAP BEING THE REAL POINT OF BEGINNING; THENCE
CONTINUING ALONG SAID WESTERLY BOUNDARY OF THE WEST HALF OF SECTION 1 SOUTH
00°44’50” WEST 1932.87 FEET TO A BRASS CAP MARKING THE WEST QUARTER CORNER OF
SAID SECTION 1; THENCE CONTINUING ALONG SAID WESTERLY BOUNDARY OF THE WEST HALF
OF SECTION 1 SOUTH 00°26’46” WEST 140.96 FEET TO AN IRON PIN; THENCE LEAVING
SAID WESTERLY BOUNDARY SOUTH 76°13’05” EAST 67.83 FEET TO AN IRON PIN; THENCE
NORTH 00°26’46” EAST 156.74 FEET ALONG A LINE PARALLEL WITH AND 66.00 FEET
EASTERLY OF SAID WESTERLY BOUNDARY OF THE WEST HALF OF SECTION 1 TO AN IRON PIN;
THENCE NORTH 00°44’50” EAST 1917.11 FEET ALONG A LINE PARALLEL WITH AND 66.00
FEET EASTERLY OF SAID WESTERLY BOUNDARY OF THE WEST HALF OF SECTION 1 TO AN IRON
PIN ON SAID SOUTHERLY RIGHT OF WAY LINE OF GOWEN ROAD; THENCE NORTH 76°13’05”
WEST 67.75 FEET ALONG SAID SOUTHERLY RIGHT OF WAY LINE OF GOWEN ROAD TO THE
POINT OF BEGINNING OF THE ABOVE DESCRIBED 66-FOOT WIDE INGRESS-EGRESS EASEMENT.

 

Tax Parcel Number: S-1501-22-3205

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

The North Half of the Southeast Quarter of Section 25, Township 14 North, Range
11 East of the 6th P.M., Sarpy County, Nebraska, Except that part conveyed to
Sarpy County, Nebraska at Instrument No. 99-35025, Records, Sarpy County,
Nebraska.

 

Tax I.D.:  10466843

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PARCEL I:

 

Lot One (1), Volume 15 Certified Survey Maps, Page 387, Map No. 3035; said map
being part of the Northwest 1/4 of the Northwest 1/4 and the Northeast 1/4 of
the Northwest 1/4, Section Thirty-two (32), Township Twenty-three (23) North,
Range Twenty (20) East, in the City of De Pere, West side of Fox River, Brown
County, Wisconsin, excepting therefrom parts used for road purposes.

 

Tax I.D.:  WD-D0062-1

 

PARCEL II:

 

Lot One (1), Volume 25 Certified Survey Maps, Page 62, Map No. 4115; said map
being part of Lots Three (3) and Four (4), and Outlots Three (3) and Six (6),
according to the recorded Plat of De Pere Business Park, in the City of De Pere,
West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-503

 

PARCEL III:

 

(A)

Lots Two (2), Volume 25 Certified Survey Maps, Page 62, Map No. 4115; said map
being part of Lots Three (3), Four (4), Outlot Three (3) and Outlot Six (6),
according to the recorded Plat of De Pere Business Park, in the City of De Pere,
West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-503-1

 

(B)

Lot Three (3), Volume 25 Certified Survey Maps, Page 62, Map No. 4115; said map
being part of Lots Three (3), Four (4), Outlot Three (3) and Outlot Six (6),
according to the recorded Plat of De Pere Business Park, in the City of De Pere,
West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-503-2

 

PARCEL IV:

 

(A)

Lot One (1), Volume 39 Certified Survey Maps, page 72, Map No. 5920; said map
being part of Outlot Two (2), Volume 25 Certified Survey Maps, page 62 and part
of Lot Four (4), according to the recorded Plat of De Pere Business Park, in the
City of De Pere, West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-504-3

 

--------------------------------------------------------------------------------


 

AND

 

(B)

Outlot One (1), Volume 25 Certified Survey Maps, page 62, Map No. 4115; said map
being part of Lots Three (3), Four (4), Outlot Three (3) and Outlot Six (6),
according to the recorded Plat of De Pere Business Park, all in the City of De
Pere, West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-503-3

 

AND

 

(C)

Outlot (4), according to the recorded Plat of De Pere Business Park, in the City
of De Pere, West side of Fox River, Brown County, Wisconsin.

 

Tax I.D.:  WD-364-D-536

 

AND

 

(D)

Outlot One (1), Volume 15 Certified Survey Maps, page 387, Map No. 3035; said
map being part of Northwest Quarter of the Northwest Quarter (NW l/4 of NW l/4)
and the Northeast Quarter of the Northwest Quarter (NE l/4 of NW l/4) and Parcel
One (1), Volume 4 Certified Survey Maps, page 255, all in the City of De Pere,
West side of Fox River, Brown County, Wisconsin, excepting therefrom any part
used for road purposes.

 

Tax I.D.:  WD-D0062-2

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel I

 

Part of Private Claim 20 and 21, West side of Fox River, Village of Ashwaubenon,
Brown County, Wisconsin, described as:

 

Commencing at the Southwest corner of Private Claim 21, West side of Fox River;
thence South 64 deg. 02’50” East, 11,222.34 feet; thence North 25 deg. 57’10”
East, 44.88 feet to the point of beginning at the intersection of the Westerly
right of way of Gross Avenue (now Holmgren Way) with the Northerly right of way
of Pilgrim Drive; thence North 64 deg. 16’30” West, 73.05 feet along the
Northerly right of way of Pilgrim Drive; thence North 26 deg. 40’00” East,
541.40 feet; thence South 63 deg. 20’00” East, 553.61 feet; thence North 26 deg.
40’00” East, 1,234.87 feet to the Southerly right of way of Willard Drive;
thence South 64 deg. 00’42” East, 1,480.82 feet along said Southerly right of
way to the Westerly right of way of Ashland Avenue; thence along said right of
way of Ashland Avenue 374.86 feet along the arc of a 11,550.20 foot radius curve
to the left whose chord bears South 30 deg. 32’51” West, 374.84 feet; thence
continuing along said right of way South 29 deg. 37’06” West, 834.64 feet to the
Northerly right of way of Pilgrim Drive; thence North 65 deg. 23’48” West, 50.97
feet along said Northerly right of way; thence continuing along said right of
way 287.49 feet along the arc of a 1,213.70 foot radius curve to the left whose
chord bears North 72 deg. 10’57” West, 286.82 feet; thence continuing along said
right of way North 63 deg. 32’30” West, 276.41 feet; thence continuing along
said right of way South 3 deg. 30’00” East, 79.92 feet; thence continuing along
said right of way North 82 deg. 49’30” West, 200.03 feet; thence North 25 deg.
17’20” West, 107.96 feet; thence North 47 deg. 40’54” West, 173.91 feet; thence
South 79 deg. 29’06” West, 382.69 feet; thence North 64 deg. 15’47” West, 550.22
feet to the Westerly right of way of Gross Avenue (now Holmgren Way); thence
South 32 deg. 06’30” West, 276.78 feet along said right of way to the point of
beginning and intending to fully describe the parcel previously described in
Jacket 9 Image 19, Brown County Records, and also Document No. 1669974,
excepting Jacket 18016 Records, Image 51 and excepting Document No. 1682565 and
excepting lands conveyed for road purposes.

 

AND

 

Excepting a parcel of land located in part of Private Claim 20, West side of Fox
River, Village of Ashwaubenon, Brown County, Wisconsin, described as follows:

 

Commencing at the Northeast corner of said Lot 6, Holmgren Way Commercial Park;
thence South 56 deg. 30’00” West, 32.55 feet along the East line of said Lot 6
to the point of beginning; thence South 26 deg. 00’00” West, 92.89 feet; thence
South 70 deg. 00’00” West, 14.40 feet to the East line of said Lot 6; thence
North 26 deg. 00’00” East, 60.00 feet along said East line of Lot 6; thence
North 38 deg. 00’00” East, 42.01 feet along said East line; thence North 56 deg.
30’00” East, 2.49 feet along said East line to the point of beginning.

 

AND

 

Excepting therefrom the recorded plat of Holmgren Way Commercial Park, a portion
of which is now known as Lot One (1), Volume 50 Certified Survey Maps, Page 29,
Map No. 7329.

 

--------------------------------------------------------------------------------


 

Parcel II

 

A Parcel of land located in part of Lot Six (6), Holmgren Way Commercial Park,
Village of Ashwaubenon, Brown County, Wisconsin, described as follows:

 

Commencing at the Northeast corner of said Lot 6; thence South 56 deg. 30’00”
West, 32.55 feet along the East line of said Lot 6; thence South 26 deg. 00’00”
West, 92.89 feet; thence South 70 deg. 00’00” West, 41.40 feet to the South line
of said Lot 6; thence North 63 deg. 22’40” West, 35.85 feet along said South
line to the point of beginning; thence continuing along said South line North 63
deg. 22’40” West, 39.15 feet to the Southwest corner of said Lot 6; thence North
20 deg. 44’12” East, 17.29 feet; thence North 59 deg. 00’00” East, 7.39 feet;
thence South 31 deg. 00’00” East, 43.77 feet to the point of beginning.

 

TOGETHER WITH THOSE NON-EXCLUSIVE EASEMENTS AS CREATED BY THAT CERTAIN
DECLARATION OF CROSS-EASEMENTS AND COVENANTS AND RESTRICTIONS AFFECTING LAND,
RECORDED AS DOCUMENT NO. 1990339; AS AMENDED IN DOCUMENT NO. 2085665 AND IN
DOCUMENT NO. 2219431.

 

TAX I.D.:  VA-132-1-2

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

That portion of the Northwest Quarter of the Northeast Quarter of Section 22,
Township 25 North, Range 44 East, W.M., in Spokane County, Washington, described
as follows:

 

Beginning at the Northwest corner of said Northwest Quarter of said Northeast
Quarter;

Thence North 89°57’13” East along the North line of said Northwest Quarter of
the Northeast Quarter, 495.00 feet;

Thence South 0°02’00” East parallel with the West line of said Northwest Quarter
of the Northeast Quarter 30.00 feet to the South lien of Sprague Avenue;

Thence North 89°57’13” East along the South line of Sprague Avenue 332.35 feet;

Thence South 0°14’11” East 320.56 feet to a line 301.00 feet North of and
parallel to the North line of the Idaho and Western Railroad and the true point
of beginning of this description;

Thence North 89°45’49” East along said parallel line 385.00 feet;

Thence South 0°14’11” East 261.00 feet;

Thence South 89°45’49” West 385.00 feet;

Thence North 0°14’11” West 261.00 feet to the true point of beginning;

 

Together with a revocable license to use of the following described real estate:

 

Parcel 2:

 

That portion of the Northwest Quarter of the Northeast Quarter of Section 22,
Township 25 North, Range 44 East, W.M., in Spokane County, Washington, described
as follows:

 

Beginning at the Northwest corner of said Northwest Quarter of said Northeast
Quarter;

Thence South 0°02’00” East along the West line of said Northwest Quarter of the
Northeast Quarter 654.30 feet to the North line of the Idaho and Western
Railroad;

Thence North 89°45’49” East along said North line 30.00 feet to the true point
of beginning of this description;

Thence continuing North 89°45’49” East along said North line 1273.54 feet to the
West line of Blake Road;

Thence North 0°02’33” West along the West line of Blake Road 20.00 feet;

Thence South 89°45’49” West parallel with the North line of said Idaho and
Western Railroad 1273.54 feet to the East line of McDonald Road;

Thence South 0°02’00” East 20.00 feet to the true point of beginning of this
description.

 

Together with non-exclusive easement rights created by Declaration of Easement
with Covenants and Restrictions recorded June 27, 1986 as document 8606270454.

 

Together with non-exclusive easement rights created by Lease Agreement made by
and between Arthur G. Grant and Jean Grant and Shopko Stores, Inc., dated June
26, 1986 as disclosed by Memorandum of Lease recorded June 27, 1986 as document
8606270453.

 

Tax. I.D.:  45221-9220S; 45221-9220

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Parcel 1:

 

A part of Sections 5, 6, 7, and 8, Township 35 North, Range 5 West of the Boise
Meridian, Nez Perce County, Idaho, more particularly described as follows:

 

Commencing at the corner common to Sections 5, 6, 7, and 8; Thence North
68º36’11” West a distance of 89.74 feet to a rebar, 30 inches long, 5/8 inches
in diameter with an aluminum tag marked P.E./L.S.3245, the point of beginning;
Thence South 14º51’58” East a distance of 798.96 feet to a rebar, 30 inches
long, 5/8 inches in diameter with an aluminum tag marked P.E./L.S.3245; Thence
North 75º08’02” East a distance of 450.33 feet to a rebar, 30 inches long, 5/8
inches in diameter, with an aluminum tag marked P.E./L.S.3245; Thence North
14º51’58” West a distance of 236.87 feet to a rebar, 30 inches long, 5/8 inches
in diameter, with an aluminum tag marked P.E./L.S.3245; Thence 30.87 feet along
the arc of a 85.00 foot radius curve right, said curve having a chord bearing
North 4º27’39” West a distance of 30.70 feet to a rebar, 30 inches long, 5/8
inches in diameter, with an aluminum tag marked P.E/L.S.3245; Thence North
5º56’27” East a distance of 92.06 feet to a rebar, 30 inches long, 5/8 inches in
diameter, with an aluminum tag marked P.E./L.S.3245; Thence South 83º29’43” East
a distance of 41.28 feet to a rebar, 30 inches long, 5/8 inches in diameter,
with an aluminum tag marked of P.E./L.S. 3245; Thence 28.76 feet along the arc
of a 170.00 foot radius curve left, said curve having a chord bearing South
88º20’23” East a distance of 28.73 feet to a rebar, 30 inches long, 5/8 inches
in diameter, with an Aluminum tag marked P.E./L.S. 3245; Thence North 37º19’52”
East a distance of 64.18 feet to a point on the Westerly right of way boundary
of Thain Grade, 80.88 feet left of centerline station 92+06, monumented with a
rebar, 30 inches long, 5/8 inches in diameter, with an aluminum tag marked
P.E./L.S.3245; Thence North 38º04’03” West a distance of 344.00 feet along said
Westerly right of way boundary (of record as North 38º22’00” West) to a point
80.00 feet left of centerline station 95+50, monumented with a rebar, 30 inches
long, 5/8 inches in diameter, with an aluminum tag marked P.E./ L.S.3245; Thence
North 88º15’43” West a distance of 39.05 feet along said Westerly right of way
boundary to a point 110.00 feet left of centerline station 95+75, monumented
with a rebar, 30 inches long, 5/8 inches in diameter, with an aluminum tag
marked P.E./L.S.3245; Thence North 38º04’03” West a distance of 134.60 feet
along said Westerly right of way boundary (of record as North 38º22’00” West) to
a point 110.00 feet left of centerline station 97+09.60, said point also being
on the Southerly right of way boundary of Nez Perce Grade, 100 feet left of
centerline station 1+08.12, monumented with a rebar, 30 inches long, 5/8 inches
in diameter, with an aluminum tag marked P.E./L.S.3245; Thence a distance of
111.15 feet, and leaving said Westerly right of way boundary, along the
Southerly right of way boundary of Nez Perce Grade on the arc of a 577.47 foot,
radius curve right, said curve having a chord bearing South 58º31’42” West a
distance of 110.98 feet to a point 100.00 feet left of centerline station
2+00.07, monumented with a rebar, 30 inches long, 5/8 inches in diameter with an
aluminum tag marked P.E./L.S. 3245; Thence North 25º57’27” West a distance of
20.00 feet along said Southerly right of way boundary (of record as North
25º56’39” West on the record of survey by James Grow) to a point 80.00 feet left
of centerline station 2+00.07, monumented with a

 

--------------------------------------------------------------------------------


 

rebar, 30 inches long, 5/8 inches in diameter with an aluminum tag marked
P.E./L.S.3245; Thence 111.99 feet along said Southerly right of way boundary on
the arc of a 557.47 foot radius curve right, said curve having a chord bearing
South 69º47’51” West,111.80 feet to a point 80.00 feet left of centerline
station 2+95.95, monumented with a rebar, 30 inches long, 5/8 inches in
diameter, with an aluminum tag marked P.E./L.S.3245; Thence South 75º33’10”
West, a distance of 115.09 feet along said Southerly right of way boundary (of
record as South 75º33’57” West, on the record of survey by James Grow) to a
point 80.00 feet left of centerline station 4+11.04, monumented with a rebar, 30
inches long, 5/8 inches in diameter, with an aluminum tag marked P.E./L.S.3245;
Thence continuing South 75º33’10” West a distance of 42.70 feet along said
Southerly right of way boundary (of record as South 75º33’57” West on the record
of survey by James Grow) to a point 78.15 feet left of centerline station
4+60.55, to the Point of Beginning.

 

Parcel 2:

 

Together with an easement for fire protection and emergency access for
pedestrian and vehicular access, ingress and egress, over, across, upon and
through the real estate located in Nez Perce County, Idaho, described as
follows: A part of the Northeast quarter (NE1/4) of section 7 and the Northwest
quarter (NW1/4) of Section 8, Township 35 North, Range 5 West of the Boise
Meridian, Nez Perce County, Idaho, more particularly described as follows:

 

Commencing at the corner common to Sections 5, 6, 7, and 8; Thence North
68º36’11” West a distance of 89.74 feet to a rebar, 30 inches long, 5/8 inches
in diameter, with an aluminum tag marked P.E./L.S.3245; Thence South 14º51’58”
East a distance of 473.63 feet to the point of beginning; Thence continuing
South 14º51’58” East a distance of 325.33 feet to a rebar, 30 inches long, 5/8
inches in diameter, with an aluminum tag marked P.E./L.S.3245; Thence South
75º08’02” West a distance of 60.00 feet to a rebar, 30 inches long, 5/8 inches
in diameter, with an aluminum tag marked P.E./L.S.3245; Thence North 14º51’58”
West a distance of 325.33 feet to a rebar, 30 inches long, 5/8 inches in
diameter, with an aluminum tag marked P.E./L.S.3245; Thence North 75º08’02” East
a distance of 60.00 feet to the Point of Beginning.

 

Also together with an easement for vehicular access, ingress and egress, over,
across, upon and through the real estate located in Nez Perce County, Idaho,
described as follows: A part of the Northwest quarter (NW1/4) of Section 8,
Township 35 North, Range 5 West of the Boise meridian, Nez Perce County, Idaho,
more particularly described as follows:

 

Commencing at the corner common to Sections 5, 6, 7, and 8; Thence North
68º36’11” West a distance of 89.74 feet to a rebar, 30 inches long, 5/8 inches
in diameter, with an aluminum tag marked P.E./L.S.3245; Thence South 14º51’58”
East a distance of 798.96 feet to a rebar, 30 inches long, 5/8 inches in
diameter, with an aluminum tag marked P.E./L.S.3245; Thence North 75º08’02” East
a distance of 450.33 feet to a rebar, 30 inches long, 5/8 inches in diameter,
with an aluminum tag marked P.E./L.S.3245, the point of beginning; Thence
continuing North 75º08’02” East a distance of 60.00 feet to a rebar; 30 inches
long, 5/8 inches in diameter, with an aluminum tag marked P.E./L.S.3245; Thence
North 14º51’58” West a distance of 236.87 feet to a rebar, 30 inches long, 5/8
inches in diameter, with an aluminum tag marked P.E./L.S.3245; Thence North
5º56’27” East a distance of 34.94 feet to a rebar, 30 inches long, 5/8 inches in
diameter, with an aluminum tag

 

--------------------------------------------------------------------------------


 

marked P.E./L,S.3245; Thence 20.01 feet along the arc of a 35.00 foot radius
curve right, said curve having a chord bearing North 70º25’56” East 19.74 feet
to a rebar, 30 inches long, 5/8 inches in diameter, with an aluminum tag marked
P.E./L.S.3245; Thence 65.00 feet along the arc of a 230.00 foot radius curve
left, said curve having a chord bearing North 78º43’04” East a distance of 64.78
feet to a point on the Westerly right of way boundary of Thain Grade, 118.6 feet
left of centerline station 91+11.39, monumented with a rebar, 30 inches long,
5/8 inches in diameter, with an aluminum tag marked P.E./L.S.3245; Thence North
6º55’57” East a distance of 54.58 feet along said Westerly right of way boundary
to a point 80.00 feet left of centerline station 91+50.00, monumented with a
rebar, 30 inches long, 5/8 inches in diameter, with an aluminum tag marked
P.E./L.S.3245; Thence North 38º04’03” West a distance of 56.00 feet along said
Westerly right of way boundary (of record as North 38º22’00” West) to a point
80.00 feet left of centerline station 92+06.00, monumented with a rebar, 30
inches long, 5/8 inches in diameter, with an aluminum tag marked P.E./L.S.3245;
Thence South 37º19’52” West, and leaving said right of way boundary, a distance
of 64.18 feet to a rebar, 30 inches long, 5/8 inches in diameter, with an
aluminum tag marked P.E./L.S.3245; Thence a distance of 28.76 feet along the arc
of a 170.00 foot radius curve right, said curve having a chord bearing North
88º20’23” West, 28.73 feet to a rebar, 30 inches long, 5/8 inches in diameter,
with an aluminum tag marked P.E./L.S.3245; Thence North 83º29’43”West a distance
of 41.28 feet to a rebar, 30 inches long, 5/8 inches in diameter, with an
aluminum tag marked P.E./L.S.3245; Thence South 5º56’27” West a distance of
92.06 feet to a rebar, 30 inches long, 5/8 inches in diameter, with an aluminum
tag marked P.E./L.S.3245; Thence a distance of 30.87 feet along the arc of a
85.00 foot radius curve left, said curve having a chord bearing of South
4º27’39” East, 30.70 feet to a rebar, 30 inches long, 5/8 inches in diameter,
with an aluminum tag marked P.E./L.S.3245; Thence South 14º51’58” East a
distance of 236.87 feet to the Point of Beginning.

 

Together with Non-exclusive easements created by Declaration of Conditions,
Covenants and Restrictions and Grant of Easements, including the terms,
conditions and provisions thereof, recorded July 7, 2004 as Instrument No
707009.

 

Tax Parcel Number:  RPL355W0083179A

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

Lot 1 of Short Plat 86-225, recorded under Auditor’s File No. 2784588.

 

Together with non-exclusive easement rights created by Cross-Easement Agreement
executed by and between Mercy Development Co., a Washington Limited Partnership;
M & E Company, a Washington General Partnership; Yakima Theatres, Inc., a
Washington Corp.; Shopko Stores, Inc., a Minnesota Corp.; and Eagle Hardware and
Garden Center recorded August 07, 1991 as document 2931805.

 

Together with non-exclusive easement rights created by Declaration of Reciprocal
Access Easement recorded October 01, 2001 as document 7237346.

 

Tax I.D.:  191332-43401

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

LOT 1, BULL MARKET SUBDIVISION, FILED SEPTEMBER 2, 2004, AS ENTRY NO. 871175, IN
THE OFFICE OF THE RECORDER OF CACHE COUNTY, UTAH.

 

TOGETHER WITH NON-EXCLUSIVE EASEMENT RIGHTS CREATED BY RECIPROCAL EASEMENT
AGREEMENT, BY AND AMONG SAM’S WEST INC., AN ARKANSAS CORPORATION, SHOPKO STORES,
INC., A WISCONSIN CORPORATION AND BULLEN FAMILY PARTNERSHIP, A UTAH LIMITED
PARTNERSHIP, RECORDED OCTOBER 9, 2002 AS ENTRY NO. 800708 IN BOOK 1145 PAGE 313.

 

TAX I.D. (05-042-0052)

 

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION

 

PART OF LOT 1 OF PIERSON ESTATE SUBDIVISION AND PART OF LOT 3 OF REGENCY
SUBDIVISION IN THE SOUTHEAST ¼ OF SECTION 36, T70N, R3W OF THE 5TH PM, CITY OF
BURLINGTON, DES MOINES COUNTY, IOWA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF SAID SECTION 36;

THENCE NORTH 89 DEGREES 18’39” WEST 503.82 FEET, ALONG THE SECTION LINE TO THE
PLACE OF BEGINNING;

THENCE NORTH 89 DEGREES 18’39” WEST 170.39 FEET;

THENCE NORTH 00 DEGREES 38’56” WEST 503.17 FEET;

THENCE NORTH 89 DEGREES 56’31” EAST 298.47 FEET;

THENCE NORTH 00 DEGREES 09’04” EAST 189.19 FEET TO THE NORTH LINE OF SAID LOT 3;

THENCE SOUTH 89 DEGREES 53’42” EAST 262.98 FEET ALONG SAID NORTH LINE TO THE
WEST RIGHT OF WAY LINE OF ROOSEVELT AVENUE;

THENCE SOUTH 00 DEGREES 09’17” WEST 646.82 FEET ALONG SAID WEST LINE;

THENCE NORTH 89 DEGREES 17’36” WEST 384.56 FEET;

THENCE SOUTH 00 DEGREES 23’58” EAST 52.11 FEET TO THE PLACE OF BEGINNING.

 

NOTE:                                                            THE EAST LINE
OF THE SOUTHEAST ¼ OF SECTION 36, T70N, R3W IS ASSUMED TO BEAR NORTH.

 

Tax Parcel Number: 001-0030800

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4

LIST OF OVERLEASES

 

1.             #070       13414 East Sprague Avenue, Spokane, Washington

Lease Agreement, dated June 26, 1986, by and between William A. Tombari,
Margaret K. Tombari, Arthur G. Grant and Jean Grant, as landlord, and Shopko
Stores, Inc., a Minnesota corporation (predecessor in title to ShopKo
Properties, Inc., a Minnesota corporation, predecessor in title by conversion to
ShopKo Properties, LLC, a Minnesota limited liability company), as tenant, a
memorandum of which was dated June 26, 1986, and recorded June 27, 1986, in the
land records of Spokane County, Washington as No. 8606270453; as assigned by
Assignment of Lease Agreement, dated March 1, 1993, by and between ShopKo
Properties, Inc. and Shopko Stores, Inc., and as further assigned by Assignment
of Lease dated January 27, 2006, by and between Shopko Properties, LLC and
Shopko Properties SPE Real Estate, LLC and recorded January 31, 2006 as Document
Nos. 5337576 and 5337577 in the land records of Spokane County, Washington.

 

2.             #072       2120 Thain Grade, Lewiston, Idaho

Lease Agreement, dated October 9, 1986, by and between McCann Ranch & Livestock
Co., an Idaho corporation, as landlord, and ShopKo Stores, Inc., a Minnesota
corporation (predecessor in title to ShopKo Properties, Inc., a Minnesota
corporation, predecessor in title by conversion to ShopKo Properties, LLC, a
Minnesota limited liability company), as tenant, a memorandum of which was dated
October 9, 1986, and recorded July 17, 1987, in the land records of Nez Perce
County, Idaho as Instrument No. 512856; as assigned by Assignment of Lease
Agreement, dated March 1, 1993, by and between ShopKo Properties Inc. and ShopKo
Stores, Inc., and as further assigned by Assignment of Lease dated January 27,
2006, by and between Shopko Properties, LLC and Shopko Properties SPE Real
Estate, LLC and recorded January 31, 2006 as Document No. 726983 in the land
records of Nez Perce County, Idaho.

 

3.             #073       2530 Rudkin Road, Union Gap, Washington

Lease Agreement, dated August 12, 1986, by and between Yakima Theatres, Inc., a
Washington corporation, as landlord, and ShopKo Stores, Inc., a Minnesota
corporation (predecessor in title to ShopKo Properties, Inc., a Minnesota
corporation, predecessor in title by conversion to ShopKo Properties, LLC, a
Minnesota limited liability company), as tenant, a memorandum of which was dated
August 12, 1986, and recorded February 6, 1987, in the land records of Yakima
County, Washington as Auditor’s File No. 2789547; as amended by Modification of
Lease Agreement, dated June 25, 1991, by and between Yakima Theatres, Inc. and
ShopKo Stores, Inc.; and as assigned by Assignment of Lease, dated March 1,
1993, by and between ShopKo Properties, Inc. and ShopKo Stores, Inc., and as
further assigned by Assignment of Lease dated January 27, 2006, by and between
Shopko Properties, LLC and Shopko Properties SPE Real Estate, LLC and recorded
January 31, 2006 as Document No. 7492600 in the land records of Yakima County,
Washington.

 

A-4-1

--------------------------------------------------------------------------------


 

4.             #091       1341 North Main Street, Logan, Utah

Lease Agreement, dated August 8, 1988, by and between Bullen Family Partnership,
a Utah limited partnership, as landlord, and ShopKo Stores, Inc., a Minnesota
corporation, as tenant, a memorandum of which was recorded November 21, 1988, in
the land records of Cache County, Utah at Book 439, page 923 as Instrument
No. 517902; and as assigned by Assignment of Lease dated January 27, 2006, by
and between Shopko Stores, Inc. and Shopko SPE Real Estate, LLC and recorded
February 3, 2006 as Entry No. 909678 in Book 1392, Page 325 in the land records
of Cache County, Utah.

 

5.             #141       313 North Roosevelt Avenue, Burlington, Iowa

Amended and Restated Agreement of Lease, dated December 18, 1997, by and between
William D. Daniels, Nancy Jane Daniels, and David P. Daniels, as tenants in
common, as landlord, and Penn-Daniels, Incorporated, a Delaware corporation
(predecessor in title by conversion to Penn-Daniels, LLC, a Delaware limited
liability company), as tenant, (i) a Memorandum of Restated Lease of which was
dated December 19, 1997, and recorded December 19, 1997, in the land records of
Des Moines County, Iowa as Document No. 97-007921, and (ii) a Memorandum of
Restated Lease of which was also dated December 18, 1997, and recorded
December 23, 1997, in the land records of Des Moines County, Iowa as Document
No. 97-007992; as assigned by Assignment of Lease dated January 27, 2006, by and
between Penn-Daniels, LLC and Penn-Daniels SPE Real Estate, LLC and recorded
February 3, 2006 as Document No. 2006-000745 in the land records of Des Moines
County, Iowa.

 

A-4-2

--------------------------------------------------------------------------------


 

EXHIBIT B

LIMITED RENT DETERMINATION/ADJUSTMENT FORMULA

 

1.             Determination relating to Assignment or Subleasing.

 

Tenant has a limited collective ability to assign and sublease a portion of the
aggregate square footage of real estate subject to the Lease.  For square
footage that is either sublet with a corresponding non-disturbance agreement or
which is assigned in accordance with Article 12, Tenant will seek to obtain
initial rents at market rates, but in no event less than a determined minimum
(“Determined Minimum”).  The Determined Minimum rents for individual Property
Locations shall be computed by multiplying (a) a fraction (the “Quotient”), the
numerator of which will be the allocated loan amount assigned to the particular
Property Location as set forth in a loan agreement between Landlord and
Landlord’s Mortgagee and the denominator of which will be the Total Loan Amount,
by (b) the current Base Rent payment.

 

2.             Adjustments relating to Casualty or Condemnation.

 

Upon (a) a Casualty Event which results in the removal of a Property Location in
accordance with Article 14 of this Lease, or (b) a Condemnation which results in
the removal of a taken Property Location in accordance with Article 15 of this
Lease, the Base Rent hereunder shall be reduced by the product resulting from
multiplying (i) the Quotient (defined above), by (ii) the current Base Rent
payment.

 

As applicable to Sections 1 and 2 of this Exhibit B, the “Total Loan Amount”
shall mean the combined sum of all of the allocated loan amounts assigned to all
of the Property Locations under this Lease as set forth in the loan agreement as
obtained or modified by Landlord’s existing or future Mortgagees from time to
time (the “Allocated Loan Amounts”).  The Allocated Loan Amounts shall be
subject to change after the Effective Date upon sixty (60) days prior written
notice to Tenant if Landlord refinances or modifies the loan secured by the
Premises with an unaffiliated third party Mortgagee (with such refinancing or
modification not to occur more than once every three (3) years); such Allocated
Loan Amounts may change based solely on a change in the fair market value of the
Property Locations established by new appraisals to the extent such Mortgagee
requires new appraisals to determine the then-current Allocated Loan Amount.  If
such Allocated Loan Amounts change, Landlord shall promptly notify Tenant of the
revised Allocated Loan Amounts.  If no new Allocated Loan Amounts are required
by any new Mortgagees, Landlord and Tenant shall rely on the Allocated Loan
Amounts in effect as of the Effective Date.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF ESTOPPEL LETTER

 

TO:

 

Re:                               Leasehold interest in property located at
                                             (the “Property”) pursuant to a
Lease dated                                      (the “Lease”) between
                                                 (“Landlord”) and
                         (“Tenant”)

 

Ladies and Gentlemen:

 

The following statements are made for your benefit and the benefit of your
Mortgagees, successors, and assigns (the “Beneficiaries”).  The undersigned
hereby certifies to the Beneficiaries that the following statements are true,
correct and complete as of the date hereof:

 

1.             The Lease is unmodified and is presently in full force and effect
and represents the entire agreement between Tenant and Landlord with respect to
the Property.

 

2.             Tenant began paying rent under the Lease on
                                    .  Tenant is currently paying
$                       per month as rent and $                       for other
charges under the Lease.

 

3.             Neither Landlord nor Tenant is in default under the Lease.  To
the knowledge of the undersigned, no event has occurred that with the giving of
notice, the passage of time, or both, would constitute a default under the
Lease.

 

4.             The leased premises have been completed in accordance with the
terms of the Lease and Tenant is in occupancy, open for business and paying rent
on a current basis with no rental offsets or claims.

 

5.             Tenant has not prepaid rent other than as provided for in the
Lease or as stated above.

 

6.             There are no actions, whether voluntary or otherwise, pending
against the undersigned under the bankruptcy laws of the United States or any
State thereof.

 

7.             The Lease has not been assigned nor has the Property been sublet.

 

8.             Tenant has no existing defenses, offsets, liens, claims or
credits against the payment obligations under the Lease.

 

9.             The expiration date of the Lease is
                                     (the “Expiration Date”).  Tenant has not
been granted any options or rights to terminate the Lease earlier than the
Expiration Date.

 

C-1

--------------------------------------------------------------------------------


 

10.           Tenant is currently not a party to any lease or sublease affecting
the Property, other than the Lease.

 

EXECUTED as of the        day of                               .

 

 

[                                     ]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

 

EXHIBIT D

FORM OF SUBLEASE NON-DISTURBANCE AGREEMENT

 

SUBLEASE RECOGNITION AGREEMENT

 

THIS SUBLEASE RECOGNITION AGREEMENT (“Agreement”), made as
of                                                 , 20         , by and
between                                                                  ,
a                                                   (“Landlord”)
and                                                                 ,
a                                        (“Subtenant”).

 

R E C I T A L S:

 

A.            Landlord and                                               
(“Tenant”) have entered into a certain lease (the “Lease”) dated as
of                          , 2006, a memorandum of which has been recorded in
the Recorder of Deeds Office in and for                                     
County,                                   , which demises certain real property
(the “Property Location”) located at                                         
(the “Property Location”), which Property Location is more particularly
described on Exhibit “A” attached hereto and made a part hereof.

 

B.            Pursuant to a Sublease dated as
of                                               , 20    (the “Sublease”),
Tenant has leased to Subtenant                                          of the
Property Location (the “Subleased Property Location”), and which Subleased
Location is more particularly described in the Sublease.

 

C.            The parties hereto desire to effectuate the provisions of
Section 12.03 of the Lease with respect to the Sublease and the Subleased
Property Location.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.             Landlord warrants and represents as follows:

 

a.             that it is the fee owner of the Property Location;

 

b.             that the Lease is unmodified (except as may be otherwise set
forth in Exhibit B annexed hereto, if any) and is in full force and effect;

 

c.             that the term of the Lease expires
on                                        , but is subject
to                  extension periods of              (       ) years each; and

 

d.             that Tenant is not in default under the Lease nor has any event
occurred which would after notice to Tenant and the passage of time become a
default of Tenant under the Lease.

 

D-1

--------------------------------------------------------------------------------


 

2.             Landlord hereby acknowledges receipt of a copy of the Sublease,
and agrees the exercise by Subtenant of any of its rights, remedies and options
contained therein shall not constitute a default under the Lease.

 

3.             Landlord shall not, in the exercise of any of the rights arising
or which may arise out of the Lease or of any instrument modifying or amending
the same or entered into in substitution or replacement thereof (whether as a
result of Tenant’s default or otherwise), disturb or deprive Subtenant in or of
its possession or its rights to possession of the Subleased Property Location or
of any right or privilege granted to or inuring to the benefit of Subtenant
under the Sublease, provided that Subtenant is not in default under the Sublease
beyond the expiration of any applicable notice and cure period.

 

4.             In the event of the termination of the Lease by reentry, notice,
conditional limitation, surrender, summary proceeding or other action or
proceeding, or otherwise, or, if the Lease shall terminate or expire for any
reason before any of the dates provided in the Sublease for the termination of
the initial or renewal terms of the Sublease and if immediately prior to such
surrender, termination or expiration the Sublease shall be in full force and
effect, Subtenant shall not be made a party in any removal or eviction action or
proceeding nor shall Subtenant be evicted or removed of its possession or its
right of possession of the Subleased Property Location be disturbed or in any
way interfered with, and the Sublease shall continue in full force and effect as
a direct lease between Landlord and Subtenant.

 

5.             Landlord hereby waives and relinquishes any and all rights or
remedies against Subtenant, pursuant to any lien, statutory or otherwise, that
it may have against the property, goods or chattels of Subtenant in or on the
Subleased Property Location.

 

6.             Any notices, consents, approvals, submissions, demands or other
communications (hereinafter collectively referred to as “Notice”) given under
this Agreement shall be in writing, and may be given or be served by hand
delivered personal service, or by depositing the same with a reliable overnight
courier service or by deposit in the United States mail, postpaid, registered or
certified mail, and addressed to the party to be notified, with return receipt
requested.  Notice shall be effective upon actual receipt or refusal to accept
delivery.  For purposes of notice, the addresses of the parties shall, until
changed as herein provided, be as follows:

 

If to the Landlord, at:

 

                                                             

                                                             

                                                             

Attention:                                             

 

If to the Subtenant, at:

 

                                                             

                                                             

 

D-2

--------------------------------------------------------------------------------


 

                                                             

Attention:                                             

 

If to the Tenant:

 

                                                             

                                                             

                                                             

                                                             

Attention:                                             

 

with a copy to:

 

                                                             

                                                             

                                                             

                                                             

Attention:                                             

 

7.             No modification, amendment, waiver or release of any provision of
this Agreement or of any right, obligation, claim or cause of action arising
hereunder shall be valid or binding for any purpose whatsoever unless in writing
and duly executed by the party against whom the same is sought to be asserted.

 

8.             This Agreement shall be binding on and shall inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors, assigns and sublessees.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal the date first above written.

 

WITNESS/ATTEST:

 

 

LANDLORD:

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SUBTENANT:

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

TENANT’S CONSENT

 

Tenant consents and agrees to the foregoing Agreement, which was entered into at
Tenant’s request.  The foregoing Agreement shall not alter, waive or diminish
any of Tenant’s obligations under the Lease or Sublease.  Tenant is not a party
to the above Agreement.

 

 

TENANT:

 

 

 

 

, a

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

D-4

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.

 

Exhibit “A”            -               Legal Description of the Property
Location

 

D-5

--------------------------------------------------------------------------------


 

LANDLORD’S ACKNOWLEDGMENT

 

STATE OF

 

:

 

 

 

 

 

 

:

SS

 

 

 

COUNTY OF

 

:

 

 

 

On this, the     day of                                         , 20     ,
before me a Notary Public in and for the State and County noted above, the
undersigned officer, personally appeared                       , who
acknowledged that he/she is
the                                                              of                                                                ,
a                                                                                     ,
and that he/she, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by
himself/herself as such officer.

 

In witness whereof, I hereunto set my hand and official seal.

 

 

 

[Seal]

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

, 200   

 

 

 

D-6

--------------------------------------------------------------------------------


 

SUBTENANT’S ACKNOWLEDGMENT

 

STATE OF

 

:

 

 

 

 

 

 

:

SS

 

 

 

COUNTY OF

 

:

 

 

On this, the      day
of                                                        , 20    , before me a
Notary Public in and for the State and County noted above, the undersigned
officer, personally appeared                                   , who
acknowledged that he/she
is                                                                       of                                                                       ,
a                                                                              ,
and that he/she, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by
himself/herself as such officer.

 

In witness whereof, I hereunto set my hand and official seal.

 

 

 

[Seal]

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

, 200   

 

 

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF MORTGAGEE NON-DISTURBANCE AGREEMENT

 

 

 

 

 

 

(Lender)       

 

 

 

- and -

 

 

 

 

 

 

(Tenant)       

 

 

 

SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT



 

Dated:    As of                                                  

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

                                                            
                                                            
                                                            
                                                            

 

E-1

--------------------------------------------------------------------------------


 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the        day of                                               ,
2006, by and between                                               , a
                                              , having its principal place of
business at                                                (together with its
successors and/or assigns, “Lender”) and
                                              , a
                                               having an address at
                                                       “Tenant”).

 

RECITALS:

 

A.            Lender has advanced a loan to
                                    , a                                   
                             (“Borrower”) in the principal sum of
                                                       DOLLARS
($                                ) (the “Loan”) advanced pursuant to that
certain Loan Agreement of even date herewith between Borrower and Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”).

 

B.            The Loan is secured by, among other things, the Security
Instrument (as defined in the Loan Agreement) which grants Lender a first lien
on the Properties (as defined in the Loan Agreement) encumbered thereby and is
further evidenced by the Note (as defined in the Loan Agreement).

 

C.            Borrower has entered into a certain Lease Agreement dated as of
the date hereof (the “Lease”) with Tenant, which Lease relates to the
Properties.

 

D.            Tenant has agreed to confirm the subordination of the Lease to the
Security Instrument and to the liens thereof on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.             Subordination.  The Lease is and shall at all times be subject
and subordinate in all respects to the terms, covenants and provisions of the
Security Instrument and to the liens thereof, including without limitation, all
renewals, increases, modifications, spreaders, consolidations, replacements and
extensions thereof and to all sums secured thereby and advances made thereunder
with the same force and effect as if the Security Instrument had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

 

2.             Non-Disturbance and Attornment.  If Lender or any other
subsequent purchaser of the Properties shall become the owner of the Properties
by reason of the foreclosure of the Security Instrument or the acceptance of a
deed or assignment in lieu of foreclosure or by reason of any other enforcement
of the Security Instrument (Lender or such other purchaser being hereinafter
referred as “Purchaser”), provided no event of default exists under the Lease,
(a) Purchaser shall not (i) disturb Tenant’s possession of the Properties nor
(ii) name Tenant as a party to any foreclosure or other proceeding to enforce
the terms of the Security Instrument and (b) any sale or other transfer of the
Properties or of Borrower’s interest in the Lease, pursuant to foreclosure of
the Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument,
will be subject and

 

E-2

--------------------------------------------------------------------------------


 

subordinate to Tenant’s possession and rights under the Lease; and (c) the Lease
shall not be terminated or affected thereby but shall continue in full force and
effect as a direct lease between Purchaser and Tenant upon all of the terms,
covenants and conditions set forth in the Lease and in that event, Tenant agrees
to attorn to Purchaser and Purchaser by virtue of such acquisition of the
Properties shall be deemed to have agreed to accept such attornment, provided,
however, that Purchaser shall not be (i) liable for the failure of any prior
landlord (any such prior landlord, including Borrower and any successor
landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Properties; (ii) subject to any offsets,
defenses, abatements or counterclaims which shall have accrued in favor of
Tenant against any Prior Landlord prior to the date upon which Purchaser shall
become the owner of the Properties;  (iii) liable for the return of rental
security deposits, if any, paid by Tenant to any Prior Landlord in accordance
with the Lease unless such sums are actually received by Purchaser; (iv) bound
by any payment of rents, additional rents or other sums which Tenant may have
paid more than one (1) month in advance to any Prior Landlord unless such sums
are actually received by Purchaser; (v) bound by any modification or amendment
of the Lease, or any waiver of the terms of the Lease, made without Lender’s
written consent; or (vi) any consensual or negotiated surrender, cancellation,
or termination of the Lease, in whole or in part, agreed upon between Borrower
and Tenant, unless effected unilaterally by Tenant pursuant to the express terms
of the Lease.    Notwithstanding anything to the contrary contained in this
Agreement, in the case of clauses (i) and (ii) herein, the foregoing shall not
limit either (1) Tenant’s right to exercise any offsets, defenses, claims,
reductions, deductions or abatements otherwise available to Tenant because of
events occurring before or after the date of attornment to the extent Lender has
received notice thereof and the opportunity to cure within the time periods set
forth in this Agreement (it being further agreed that offsets, reductions,
deductions or abatements under the Lease that were deducted by Tenant prior to
the date upon which Purchaser succeeds to the interest of Prior Landlord shall
not be subject to challenge), or (2) Purchaser’s liability for any defaults that
continue after the date of attornment that violate Purchaser’s obligations as
landlord under the Lease.  In the event that any liability of Purchaser does
arise pursuant to this Agreement, such liability shall be limited and restricted
to Purchaser’s interest in the Properties and shall in no event exceed such
interest.

 

3.             Notices.  All notices required or permitted hereunder shall be
given and become effective as provided in Loan Agreement.  Notices to the Tenant
shall be addressed as follows:

 

                                            

                                            

                                            

Attention:                            

Facsimile No.:                    

 

and

 

                                            

                                            

Attention:                            

Facsimile No.:                    

 

E-3

--------------------------------------------------------------------------------


 

4.             Lender’s Right of Access.  Tenant agrees that Lender shall have
the rights of access to the Properties for the purpose of curing a default under
the Lease as granted to Borrower pursuant to the terms of the Lease and Lender
agrees not to disturb the normal business operations of Tenant at such
Properties in connection therewith.

 

5.             Notice to Lender.  Notwithstanding anything to the contrary in
the Lease or this Agreement, before exercising any offset right or termination
right, Tenant agrees that it shall deliver to Lender a copy of any written
notice of the breach or default by Borrower giving rise to same (the “Default
Notice”), and, thereafter, the opportunity to cure such breach or default as
provided for below.

 

6.             Cure.  After Lender receives a Default Notice, Lender shall have
a period of thirty (30) days beyond the time available to Landlord under the
Lease in which to cure the breach or default by Borrower.  Lender shall have no
obligation to cure (and shall have no liability or obligation for not curing)
any breach or default by Borrower, except to the extent that Lender agrees or
undertakes otherwise in writing. In addition, as to any breach or default by
Lender the cure of which requires possession and control of a Property, provided
that Lender undertakes by written notice to Tenant to exercise reasonable
efforts to cure or cause to be cured by a receiver such breach or default within
the period permitted by this paragraph, Lender’s cure period shall continue for
such additional time (the “Extended Cure Period”) as Lender may reasonably
require to either: (a) obtain possession and control of the applicable Property
with due diligence and thereafter cure the breach or default with reasonable
diligence and continuity; or (b) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.

 

7.             Proceeds and Awards. Provided that Tenant is not in default under
the terms of the Lease (beyond any applicable cure periods), Lender agrees that,
notwithstanding any provision hereof to the contrary, the terms of the Lease
shall continue to govern with respect to the disposition of any insurance
proceeds or eminent domain awards.

 

8.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Lender, Tenant and Purchaser and their respective
successors and assigns.

 

9.             Governing Law.  This Agreement shall be deemed to be a contract
entered into pursuant to the laws of the State of
                                              and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of                                               .

 

10.          Miscellaneous.  This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. 
If any term, covenant or condition of this Agreement is held to be invalid,
illegal or unenforceable in any respect, this Agreement shall be construed
without such provision.  This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which

 

E-4

--------------------------------------------------------------------------------


 

counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.  The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.  Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

[NO FURTHER TEXT ON THIS PAGE]

 

E-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

 

[INSERT LENDER SIGNATURE BLOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[INSERT TENANT SIGNATURE BOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

THE UNDERSIGNED ACCEPTS AND AGREES TO

 

THE PROVISIONS HEREOF:

 

 

 

[INSERT LANDLORD SIGNATURE BLOCK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ACKNOWLEDGEMENTS

 

(To Be Attached)

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LANDLORD AGREEMENT

 

LANDLORD AGREEMENT

 

Wachovia Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as defined below) acting for and on behalf of the parties
thereto as lenders (in such capacity, together with its successors and assigns,
“Agent”) and the parties to the Loan Agreement as lenders (collectively,
together with their respective successors and assigns, “Lenders”) have entered
or are about to enter into financing arrangements with
                             (“Debtor”) pursuant to which Agent has been granted
a security interest in all of Debtor’s and certain of its affiliates’ inventory
and other personal property (hereinafter “Personal Property”).  For purposes of
this Agreement, the term “Personal Property” does not include plumbing and
electrical fixtures, heating, ventilation and air conditioning, wall and floor
coverings, walls or ceilings and other fixtures not constituting trade
fixtures.  Some of the Personal Property has or may from time to time become
affixed to or be located on, wholly or in part, the real property leased by
Debtor or its affiliates located at the addresses listed on Exhibit A attached
hereto (collectively, the “Premises”).                         (“Landlord”) is
the owner or lessor of the Premises.  The term “Loan Agreement” as used herein
shall mean the Loan and Security Agreement by and among Debtor, certain of its
affiliates, Agent and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

In order for Agent and Lenders to consider making loans or providing other
financial accommodations to Debtor or its affiliates in reliance upon the
Personal Property as collateral, the undersigned agree as follows:

 

1.  Landlord waives and relinquishes any landlord’s lien, rights of levy or
distraint, claim, security interest or other interest Landlord may now or
hereafter have in or with respect to any of the Personal Property, whether for
rent or otherwise.

 

2.  Except as otherwise provided in the lease relating to the Premises between
Landlord and Debtor as in effect on the date hereof (the “Lease”), the Personal
Property may be installed in or located on the Premises and is not and shall not
be deemed a fixture or part of the real property but shall at all times be
considered personal property.

 

3.  Agent, at its option, for itself and for the benefit of Lenders, may enter
and use the Premises for the purpose of repossessing, removing, selling or
otherwise dealing with any of the Personal Property, and such license shall be
irrevocable and shall commence on the date (the “Access Commencement Date”)
which is the earlier of (w) five (5) business days following Landlord’s receipt
of written notice from Agent that Agent intends to enter the Premises pursuant
to the rights granted to Agent hereunder or (x) five (5) business days following
Agent’s receipt of written notice from Landlord that the Lease has terminated in
accordance with Section 4 hereof, and such license shall expire on the date (the
“Access Termination Date”) that is ninety

 

F-1

--------------------------------------------------------------------------------


 

(90) days after the Access Commencement Date; provided, that, (a) for each day
from the Access Commencement Date through the earlier of the Access Termination
Date or the date on which Agent notifies Landlord in writing that Agent will not
be or will no longer be using the Premises pursuant to the rights granted to it
hereunder, Agent shall (i) maintain or cause to be maintained such insurance as
is required by the Debtor to be maintained as provided under the Lease,
(ii) unless Landlord has otherwise been paid rent in respect of any such period,
Agent shall pay the regularly scheduled rent (prorated on a per diem basis to be
determined on a thirty (30) day month) without thereby assuming the Lease or
incurring any other Obligations of Debtor and, (iii) without duplication of the
payments under clause (ii) above, pay or cause to be paid all utilities costs
attributable to the Premises in accordance with the terms and provisions of the
Lease, without thereby assuming the Lease or incurring any other obligations of
Debtor, (b) any damage to the Premises caused by Agent or its representatives
will be repaired by Agent at the sole expense of Lenders, (c) Agent agrees to
indemnify, defend and hold Landlord harmless from and against any and all
damages, losses, claims, judgments, liabilities, costs and expense (including
reasonable attorneys’ fees and expenses) resulting or arising from the
activities of Agent on the Premises, except for those damages, losses, claims,
judgments, liabilities, costs and expense caused by the gross negligence or
willful misconduct of Landlord, and (d) Landlord shall be entitled to inspect
the Premises and to show the Premises to prospective tenants and purchasers from
time to time.

 

4.  Landlord agrees to send notice in writing of any termination of, or default
under, or abandonment or surrender under (which constitute a default under the
Lease) the Lease to:

 

Wachovia Bank, National Association, as Agent
Heritage Square II, Suite 1050
5001 LBJ Freeway
Dallas, Texas 75244
Attention:  Portfolio Manager
Telephone No.:  (214) 761-9044
Telecopy No.:  (214) 748-9118

 

Agent shall have the right, but not the obligation, to cure any default by
Debtor under the Lease in the manner and time period provided in the Lease. Any
payment made or act done by Agent to cure any such default shall not constitute
an assumption of the Lease or any obligations of Debtor.  Any notice required to
be to Agent hereunder shall be directed to Agent at the address set forth above
in this Section 4 or such other address as Agent notifies Landlord in writing.

 

5.  This Agreement may not be changed or terminated orally or by course of
conduct.  Landlord shall notify any purchaser of the Premises or of its business
of this Agreement and its terms.  This Agreement is binding upon, and inures to
the benefit of, Landlord, Debtor and Agent and their respective successors and
assigns.

 

6.  Any notice required to be given to Landlord hereunder shall be directed to
Landlord at the address set forth under Landlord’s signature below or such other
address as Landlord notifies Agent in writing.

 

F-2

--------------------------------------------------------------------------------


 

7.  Entry by Agent or its agents or representatives upon the Premises shall not
be deemed an eviction or a disturbance of Debtor’s use and possession of the
Premises or any part thereof, or render Landlord liable to Debtor for damages or
abatement of rent or relieve Debtor from the responsibility of performing any of
Debtor’s obligations under the Lease, and Debtor shall have no right or claim
against Landlord for or by reason of any such entry or inspection or removal or
attempted removal of the Personal Property by Agent or its agents or
representatives.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the States where the Premises are located.

 

Dated this          day of                     , 2006.

 

 

[NAME OF LANDLORD]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Agreed:

 

 

 

[NAME OF DEBTOR]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

Exhibit A

 

Premises

 

1.

 

2.

 

3.

 

F-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT TO BE MADE BY LANDLORD

 

(INDIVIDUAL)

 

STATE OF

 

ss:

 

COUNTY OF:

 

I,
                                                                                                                                ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                     day of
                                    , 2006, personally appeared before me
                                                                                    
                      , the Landlord named in the foregoing Landlord Agreement,
to me personally known to be the person who signed said Landlord Agreement, who,
being by me duly sworn and being informed of the contents of said Landlord
Agreement, stated and acknowledged under oath that he signed, executed, sealed
and delivered same as his free and voluntary act and deed, for the uses,
purposes and considerations therein mentioned and set forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

 

F-5

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENT

(PARTNERSHIP)

 

STATE OF

 

ss:

 

COUNTY OF:

 

I,                                                                                                                                ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                             day of
                                    , 2006, personally appeared before
me                                                                                    
and
                                                                                                                                                                           ,
the Landlord named in the foregoing Landlord Agreement, to me personally known
to be the person who signed said Landlord Agreement, stated and acknowledged
under oath that they are Partners of
                                                                             the
Partnership named in and which executed the said Landlord Agreement, and that
they signed, executed, sealed and delivered same individually and on behalf of
the said Partnership, with authority, as their and its free and voluntary act
and deed for the uses, purposes and considerations therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

 

F-6

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENT

(CORPORATION)

 

STATE OF

 

ss:

 

COUNTY OF:

 

I,                                                                                                                        ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                             day
of                                    , 2006, personally appeared before
me                                                                        
                             (Name of Signer for Landlord) to me personally
known to be the person who signed the foregoing Landlord Agreement, and who,
being by me duly sworn and being informed of the contents of said Landlord
Agreement, stated and acknowledged to me under oath that he is
                                                         (Title) of
                                                                                                
the Corporation named in and which executed the said Landlord Agreement, and
that same was signed, sealed, executed and delivered by him in the name of and
on behalf of the said Corporation by authority of its Board of Directors and
that the execution of said Landlord Agreement was his free and voluntary act and
deed in his said capacity and acknowledged to me that said Corporation executed
the same as its voluntary and was by him voluntarily executed, on behalf of said
Corporation for the uses, purposes and consideration therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

 

F-7

--------------------------------------------------------------------------------


 

DEBTOR ACKNOWLEDGMENT

(CORPORATION)

 

STATE OF

 

ss:

 

COUNTY OF:

 

I,                                                                                                                        ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on
this                                             day
of                                    , 2006, personally appeared before
me                                                                        
                             (Name of Signer for Debtor) to me personally known
to be the person who signed the foregoing Landlord Agreement, and who, being by
me duly sworn and being informed of the contents of said Landlord Agreement,
stated and acknowledged to me under oath that he is
                                                         (Title) of
                                                        
                                         the Corporation named in and which
executed the said Landlord Agreement, and that same was signed, sealed, executed
and delivered by him in the name of and on behalf of the said Corporation by
authority of its Board of Directors and that the execution of said Landlord
Agreement was his free and voluntary act and deed in his said capacity and
acknowledged to me that said Corporation executed the same as its voluntary and
was by him voluntarily executed, on behalf of said Corporation for the uses,
purposes and consideration therein mentioned and set forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

 

F-8

--------------------------------------------------------------------------------


 

AGENT ACKNOWLEDGMENT

 

STATE OF

 

ss:

 

COUNTY OF:

 

I,                                                                                                                        ,
a Notary Public within and for said County, in the State aforesaid, duly
commissioned and acting, do hereby certify that on this      day of           
2006, personally appeared before
me                                                                        
                             (Name of Signer for Agent) to me personally known
to be the person who signed the foregoing Landlord Agreement, and who, being by
me duly sworn and being informed of the contents of said Landlord Agreement,
stated and acknowledged to me under oath that he is
                                                         (Title) of Wachovia
Bank, National Association, the national association named in and which executed
the said Landlord Agreement, and that same was signed, sealed, executed and
delivered by him in the name of and on behalf of the said national association
by authority of its Board of Directors and that the execution of said Landlord
Agreement was his free and voluntary act and deed in his said capacity and
acknowledged to me that said national association executed the same as its
voluntary and was by him voluntarily executed, on behalf of said national
association for the uses, purposes and consideration therein mentioned and set
forth.

 

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

 

 

 

 

 

Notary Public

 

 

F-9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF MEMORANDUM OF LEASE

 

This Instrument Prepared By and Upon

Recordation return to:

Attention:

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum”) made as of the          day of
                                      , 2006, by and between
                                                                        
(“Tenant”), and                                                         , a(n)
                                         (“Landlord”).

 

WITNESSETH:

 

1.             Premises.  Landlord and Tenant have entered into a lease
(“Lease”) dated                                     , 20      , for that certain
real property lying, being and situate in the County of                     ,
City of                                 , State of                           ,
more particularly described on EXHIBIT A attached hereto and made a part hereof,
together with the buildings and improvements located thereon (the “Premises”).

 

2.             Term and Renewal Options.  The Lease has an initial term of
twenty (20) years, subject to extension (at Tenant’s option) as provided therein
for two (2) successive additional periods of ten (10) years each.

 

3.             Incorporation of Lease.  This Memorandum is for informational
purposes only and nothing contained herein shall be deemed to in any way modify
or otherwise affect any of the terms and conditions of the Lease, the terms of
which are incorporated herein by reference.  This instrument is merely a
memorandum of the Lease and is subject to all of the terms, provisions and
conditions of the Lease.  In the event of any inconsistency between the terms of
the Lease and this instrument, the terms of the Lease shall prevail.

 

4.             Binding Effect.  The rights and obligations set forth herein
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.

 

[Signatures follow on next page]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as of the
day and year first above written.

 

Witnesses or Attest (as to Landlord):

 

LANDLORD:

 

 

 

 

 

 

a(n)

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

Date:

 

, 20

 

 

 

 

 

 

 

 

Witnesses or Attest (as to Tenant):

 

TENANT:

 

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

Date:

 

, 20

 

 

 

G-2

--------------------------------------------------------------------------------


 

STATE OF

)

 

) SS:

COUNTY OF

)

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                                                  ,
whose name as                                                    
of                                                  , a
                                              , is signed to the foregoing
instrument, who is known to me, acknowledged before me on this day that, being
informed of the contents of the instrument, he, as such officer and with full
authority, executed the same voluntarily for and as the act of
said                                .

 

Given under my hand and official seal this       day
of                                          , 20      

 

 

 

 

Notary Public

 

 

State of

 

 

My Commission expires:

 

 

 

 

STATE OF

)

 

) SS:

COUNTY OF

)

 

I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
state and county named above to take acknowledgments, personally appeared
                                                     as
                                                   of
                                                  , a
                                       , to me known to be the person who signed
the foregoing instrument as such officer and he/she acknowledged that the
execution thereof was his/her free act and deed as such officer for the use and
purposes therein expressed and that the instrument is the act and deed of said
                              .

 

WITNESS my hand and official seal this       day
of                                          , 20      .

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

STATE SPECIFIC PROVISIONS

 

None.

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

REQUIRED REPAIRS

 

I-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-007-02

 

009

 

Marshfield

 

WI

 

Electrical

 

Replace emergency generator. POC is uncertain if emergency generator is
operational.

 

1

 

EA

 

 

 

$

1,000

 

06-008-02

 

010

 

Marquette

 

MI

 

Asphalt / Concrete Repairs

 

Some of the extruded curbs along the northwest entrance drive and main entrance
aisles have been damaged by snow removal equipment. Repair will be required in
addition to the repairs of the repairs of asphalt pavement at the auxiliary
parking area pavement. (Approximately 400 Linear Feet)

 

400

 

LF

 

 

 

$

1,000

 

06-021-03

 

026

 

Beloit

 

WI

 

Exterior Building

 

Replace damaged section of steel barricade. Observed damage to steel barricade
adjacent to truck dock.

 

1

 

LS

 

 

 

$

1,000

 

06-034-02

 

039

 

Lincoln

 

NE

 

ADA Restrooms

 

Install Audio/Visual warning device in Men’s and Women’s restrooms.

 

1

 

LS

 

 

 

$

1,000

 

06-042-01

 

051

 

Fort Atkinson

 

WI

 

EIFS System

 

Damaged corner of EIFS soffit. Entire surface material has been damaged creating
an opening into the metal stud framing and sub structure.

 

1

 

LS

 

 

 

$

1,000

 

06-044-02

 

053

 

North Platte

 

NE

 

Roof Repairs

 

Repair occasional leaks around HVAC curbs during heavy rains. (Qty 2)

 

1

 

LS

 

 

 

$

1,000

 

06-061-04

 

070

 

Spokane

 

WA

 

Masonry Repairs

 

Replace several CMU blocks missing on the west side of the building.

 

1

 

LS

 

 

 

$

1,000

 

06-076-02

 

089

 

Walla Walla

 

WA

 

Asphalt / Concrete Repairs

 

Replace concrete walkways for isolated areas where concrete is cracked and
spalled at the entrances. (Approximately 250 Square Feet)

 

250

 

SF

 

 

 

$

1,000

 

06-078-02

 

091

 

Logan

 

UT

 

Roof Repairs

 

Replace damaged and missing roof ballast pavers

 

1

 

LS

 

 

 

$

1,000

 

06-092-05

 

107

 

West Bountiful

 

UT

 

Roof Repairs

 

Replace damaged and missing roof ballast pavers.

 

1

 

LS

 

 

 

$

1,000

 

06-093-06

 

108

 

Spanish Fork

 

UT

 

Plumbing

 

Replace water heaters that are leaking and rusting with commercial grade water
heaters-50 to 120 gallon.

 

1

 

LS

 

$

1,000

 

$

1,000

 

06-095-06

 

110

 

Salt Lake City

 

UT

 

Plumbing

 

Replace damaged electric water cooler in Storage room . (Qty 1)

 

1

 

EA

 

 

 

$

1,100

 

06-123-02

 

SKO GO

 

Green Bay

 

WI

 

ADA Parking

 

Adequate number of designated parking stalls and signage for vans not provided.
(Qty 3)

 

3

 

EA

 

 

 

$

1,100

 

06-053-01

 

062

 

Great Falls

 

MT

 

ADA Parking

 

Access aisles adjacent to parking spaces, crossing hazardous vehicle areas, from
main roadways or public transportation stops to the building sidewalks and
entrances not provided. (Approximately 170 Linear Feet)

 

170

 

LF

 

 

 

$

1,105

 

06-103-04

 

123

 

Houghton

 

MI

 

Flooring

 

The wood flooring within the Pharmacy and Optical centers is warped and will
require replacement. (Approximately 2,500 Square Feet)

 

2,500

 

SY

 

 

 

$

1,125

 

06-079-05

 

092

 

Kennewick

 

WA

 

Exterior Caulking

 

Replace building caulk at areas observed with cracks in the CMU masonry
expansion joints. (Approximately 1,100 Square Feet).

 

1,100

 

SF

 

 

 

$

1,155

 

06-007-01

 

009

 

Marshfield

 

WI

 

ADA Restrooms

 

Modify existing lavatory faucets to paddle type faucets. (Qty 4)

 

4

 

EA

 

 

 

$

1,200

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-029-02

 

034

 

Madison North

 

WI

 

Interior Finishes

 

Wall finish and backup material below wall hung lavatories in the Men’s Restroom
has been removed and requires repair. Repair and replace wall finish below
lavatories to match existing.

 

1

 

LS

 

$

1,200

 

$

1,200

 

06-053-04

 

062

 

Great Falls

 

MT

 

Roof Repairs

 

According to the POC, there are small roof leaks located in the front half of
the building.

 

1

 

LS

 

 

 

$

1,200

 

06-079-04

 

092

 

Kennewick

 

WA

 

ADA Restrooms

 

Modify existing lavatory faucets to paddle type faucets. (Qty 4)

 

4

 

EA

 

 

 

$

1,200

 

06-084-05

 

097

 

West Valley

 

UT

 

Asphalt / Concrete Repairs

 

Replace concrete curbs at multiple parking lot island locations throughout
parking lot. (Approximately 100 Linear Feet)

 

100

 

LF

 

 

 

$

1,200

 

06-084-06

 

097

 

West Valley

 

UT

 

Asphalt / Concrete Repairs

 

Crack seal concrete at excessive cracking in concrete paving at dock area.
(Approximately 60 Linear Feet)

 

60

 

LF

 

 

 

$

1,200

 

06-101-04

 

119

 

Dixon

 

IL

 

Gas Piping

 

Gas supply piping on roof and supplying roof-top HVAC units observed rusted and
corroded. Scrape and paint piping. (Approximately 400 Linear Feet)

 

400

 

LF

 

 

 

$

1,200

 

06-084-04

 

097

 

West Valley

 

UT

 

ADA Paths of travel

 

Stair handrails do not extend beyond the top and/or bottom riser. (Cost per
extension.) (Qty 7)

 

7

 

EA

 

 

 

$

1,225

 

06-093-07

 

108

 

Spanish Fork

 

UT

 

Roof Repairs

 

Replace missing and damaged roof ballast pavers

 

1

 

LS

 

 

 

$

1,300

 

06-094-05

 

109

 

Riverdale

 

UT

 

Roof Repairs

 

Replace damaged and missing roof ballast pavers

 

1

 

LS

 

 

 

$

1,300

 

06-009-05

 

011

 

Kingsford

 

MI

 

Door Replacement

 

Replace metal clad service and egress doors at rear of sales areas. (Qty 4)

 

4

 

EA

 

 

 

$

1,400

 

06-073-04

 

086

 

Provo

 

UT

 

Dock Seals

 

Replace damaged dock seals (Qty 2)

 

2

 

EA

 

$

1,400

 

$

1,400

 

06-009-06

 

011

 

Kingsford

 

MI

 

Guard Rail

 

Scrape and paint guardrails, handrails, metal steps and dock leveling equipment
with corrosion resistant paint. Corrosion is noted at metal guardrails, dock
leveling equipment and metal stairs in the loading dock area.

 

1

 

LS

 

 

 

$

1,500

 

06-012-03

 

016

 

Escanaba

 

MI

 

Roof Repairs

 

Replace and repair concrete walk pavers. Pavers are deteriorated around the roof
top package units and along the edge of the roof areas. Some of the concrete
pavers will require immediate replacement and repairs with additional
replacement during the evaluation period. (Approximately 500)

 

500

 

EA

 

 

 

$

1,500

 

06-055-04

 

064

 

Nampa

 

ID

 

Plumbing

 

Perform video inspection of sanitary sewer piping and clean & repair clogged
sanitary sewer piping. Toilets frequently clog up.

 

1

 

LS

 

 

 

$

1,500

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-057-03

 

066

 

Spokane

 

WA

 

Asphalt / Concrete Repairs

 

Cut & Patch damaged asphalt paving at the north entrance drive. (Approximately
600 Square Feet)

 

600

 

SF

 

 

 

$

1,500

 

06-064-04

 

075

 

Missoula

 

MT

 

Roof Repairs

 

Locate and repair the isolated minor roof leaks

 

1

 

LS

 

 

 

$

1,500

 

06-097-04

 

112

 

Helena

 

MT

 

Roof Repairs

 

Locate and repair isolated roof leaks reported in a variety of locations. Recent
repairs have not been tested by inclement weather.

 

1

 

LS

 

 

 

$

1,500

 

06-103-01

 

123

 

Houghton

 

MI

 

Asphalt / Concrete Repairs

 

There are isolated areas of failure and deterioration, such as cracking and
localized depressions at the southeast portion of the parking lot adjacent to
the entry drive. The damaged areas must be cut and patched in order to maintain
the integrity of the overall pavement system. (Approximately 600 Square Feet)

 

600

 

SF

 

 

 

$

1,500

 

06-112-04

 

140

 

Jacksonville

 

IL

 

Roof Repairs

 

Qualified roofing contractor to identify breach in roof flashing or sealant and
correct. Investigate area near small moisture stains in acoustical ceiling tile
of customer men’s restroom. Active leak reported by POC at rear wall of
warehouse/storage area during heavy rains. Plastic observed to deflect leakage.

 

1

 

LS

 

 

 

$

1,500

 

06-104-02

 

125

 

Freeport

 

IL

 

Exterior Building

 

Install aluminum downspouts to grade and splash blocks; patch roof in affected
areas. Exterior wall paint observed peeling and moisture stains apparent from
water emptying through open scupper holes in east and west exterior walls, and
running along wall grade. (Qty 8)

 

8

 

EA

 

 

 

$

1,600

 

06-067-01

 

080

 

Madison

 

WI

 

Door Replacement

 

Replace commercial overhead door which is damaged. (Qty 1)

 

1

 

EA

 

 

 

$

1,750

 

06-101-03

 

119

 

Dixon

 

IL

 

Asphalt / Concrete Repairs

 

Asphalt work, with alligator cracking, holes, and depressions observed in
north-south drive lane in front of main entrance (Approximately 2,000 Square
Feet) and front drive lane in front of Payless Shoes Sign (Approximately 1,500
Square Feet).

 

1,500

 

SF

 

 

 

$

1,750

 

06-112-03

 

140

 

Jacksonville

 

IL

 

Door Replacement

 

Replace commercial overhead door at drive-in dock door on east elevation.
Damaged. (Qty 1)

 

1

 

EA

 

 

 

$

1,750

 

06-015-02

 

019

 

Watertown

 

WI

 

Exterior Building

 

Concrete stair and associated metal railings are damaged. Concrete is cracked
and spalling. Metal handrails are rusted and unsecured. Located at loading dock.

 

1

 

LS

 

 

 

$

1,800

 

06-084-07

 

097

 

West Valley

 

UT

 

Asphalt / Concrete Repairs

 

Replace damaged precast concrete perimeter wall coping where extensively
damaged. (Approximately 120 Linear Feet)

 

120

 

LF

 

 

 

$

1,800

 

06-008-01

 

010

 

Marquette

 

MI

 

ADA Restrooms

 

Revise vanity to provide wheelchair access. (Qty 2)

 

2

 

EA

 

 

 

$

2,000

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-052-02

 

061

 

Saint Cloud

 

MN

 

Asphalt / Concrete Repairs

 

Remove/replace isolated areas of cracking and spalling concrete at the sidewalk
in front of the building. (Approximately 250 Square Feet)

 

250

 

SF

 

 

 

$

2,000

 

06-054-03

 

063

 

Pocatello

 

ID

 

Roof Repairs

 

Repair several roof leaks reported.

 

1

 

LS

 

 

 

$

2,000

 

06-058-05

 

067

 

Twin Falls

 

ID

 

Plumbing

 

Perform video inspection of sanitary sewer piping and clean & repair clogged
sanitary sewer piping. Management reported frequent clogs and overflows in the
restrooms.

 

1

 

LS

 

 

 

$

2,000

 

06-091-08

 

106

 

Billings

 

MT

 

Roof Repairs

 

Locate and repair leaks in rubber roof membrane. Isolated leaks located towards
front of the building.

 

1

 

LS

 

 

 

$

2,000

 

06-123-04

 

SKO GO

 

Green Bay

 

WI

 

Exterior Painting

 

Louvers require scraping and painting. Corrosion on metal louvers.

 

1

 

LS

 

 

 

$

2,000

 

06-094-04

 

109

 

Riverdale

 

UT

 

Dock Seals

 

Repair dock seals which are extensively damaged.

 

3

 

EA

 

 

 

$

2,100

 

06-095-05

 

110

 

Salt Lake City

 

UT

 

Dock Seals

 

Replace damaged dock seals. (Qty 3)

 

3

 

EA

 

 

 

$

2,100

 

06-104-03

 

125

 

Freeport

 

IL

 

Roof Repairs

 

Patch roof in affected areas. Moisture stains on acoustical ceiling tiles over
cash registers. Active roof leaks reported in this area as well as leak over
Toys/Sports area. POC reports attempts to repair approximately 2 years ago.
Three separate areas assumed in repair costs.

 

1

 

LS

 

 

 

$

2,250

 

06-091-01

 

106

 

Billings

 

MT

 

ADA Auto Entrances / Exits

 

Repair automatic door operator on right-most door in the main entrance. Door is
currently not operable. (Qty 1)

 

1

 

LS

 

$

2,300

 

$

2,300

 

06-013-03

 

017

 

Saint Cloud

 

MN

 

Roof Repairs

 

According to the POC, the roof leaks during heavy rains. The actual number of
leaks could not be verified. A cost allowance is provided to allow for (5) leaks
to be repaired. (Qty 5)

 

5

 

EA

 

 

 

$

2,500

 

06-020-01

 

025

 

Marshall

 

MN

 

Asphalt / Concrete Repairs

 

There are significant areas of failure and deterioration, such as cracking and
localized depressions. (Approximately 1,000 Square Feet)

 

1,000

 

SF

 

 

 

$

2,500

 

06-026-03

 

031

 

Kenosha

 

WI

 

Roof Repairs

 

Roof leak in open sales area adjacent to Pharmacy Department. Appears to be
associated with Rooftop HVAC condensate drainage.

 

1

 

LS

 

 

 

$

2,500

 

06-037-02

 

045

 

Bellevue

 

NE

 

Asphalt / Concrete Repairs

 

Cut and patch areas of asphalt with alligator cracking. (Approximately 1,000
Square Feet)

 

1,000

 

SF

 

 

 

$

2,500

 

06-038-03

 

046

 

Omaha

 

NE

 

Asphalt / Concrete Repairs

 

Cut and patch alligator cracked areas of pavement. (Approximately 1,000 Square
Feet)

 

1,000

 

SF

 

 

 

$

2,500

 

06-115-04

 

145

 

Monmouth

 

IL

 

Mold assessment

 

The building should be assessed for mold content and required remediation
efforts. Subsequent required repairs are not included in the cost tables.

 

1

 

LS

 

 

 

$

2,500

 

06-063-03

 

073

 

Union Gap

 

WA

 

ADA Elevators

 

Elevator communication equipment not set up for speech impaired communication.
(Qty 1)

 

1

 

LS

 

 

 

$

2,600

 

06-058-03

 

067

 

Twin Falls

 

ID

 

Asphalt / Concrete Repairs

 

Replace concrete at the entrances where cracked and spalled. (Approximately 500
Square Feet)

 

500

 

SF

 

 

 

$

2,632

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-084-08

 

097

 

West Valley

 

UT

 

Exterior Painting

 

Strip and repaint perimeter CMU walls where coating is non-adhering and
excessively peeling. (Approximately 5,328 Square Feet)

 

5,328

 

SF

 

 

 

$

2,664

 

09-009-03

 

011

 

Kingsford

 

MI

 

Asphalt / Concrete Repairs

 

Replace concrete curbs. Curbs at service area adjacent to the high school at
northwest corner and at some perimeter areas where snow plow hit curb area
damaged. (Approximately 300 Square Feet)

 

300

 

SF

 

 

 

$

2,700

 

06-103-02

 

123

 

Houghton

 

MI

 

Ceramic Tile

 

The ceramic tile in the Men’s Restroom has duct tape to hold tiles in place.
Replacement of the restroom floor tiles is recommended. (Approximately 300
Square Feet)

 

300

 

SF

 

 

 

$

2,760

 

06-048-01

 

057

 

Winona

 

MN

 

Asphalt / Concrete Repairs

 

Repair/replace damaged concrete sidewalks and paving. Approximately 300 Square
Feet)

 

300

 

SF

 

 

 

$

2,775

 

06-048-02

 

057

 

Winona

 

MN

 

Asphalt / Concrete Repairs

 

Replace damaged concrete curbs. (Approximately 450 Square Feet)

 

450

 

SF

 

 

 

$

2,775

 

06-109-03

 

133

 

Belvidere

 

IL

 

Exterior Building

 

Collector heads and downspouts should be installed at openings in parapet walls
on north and south of building to prevent water from running down the wall and
causing paint cracking and discoloration of exterior surface. Quantity of 8
downspouts required.

 

8

 

EA

 

 

 

$

2,800

 

06-023-01

 

028

 

Kimberly

 

WI

 

Asphalt / Concrete Repairs

 

Replace damaged concrete with 5” reinforced concrete. There are isolated areas
of cracks and vertically-displaced concrete at the loading docks. (Approximately
600 Square Feet)

 

600

 

SF

 

 

 

$

3,000

 

06-102-04

 

120

 

Monroe

 

WI

 

HVAC Repairs

 

Replace compressors and/or components as necessary on units malfunctioning
according to POC. (Qty 2)

 

2

 

EA

 

 

 

$

3,000

 

06-008-03

 

010

 

Marquette

 

MI

 

Asphalt / Concrete Repairs

 

There are isolated areas of failure and deterioration, such as alligator
cracking and localized depressions along the southeast corner of the auxiliary
parking lot. The slope of the area from NW to SE creates a worn area adjacent to
the drain inlet. The damaged areas of paving must be cut and patched in order to
maintain the integrity of the overall pavement system. (Approximately 1,250
Square Feet)

 

1,250

 

SF

 

 

 

$

3,125

 

06-054-01

 

063

 

Pocatello

 

ID

 

Asphalt / Concrete Repairs

 

Replaced damaged in areas where cracked at the Outdoor Lawn & Garden.
(Approximately 800 Square Feet)

 

800

 

SF

 

 

 

$

3,200

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-057-04

 

066

 

Spokane

 

WA

 

Asphalt / Concrete Repairs

 

Repair concrete walkways where cracked and spalled at the Outdoor Lawn & Garden
and adjacent storage area. (Approximately 400 Square Feet)

 

400

 

SF

 

 

 

$

3,200

 

06-031-01

 

036

 

Rochester

 

MN

 

Asphalt / Concrete Repairs

 

Cut and patch holes in parking lot (Approximately 1,500 Square Feet)

 

1,500

 

SF

 

 

 

$

3,420

 

06-031-02

 

036

 

Rochester

 

MN

 

Door Replacement

 

Replace metal entry doors/Emergency doors that are rusted out at the bottom.
(Qty 6)

 

6

 

EA

 

 

 

$

3,420

 

06-032-02

 

037

 

Chippewa Falls

 

WI

 

Asphalt / Concrete Repairs

 

Isolated cracks and potholes throughout the asphalt paving. (Approximately 1,500
Square Feet)

 

1,500

 

SF

 

 

 

$

3,750

 

06-023-01

 

028

 

Kimberly

 

WI

 

Asphalt / Concrete Repairs

 

Repair crack and displaced concrete floor slab in electronics area.
(Approximately 1,000 Square Feet)

 

1,000

 

SF

 

 

 

$

4,000

 

06-004-02

 

005

 

DePere

 

WI

 

Asphalt / Concrete Repairs

 

Replace damaged concrete with 5” reinforced concrete. Cracks in pavement at
loading docks (Approximately 1,000 square feet)

 

1,000

 

SF

 

 

 

$

5,000

 

06-007-04

 

009

 

Marshfield

 

WI

 

Site Plumbing

 

Repair water leak at main connection near Kalsched Street

 

1

 

LS

 

$

5,000

 

$

5,000

 

06-008-04

 

010

 

Marquette

 

MI

 

Asphalt / Concrete Repairs

 

Replace damaged concrete. There are significant areas of cracked and vertically
displaced concrete, settlement, and exposed concrete edges throughout the gas
station’s pump area. The exposed concrete edges could cause sparks and hazardous
conditions. When being plowed by snow removal equipment. The damaged areas of
concrete will require replacement within the year. (approximately 1,000 Square
Feet)

 

1,000

 

SF

 

 

 

$

5,000

 

06-009-04

 

011

 

Kingsford

 

MI

 

Asphalt / Concrete Repairs

 

The catch basin inlet grate and the surrounding area has collapsed. Repairs
required immediately. (Approximately 100 Square Feet)

 

100

 

SF

 

 

 

$

5,000

 

06-030-01

 

035

 

Rochester

 

MN

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt. Multiple potholes throughout the parking lot. Also, in
the center of the parking lot near a catch basin, is a hole approximately 8” -
10” in diameter that leads to the underground drainage. (approximately 2,000
Square Feet)

 

2,000

 

SF

 

 

 

$

5,000

 

06-033-01

 

038

 

Grand Island

 

NE

 

Asphalt / Concrete Repairs

 

Deteriorated and cracked pavement in the south parking lot. (Approximately 2,000
Square Feet)

 

2,000

 

SF

 

 

 

$

5,000

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-034-07

 

039

 

Lincoln

 

NE

 

Asphalt / Concrete Repairs

 

Alligator cracked pavement (approximately 2,000 Square Feet)

 

2,000

 

SF

 

 

 

$

5,000

 

06-057-05

 

066

 

Spokane

 

WA

 

Roof Repairs

 

Repair all roof leaks in the storage area.

 

1

 

LS

 

 

 

$

5,000

 

06-079-06

 

092

 

Kennewick

 

WA

 

Roof Repairs

 

Repair current roof leaks in several areas reported.

 

1

 

LS

 

 

 

$

5,000

 

06-054-02

 

063

 

Pocatello

 

ID

 

Asphalt / Concrete Repairs

 

Replace damaged concrete in areas where paving is cracked and spalling.
(Approximately 1,500 Square Feet)

 

1,500

 

SF

 

 

 

$

6,000

 

06-115-05

 

145

 

Monmouth

 

IL

 

Roof Repairs

 

Replace asphalt shingle roof as it appears to be past EUL. (Approximately 52
Sq.)

 

52

 

SQ

 

 

 

$

6,240

 

06-018-02

 

023

 

Hutchinson

 

MN

 

Asphalt / Concrete Repairs

 

There are potholes and significant areas of cracking and localized depressions
throughout the asphalt paving. (Approximately 2,500 Square Feet)

 

2,500

 

SF

 

 

 

$

6,250

 

06-052-03

 

061

 

Saint Cloud

 

MN

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt in areas of isolated failure and deterioration, such as
cracking and localized depressions throughout the parking area. (Approximately
2,500 Square Feet)

 

2,500

 

SF

 

 

 

$

6,250

 

06-107-02

 

130

 

River Falls

 

WI

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt as required for isolated cracks. (Approximately 2,500
Square Feet)

 

2,500

 

SF

 

 

 

$

6,250

 

06-049-01

 

058

 

Worthington

 

MN

 

Roof Repairs

 

Remove aggregate in damaged areas and replace EPDM roofing membrane then replace
aggregate. EPDM damaged due to wind.

 

1

 

LS

 

$

7,000

 

$

7,000

 

06-102-03

 

120

 

Monroe

 

WI

 

Exterior Walls

 

Replace blue synthetic accent tiles on the storefront which are cracked and
discolored. (Approximately 1,250 Square Feet)

 

1,250

 

SF

 

 

 

$

7,500

 

06-123-05

 

SKO GO

 

Green Bay

 

WI

 

Plumbing

 

Replace Gas/Oil boiler.

 

1

 

EA

 

$

7,850

 

$

7,850

 

06-044-01

 

053

 

North Platte

 

NE

 

Asphalt / Concrete Repairs

 

Asphalt pavement deterioration, surface roughness, fine cracks (Approximately
110,000 Square Feet) 4/27/06-Moved from Capital to Expense due to final scope)

 

110,000

 

SF

 

 

 

$

8,800

 

06-115-03

 

145

 

Monmouth

 

IL

 

Exterior Building

 

Replace wood siding and brick veneer. Building reportedly vacant for 15 years.
Entire exterior in poor condition. Requires replacement. (Approximately 3,250
Square Feet)

 

3,250

 

SF

 

 

 

$

9,490

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed Items - Amt Paid

 

Immediate
Repair Reserve
Amount

 

Item

 

Store #

 

City

 

St

 

Short Description

 

Additional Description

 

Qty

 

Unit of
Measure

 

and submitted Proof of Pymt
to TriMont

 

Year 1
2006

 

06-023-02

 

028

 

Kimberly

 

WI

 

Asphalt / Concrete Repairs

 

There are isolated areas of failure and deterioration, such as alligator
cracking and localized depressions throughout the site. The damaged areas of
paving must be cut and patched in order to maintain the integrity of the overall
pavement system. (Approximately 4,000 square feet)

 

4,000

 

SF

 

 

 

$

10,000

 

06-109-02

 

133

 

Belvidere

 

IL

 

Asphalt / Concrete Repairs

 

East-West drive lane in front of main entrance observed with depressions,
cracking, and excessively worn. Cut and patch asphalt as required.
(Approximately 4,000 Square Feet).

 

4,000

 

SF

 

 

 

$

10,000

 

06-013-02

 

017

 

Saint Cloud

 

MN

 

Exterior Painting

 

Blistering of paint finish on exterior walls. Possibly due to lack of vapor
barrier within wall. (Approximately 24,000 square feet)

 

24,000

 

SF

 

 

 

$

10,800

 

06-016-01

 

021

 

Mankato

 

MN

 

Demolish wing wall and reconstruct

 

Major wall cracks on a wing wall near the loading dock garden outdoor sales
area. Cracks only affect the integrity of the wing wall, not the structure of
the building.

 

1

 

LS

 

 

 

$

12,000

 

06-048-03

 

057

 

Winona

 

MN

 

Asphalt / Concrete Repairs

 

Cut and patch asphalt for isolated cracks, potholes, and depressions throughout
parking lot. (Approximately 5,000 Square Feet)

 

5,000

 

SF

 

 

 

$

12,500

 

06-055-03

 

064

 

Nampa

 

ID

 

ADA Paths of Travel

 

Add visual alarm to existing audible fire alarm system.

 

1

 

LS

 

 

 

$

12,500

 

06-058-04

 

067

 

Twin Falls

 

ID

 

Asphalt / Concrete Repairs

 

Replace concrete at Outdoor Lawn & Garden where cracked and heaved.
(Approximately 2,500 Square Feet)

 

2,500

 

SF

 

 

 

$

12,853

 

06-020-02

 

025

 

Marshall

 

MN

 

Exterior Painting

 

Paint was observed to be blistering throughout the building. (Approximately
32,200 Square Feet)

 

32,200

 

SF

 

 

 

$

14,490

 

 

 

SKO Distribution Center

 

 

 

 

 

 

 

Work completed prior to Barclays transaction - was removed from ShopKo List

 

 

 

 

 

$

15,000

 

$

15,000

 

06-068-03

 

081

 

Yakima

 

WA

 

Roof Repairs

 

Reinforce membrane seams where failing. (approximately 718 Square)

 

718

 

SF

 

 

 

$

58,158

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Immediate Repairs:

 

 

 

 

 

$

40,750

 

$

426,562

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amout for Reserve

 

$

482,265

 

 

The deadline for completing the repairs set forth above shall be January 1, 2007

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM INCOME AND EXPENSE STATEMENT
FOR INDIVIDUAL PROPERTY LOCATION

 

[Store Number], [CITY] [STATE]

STORE INCOME STATEMENT

[MONTH]

TOTAL DEPTS

 

 

 

 

 

 

 

Dollar Variance (B/W)

 

Basis PT Variance (B/W)

 

FY 2005

 

FY 2004

 

 

 

FY05 VS FY04

 

FY05 VS FY04

 

ACTUALS

 

% SLS

 

ACTUALS

 

% SLS

 

ACCOUNT

 

ACTUALS

 

ACTUALS

 

 

 

 

 

 

 

 

 

NET SALES
COST OF SALES

 

 

 

 

 

 

 

 

 

 

 

 

 

SKU GROSS MARGIN
ALLOWANCES / SMART CLEARANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCHANT MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED SHRINK EXPENSE
PHYSICAL INVENTORY ADJUST
OTHER GM COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCE MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADJUSTED GROSS MARGIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RENTAL INCOME
MISCELLANEOUS INCOME

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OTHER INCOME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYROLL - EXEMPT
PAYROLL - NONEXEMPT

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PAYROLL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BENEFITS & INSURANCE
PAYROLL TAXES
LOSS PREVENTION PAYROLL
WRAPPING & SUPPLIES
BANK CARD FEES
FREIGHT EXPENSE - STORES
MISCELLANEOUS - STORES
NET CASH SHORT/BAD DEBT
M&R STORE CONTROLLED
TELEPHONE
ELECTRIC. WATER & FUEL
MANAGER’S PIP

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL STORE CONTROLLED EXPENSES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARISD CONTROLLED
WAREHOUSE EXPENSES
RENT EXPENSE
INSURANCE-PROP/WC/GL
PROPERTY TAXES
P & A ALLOWANCES
PRE-OPENING EXTRANEOUS DEPRECIATION/AMORTIZAT1ON

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL STORE EXP. & DEPREC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRIBUTION TO CORPORATE PROFIT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED SALES
BOOK INVENTORY
NET PROPERTY & EQUIPMENT

 

 

 

 

 

 

J-1

--------------------------------------------------------------------------------